     Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 1 of 187 PageID #:288



                                                                          Page 1

 1                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
 2                                   EASTERN DIVISION
 3
               ROWENA DZIUBLA,                        )
 4                                                    )
                                 Plaintiff,           )
 5                                                    )
                          -vs-                        ) No. 1:18-cv-4542
 6                                                    )
               J.C. ANDERSON, INC., and               )
 7             PETER ERLING JACOBSEN,                 )
                                                      )
 8                               Defendants.          )
 9                                The videotaped deposition of
10           ROWENA DZIUBLA, called for examination, pursuant
11           to the Federal Rules of Civil Procedure for the
12           United States District Courts pertaining to the
13           taking of depositions, taken before Suzanne
14           Burke, a Certified Shorthand Reporter in the
15           State of Illinois, at 222 North LaSalle Street,
16           Suite 2600, Chicago, Illinois, on June 20, 2019,
17           A.D., commencing at the hour of 10:19 a.m.
18
19
20
21
22
23
24

                                     Veritext Legal Solutions
      www.veritext.com                                                      888-391-3376
                                                                             Ex. A
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 2 of 187 PageID #:289


                                                             Page 2                                                                  Page 4
   1   APPEARANCES:                                                    1              INDEX
   2   GOLDMAN & EHRLICH                                               2
       20 South Clark                                                      DEPOSITION EXHIBIT NOS.                   PAGE
   3   Suite 500                                                       3
       Chicago, Illinois 60603                                             Exhibit 12                   82
   4   BY: MR. SAM SEDAEI                                              4   Exhibit 13                   84
       Sam@goldmanehrlich.com                                              Exhibit 14                   92
   5   312-332-6733,                                                   5   Exhibit 15                  102
   6     appeared on behalf of the plaintiff;                              Exhibit 16                  120
   7   VEDDER PRICE, PC                                                6   Exhibit 17                  121
       222 North LaSalle Street                                            Exhibit 18                  121
   8   Suite 2600                                                      7   Exhibit 19                  128
       Chicago, Illinois 60601-1106                                        Exhibit 20                  130
   9   BY: MR. EUGENE BOYLE                                            8   Exhibit 21                  132
       BY: MS. MICHELLE T. OLSON                                           Exhibit 22                  134
  10   Eboyle@vedderprice.com                                          9   Exhibit 23                  150
                                                                           Exhibit 24                  153
       312-609-7692,
                                                                      10   Exhibit 25                  163
  11
                                                                           Exhibit 26                  166
         appeared on behalf of the defendant
                                                                      11   Exhibit 27                  169
  12     J.C. Anderson, Inc.;
                                                                           Exhibit 28                  176
  13   PRETZEL & STOUFFER
                                                                      12   Exhibit 29                  178
       One South Wacker Drive
                                                                           Exhibit 30                  185
  14   Suite 2500
                                                                      13   Exhibit 31                  188
       Chicago, Illinois 60606
                                                                           Exhibit 32                  189
  15   BY: MR. EDWARD B. RUFF III
                                                                      14   Exhibit 33                  197
       BY: MARY HELEN CRONIN                                               Exhibit 34                  199
  16   Mcronin@pretzel-stouffer.com                                   15   Exhibit 35                  206
       312-578-7458                                                        Exhibit 36                  210
  17                                                                  16   Exhibit 37                  215
         -and-                                                             Exhibit 38 (no exhibit was marked)   --
  18                                                                  17   Exhibit 39                  246
       CLIFFORD LAW OFFICES                                                Exhibit 40                  297
  19   120 North LaSalle Street                                       18   Exhibit 41                  306
       Suite 3100                                                          Exhibit 42                  308
  20   Chicago, Illinois 60602                                        19   Exhibit 43                  314
       BY: MR. JAMES C. PULLOS                                             Exhibit 44                  318
  21   Jcp@cliffordlaw.com                                            20   Exhibit 45                  319
       312-899-9090,                                                       Exhibit 46                  321
  22                                                                  21   Exhibit 47                  330
         -and-                                                        22
  23                                                                  23
  24                                                                  24

                                                             Page 3                                                                  Page 5
   1   APPEARANCES (Cont'd):
   2   PIPPIN LAW OFFICES
                                                                       1           THE VIDEOGRAPHER: We are going on the
       385 First Street                                                2     record at 10:19 a.m. on Thursday, June 20th,
   3   Suite 215
       Lake Oswego, Oregon 97034                                       3     2019. Please note that the microphones are
   4   BY: JAMES M. PIPPIN
       Jim@pippinlawoffices.com                                        4     sensitive and may pick up whispering, private
   5   503-607-0224,
   6     appeared on behalf of the defendant
                                                                       5     conversations, and cellular interference. Please
         Peter Erling Jacobsen.                                        6     turn off all cell phones or place them away from
   7
       ALSO PRESENT:                                                   7     the microphones as they can interfere with the
   8
       MR. DANIEL FROMAN,
                                                                       8     deposition audio.
   9                                                                   9               Audio and video recording will
         the videographer;
  10                                                                  10     continue to take place unless all parties agree
       MR. MICHAEL POWER, JR.
  11                                                                  11     to go off the record.
                   INDEX
                                                                      12               This is media unit 1 of the video
  12
       WITNESS:                        PAGE                           13     recorded deposition of Rowena Dziubla.
  13
       ROWENA DZIUBLA                                                 14           THE WITNESS: It's Dziubla.
  14
         Examination By Mr. Boyle
                                                                      15           THE VIDEOGRAPHER: Dziubla.
  15     Examination By Mr. Ruff                                      16           THE WITNESS: There you go.
  16              EXHIBITS
  17   DEPOSITION EXHIBIT NOS.                  PAGE                  17           THE VIDEOGRAPHER: Taken by counsel for
  18   Exhibit 1                  14
       Exhibit 2                  16                                  18     the defendant in the matter of Rowena Dziubla v.
  19   Exhibit 3                  17                                  19     J.C. Anderson, Incorporated, and Peter Erling
       Exhibit 4                  17
  20   Exhibit 5                  18                                  20     Jacobsen, filed in the United States District
       Exhibit 6                  18
  21   Exhibit 7                  24                                  21     Court for the Northern District of Illinois,
       Exhibit 8                  28
  22   Exhibit 9                  44
                                                                      22     Eastern Division, case No. 1:18-cv-04542.
       Exhibit 10                  63                                 23               This deposition is being held at
  23   Exhibit 11                  70
  24                                                                  24     Vedder Price located at 222 North LaSalle Street,

                                                                                                                            2 (Pages 2 - 5)
                                                       Veritext Legal Solutions
 www.veritext.com                                                                                                           888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 3 of 187 PageID #:290


                                                  Page 6                                                    Page 8
  1   Chicago, Illinois.                                    1             Have you ever had your deposition
  2             My name is Daniel Froman from the           2   taken before?
  3   firm Veritext Legal Solutions. The court              3      A. No.
  4   reporter is Suzanne Burke from the firm Veritext      4      Q. Okay. So as you probably have gathered,
  5   Legal Solutions.                                      5   we have a court reporter here today. She's
  6             I am not authorized to administer an        6   taking down everything that's said in the
  7   oath, I'm not related to any party in this            7   proceedings, so we'll have a complete record of
  8   action, nor am I financially interested in the        8   the proceedings after the event. We also have a
  9   outcome.                                              9   videographer, so there will be a video recording
 10             Counsel and all present in the room,       10   of what we discuss here today.
 11   please state your appearances and affiliations       11      A. Okay.
 12   for the record.                                      12      Q. Do you understand that?
 13         MR. BOYLE: Eugene A. Boyle on behalf of        13      A. Yeah.
 14   J.C. Anderson, Inc.                                  14      Q. Okay. Your testimony is -- you just
 15         MS. OLSON: Michelle Olson on behalf of         15   were given an oath, so your testimony here must
 16   J.C. Anderson, Inc.                                  16   at all times be truthful. It will have the same
 17         MR. POWER: Michael Power,                      17   meaning and effect as if we were in the courtroom
 18   J.C. Anderson.                                       18   in front of the judge. Do you understand that?
 19         MR. PIPPIN: Jim Pippin, personal               19      A. Yeah.
 20   attorney for Peter Jacobsen.                         20      Q. There's a few ground rules that will
 21         MR. PULLOS: Jim Pullos on behalf of            21   make the process go a little smoother that I'll
 22   Peter Jacobsen.                                      22   run through with you right now.
 23         MR. RUFF: Ed Ruff, R-u-f-f, on behalf          23      A. Okay.
 24   of Peter Jacobsen.                                   24      Q. Probably the most important one is if
                                                  Page 7                                                    Page 9
  1         MS. CRONIN: Mary Cronin on behalf of            1   there's any question that I or anybody asks you
  2   Peter Jacobsen.                                       2   that you don't understand, you should always feel
  3         MR. SEDAEI: Sam Sedaei for plaintiff.           3   free to say I don't understand or let me know
  4             (Witness sworn.)                            4   somehow that you need clarification.
  5               ROWENA DZIUBLA,                           5      A. Okay.
  6   called as a witness herein, having been first         6      Q. I'll be happy to do that.
  7   duly sworn, was examined and testified as follows:    7             If I do ask you a question and you
  8               EXAMINATION                               8   go ahead and answer it, I'll assume that you
  9   BY MR. BOYLE:                                         9   understood the question.
 10      Q. Good morning, Ms. Dziubla. My name is          10      A. All right.
 11   Gene Boyle. I represent J.C. Anderson, Inc., who     11      Q. We need you -- even though we're being
 12   is one of the defendants in the lawsuit that         12   video recorded today, we need you to provide
 13   you've brought in Federal Court. I will be           13   verbal answers to my questions, no shakes of the
 14   referring to J.C. Anderson with the acronym JCA      14   heads --
 15   throughout the proceeding today. If I do, I'd        15      A. Right.
 16   ask you to understand that I'm referring to          16      Q. -- or shrugs of the shoulders. They
 17   J.C. Anderson. Is that acceptable?                   17   can't be picked up by the court reporter.
 18      A. Yes.                                           18      A. Right.
 19      Q. Okay. I'm going to be asking you a             19      Q. Do you understand that?
 20   series of questions today about the claims that      20      A. Yeah.
 21   you've asserted in the lawsuit. When I'm             21      Q. Okay. As we start to get into the
 22   finished, counsel for Mr. Jacobsen will have an      22   questioning, you may anticipate what I'm asking
 23   opportunity to ask you questions during the          23   you before I'm completely done with my question.
 24   proceeding.                                          24   I just ask that you wait until I finish the

                                                                                                 3 (Pages 6 - 9)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 4 of 187 PageID #:291


                                                   Page 10                                                    Page 12
   1   question before you give your answer.                  1   the deposition.
   2       A. Yeah.                                           2      Q. Okay. When you had your phone
   3       Q. And I'll attempt to do the same as              3   conversation yesterday, was anybody else on the
   4   you're providing the answer.                           4   call with you?
   5       A. Okay.                                           5      A. No.
   6       Q. Is that fair?                                   6      Q. It was just you and Mr. Sedaei?
   7       A. Yeah.                                           7      A. Yes.
   8       Q. At any time if you need a break, just           8      Q. Okay. And then you met again briefly
   9   let me know, and we'll take a break. And the           9   this morning?
  10   only rule is that if I've asked you a question,       10      A. Yes.
  11   I'll need you to answer the question before we        11      Q. Okay. Was there anybody else present
  12   take the break.                                       12   when you met this morning?
  13       A. Yeah, that sounds good.                        13      A. No.
  14       Q. So is there any reason that you are            14      Q. You say you read some stuff that you
  15   aware of why you would not be able to give            15   submitted. Do you remember what it is that you
  16   truthful testimony here today?                        16   reviewed?
  17       A. No, there isn't.                               17      A. I just went through the packet, the EEOC
  18       Q. Okay. Are you on any medication or             18   packet, and went through -- I'm trying to think
  19   drugs that you think might impact your ability to     19   specifically the stuff. I looked up with -- I
  20   provide truthful testimony?                           20   looked up an email to see if I had asked -- if I
  21       A. No.                                            21   had said that I wanted to come back to work
  22       Q. If at any point during today's                 22   there. And I wanted confirmation in front of me
  23   deposition, for any medical reason, you need to       23   that I had actually asked for it, and I found it.
  24   take a prescription or anything, please just let      24      Q. You found that email?
                                                   Page 11                                                    Page 13
   1   us know that. Okay?                                    1      A. Yes.
   2       A. Sure.                                           2      Q. Okay. Is that a document that you've
   3       Q. Okay. What did you do -- tell me a              3   produced --
   4   little bit about what you did to prepare for your      4      A. Yeah.
   5   deposition today?                                      5      Q. -- in this case?
   6       A. Basically just read over some of the            6      A. Yeah.
   7   stuff that I had submitted; tried not to over          7      Q. Do you remember the date of that email?
   8   think things.                                          8      A. I don't.
   9       Q. Anything else? Did you meet with your           9      Q. But you're sure that that's a document
  10   attorney?                                             10   that you've produced in this case?
  11       A. Yeah.                                          11      A. Yes.
  12       Q. Okay.                                          12      Q. Any other documents that you recall
  13       A. Yeah.                                          13   reviewing?
  14       Q. When did you meet with your attorney?          14      A. Just basically read over some stuff to
  15       A. We had a phone conversation yesterday          15   see. I think one was a text message from one of
  16   morning to review and then briefly --                 16   the subcontractors that I work with, Nema
  17          MR. SEDAEI: You don't need to say what         17   (phonetic), to just kind of reaffirm that I
  18   we talked about.                                      18   didn't remember things incorrectly in terms of,
  19          THE WITNESS: Oh.                               19   you know, when things got shut down with my
  20   BY MR. BOYLE:                                         20   email. How puzzled he was about me not being at
  21       Q. No, I'm not asking --                          21   the walk-throughs, that all of a sudden I -- my
  22       A. And then --                                    22   responsibilities had been reallocated, and he
  23       Q. Go ahead.                                      23   wanted to know if I was okay.
  24       A. Oh, and then briefly this morning before       24      Q. Anything else?

                                                                                                 4 (Pages 10 - 13)
                                            Veritext Legal Solutions
 www.veritext.com                                                                                    888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 5 of 187 PageID #:292


                                                 Page 14                                                  Page 16
  1      A. That's all I recall.                            1             (Document marked as Dziubla Deposition
  2      Q. And is it fair to say that everything           2              Exhibit No. 2 for identification.)
  3   that you reviewed in preparation for today's          3   BY MR. BOYLE:
  4   deposition you've through your counsel already        4      Q. I've now handed you what we've marked as
  5   produced in the case?                                 5   Deposition Exhibit 2, and same question. I'd
  6      A. Absolutely.                                     6   like you to take a look at this. These are your
  7         MR. BOYLE: Can we get these marked as           7   discovery interrogatory responses. I have a few
  8   Exhibit 1.                                            8   questions about these. Let me know when you've
  9            (Document marked as Dziubla Deposition       9   had time to take a look at them.
 10             Exhibit No. 1 for identification.)         10      A. Okay.
 11         MR. BOYLE: I made five copies.                 11         MR. SEDAEI: Yeah, and you realize this
 12            (Discussion off the record.)                12   is not the amended version, right?
 13   BY MR. BOYLE:                                        13         MR. BOYLE: That's correct.
 14      Q. So, Ms. Dziubla, I've handed you what          14         THE WITNESS: Yeah.
 15   we've marked as Deposition Exhibit 1, and ask you    15   BY MR. BOYLE:
 16   to take a quick look at that. You -- and when        16      Q. So, Ms. Dziubla, have you seen a copy of
 17   you're ready, let me know if you've seen a copy      17   these responses before?
 18   of this document before?                             18      A. Yes, I have.
 19      A. Yes.                                           19      Q. Okay. Did you review these answers with
 20      Q. Okay.                                          20   your attorney prior to submitting them?
 21      A. I have.                                        21      A. Yes, I did.
 22      Q. Do you remember when?                          22      Q. Okay. And flipping to the last page of
 23      A. No. I mean, like, the exact date, no.          23   the dep -- the exhibit, is that your signature?
 24   I mean, it looks familiar. I didn't read through     24      A. Yes.
                                                 Page 15                                                  Page 17
  1   all of everything that's in here. If there's          1      Q. Okay.
  2   anything added, I'm assuming the dates of 2018 --     2      A. The verification page?
  3      Q. Okay.                                           3      Q. That's correct.
  4      A. It looks familiar.                              4      A. Yes.
  5      Q. Do you recall reviewing the document            5      Q. Okay. And is everything to your
  6   sometime prior to October 31st of 2018?               6   knowledge contained in these interrogatory
  7      A. No, I don't -- I don't have that                7   responses true and accurate to the best of your
  8   timeline in my head. Sorry.                           8   knowledge?
  9      Q. Okay. Did you provide the information           9      A. Yes.
 10   that your attorney used to complete this             10      Q. Okay.
 11   document?                                            11            These will be 3. Mark these as
 12      A. Yeah.                                          12   Exhibit 3, please.
 13      Q. Okay.                                          13            (Document marked as Dziubla Deposition
 14      A. I would think so.                              14             Exhibit No. 3 for identification.)
 15      Q. And as you review the document, is             15        MR. BOYLE: Could we also get this
 16   everything contained in the document true and        16   marked as Exhibit 4.
 17   accurate to the best of your knowledge?              17            (Document marked as Dziubla Deposition
 18      A. Yes.                                           18             Exhibit No. 4 for identification.)
 19      Q. Okay. If you could hand that back to           19   BY MR. BOYLE:
 20   me.                                                  20      Q. So, Ms. Dziubla, we've handed you two
 21             Thanks.                                    21   documents that have been marked Exhibits 3 and
 22             Can I have this marked as Exhibit 2,       22   Exhibit 4. Exhibit 3 is a copy of your amended
 23   please.                                              23   answers to the interrogatories, and Exhibit 4 is
 24                                                        24   a document that was just produced by your

                                                                                             5 (Pages 14 - 17)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 6 of 187 PageID #:293


                                                 Page 18                                                   Page 20
  1   attorney today which is your verification to          1   name, and then I married, became Rowena Toledo
  2   those answers.                                        2   Schwanderlik. And then when I got divorced, I
  3            With respect to Exhibit 3, the               3   dropped the Schwanderlik and took on Toledo or
  4   amended answers to interrogatories, have you seen     4   Toledo, because it was my mom's name. And then
  5   this document before?                                 5   when I remarried, I dropped the Toledo altogether
  6      A. Yes.                                            6   and kept the -- his last name Dziubla.
  7      Q. Okay. And did you review the document           7     Q. Okay. So you're currently married?
  8   and help your attorney prepare the document?          8     A. Correct.
  9      A. Yes.                                            9     Q. And what's your husband's name?
 10      Q. Okay. And are the answers provided in          10     A. Dan Dziubla.
 11   this document true and accurate --                   11     Q. Okay. How long have you been married?
 12      A. Yes.                                           12     A. Four years in April.
 13      Q. -- to the best of your knowledge?              13     Q. Have you had any prior marriages?
 14            And with respect to Exhibit 4, is           14     A. Yes.
 15   that your signature?                                 15     Q. You just mentioned one.
 16      A. Yes.                                           16     A. Yeah.
 17         MR. BOYLE: Can I get these marked as           17     Q. Who were you married to previously?
 18   the next two exhibits, please.                       18     A. Ken Schwanderlik.
 19            (Documents marked as Dziubla                19     Q. And how did that marriage end?
 20             Deposition Exhibit Nos. 5 and 6            20     A. With divorce and --
 21             for identification.)                       21     Q. And what were -- go ahead.
 22   BY MR. BOYLE:                                        22     A. Oh, and bankruptcy.
 23      Q. Now I've handed you documents we've            23     Q. And what were the dates of the marriage?
 24   marked as Exhibits 5 and Exhibit 6, two separate     24     A. I might be a little bit loose on the
                                                 Page 19                                                   Page 21
  1   documents. Exhibit 5 is a copy of your responses      1   years. I want to say 2008, and that was for
  2   to Defendant J.C. Anderson's request for document     2   three years. We got married in 2005. Sounds
  3   production, and Exhibit 6 is your amended             3   about right.
  4   responses to JCA's document request. Have you         4      Q. And you said you've been married to your
  5   seen these documents before?                          5   current husband for four years?
  6      A. Yes.                                            6      A. Uh-huh.
  7      Q. Okay. And to your knowledge, are the            7      Q. What's your anniversary date?
  8   responses contained therein accurate and              8      A. April 18, 2015.
  9   complete?                                             9      Q. Have you had any other prior marriages?
 10      A. Yes.                                           10      A. No.
 11      Q. Okay. Can you hand those back.                 11      Q. What's your current address?
 12            And what is your date of birth?             12      A. 106 Parkchester Road in Elk Grove
 13      A. July 30th, 1979.                               13   Village, 60007.
 14      Q. And can you -- what is your full name?         14      Q. How long have you lived at that address?
 15      A. Rowena Dziubla.                                15      A. Not 100 percent sure, just because I
 16      Q. Okay. Have you gone by Rowena -- is            16   relocated for work a couple times. So I was,
 17   your middle initial T?                               17   like, kind of there, but not really there. I was
 18      A. No, it's not.                                  18   living in Louisiana, so more than five years.
 19      Q. Okay. Can you provide all prior names          19      Q. Does anyone live at that address with
 20   that you've gone by?                                 20   you?
 21      A. Born Rowena Toledo Tulacz.                     21      A. My husband does.
 22      Q. You'll have to go a little bit slow for        22      Q. Anybody else?
 23   the court reporter.                                  23      A. No.
 24      A. Oh, so Rowena Toledo Tulacz was my birth       24      Q. Okay. Has anybody lived at that address

                                                                                              6 (Pages 18 - 21)
                                         Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 7 of 187 PageID #:294


                                                  Page 22                                                  Page 24
   1   with you and your husband at any time since           1   for.
   2   September of 2017?                                    2      Q. Were all your debts discharged?
   3      A. No.                                             3      A. Oh, yes.
   4      Q. Okay. Has anybody other than you and            4      Q. Okay. So all the debt that you had
   5   your husband lived at that residence with you at      5   during the time that you were married up until
   6   any time?                                             6   the divorce, all that debt was discharged; is
   7      A. No.                                             7   that correct?
   8      Q. Do you have any current plans to move?          8      A. With the exception of my student loans.
   9      A. No.                                             9      Q. Okay. Any other debts that were not
  10      Q. Have you ever been arrested?                   10   discharged as a result of that bankruptcy?
  11      A. No.                                            11      A. No.
  12      Q. Have you ever been charged with a crime?       12         MR. BOYLE: Can I get this marked as the
  13      A. No.                                            13   next exhibit, please.
  14      Q. Have you ever served in the military?          14            (Document marked as Dziubla Deposition
  15      A. No.                                            15             Exhibit No. 7 for identification.)
  16      Q. Other than this case, have you ever been       16   BY MR. BOYLE:
  17   a party either as a plaintiff or a defendant to      17      Q. Ms. Dziubla, I've handed you a document
  18   any other civil lawsuit?                             18   we've marked Deposition Exhibit 7. This is a
  19      A. No.                                            19   document that you produced to us in discovery.
  20      Q. Now, you mentioned that there -- you've        20   Do you recognize the document?
  21   been a party to a bankruptcy previously; is that     21      A. Yes.
  22   correct?                                             22      Q. And is this, in fact, a -- the
  23      A. Yeah.                                          23   discharge, a document relating to the bankruptcy
  24      Q. Okay. And when was that?                       24   that you just described?
                                                  Page 23                                                  Page 25
  1       A. I want to say it was probably 2018,             1      A. I believe so, yes.
  2    maybe April, April of 20 -- 2008, sorry, 2008.        2      Q. Okay. Do you have any other documents
  3       Q. And what were the circumstances that led        3   relating to the bankruptcy case that you filed?
  4    you to file for bankruptcy?                           4      A. That's it.
  5       A. The divorce.                                    5      Q. This is the only document you have in
  6       Q. And specifically what about divorce, the        6   your possession?
  7    divorce, led you to file for bankruptcy?              7      A. Yes.
  8       A. We had a lot of debt and I was the              8      Q. Okay. What is the highest level of
  9    breadwinner, and I was carrying all of his            9   education that you've achieved?
 10    financial issues, and I wanted it to be gone. So     10      A. A bachelor's.
 11    I figured the best way to do it was to clean the     11      Q. Where did you receive your bachelor's?
 12    slate.                                               12      A. Harrington College of Design.
 13       Q. What was the outcome of the bankruptcy?        13      Q. Where is Harrington College located?
 14       A. I don't understand that question.              14      A. It was on Madison and Wells, but now
 15       Q. How did the bankruptcy end?                    15   they're out of business.
 16           MR. SEDAEI: Objection, form.                  16      Q. Does -- the school is no longer in
 17    BY THE WITNESS:                                      17   existence?
 18       A. Yeah, I don't know what that means.            18      A. Yeah, they -- as far as I -- what I
 19    BY MR. BOYLE:                                        19   heard, they shut down. They closed down a couple
 20       Q. Okay. What -- my question is what was          20   years ago.
 21    the outcome of the bankruptcy? What specifically     21      Q. And what was your -- what degree did you
 22    don't you understand about that question?            22   receive from Harrington?
 23       A. Like, don't bankruptcy -- it was filed         23      A. Bachelor's of fine arts.
 24    and it was -- I don't know what you're looking       24      Q. Okay. Did you have a major?

                                                                                              7 (Pages 22 - 25)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 8 of 187 PageID #:295


                                                   Page 26                                                  Page 28
  1       A. Interior design.                                 1   not -- no one cares. So I'm not sure yet.
  2       Q. Do you have any other undergraduate              2      Q. But you feel somehow that further formal
  3    degrees?                                               3   education in that area would assist you with your
  4       A. No.                                              4   side business; is that fair to say?
  5       Q. Okay.                                            5      A. Yeah, I think it will -- it's what
  6       A. Oh, like, an associate's? Does that              6   people see. You know, they see the acronym at
  7    matter?                                                7   the end of their name, they assume that you're an
  8       Q. Yes.                                             8   expert, so it doesn't matter your experience.
  9       A. Oh, engineering science.                         9   So, yeah, I think it will help.
 10       Q. Where did you receive your engineering          10      Q. Okay. And is that because you -- are
 11    science degree?                                       11   you trying to expand your side business?
 12       A. From Wilbur Wright College in Chicago.          12      A. Absolutely.
 13       Q. Okay. Do you remember the year of that?         13         MR. BOYLE: Can we please have this
 14       A. No.                                             14   marked as the next exhibit.
 15       Q. Where did you go to high school?                15            (Document marked as Dziubla Deposition
 16       A. Von Steuben Metropolitan Science Center.        16             Exhibit No. 8 for identification.)
 17       Q. And when did you graduate?                      17   BY MR. BOYLE:
 18       A. In Chicago.                                     18      Q. Ms. Dziubla, we've handed you what we've
 19             In 1997.                                     19   marked as Deposition Exhibit 8. Do you recognize
 20       Q. Do you remember roughly how long after          20   this document?
 21    1997 it was that you received your associate's        21      A. No. I mean, I'm assuming that this is
 22    degree from Wright College?                           22   the recruiter that they employed to get me the
 23       A. Before 2006. That's about as good as I          23   position there at JCA, but I had -- I never drew
 24    can -- yeah, before 2006. It took me a while. I       24   this up. Usually the recruiters send this stuff
                                                   Page 27                                                  Page 29
   1   was going part time.                                   1   out with their own heading and they just kind of
   2      Q. Do you hold any other professional               2   do it for you.
   3   certifications or licenses?                            3      Q. And when you say the recruiter, is that
   4      A. We got certified in ProCore a couple             4   up in the upper left corner, you see where it
   5   weeks ago -- a couple months ago. I mean --            5   says ALJ Group?
   6      Q. What's ProCore?                                  6      A. Yeah.
   7      A. It's a document management software              7      Q. Is that the recruiter?
   8   that's used in the construction industry.              8      A. What is that, Todd Justic? Yeah, that's
   9      Q. Any other professional certifications or         9   him.
  10   licenses?                                             10      Q. Okay. And who is Todd Justic?
  11      A. Not that I recall.                              11      A. Todd Justic is a recruiter that found me
  12      Q. Do you presently have any current plan          12   and recruited me to bring me over to
  13   to pursue further education?                          13   J.C. Anderson. He's also very good friends with
  14      A. I do, probably more along the lines of          14   Mike Yazbec.
  15   nutrition and fitness.                                15      Q. When you say he found you, can you
  16      Q. Do you know specifically what types of          16   describe a little bit more how that occurred?
  17   further education you'd like to receive in            17      A. Actually, if I'm recalling correctly, I
  18   connection with nutrition and fitness?                18   reached out to a company called Summit Design
  19      A. No, not yet. I'm still trying to figure         19   Build that works in the West Loop and spoke to
  20   out what's respected in the industry, in the          20   their senior estimator there about a position
  21   fitness industry. It's kind of what I'm doing as      21   with the company. We had a long conversation. I
  22   a side -- as my side business. So I don't know        22   was going to interview there. And she said that
  23   what's got, you know, a good reputation. I don't      23   she was actually on her way out, and was, like,
  24   want to just get it from anywhere and have it         24   you know what, I think it would be better if you

                                                                                                8 (Pages 26 - 29)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                  888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 9 of 187 PageID #:296


                                                    Page 30                                                   Page 32
  1    didn't. And then a couple -- I forget the time     1        that he gets his commission, right. So I'm
  2    frame, but a short time later, I guess she was     2        not -- I mean, it looks like it's all the
  3    working with Todd, also, and mentioned my name     3        employers that I've worked for, yes.
  4    and said, hey, if you could help her out, here is  4           Q. Okay. So as you review this document,
  5    her information. So that's kind of how.            5        you've worked for all these employers, correct?
  6       Q. You were put in touch with --                6           A. Yes.
  7       A. I was put in touch with Todd, yeah.          7           Q. And are there any that you've worked for
  8       Q. Okay. So it's fair to say that at that       8        during the time frame covered by this document
  9    time you were looking to make a move, you reached 9         that are not on here?
 10    out to this other company called Summit?          10           A. Not that I can see.
 11       A. Yeah.                                       11           Q. Okay. So looks like your most recent
 12       Q. And they connected you with the             12        employment prior to joining JCA was with
 13    recruiter for ALJ; is that accurate?              13        Blinderman Construction; is that correct?
 14       A. Yeah.                                       14           A. Yes.
 15       Q. Okay. And now this document which we've 15               Q. And what was the date -- when did you
 16    marked as Deposition Exhibit 8, you said this was 16        join JCA?
 17    prepared by the recruiting agency?                17           A. I'm not sure.
 18       A. That's usually how they -- yeah, that's     18           Q. Would it have been in September of 2016?
 19    how they do it, because they -- I'm surprised     19           A. I don't -- honestly I don't recall the
 20    actually my information, my personal information, 20        year. I feel like it was -- I feel like May is a
 21    is on top. Because usually they take all that     21        good month that I started. I don't recall what
 22    off before they send it over to the client.       22        year it was, though.
 23       Q. Did you provide them with a resume that     23           Q. Sometime in 2016?
 24    you were using at that time from which they then  24           A. Honestly I don't know. I honestly
                                                    Page 31                                                   Page 33
   1   created this document?                                  1   don't -- I mean, like, I can do the math right
   2       A. Prob -- yeah, probably.                          2   now. I don't recall when I started or how long I
   3       Q. Do you still have a copy of that resume?         3   worked there for.
   4       A. No.                                              4      Q. Do you remember when your employment at
   5       Q. But it's fair to say that the only way           5   JCA ended?
   6   he would have obtained this information is from         6      A. 2017, sometime in September or October.
   7   information that you provided to him, correct?          7      Q. Do you remember how long you had worked
   8       A. Yeah.                                            8   for the company at the time your employment ended
   9           MR. SEDAEI: Objection, calls for                9   approximately?
  10   speculation.                                           10      A. Over a year.
  11   BY MR. BOYLE:                                          11      Q. So sometime in 2016, you joined JCA; is
  12       Q. And as you review this Deposition               12   that correct?
  13   Exhibit 8, does it contain all of the employment       13      A. Sure.
  14   that you had prior to joining JCA?                     14      Q. Okay. So and this document indicates
  15       A. It contains people I did work with              15   that you started with Blinderman Construction in
  16   previously. I don't know if the order is right         16   May of 2015; is that correct?
  17   or -- let me just look at it here.                     17      A. Uh-huh.
  18               It looks about right.                      18      Q. Is that accurate?
  19       Q. So as you --                                    19      A. Yes, it is.
  20       A. I worked for those people. I don't know         20      Q. Okay. So you worked for Blinderman for
  21   if it's -- I mean, I don't know how he spun it to      21   approximately 1.3 years; is that fair to say?
  22   JCA, you know. There might -- that's the other         22      A. Yes.
  23   thing, too. I mean, that's their job is to put         23      Q. Why did you -- it says you were an
  24   me in the best light possible to the client, so        24   estimator/project manager --

                                                                                                 9 (Pages 30 - 33)
                                            Veritext Legal Solutions
 www.veritext.com                                                                                   888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 10 of 187 PageID #:297


                                                 Page 34                                                 Page 36
   1      A. Yes.                                           1   leave early.
   2      Q. -- for that company?                           2      Q. Okay.
   3      A. Correct.                                       3      A. It was just, like, might as well.
   4      Q. Is that accurate?                              4      Q. At the time you left Blinderman, were
   5      A. Yes.                                           5   you having any issues with any of the employees
   6      Q. And why did you leave Blinderman?              6   there?
   7      A. Presented with a new opportunity closer        7      A. Not at all.
   8   to home, more money, something a little bit          8      Q. Okay. So on this document Deposition
   9   closer to the type of work that JCA did, was         9   Exhibit 8, your prior employer was F.E. Moran,
  10   interiors only. I was very confident in my skill    10   Inc.?
  11   set there because of my education and most of the   11      A. Yep.
  12   work that I had done in the industry. So I          12      Q. What type of company is F.E. Moran,
  13   figured it was a good move.                         13   Inc.?
  14      Q. Now, when you say you were presented          14      A. They're a mechanical contractor.
  15   with a new opportunity, what do you mean by that?   15      Q. Okay. And it looks like you worked for
  16      A. The recruiter when he reached out to me.      16   them from approximately March of 2014 till May of
  17      Q. Okay. So you were looking for                 17   2015; is that correct?
  18   employment at the time; is that correct?            18      A. Yes.
  19      A. I don't understand.                           19      Q. So a little over a year --
  20      Q. You were looking for another job at the       20      A. Correct.
  21   time?                                               21      Q. -- with F.E. Moran?
  22      A. Honestly when Todd contacted me, I            22            And you started out there as a
  23   wasn't actively looking for anything. He just       23   project manager assistant; is that correct?
  24   kind of reached out to me, and I was, like, yeah,   24      A. Yes.
                                                 Page 35                                                 Page 37
   1   I'll listen. I mean, just like with anybody that     1      Q. And then you were promoted to project
   2   a recruiter reaches out to. I mean, just because     2   manager just prior to leaving the company; is
   3   you listen to them doesn't mean you're going to      3   that accurate?
   4   jump ship.                                           4      A. Yes.
   5       Q. But I -- unless I misunderstood, I            5      Q. Can you tell me why you left F.E. Moran?
   6   thought that the way you got in touch with Todd      6      A. Well, again, a recruiter reached out to
   7   is you were talking to another company about         7   me, and he said if I wanted to hear about an
   8   employment with that company and they put you in     8   opportunity he had. And I listened to him, and I
   9   touch with Todd?                                     9   pretty much had a very solid background in
  10       A. Right. But I don't know what that time       10   general contracting; and being in a -- mechanical
  11   frame was between talking to Ellie and talking to   11   contractor was just something that wasn't really
  12   Todd. I don't know, like, if that was two months    12   on the path. And he's, like, well, I've got this
  13   or if that was an entire year honestly. I have      13   great place. It's in West Loop. Sold me on
  14   no idea.                                            14   Blinderman. Again, more money, more opportunity
  15       Q. So in any event, you felt like JCA           15   for growth. The type of projects they were
  16   presented a better opportunity for you than the     16   working on seemed like they would be in line with
  17   opportunity that you had currently at Blinderman;   17   what I was going for.
  18   is that fair to say?                                18      Q. Do you recall whether or not the
  19       A. Yes, yes.                                    19   recruiter knew that you were looking; is that why
  20       Q. Okay. Were you asked to leave                20   he contacted you?
  21   Blinderman?                                         21      A. Let's see. How -- no. I know for sure
  22       A. No.                                          22   he caught me off guard, because he -- the name of
  23       Q. Did they terminate your employment?          23   the company that he had worked for at the time
  24       A. I put in my two weeks and he had me          24   was called Hard Hat Hub.

                                                                                            10 (Pages 34 - 37)
                                          Veritext Legal Solutions
 www.veritext.com                                                                               888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 11 of 187 PageID #:298


                                                   Page 38                                                    Page 40
   1              And when he first reached out to            1            It was a contract position. Do you
   2   me -- first of all, he called me on my work phone      2   have a copy of the contract you had with them?
   3   which caught me off guard, because they're slick       3      A. Uh-uh.
   4   like that. And then second of all, I heard Hard        4      Q. Do you remember how long that contract
   5   Hat Hub, and immediately, I was, like, oh, you         5   was for?
   6   want to talk to our safety guy, because it's PPE.      6      A. I shouldn't say -- it was, like, temp to
   7   Like, he's selling hardhats and goggles and            7   perm. I don't know that it was, like -- I got
   8   stuff. I'm, like -- he's, like, no, no, no,            8   Atlas through a staffing agency. So it wasn't --
   9   he's, like, I'm a recruiter. I'm, like, what,          9   you know, they hired me on for, I think, like,
  10   for safety gear. And he's, like, no, I'm a            10   three months, and then they -- it was temporary
  11   headhunter, and I was, like, oh.                      11   for three months, and then they hired me on.
  12              And then he was, like, do you want         12   So -- but it wasn't like I was going to stay
  13   to talk, and I was, like, sure. It doesn't hurt       13   there. They're just too seasonal.
  14   to listen.                                            14      Q. But in any event, they did make you a
  15      Q. And what was this person's name?                15   permanent employee after the --
  16      A. It's actually Kyle Jacobson. So he              16      A. Oh, yeah, oh, absolutely, yeah.
  17   originally worked for Hard Hat Hub, and then I        17            He said I was too expensive. That's
  18   later ended up working for him at Talent Hitch.       18   another reason why I didn't stay.
  19      Q. Now, were you ever asked to leave               19      Q. Who is he?
  20   F.E. Moran company?                                   20      A. The owner of the company, Marty
  21      A. No.                                             21   Silverman.
  22      Q. Okay.                                           22      Q. Were you satisfied with your
  23      A. No.                                             23   compensation at Atlas Restoration?
  24      Q. So prior to that, you worked for Atlas          24      A. Yep.
                                                   Page 39                                                    Page 41
   1   Restoration; is that correct?                          1      Q. So prior to Atlas, you worked for a
   2      A. Yes.                                             2   company called the Mason Group; is that correct?
   3      Q. And you worked for them for about seven          3      A. The Macon Group, yes.
   4   months?                                                4      Q. Oh, I'm sorry, Macon Group.
   5      A. Yes.                                             5             And, once again, you were an
   6      Q. Okay. Why did you leave Atlas                    6   estimator, project manager, safety coordinator;
   7   Restoration?                                           7   is that accurate?
   8      A. It was a contract position that I took,          8      A. Yep.
   9   and it was pretty much over. So I forgot how I         9      Q. Okay. And you worked for them from
  10   came across -- oh, F.E. Moran's in-house              10   February 2012 to June 2013. So, again, about one
  11   recruiter had just reached out to me while I was      11   month -- one year and four months; correct?
  12   at Atlas, and the circumstances at Atlas, they're     12      A. Yes.
  13   kind of a ma-and-pa shop kind of thing, you know,     13      Q. Okay. And why did you leave the Macon
  14   low overhead. And I just figured, you know,           14   Group?
  15   moving into a corporate atmosphere like F.E.          15      A. So how I got to the Macon Group was
  16   Moran, a big company like that that has the           16   because I was in New Orleans at -- working for
  17   wingspan that they do in our industry, I thought      17   Paschen, and I wanted to come back home to
  18   it was a good move.                                   18   Chicago. And I basically took any job that I
  19             But, yeah, I mean, again, I wasn't          19   could get. And they offered me a salary that was
  20   looking. The recruiter, I mean, that's what they      20   substantially less than what I was making and
  21   do. They reach out to people; and if you're           21   promised me that I would be brought up to snuff
  22   willing to listen, they'll tell you about it.         22   after a certain amount of time, and he didn't.
  23      Q. Was there anything about -- well, let me        23   And I continued to receive additional
  24   strike that.                                          24   responsibilities, and I wasn't going to do it.

                                                                                               11 (Pages 38 - 41)
                                            Veritext Legal Solutions
 www.veritext.com                                                                                   888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 12 of 187 PageID #:299


                                                    Page 42                                                   Page 44
   1      Q. So you were dissatisfied with your                1      A. I actually honestly -- I don't recall
   2   compensation at that company; is that fair to           2   what year he passed away in. But he was sick,
   3   say?                                                    3   and I couldn't visit him regularly, because of me
   4      A. Yes.                                              4   being out there, and it was on my dime to come
   5      Q. Okay. And did you let the person know             5   home. So -- but he did pass away very quickly
   6   that you were dissatisfied with your                    6   after being diagnosed.
   7   compensation?                                           7      Q. Do you remember what year that is?
   8      A. Yes, yep.                                         8      A. I -- honestly it was all a blur.
   9      Q. And was your employment -- did Mason              9            (Discussion off the record.)
  10   Group -- Macon Group terminate your employment?        10   BY MR. BOYLE:
  11      A. No, no, they kept me on.                         11      Q. Was your decision to leave the FH
  12      Q. You mentioned that prior to that you             12   Paschen Group a voluntary decision?
  13   were in New Orleans.                                   13      A. Yes.
  14      A. Uh-huh.                                          14      Q. They did not terminate your employment?
  15      Q. With the FH Paschen Company?                     15      A. Correct.
  16      A. Correct.                                         16            Thank you.
  17      Q. And what type of company is FH Paschen?          17         MR. BOYLE: Can I have this marked,
  18      A. FH Paschen is a general contractor.              18   please.
  19   Actually I helped them open their satellite            19            (Document marked as Dziubla Deposition
  20   office in New Orleans. So when they got -- they        20             Exhibit No. 9 for identification.)
  21   were expecting to get about $30 million worth of       21   BY MR. BOYLE:
  22   work down there when they opened the office, and       22      Q. Handing you a document that we've marked
  23   we ended up with $300 million. And it was              23   as Deposition Exhibit 9. Do you recognize this
  24   basically me and the vice president of that            24   document?
                                                    Page 43                                                   Page 45
   1   location and our project engineers and we just          1      A. It looks like it's a PDF of my Linkedin
   2   worked our butts off to make it happen.                 2   profile.
   3      Q. And what prompted you to want to leave            3      Q. This is a document that you produced to
   4   the Macon Group?                                        4   us in discovery.
   5      A. Are we going back to the Macon -- I was           5      A. Oh, then I PDF'd it, yeah.
   6   at Paschen before the Macon Group.                      6      Q. So do I understand you to be saying that
   7      Q. I'm sorry, I meant to say the Paschen             7   this is a copy of your Linkedin resume?
   8   Group.                                                  8      A. Correct.
   9      A. Oh, well, because I wanted to come back           9      Q. Is this a current resume?
  10   home. And I spoke to my manager and I said, you        10      A. Yeah, it's the same stuff. It's
  11   know, is there a position for me up in Chicago.        11   basically what's up there now.
  12   And she assured me that there wasn't, and I            12      Q. So this is all information that you
  13   didn't really have a recourse. And at that             13   provided onto your Linkedin profile; is that
  14   time -- sorry, excuse me.                              14   correct?
  15             So at the time my dad was going              15      A. Correct.
  16   through cancer, and I knew I had to get home, so       16      Q. So I noticed that on this version of
  17   I just took whatever I could to get home.              17   your resume you did not include Atlas
  18      Q. And that was in 2012?                            18   Restoration. Is there any reason why you left
  19      A. Yeah.                                            19   Atlas Restoration off of this document?
  20      Q. And do you need to take a minute?                20      A. Probably just because it was a short
  21      A. I'm fine, I'm fine.                              21   duration, and it was kind of not really in line
  22      Q. Can we continue?                                 22   with anything.
  23      A. Yeah.                                            23      Q. Okay.
  24      Q. Did your father pass away in 2012?               24      A. I mean, I'm on good terms with them.
                                                                                               12 (Pages 42 - 45)
                                             Veritext Legal Solutions
 www.veritext.com                                                                                   888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 13 of 187 PageID #:300


                                                  Page 46                                                   Page 48
   1   It's not out of resentment or anything.               1   document, which is document Bates No. 938,
   2       Q. Okay. And so on page 1 of the document,        2   there's a reference to General Electric. Do you
   3   you indicate that your dates of employment            3   see that?
   4   for J.C. -- at J.C. Anderson were from May of         4      A. Yes.
   5   2016 through October of 2017; is that accurate?       5      Q. You did not include General Electric on
   6       A. Yes.                                           6   the resume that you had submitted to JCA. Do you
   7       Q. Okay. And then you immediately began           7   know why that is?
   8   working with Talent Hitch in October of 2017; is      8      A. I'm not sure. Maybe it was just a
   9   that correct?                                         9   cutoff point that Todd gave me, like, only go
  10       A. Yes.                                          10   back so far or -- I'm not sure.
  11       Q. And your work with Talent Hitch ended in      11      Q. Well, I'll show you Exhibit 8, which is
  12   March of 2018?                                       12   the resume that you had the recruiter give to
  13       A. Correct.                                      13   JCA.
  14       Q. Okay. And then there -- and then              14      A. Yeah.
  15   there's an entry here above that where it says       15      Q. And it includes Jupiter Realty which
  16   confidential construction industry consultant?       16   is -- goes further back.
  17       A. Yes.                                          17      A. Oh.
  18       Q. What does that refer to?                      18      Q. So my question is: Do you know why
  19       A. My current place of employment, the day       19   General Electric was left off of the information
  20   job.                                                 20   that you submitted to JCA?
  21       Q. And you didn't -- so why did you state        21      A. I don't recall.
  22   that that was confidential?                          22      Q. What position did you hold for General
  23       A. So I work for Broadway                        23   Electric?
  24   Electric/Cornerstone Contracting. And the            24      A. It was basically a cost controller for
                                                  Page 47                                                   Page 49
   1   relationships that they've established in the         1   various job sites in the Indiana area where I
   2   industry, in order to bid on the types of work        2   traveled from job to job and collected all types
   3   that we do that is in the public sector, it's in      3   of costs that pertain to material costs for the
   4   their best interest that the employees don't list     4   job, hours, submitting that, and then billing the
   5   where they're at. Because I wear different hats       5   client.
   6   for them as well as other employees do. And it's      6      Q. Why did your employment with General
   7   just better that it's left vague.                     7   Electric end?
   8             None of the employees in the company        8      A. So I decided to leave there, because I
   9   actually have updated profiles for that reason.       9   was on the road a lot and I had just gotten
  10   So I figure that was a good way to stay connected    10   married and it didn't seem like it was a good fit
  11   to construction; and, you know, when people do       11   for us if I was going to stay on the road if we
  12   look me up, they know that, you know, I'm a real     12   wanted to have a good healthy relationship. So I
  13   person that's asking them for a proposal and         13   figured I would quit and look for another job.
  14   that, you know, that there is some type of good      14      Q. And did you have a positive experience
  15   reputation that's associated with me by being        15   working for General Electric?
  16   online and seeing my history and all that stuff.     16      A. The company was awesome. It was a lot
  17      Q. So this document is an accurate summary        17   of hours and their pay structure was a little bit
  18   of the positions that you've held during the time    18   different. They weren't set up really -- you
  19   period covered --                                    19   know, they entice you in the beginning in terms
  20      A. Yes.                                           20   of you're going to be working all this overtime,
  21      Q. -- in the document?                            21   you're getting time and a half, double time. And
  22      A. Yes.                                           22   then when they sign you on as a full-time
  23      Q. If you flip to the third page of the           23   employee, like, you end up with a base and then
  24   document -- I'm sorry, the fourth page of the        24   you end up getting commission based on -- I don't

                                                                                              13 (Pages 46 - 49)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                  888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 14 of 187 PageID #:301


                                                     Page 50                                                 Page 52
   1   know, there's some criteria that just didn't add         1   about one to one and a half years in each job.
   2   up, because I couldn't, like, decide to get more         2   Would you agree with me?
   3   busy. It was up to them if I ever hit my quota           3      A. Yes.
   4   in terms of hours, so that I could make that             4      Q. Okay. Why do you believe your tenure at
   5   additional money. So if they chose not to let me         5   these eight positions has been so short?
   6   work more hours, I couldn't hit my quota, so I           6      A. I think a lot of it had to do with life
   7   didn't have a -- I was, like, it's not a win-win         7   circumstances. Life circumstances and just
   8   situation.                                               8   wanting to pursue a career in construction and
   9      Q. Did you let them know that you were                9   set myself up at a place that I knew I could be
  10   dissatisfied with that aspect of your employment?       10   there for a long time. I mean, it just seemed
  11      A. I did. I tried to negotiate with them,            11   like opportunity -- either a life circumstance
  12   and I said, well, you know, the only thing I can        12   came or an opportunity came. And, you know, you
  13   do, because I'm traveling all the time, is I            13   got to pivot.
  14   can't interview if I'm traveling, so I have to          14      Q. Do you recall telling anybody at any
  15   go, and they understood.                                15   time that you believe you had just become
  16      Q. Did you tell the recruiter not to                 16   dissatisfied with employers after a six to
  17   include this in the information that you provided       17   one-year period of time?
  18   to JCA?                                                 18      A. No, I don't recall that.
  19      A. I don't know why I would.                         19      Q. You don't recall saying that to anybody?
  20      Q. I'm asking if you recall that you did?            20      A. No.
  21      A. I do not recall saying that to him, no.           21      Q. Do you think that that's an aspect of
  22      Q. Okay. And you have no reason -- or no             22   your personality?
  23   knowledge as to why it was left off?                    23      A. No.
  24      A. No.                                               24      Q. Now, you described how your resume was
                                                     Page 51                                                 Page 53
   1      Q. Okay. And when you work with these                 1   given to JCA before you became employed by them.
   2   recruiters, I mean, do you get to approve what           2   Can you tell me what you recall from how the
   3   they submit to companies that you were trying to         3   recruiting process went once they contacted JCA
   4   get a job with?                                          4   on your behalf?
   5      A. You know, honestly, this stuff happens             5      A. How the recruiting -- well, so, I mean,
   6   really fast with these guys, because, you know,          6   he set up the interview for me to meet with them.
   7   they're wheeling and dealing and they want to get        7   I recall not being able to get into the parking
   8   their sale, they want to get their 20 percent on         8   lot because it was closed. Met Bill Burfeind,
   9   you, you know, on your salary and stuff. They            9   had the interview. Was a little bit taken back
  10   want to close. So it's, like -- they basically          10   that there was -- I think it was Boulukos, Steve
  11   say, hey, do you trust me, and it's, like, well,        11   Boulukos, Yazbec, and Greg Garland in the room
  12   yeah, I trust you. They're going to spin it, so         12   for the interview, which I thought was a lot for
  13   that you get the job.                                   13   a first interview.
  14      Q. Did you review Deposition Exhibit 8               14      Q. Do you remember when that interview was?
  15   before it was submitted to JCA?                         15      A. A couple months before I started, maybe
  16      A. Honestly I don't recall if I did or not.          16   a month.
  17      Q. Okay. I'll take this back.                        17      Q. Okay. And tell me what you remember
  18             So by my count, if we go back to              18   from the interview?
  19   March of 2012 or let's go back to February of           19      A. I thought it was really strange that
  20   2012 when you began with the Macon Group, you've        20   Yazbec and Boulukos did all the talking when I
  21   had eight different jobs in the construction            21   would be working for Garland. So it was just
  22   industry during that period of time.                    22   interesting that my supervisor didn't have
  23      A. Okay.                                             23   anything to say. But after getting to know Greg,
  24      Q. Each -- and those jobs are averaging              24   I understood why.

                                                                                               14 (Pages 50 - 53)
                                             Veritext Legal Solutions
 www.veritext.com                                                                                   888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 15 of 187 PageID #:302


                                                     Page 54                                                    Page 56
   1             It's just basic questions. They                1   company?
   2   told me about the company, the history of the            2      A. I don't know. President. I'm not sure.
   3   company, how long they had been around, what they        3   Up there, number one in charge.
   4   specialize in, typical stuff. Went over, you             4      Q. What -- do you remember what position
   5   know, my strengths if you'd be able to feel              5   you were offered?
   6   comfortable -- I'd never worked with the unit            6      A. The estimating position.
   7   pricing software that they used. So I told them          7      Q. And you accepted that position?
   8   I was confident in that. In terms of volume,             8      A. Yes.
   9   too, that was another big concern of theirs. A           9      Q. Did you accept it right away?
  10   volume of bids that they did, because it was all        10      A. I don't know what right away -- I mean,
  11   interior, so they -- it was a big turnaround.           11   I would say within a couple days, I think.
  12   And I assured them that, you know, having worked        12      Q. Was there any negotiation over your
  13   for Paschen I could handle volume and paperwork         13   compensation that took place?
  14   as one of my specialties.                               14      A. I think Todd did a little something.
  15             So, you know, just a normal                   15   I'm not sure. They always try to, you know, do
  16   interview where they're checking out your               16   the best they can with it. It wasn't through me.
  17   strengths and, you know, your -- essentially            17      Q. So you accepted the position. It was
  18   you're selling yourself, too.                           18   for an estimating job. Tell me what your job
  19      Q. Okay. Do you recall -- what do you                19   duties were in that position?
  20   recall your impression being of the company after       20      A. So as an estimator for JCA, you
  21   that initial interview?                                 21   basically go to the walk-throughs that you're
  22      A. Very traditional. I mean, the whole               22   assigned to, which is checking out the job sites
  23   place is laced in dark stained wood. I mean, it         23   for existing conditions, so that you can put
  24   was something that I was very familiar with in          24   together a thorough proposal. And unlike other
                                                     Page 55                                                    Page 57
   1   terms of the industry. You know, either you go           1   companies, a lot of people don't do unit pricing
   2   to a place and it's cutting edge and modern, an          2   like they do, which is something that Greg had
   3   open floor plan, or you go to a place like JCA           3   brought in and that I liked, because at -- when
   4   and everyone has got an office and a leather             4   you're in a fast pace, you can't always go out to
   5   chair. And, I mean, it's just -- I just remember         5   subs for quotes. And Greg was very good at
   6   thinking, okay, that's the type of company it is.        6   deriving these unit prices for us, so it made us
   7   That's it.                                               7   a little bit more independent and a little bit
   8      Q. Anything else?                                     8   more fluid when bidding things.
   9      A. No.                                                9              So we would basically put
  10      Q. Okay. Was there a follow-up interview             10   together -- we would do our take-offs on the
  11   after that?                                             11   drawings, and then we would put together a draft
  12      A. That I don't remember. If it was, it              12   proposal or estimate of the work that needed to
  13   wasn't in person. I feel like it went -- I know         13   be done using this program that he had, what's
  14   Yazbec and I had a couple emails back and forth         14   the word, loaded all these unit pricing in there,
  15   and next then thing I knew I was there.                 15   so that, you know, pretty much -- so everything
  16      Q. So you don't remember any subsequent              16   would be done kind of in the same way. Like, we
  17   interviews?                                             17   would all -- if we were all wrong on something,
  18      A. I don't.                                          18   we were wrong the same way every time.
  19      Q. Okay. But you subsequently received an            19              And then we would present and work
  20   offer to work there?                                    20   with the project managers based on, you know,
  21      A. Right, correct.                                   21   logistics of the building, certain things that
  22      Q. And who extended the offer?                       22   were specific to a job site that the project
  23      A. I think it was Mike Yazbec.                       23   managers knew by working with the clients, and
  24      Q. And what's his position with the                  24   adjust the pricing and our conditions and our

                                                                                                  15 (Pages 54 - 57)
                                             Veritext Legal Solutions
 www.veritext.com                                                                                      888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 16 of 187 PageID #:303


                                                    Page 58                                                      Page 60
   1   exclusions and stuff accordingly.                       1   bidding on a day. So, I mean, sometimes it would
   2      Q. Describe this walk-through process that           2   be three or four walk-throughs a week, and
   3   you mentioned?                                          3   sometimes it wouldn't be -- it just depends how
   4      A. So at the walk-through, you know, you go          4   we got assigned.
   5   out there, and it's going to be your competitors,       5            Greg was our supervisor. So, like,
   6   the other general contractors. You'll have your         6   if somebody had a tight bid, you know, I might do
   7   subs there. If you have subs that you know for          7   a walk-through for Tim and come back and give Tim
   8   sure are in the building or familiar with working       8   all my photos. And then Tim would do a
   9   in the building, you're going to make sure that         9   walk-through for me and come back with no photos.
  10   they come down there and they know that you're         10   But, you know, we would -- sorry, I just thought
  11   bidding on the job, so they can have their eyes        11   it was hilarious. That's -- it's just how our
  12   on it as opposed to just bidding off the plans.        12   schedules would open up, what we had on our
  13             It's a way to kind of build                  13   plate. Greg was good about making sure that, you
  14   camaraderie a little bit and build relationships.      14   know, we weren't -- that we were balanced, you
  15   If there's new subs out there, you want to make        15   know, and that we were getting each other's back.
  16   sure you talk to them, you know, let them know         16   We were very tight, the three of us.
  17   you're one of the GCs bidding on it, give them         17      Q. So who is Tim?
  18   your card, network, talk about jobs that you're        18      A. Tim's the other -- another estimator.
  19   on with them. It's very -- I don't know, you go        19      Q. Okay. You were -- was there any other
  20   out there and, you know, you build relationships       20   estimators other than you and Tim?
  21   and you hang out, you make friends. And you            21      A. I think Ed Bowen and Mike Stazinski were
  22   basically walk -- you walk the site and take           22   considered estimators, air quotes.
  23   pictures and stuff and document, you know, do the      23      Q. Why do you say air quotes?
  24   job part of it. But it's very much about               24      A. Just because I think they didn't
                                                    Page 59                                                      Page 61
   1   being -- representing, you know, the company to         1   really -- to my knowledge, they didn't really go
   2   the client and representing the company to the          2   on as many walk-throughs as we did. We seemed to
   3   subs, because they're the ones that give you the        3   get the brunt of the interior work, and I think
   4   numbers which gets you your jobs.                       4   they were allocated to more specific clients. So
   5      Q. So the client's there. The subs are               5   they might have been more project management,
   6   there.                                                  6   too. I think they just kind of filled whatever
   7      A. Yeah.                                             7   needs JCA needed them for.
   8      Q. You mentioned the other companies that            8      Q. Did they -- did Ed and Mike report to
   9   you're competing with are there?                        9   Greg?
  10      A. Yep.                                             10      A. I'm not sure about that honestly.
  11      Q. Anybody else there?                              11      Q. But you and Tim reported to Greg?
  12      A. Usually the building engineer will be,           12      A. Yes.
  13   too, because he -- he or she knows their way           13      Q. So is it fair to say that you and Tim
  14   around the building.                                   14   were the primary estimators and that Ed and Mike
  15            I'm trying to think who else.                 15   did some estimating, but it was more job
  16   That's basically -- those are the key players,         16   specific?
  17   you know, that you want to have there, so that         17      A. I would say I -- that's a fair
  18   you get good bids and numbers.                         18   statement, yeah.
  19      Q. And how many walk-throughs -- just take          19      Q. Okay. So is Tim the only other person
  20   an average month during your employment with JCA,      20   in the company that did --
  21   how many average -- how many walk-throughs would       21      A. What I did.
  22   you be assigned to go to?                              22      Q. -- pretty much exactly the same thing
  23      A. I mean, there were times where we were           23   that you were doing; is that --
  24   bidding -- you know, we had multiple projects          24      A. Yes, yes.

                                                                                                  16 (Pages 58 - 61)
                                            Veritext Legal Solutions
 www.veritext.com                                                                                      888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 17 of 187 PageID #:304


                                                  Page 62                                                    Page 64
   1       Q. Okay. And then the walk-through then is        1   applied to your employment while you were
   2   essentially the first step in the process which       2   employed by JCA?
   3   ultimately leads to JCA getting the business; is      3      A. Yeah. Honestly I never really read it.
   4   that fair to say?                                     4      Q. You never read the document?
   5       A. Well, in putting together a proposal.          5      A. (Nodding).
   6   That's the first -- you want to put together an       6      Q. Did you ever refer to it during your
   7   accurate proposal, and you can't do it if you, A,     7   employment?
   8   have crappy relationships with your subs, because     8      A. (Nodding). Not that I recall.
   9   then they're going to give you a high number and      9      Q. Okay. So did you take any -- did you
  10   then your number is high. And, B, you want to        10   care what was in the document?
  11   have a good understanding of the existing            11      A. I did care honestly; but as soon as I
  12   conditions, because that can determine whether or    12   got started there, I mean, we hit the ground
  13   not you're going to make money on the job. I         13   running. And I was just -- you know, I don't
  14   mean, you can bid it low and then all of a           14   know, I'm, like, I'll -- if I need it, I'll look
  15   sudden, it's, like, oh, we didn't know the           15   at it. I mean, it's all here. Whenever I need
  16   freight is all the way, you know, on the east        16   to refer to it, I'll look -- you know, it's just
  17   side of the building. So then it costs you more      17   basic policies.
  18   money to get the job done and then you lose          18             You know, I knew they had a really
  19   money.                                               19   strict dress code, so I made sure I adhered to
  20              So it's about putting together the        20   that when I was out, you know, in public, and --
  21   proposal and then hopefully it's there, it's the     21      Q. So you understood that the policies in
  22   PMs that get -- it's the PM's job to get the job.    22   here you were expected to follow. It's just you
  23   It's on -- build the relationships and get the       23   only referred to it if you needed to review a
  24   jobs. We're just the number people basically.        24   particular policy; is that --
                                                  Page 63                                                    Page 65
   1      Q. So when you were working for JCA, you           1      A. Yeah, if I thought I didn't understand
   2   were expected to -- you were given some               2   something, I knew I could go back and refer it --
   3   employment policies and procedures that you were      3   refer to it, but I never, like, went through it
   4   expected to follow; is that accurate?                 4   and studied it.
   5      A. They gave us a binder when I was --             5      Q. Can you flip to page 1048, Dziubla 1048.
   6   started. It was called, I think, an employee          6   Are you there?
   7   handbook or something.                                7      A. Yes.
   8         MR. BOYLE: If we could get this marked,         8      Q. Okay. So directing your attention to
   9   please.                                               9   the highlighted portion of the second paragraph.
  10            (Document marked as Dziubla Deposition      10      A. Okay.
  11             Exhibit No. 10 for identification.)        11      Q. The sentence reads, Your employment is
  12   BY MR. BOYLE:                                        12   at will, meaning that either J.C. Anderson or the
  13      Q. So I've handed you what we've marked as        13   employee can end the relationship at any time for
  14   Exhibit 10, ask you to take a moment to scan         14   any reason or without cause -- with or without
  15   that. We received this from you in discovery.        15   cause or prior notice. Did you see that? Did
  16   My first question is going to be: Is this a copy     16   you see that where I'm reading from?
  17   of the binder that you received when you began       17      A. Right now?
  18   your employment?                                     18      Q. Yeah.
  19      A. I think it's one of the things in the          19      A. Yes, I see that right now.
  20   binder. There's a lot of stuff in there for          20      Q. All right. And did you know you were an
  21   training purposes, and it's, like -- it's one of     21   at-will employee while you were employed by
  22   the things.                                          22   JCA -- Anderson?
  23      Q. Okay. And is it fair to say that this          23      A. Illinois is an at-will state, isn't it?
  24   contains some of the policies and procedures that    24   I believe so.

                                                                                              17 (Pages 62 - 65)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                  888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 18 of 187 PageID #:305


                                                 Page 66                                                    Page 68
   1      Q. I'm asking you if you knew if you --           1   JCA would follow? Is that JCA's property?
   2   that you were an at-will employee while you were     2      A. Yes.
   3   at JCA?                                              3      Q. Okay. And the documents that they
   4      A. Yeah.                                          4   use -- that you internally would use as an
   5      Q. So can you flip to 1095. And this page         5   estimator to develop your proposal for a client,
   6   contains JCA's confidentiality policy, correct?      6   those documents, that was JCA property, correct?
   7      A. Yes.                                           7      A. Sure.
   8      Q. Okay. And did you understand that while        8      Q. Things like if they had a list of the
   9   you were employed by JCA that you would have         9   subcontractors and all the contacts that they
  10   access to and come into contact with confidential   10   developed with those subcontractors, that would
  11   information belonging to the company?               11   be JCA's property, correct?
  12      A. As far as, like -- I don't understand.        12      A. Well, I mean, half the people on that
  13   Like, in terms of, like, social security numbers    13   list are people I worked with before in the past.
  14   and stuff or --                                     14   They can't just take ownership of the subs. I
  15      Q. Business information that was developed       15   mean --
  16   by JCA that they used in connection with how they   16      Q. Well, if they had -- go ahead.
  17   bid jobs.                                           17      A. Well, I'm just saying, like, it's --
  18      A. Yeah, everybody has that. Every company       18   when you're in the industry for a while, you know
  19   has their way of doing things.                      19   what people are good at and what other -- and
  20      Q. Okay. So JCA was no different, correct?       20   what subs aren't. So, I mean, in terms of, like,
  21   They had their way of doing things. I think you     21   a sub list, like, it's not like I'm never going
  22   mentioned some program that Greg had --             22   to call a sub and ask them to not -- I'm not
  23      A. Right.                                        23   going to, like, not work with them. I can't
  24      Q. -- that that was how you guys --              24   forget I ever knew them, because I knew them
                                                 Page 67                                                    Page 69
   1      A. Yes.                                           1   prior. I met them, I mean.
   2      Q. -- developed your bids, right?                 2      Q. But to the extent JCA compiled its own
   3      A. Correct.                                       3   list of the subs that they preferred and had
   4      Q. And that was unique or proprietary to          4   contacts with --
   5   JCA, correct?                                        5      A. That particular list is theirs, yeah.
   6      A. It -- yeah.                                    6      Q. Okay. And did you have that kind of
   7      Q. Did you understand, whether or not you         7   information in your possession when you left the
   8   read this policy, that you had an obligation to      8   company?
   9   keep that type of thing confidential, not share      9      A. Maybe by way of emails and stuff. If I
  10   it with other companies?                            10   needed a -- I know sometimes, like, if email went
  11      A. Yes.                                          11   down or -- yeah.
  12      Q. Okay. Would -- strike that.                   12      Q. So the --
  13             If you could flip to page 1085. Do        13      A. Yeah, I did have that.
  14   you see on that page the policy that relates to     14      Q. And did you return it to the company at
  15   return of company property?                         15   the time your employment ended?
  16      A. Yes.                                          16      A. Didn't think about it when it was --
  17      Q. And you agree that the provision              17   everything was going on.
  18   provides that upon termination of your employment   18      Q. So the answer is no, correct?
  19   that you were required to return all company        19      A. Correct, the answer is no.
  20   property to JCA?                                    20      Q. Okay. And why not?
  21      A. Yes.                                          21      A. I didn't think about it with everything
  22      Q. Okay. Did you understand that company         22   that was going on. I was trying to figure out
  23   property would include documents like we've         23   how I was going to find a job.
  24   discussed, the proprietary bidding process that     24

                                                                                             18 (Pages 66 - 69)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 19 of 187 PageID #:306


                                                      Page 70                                                    Page 72
   1             (Document marked as Dziubla Deposition          1   part of that process at the company.
   2              Exhibit No. 11 for identification.)            2      Q. But you do agree that you didn't return
   3           MR. SEDAEI: Is this a good time to take           3   any of this information to the company after your
   4   five?                                                     4   employment was terminated, correct?
   5          MR. BOYLE: That's fine, sure.                      5      A. Honestly I didn't know that I had to.
   6          THE VIDEOGRAPHER: We are going off the             6      Q. Okay. So when you began working for
   7   record at 11:35 a.m. This is the end of media             7   your next employer Talent Hitch --
   8   set 1.                                                    8      A. Yes.
   9            (A short recess was taken.)                      9      Q. -- did you bring this document with you?
  10          THE VIDEOGRAPHER: We are back on the              10      A. No.
  11   record at 11:48 a.m. This is media set 2.                11      Q. Have you shared any of the information
  12   BY MR. BOYLE:                                            12   in this manual with any other individual?
  13      Q. Okay. Ms. Dziubla, when we broke, I had            13      A. No.
  14   handed you a Company Exhibit 11. Have you had a          14      Q. Okay. Do you have this document with
  15   chance to take a look at that?                           15   you at your current position with Cornerstone
  16      A. Oh, no, I haven't looked through it.               16   Consulting?
  17      Q. I just need you to glance at it. You               17      A. No.
  18   produced this to us in discovery. Do you                 18      Q. Have you shared the document with
  19   recognize the document?                                  19   anybody at Cornerstone Consulting?
  20      A. Yeah.                                              20      A. No.
  21      Q. And I just need you to confirm you did             21      Q. Have you used or relied on any of the
  22   not return this to the company until your                22   information in this exhibit in connection with
  23   attorneys gave it to us in connection with this          23   any of your subsequent employment?
  24   lawsuit; is that correct?                                24      A. I don't understand that question.
                                                      Page 71                                                    Page 73
   1      A. Correct.                                            1       Q. Have you used any of the information or
   2      Q. Okay. I'd like to have you flip to                  2   documents contained in Company Exhibit 11 in
   3   page 1129 of the document. Do you see that page?          3   connection with the services you've provided to
   4      A. Yes.                                                4   anybody other than JCA?
   5      Q. Okay. So is it fair to say that this                5          MR. SEDAEI: Objection, form.
   6   document contains all of JCA's processes and              6             But answer if you understand.
   7   procedures for bidding on its customers' work?            7   BY THE WITNESS:
   8      A. Yeah.                                               8       A. The actual specific documents, no. The
   9      Q. And if -- I'm going to have you flip                9   knowledge I have of the industry, yes, which
  10   again forward to page 1146. What is that page?           10   happens to be, like I said, relationships with
  11      A. Looks like a sub list.                             11   subs. I'm not going to just cut my own throat
  12      Q. Okay. And there's individuals named                12   and not use relationships I've built over the
  13   from -- at each of these subcontractors; is that         13   years that I've worked in the industry. So but
  14   correct?                                                 14   did I, like, use their sub list -- which, by the
  15      A. Yes.                                               15   way, this sub list is, like, a generic sub list.
  16      Q. And those are the contacts that JCA has            16   It's changed, like, ten times when I was working
  17   developed with the individuals that are listed,          17   there. But did I use that sub list and
  18   correct?                                                 18   specifically call those people, no.
  19      A. Yes.                                               19   BY MR. BOYLE:
  20      Q. Can you flip forward again to page 1207.           20       Q. Okay. And did you refer to any of the
  21   Now, is this actually a templet of the actual            21   procedures in here while you were performing
  22   contract that JCA enters into with its customers         22   services for anybody other than JCA?
  23   once the -- once an agreement is reached?                23       A. No.
  24      A. I honestly -- I wouldn't know. I wasn't            24       Q. Okay. We at this time would make a

                                                                                                  19 (Pages 70 - 73)
                                              Veritext Legal Solutions
 www.veritext.com                                                                                      888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 20 of 187 PageID #:307


                                                   Page 74                                                   Page 76
   1   formal request to you and your attorney for you        1   can take that back.
   2   to return all documents that you have in your          2     A. Oh.
   3   possession that belong to JCA.                         3     Q. Your direct supervisor while you
   4      A. Okay. You can have them. Yeah.                   4   worked -- well, strike that.
   5      Q. And do you understand that the                   5            Let me ask you first. You explained
   6   procedures that are contained in Company               6   what you've done, what you were responsible for
   7   Exhibit 11, you know, we have a right to pursue        7   doing as an estimator, while you were employed by
   8   legal claims if we believe that there is               8   JCA. Did that ever change? Did the content of
   9   additional documents in your possession that you       9   your job ever change over the course of your
  10   failed to return? Do you understand that?             10   employment with JCA?
  11         MR. SEDAEI: Objection, calls for a              11     A. It was pretty consistent.
  12   legal conclusion.                                     12     Q. Okay. And your direct supervisor was
  13             But answer if you know the answer.          13   Greg Garland, correct?
  14   BY THE WITNESS:                                       14     A. Correct.
  15      A. What was the question again?                    15     Q. How would you describe your relationship
  16   BY MR. BOYLE:                                         16   with Mr. Garland?
  17      Q. Do you understand that we have a legal          17     A. I would have to say it was great.
  18   right to pursue you for your failure to return        18     Q. And was that throughout your employment
  19   these documents to the company?                       19   with the company?
  20      A. These specific documents which I've             20     A. Yeah, absolutely. He was somebody I
  21   already given to you guys?                            21   confided in. We used to do -- we tried to get a
  22      Q. As well as any other company property           22   wellness program going at the company by running.
  23   that you may have in your possession that you         23   We went out for Sushi Thursdays at Jewel. I
  24   didn't think to return on your departure.             24   mean, we hung out all the time. If I needed
                                                   Page 75                                                   Page 77
   1      A. Everything that I was asked to return I          1   somebody to talk to or an ear, I could call Greg.
   2   returned.                                              2   He was very supportive.
   3      Q. Well, we have two examples here that you         3      Q. Does it continue to be good to this day?
   4   didn't return.                                         4      A. I don't talk to anyone there because of
   5      A. I wasn't asked to return them. I didn't          5   this. I lost a lot of relationships and a lot of
   6   know I needed to return them. If you would have        6   friendships because of this.
   7   said, hey, Ro, send back that binder we gave you,      7      Q. So as far as you know, does your
   8   I would have sent it back. I didn't know it            8   relationship with Mr. Garland remain on good
   9   needed to go back.                                     9   terms?
  10      Q. Is it just your understanding that when         10      A. As far as I know, yeah.
  11   you leave an employer you have no obligation to       11      Q. And what did you think of Mr. Garland as
  12   return the property that was given to you by that     12   far as his supervisory skills?
  13   employer?                                             13      A. I know he didn't like being the bad guy,
  14         MR. SEDAEI: Objection, mischaracterizes         14   you know, but he was very knowledgeable in what
  15   the testimony.                                        15   he did and under a lot of stress for sure. So
  16             But answer if you understand it.            16   sometimes things didn't come off as polished as
  17   BY THE WITNESS:                                       17   he would have liked it. But it's just kind of
  18      A. I think the last question answered it.          18   par for the course. He had a lot on his plate
  19   If I was asked to give it back, I would have          19   and he was very good at what he did.
  20   given it back. It's not like I was withholding        20      Q. Did you -- was your work supervised by
  21   anything. I returned all -- everything he asked       21   anybody other than Mr. Garland while you were at
  22   me to return I gave him back.                         22   the company?
  23   BY MR. BOYLE:                                         23      A. I want to say to an extent the project
  24      Q. Now, you mention that your direct -- I          24   managers kind of helped out with in terms of

                                                                                               20 (Pages 74 - 77)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                  888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 21 of 187 PageID #:308


                                                  Page 78                                                      Page 80
   1   making sure that, you know, any documents that        1      Q. And did what you just described apply
   2   were leading our proposals and stuff were going       2   throughout your employment at JCA, or was there a
   3   to make the company money. So if they had             3   point in time when you came to be unhappy working
   4   something to say or experience-wise, you know,        4   there?
   5   they would share that kind of as -- I don't know      5      A. You know, we talked about a couple
   6   if it was supervising, but, I mean, they -- our       6   issues. There were things that Greg wanted to
   7   proposals didn't go out unless the PM signed off      7   accomplish in the company that he was frustrated
   8   on it. So, yeah, they would mark it up. If it         8   with, that we all kind of just shared
   9   was wrong, they would mark it up. So that is          9   conversations on. But it wasn't, like,
  10   kind of supervising.                                 10   detrimental to me working there. It wasn't like
  11       Q. Anybody other than the project managers       11   I couldn't go on. I mean, I knew I had Greg and
  12   that supervised your work?                           12   I -- you know, Tim and I had each other's back.
  13       A. No. And I think they're called project        13      Q. What issues are you referring to?
  14   executives there, but, yeah. No, that's it as        14      A. Just, I mean, you know, company politic
  15   far as I know.                                       15   stuff. You know, Steve wants to do something one
  16       Q. Okay. You mentioned Steve Boulukos,           16   way and the guys are, like, you know, we think --
  17   Boulukos?                                            17   you know, Greg wants to do it a different way.
  18       A. Boulukos.                                     18   He thinks it would be better, would be more
  19       Q. Did he have supervisory involvement with      19   profitable. And, you know, the owner of the
  20   your job?                                            20   company says do it one way, you do it that way.
  21       A. Well, he was -- I think he was Greg's         21   You know, you grumble, grumble about it, and you
  22   boss. So, like, shit hit the fan, I mean, Steve      22   move on.
  23   was involved for sure. If he didn't approve of       23      Q. So was there ever a point, though, where
  24   something that was going on, he made sure that,      24   you ceased to enjoy working at JCA?
                                                  Page 79                                                      Page 81
   1   you know, the message came down, you know, the        1      A. No.
   2   lines of communication.                               2      Q. Okay. So it's your testimony that you
   3      Q. And how would you describe your working         3   were happy working at JCA right up until the end
   4   relationship with Steve?                              4   of your employment?
   5      A. I mean, cordial. We, you know,                  5      A. I had no plans for leaving, not at all.
   6   definitely didn't have the same amount of touch       6      Q. That wasn't my question.
   7   points as Greg and I did. I didn't see him on a       7      A. I was happy, yes.
   8   daily basis even though, you know, we're in close     8      Q. Now, do you recall in July of 2017, so
   9   proximity to each other. But, yeah, it was            9   approximately three to four months before the --
  10   always cordial, friendly, you know, weather talk     10   your departure from the company, having a series
  11   and lunchroom. He seemed very supportive.            11   of confrontations with your supervisors and
  12      Q. How would you describe your -- did you         12   coworkers regarding your work performance?
  13   enjoy working at J.C. Anderson?                      13      A. No.
  14      A. I did actually. That whole relationship        14      Q. Do you know an employee by the name of
  15   I had with Tim and Greg was something I had never    15   Seth Ehrlich?
  16   had anywhere else. And, you know, you have your      16      A. Yes.
  17   things that you bitch about to your coworkers.       17      Q. And what was Mr. Ehrlich's position with
  18   But other than that, I mean, it was, like, I felt    18   the company?
  19   very confident about my responsibilities there.      19      A. I think he was a project executive.
  20   I knew that if I had a question, I could go to       20      Q. So is he one of these individuals you
  21   Greg and he wasn't going to just blow me off,        21   described that might have input into the
  22   like, some -- you know, sometimes happens. I         22   estimating work that you were doing?
  23   mean, like, he was a mentor. So, yeah, really --     23      A. Yes.
  24   I mean.                                              24         MR. BOYLE: Have this marked, please.

                                                                                                21 (Pages 78 - 81)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                    888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 22 of 187 PageID #:309


                                                  Page 82                                                   Page 84
   1             (Document marked as Dziubla Deposition      1   people to talk to, is Greg, then them. I mean, I
   2              Exhibit No. 12 for identification.)        2   didn't -- and they were also the people that
   3   BY MR. BOYLE:                                         3   were -- they did my review and all that stuff and
   4      Q. So we've handed you what we've marked as        4   that was positive. So, like, I mean, they're
   5   Deposition Exhibit 12, and ask you to take a look     5   my -- I didn't see any -- it's not like I was
   6   at that and let me know when you've had a chance      6   going to the highest of powers. I mean, they're
   7   to read it.                                           7   just the next -- they're just the people I talked
   8      A. Okay.                                           8   to.
   9      Q. Do you recognize this email?                    9      Q. And where you say you meant no
  10      A. Not really -- I mean, vaguely. I mean,         10   disrespect, do you have any recollection of what
  11   obviously I wrote it. I mean, I don't remember.      11   you were referring to when you said you meant no
  12   I'm trying to recall what it was in response to.     12   disrespect?
  13      Q. And you sent it to Steve Boulukos and          13          MR. SEDAEI: I'm going to object since
  14   Mike Yazbec, correct?                                14   the questions have been asked and answered.
  15      A. Yes.                                           15             But you can answer again if you have
  16      Q. And they were the two top executives at        16   an answer to the question.
  17   the company at the time?                             17   BY THE WITNESS:
  18      A. Yes.                                           18      A. I really don't know what this is in
  19      Q. Okay. And you say you don't remember           19   reference to.
  20   what this email was about?                           20   BY MR. BOYLE:
  21      A. I don't know what prompted me to -- I'm        21      Q. Okay. Can I have that back.
  22   trying -- like I said, I'm trying to recall.         22             (Document marked as Dziubla Deposition
  23      Q. So let me direct your attention to the         23              Exhibit No. 13 for identification.)
  24   sentence that says, I take a lot of pride in what    24
                                                  Page 83                                                   Page 85
   1   I do and to hear that my very best was received       1   BY MR. BOYLE:
   2   in the way Seth portrayed offended me. I              2      Q. So I've handed you what we've marked as
   3   appreciate you both taking time to hear my side.      3   Deposition Exhibit 13, and I'll state that this
   4             Does that help to refresh your              4   is a document that your attorneys produced to us
   5   recollection as to what was going on?                 5   in discovery. Take a moment to review the
   6      A. I don't remember the circumstances.             6   document, please.
   7      Q. So you don't remember any incident that         7      A. Okay.
   8   was occurring with respect to the way Seth            8      Q. Do you remember sending this email to
   9   Ehrlich was characterizing your work?                 9   Mr. Boulukos?
  10      A. Not -- I mean, not with respect to this        10      A. Yes.
  11   email. I don't know what this email is               11      Q. Okay. Why don't you tell me what this
  12   referencing, what incident it's referencing --       12   incident related to?
  13      Q. Okay.                                          13      A. I'm trying to figure out the whole thing
  14      A. -- with him.                                   14   with the Excel. So we have -- so when we did
  15      Q. Do you recall why you felt the need to         15   proposals, there was templets. And it's up to
  16   send this email to the two top executives at the     16   the estimators to use the most latest templet,
  17   company?                                             17   which, you know, differed depending on what
  18      A. Well, I mean, so you make it sound             18   project it was. You know, some of the PMs would
  19   like -- I mean, Mike and Steve have an open-door     19   say -- you know, you'd use a templet that they
  20   policy, too. You know, you could always walk in      20   used on another job, just because, like, why go
  21   there and talk to them. It's not, like, you          21   back to the original templet when it's just going
  22   know, this was sent through, like, up a chain, a     22   to be another templet for the same client. Like,
  23   memo chain. I could just walk down the hallway.      23   why not just use that. But sometimes there would
  24             I felt -- I mean, they were the next       24   be outdated exclusions or clarifications that

                                                                                             22 (Pages 82 - 85)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 23 of 187 PageID #:310


                                                   Page 86                                                    Page 88
   1   they would make to the overall general templet,        1   group stating if anybody, you know, has
   2   and stuff would just kind of get muddled               2   difficulty with what my expectations are, please
   3   sometimes when putting things together.                3   let me know; is that correct? He sent this to --
   4            I'm trying to recall the whole --             4      A. Yeah, I'm actually -- I mean, I just
   5   hold on.                                               5   noticed it now that it's just to Ed and me. I
   6            I don't recall all the different              6   mean, there's still Mike Stazinski. And I don't
   7   processes that -- right now, you know, just            7   know why Tim and Mike were left off of it. It
   8   because it's been a couple years. But it sounds        8   must have been something we were working on, Ed
   9   like I had something that needed to get update to      9   and I were working on.
  10   signify what stage I was in the bid. And you          10      Q. And it's also to Greg?
  11   couldn't go in there to update it if somebody was     11      A. And to Greg, right.
  12   in it. So it was really frustrating, because,         12      Q. Right.
  13   like, you know, you have a break in your              13      A. But it's not our whole team.
  14   schedule. And you're, like, okay, I'm going to        14      Q. Right. And so you felt that you needed
  15   go in there and update; and you're, like, damn        15   to respond to this directly to Steve, so you sent
  16   it, somebody's in it. And then you'd have to go       16   your email to Steve alone, correct?
  17   back. And if you forgot or something else took        17      A. Right.
  18   your attention away, it just didn't get done.         18      Q. Okay. And Steve is the second highest
  19            And I don't know, Steve sent out             19   ranking executive at the company, correct?
  20   this email, and I just -- I wrote him back. And       20      A. Yeah. I didn't think he needed to have
  21   I was just, like, I don't -- I felt like the          21   an audience with what I wanted to say to him. I
  22   email was talking down to me and our group. It        22   honestly did it out of respect.
  23   was kind of condescending. And I just wanted to       23      Q. Well, your last sentence in your
  24   say, hey, man, you know, I'm doing the best I         24   response says, I really don't think any of my
                                                   Page 87                                                    Page 89
   1   can. And, you know, I just learned how to do           1   efforts warrant getting emails like this,
   2   this. I'm doing -- I don't think I should be --        2   correct? Is that what your definition of showing
   3   I should get an email like this.                       3   respect to the --
   4             The minute I sent it, Greg leaned            4       A. Yeah.
   5   over and he was, like, that's it, we're going to       5       Q. -- management --
   6   have a meeting. So I immediately got called into       6       A. I think it's me standing my -- I'm just
   7   the office, I think -- or, no, he called me over       7   saying to him -- I mean, the subject email is
   8   and basically told me not to send anymore emails       8   why. I mean, the way it's phrased and
   9   like to this to Steve at Steve's direction.            9   everything, I think I have -- I mean, that's why
  10      Q. Okay. So let me ask you about that. So          10   they -- you hire somebody with the experience
  11   first of all, let's take a step back.                 11   that they have and you expect them to have a
  12      A. Okay.                                           12   voice, right? I mean, I don't think I was rude.
  13      Q. So the first email on this document is          13   I don't think I was disrespectful or anything. I
  14   Steve sending out an email to you, Greg Garland,      14   just addressed him personally and said, hey, you
  15   Ed Bowen, and copying Mike Yazbec, correct?           15   know, I'm doing the best I can. I'd appreciate
  16      A. Yes.                                            16   it if you wouldn't send emails like this. I
  17      Q. And the content of his email is that he         17   don't think there's anything wrong with what I
  18   doesn't like that -- the way this estimating          18   said.
  19   sheet that you just described is being updated,       19       Q. Okay. And so following your sending
  20   correct?                                              20   this email, you described a conversation that you
  21      A. Yeah.                                           21   had -- Greg came to you and told you --
  22      Q. Is that fair?                                   22       A. Like, as soon as the email went out,
  23      A. Yeah.                                           23   like, no -- within three minutes Greg and I could
  24      Q. Okay. And he's sending this out to the          24   see each other in the office the way it was set

                                                                                               23 (Pages 86 - 89)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                   888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 24 of 187 PageID #:311


                                                  Page 90                                                      Page 92
   1   up. Within three minutes, he leaned over and he       1          MR. BOYLE: Can I get this exhibit
   2   was, like, don't send out anymore emails. So          2   marked, please.
   3   within, like, two seconds, my email went to           3              (Document marked as Dziubla Deposition
   4   Steve, Steve forwarded it to Greg or called him.      4               Exhibit No. 14 for identification.)
   5   And Greg was, like, don't send out emails like        5   BY MR. BOYLE:
   6   that anymore. And I was, like, why can't I            6      Q. Handed you what we've marked as
   7   respond to Steve's email to me and his way with       7   Deposition Exhibit 14. Do you recognize this
   8   an email back saying, hey, you know, I'm just --      8   document?
   9   why can't I respond back to him. I don't              9      A. Yes.
  10   understand. He's just, like, just don't do it        10      Q. Can you tell us what it is?
  11   anymore.                                             11      A. It's something on social media. Looks
  12      Q. So Steve was not happy with the manner         12   like it's on Instagram. Yeah, I had a -- they
  13   in which you responded to his email?                 13   always say when -- well, Rodan & Fields is an
  14      A. I guess not.                                   14   MLM. And, like, when you start those kinds of
  15      Q. Was there -- did you from that point           15   things, they're, like, you should have a kick-off
  16   forward refrain from sending that kind -- those      16   party at your house. Like, two people came. So
  17   types of emails?                                     17   but, you know, you don't say that on social
  18      A. As far as -- I mean, as far as I know.         18   media. Instead you're, like, well, this was
  19      Q. And you said something about you were          19   great. It was great, you know.
  20   supposed to deal with Greg or something. I might     20              So, yeah, it's just basically what
  21   have misunderstood. You were supposed to -- from     21   you do with social media when it comes to
  22   that point forward, your contact was supposed to     22   advertising for, you know, Woderation and Rodan &
  23   go through Greg?                                     23   Fields.
  24      A. No.                                            24      Q. So what is -- let's step back. What is
                                                  Page 91                                                      Page 93
   1      Q. No. Okay. I thought I -- I may have             1   Woderation?
   2   misunderstood that.                                   2      A. Woderation is a company that I
   3              Did this -- subsequent to this             3   started -- I want to say I think everything
   4   email, did your relationship with Steve change at     4   started in July of 2017. That's basically
   5   all?                                                  5   evolved from just being online fitness training
   6      A. I mean, we didn't -- it's not like we           6   to actually working with women, being an advocate
   7   had a relation -- like, a relationship where,         7   for women's health in the construction industry.
   8   like, Greg and I did. I mean, I would still go        8   I've narrowed it down to that, where all my
   9   into there and talk to him about stuff. I was         9   clients are women in the construction industry,
  10   never -- I wasn't, like, hostile towards him or      10   and I help them find a medium to being healthier.
  11   anything. I still treated him with respect,          11      Q. And is that the side business you
  12   still watched whatever TV show they had on in the    12   referred to?
  13   lunchroom and cracked jokes, I mean.                 13      A. Yes.
  14      Q. Did you ever have any discussion with          14      Q. And you're continuing to -- in your
  15   this email -- about this email with Steve?           15   efforts to try to grow that business, correct?
  16      A. No.                                            16      A. Correct.
  17      Q. What did Greg tell you about the email         17      Q. Okay. And this Exhibit 14 is a social
  18   other than you shouldn't send emails like this       18   media posting regarding the launch or the
  19   anymore?                                             19   start-up of Woderation?
  20      A. Don't piss off Steve by sending emails         20      A. Yeah. More or less, like, Rodan &
  21   like this.                                           21   Fields. But, yeah, the start of me, like, trying
  22      Q. Anything else?                                 22   to start a business.
  23      A. That's pretty much it. He was just,            23      Q. Okay. And who is Rodan & Fields?
  24   like --                                              24      A. It's an MLM. It's like Avon or Mary Kay

                                                                                                24 (Pages 90 - 93)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                    888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 25 of 187 PageID #:312


                                                   Page 94                                                    Page 96
   1   or it's just a Gotera. I mean, it's just an MLM,       1      A. Yes.
   2   cosmetics.                                             2      Q. Okay.
   3      Q. I'm going to switch gears a little bit           3      A. You're highly encouraged to go. But,
   4   and we're going to talk about the golf outing you      4   yeah, it's voluntary. If you didn't go, it
   5   attended on September 18th of 2017. Do you             5   wasn't a big deal.
   6   remember that golf outing?                             6      Q. Okay. And, in fact, hadn't you decided
   7      A. Yep.                                             7   to go at the last minute?
   8      Q. Okay. The outing is referred to as The           8      A. I did. I decided to go at the last
   9   Kev, correct?                                          9   minute, and I made a donation to kind of help
  10      A. Correct.                                        10   support the cause because -- yeah, it's a
  11      Q. Tell me what is your -- what is The Kev         11   networking event and you should go. Rachael
  12   in your understanding -- to your understanding?       12   talked me into it. She goes all the time. We
  13      A. From what I remember, I think the -- I          13   were kind of close. So she was, like, hey, you
  14   believe Kevin is short for -- or Kev is short for     14   can hang out with me and, you know, whoever she
  15   Kevin, which used to be, I want to say, the CFO       15   hangs out with.
  16   of JCA many moons ago who died from pancreatic        16      Q. Who did you -- I'm sorry, you might --
  17   cancer. And The Kev is a fundraising event. I         17   this might have just been in part of your answer,
  18   don't know if it's sponsored by JCA, but it's a       18   but who did you go to the event with?
  19   fundraising event that takes place to help the        19      A. I know the agreement was -- so my car
  20   family with financial -- so they do, like, silent     20   was getting detailed that day. So they had a
  21   auctions, and it helps them raise money for his       21   shop that worked on all of our cars or -- or some
  22   daughters and his family, so that they can            22   kind of relationship with the detail shop. So
  23   continue to do what they do. It's a charity           23   the plan was that I would leave my car at JCA's
  24   event for that family.                                24   parking lot, and I would go -- I think I went
                                                   Page 95                                                    Page 97
   1      Q. Okay. And you attended the event on              1   with Rachael and she was going to take me back,
   2   September 18, 2017; is that correct?                   2   but she couldn't because she left because she got
   3      A. Yes.                                             3   drunk. So I think I came with her. Maybe one
   4      Q. All right. Had you attended the                  4   other person might have come with in the car. I
   5   previous year?                                         5   don't remember. But I got there in somebody
   6      A. Yes.                                             6   else's car.
   7      Q. Okay. So with respect to the event on            7      Q. And who is Rachael?
   8   September 18, 2017, let me start by asking were        8      A. She is, I don't know, accounting.
   9   you golfing that day?                                  9      Q. She's a JCA employee?
  10      A. Not, like -- no, I was just -- my goal          10      A. Correct.
  11   there was to actually take pictures, because -- I     11      Q. Are you friends with Rachael?
  12   can't remember if Lauren was going to be there,       12      A. No.
  13   their marketing person. But it wasn't -- I            13      Q. Were you friends?
  14   wasn't there to golf. I was basically there to        14      A. Not anymore.
  15   network, because I can't golf. I don't know how       15      Q. Were you friends with her at the time?
  16   to golf.                                              16      A. At that time, I thought we were, yes.
  17      Q. Okay.                                           17      Q. Why are you no longer friends?
  18      A. So, yeah, I was there to network. That          18      A. Honestly when all this stuff happened,
  19   was my goal; and then if it came down to, like,       19   like I said before, I just kind of cut ties with
  20   shooting a couple, because the guys were, like,       20   everyone, just for everyone's best interest. I
  21   hey, you know, try this hole or whatever, I would     21   didn't want her to get tied up in it either. So
  22   do it. But I wasn't there to, like, score or          22   just kind of looking out for her best interest,
  23   anything.                                             23   she had some things she was struggling with. I
  24      Q. Okay. And this is a voluntary event?            24   didn't want to add anything to her plate. So I

                                                                                               25 (Pages 94 - 97)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                   888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 26 of 187 PageID #:313


                                                   Page 98                                                  Page 100
   1   just cut everyone off.                                 1       A. I don't remember exactly.
   2      Q. So do you remember when you arrived at           2       Q. And you said you'd go around from group
   3   the outing?                                            3   to group. Were you going around by yourself or
   4      A. Probably at a reasonable -- well, before         4   were you going around because -- I just need to
   5   everything kicked off. I mean, I think it's --         5   understand the process of the golf outing and how
   6   I'm trying to think if it was lunch, you come in       6   that works.
   7   for lunch, then you go out for golf, and then you      7       A. Yeah, so, you know, you sit there and
   8   come in for dinner. So it was definitely before        8   you have lunch -- you have your lunch. And then
   9   lunch, because I was able to eat and stuff.            9   everyone gets together and you come up with
  10   Yeah, right around when stuff was supposed to         10   teams. So I think, like, four or five people get
  11   kick off, noon.                                       11   on a team. And then you pick a cart and go pick
  12      Q. And what do you recall from the point --        12   up your cart, and then you drive to a hole.
  13   so you recall having lunch?                           13   Everybody starts at a hole.
  14      A. Yeah.                                           14              And so since my main objective was
  15      Q. Okay. Were you with anybody at that             15   to get pictures of everyone, I just got in my own
  16   point in time? Who did you have lunch with?           16   cart and started driving around taking pictures
  17      A. I don't remember who was at my table.           17   of people, which is kind of what we did the year
  18      Q. Okay.                                           18   before. We had a really good time with Greg.
  19      A. Honestly.                                       19   Greg drove and took me and Lauren, and we took
  20      Q. Okay. Once you and Rachael -- you think         20   all kinds of pictures.
  21   Rachael and you arrived together, did you stay        21              So you just stop by and you're,
  22   with her or did you join another group?               22   like, hey, how is it going, you know, Vortex
  23      A. I don't remember.                               23   Flooring. And then you shoot the shit for a
  24             Like, so I was part of different            24   little bit and then you leave. You got -- I got
                                                   Page 99                                                  Page 101
   1   groups throughout. I don't know what order they        1   in my cart and drove off and just -- and then
   2   happened in.                                           2   eventually I got bored, because you're driving
   3      Q. What do you mean you were part of                3   around taking pictures of everyone. And some
   4   different groups throughout?                           4   people were really serious about the golf outing,
   5      A. Well, you just kind of bounce around             5   so they actually wanted to golf, and then other
   6   from, like, group to group. But I don't know           6   people were relaxed.
   7   what order it happened in. Like, who was I             7             So, you know, I was trying to find
   8   talking to at lunch, I don't know. Did I hang          8   people to meet up with. Texted Tim, like, what
   9   out with Tim and a couple other of our employees,      9   hole are you at, I'm at hole whatever. I'm,
  10   yes. Did I hang out with some of our subs, yes.       10   like, I have no idea where that hole is because I
  11   What order it happened in, I mean, you know, it's     11   don't get golf.
  12   just about networking.                                12             So, you know, just trying to find
  13      Q. Okay. You mentioned that Rachael got            13   out where people are and hook up with them. I
  14   drunk?                                                14   think I met up with -- I know I met up with
  15      A. Yeah.                                           15   Rachael before she got sick. And last year we
  16      Q. Were you drinking?                              16   had hung out with her and one of the McKenna Hill
  17      A. I probably had a drink or two, yeah.            17   Group. And she started making some weird
  18      Q. Okay. Were you drinking before you got          18   comments while I was in the golf cart, and I was,
  19   to the outing?                                        19   like, okay, well, she's clearly far along.
  20      A. No.                                             20             So I separated myself from her
  21      Q. Okay.                                           21   immediately, because she was just -- and then
  22      A. I was at work.                                  22   I -- she was just -- I don't know, started
  23      Q. Okay. Do you remember how many drinks           23   getting text photos of, like, there was tampons
  24   you had that day?                                     24   in the bathroom and then she threw up all over

                                                                                              26 (Pages 98 - 101)
                                            Veritext Legal Solutions
 www.veritext.com                                                                                   888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 27 of 187 PageID #:314


                                                Page 102                                                   Page 104
   1   herself. And I was, like, I don't even want to       1      Q. Okay. And so your understanding is that
   2   deal with this. Like, I'm not -- I'm separating      2   when you say chip shot that that's putting into
   3   myself from her immediately.                         3   the hole?
   4             So I'm not sure what happened with         4      A. I guess, yeah.
   5   her later in the night. I just know she ended up     5      Q. Okay.
   6   sleeping in the bathroom for, like, two hours,       6      A. I think it's --
   7   she said, and then she drove home when she was       7      Q. Okay. And did -- were you offered to
   8   finally, like, coherent enough to drive, so...       8   receive instruction on how to hit a chip shot?
   9         MR. BOYLE: Can I have this marked as           9      A. Yes.
  10   the next exhibit, please.                           10      Q. And the next sentence of the complaint
  11             (Document marked as Dziubla Deposition    11   says, "As a JCA employee, Plaintiff felt
  12              Exhibit No. 15 for identification.)      12   obligated to go along with the demonstration."
  13   BY MR. BOYLE:                                       13            What do you mean you felt obligated?
  14      Q. So, Ms. Dziubla, I've handed you              14   Why did you feel obligated?
  15   Deposition Exhibit 15, which is a copy of your      15      A. Well, I mean, Jacobsen is the -- you
  16   complaint in this case. I'd like to direct your     16   know, he's the guest of honor there. You know,
  17   attention to paragraph 9 of the complaint.          17   he's there. He's -- it's kind of -- you know,
  18      A. Okay.                                         18   you don't want to -- if you're hosting a party
  19      Q. Let me know when you've had a chance to       19   and you have your head key person there, you want
  20   read that.                                          20   to be cordial with them; and he offered it. So I
  21      A. Yep, read it.                                 21   was, like, well, yeah, I guess I have to.
  22      Q. Okay. So the first sentence of that           22            And to be quite frank, I had
  23   paragraph states that, "During the event,           23   actually talked to Jacobsen earlier in the night
  24   Jacobsen offered to provide JCA employees           24   when I arrived there, and he made me very
                                                Page 103                                                   Page 105
   1   instructions on how to hit a 'chip shot'". Do        1   uncomfortable when I originally talked to him.
   2   you see that?                                        2   And I didn't really want to have anything to do
   3      A. Yes.                                           3   with him there. But it was just, like, oh, well,
   4      Q. And Jacobsen is Peter Jacobsen; is that        4   you know, come on, we got an expert here. Just
   5   correct?                                             5   take his -- you know, let him tell you what to
   6      A. Correct.                                       6   do. And I was, like, all right, sure.
   7      Q. So what do you remember about how he was       7      Q. So I just need to understand, so you're
   8   providing instruction on how to hit a chip shot?     8   driving around in a golf cart by yourself --
   9      A. Can you rephrase that?                         9      A. Yes.
  10      Q. Sure. You said he offered to provide          10      Q. -- going from hole to hole?
  11   JCA employees instructions on how to hit a chip     11      A. Yes.
  12   shot. How did he offer employees that type of       12      Q. Okay. And you drive up to a hole where
  13   instruction?                                        13   Peter Jacobsen is providing golf instruction?
  14      A. So, okay, so I was going around taking        14      A. No, I drove up to a hole and got flagged
  15   pictures; and then I got pulled over by that        15   down, hey, Ro, we've got these autographed
  16   group that was there. So I think there was,         16   things. Do you want to stop by, and I'm, like,
  17   like, four or five of us. And trying to remember    17   oh, I don't think I want to. And they're, like,
  18   about -- it was just basically, like, hey, do you   18   oh, come on. And what am I going to do, insist
  19   play golf, and I was, like, no, I don't know how    19   on it. So I'm, like, okay, fine.
  20   to play golf. And then he was, like, oh, come       20             So he had these autographed rags.
  21   on, take a chip shot.                               21   I'm, like -- or whatever they're called, like,
  22             So we were just -- I guess it's           22   ball cleaners or something. I'm, like, fine,
  23   putting to the hole. So a couple people went to     23   whatever, cool, I'll stop by.
  24   putt, and he was just talking them through it.      24             So I did. And I was just, like --

                                                                                          27 (Pages 102 - 105)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 28 of 187 PageID #:315


                                                 Page 106                                                  Page 108
   1   I'm, like, don't make it weird. You know, I'm         1       Q. Okay.
   2   just trying to go along with the flow of things.      2       A. Just going off from memory, maybe Adam
   3   The instructions weren't going on when I pulled       3   was there. I forget his last name. I don't
   4   up. It was just, like, hey, come here, and, you       4   remember anything else.
   5   know, the guest of honor is here. Oooh, come get      5       Q. Okay.
   6   a signed piece of paraphernalia that I didn't         6       A. In terms of people.
   7   really care about.                                    7       Q. Okay. And do you recall how -- where
   8      Q. Describe for me what type of instruction        8   people were standing in relation to where you and
   9   you received from Mr. Jacobsen?                       9   Mr. Jacobsen were?
  10      A. So, I mean, I don't recall the exact           10       A. Well, like I said, my back was to them,
  11   instructions, but I know that, like, he verbally     11   so I don't know if they were, like, right here or
  12   cued me to perform the same type of -- to attempt    12   if they were, like, over there. My back was to
  13   the same type of, I guess what it's called, a        13   them.
  14   chip shot; and when I wasn't getting it, then he     14       Q. Okay. So you described how he --
  15   decided to demonstrate to kind of guide me           15   because you weren't understanding the instruction
  16   physically.                                          16   that he was giving you on how to physically
  17             And that's when he made his comment,       17   perform the shot, then he physically assisted you
  18   and I was just, like, whoa. And I was just --        18   on how -- what he was trying to explain, correct?
  19   and I -- that's -- kind of honestly, like,           19       A. Correct.
  20   every -- it was, like, I was out of my body          20       Q. Now, in your complaint, you say he took
  21   looking down at me, and all I can picture is         21   a position behind plaintiff and assertively
  22   Schumacher's face, just -- him just laughing and,    22   pressed his hip against plaintiff's buttocks; is
  23   like, buddying it up with the two of them.           23   that correct?
  24             And I was just, like, did I hear           24       A. Yes, he was close.
                                                 Page 107                                                  Page 109
   1   what I just heard? I was just, like, shocked.         1      Q. Okay. And is -- did you say anything to
   2      Q. So who was there when this incident was         2   him at that time?
   3   going on?                                             3      A. I was, like, this is weird. And before
   4      A. So, you know, I'm standing there doing          4   I could process it, that's when he made that
   5   my whatever. Jacobsen is behind me. He's              5   comment, and I've -- honestly I've received --
   6   guiding my hands. I'm -- Jim's in front of me,        6   perfect example is we had an outing previously, I
   7   and I don't know where the rest of the people are     7   don't know if it was that year, for JCA, they
   8   because my back is to them. So I don't know what      8   have an employee that's an ex-golfer Clint
   9   their proximity is.                                   9   Hickman, and he gave me the same type of
  10      Q. Okay. But I'm just -- let's start with         10   demonstration at Topgolf where he was behind me,
  11   who was there. So you said Jim --                    11   but it certainly did not include a comment like
  12      A. Oh.                                            12   that. It was done very professionally, and he
  13      Q. -- you said Peter Jacobsen, you said           13   guided me, and I was able to hit the ball. I
  14   yourself.                                            14   didn't think I was going to experience anything
  15      A. Tim was there.                                 15   different than that.
  16      Q. And that's -- Tim is who?                      16      Q. Now, did -- you've already answered
  17      A. Tim Lee was the other estimator. He was        17   this, but was Jacobsen also providing
  18   there. I want to say Kacper was there from           18   instructions to the other golfers that were
  19   Aspen.                                               19   standing there?
  20      Q. What's Kacper's name?                          20      A. Physically?
  21      A. Which is Kacper Cojowski. I don't know.        21      Q. Just I'm asking --
  22   I'm taking a shot at his last name. He's with        22      A. Providing instruction, yes, he provided
  23   Aspen Painting, so he's one of our subs that we      23   instructions to the other people as well on how
  24   use a lot.                                           24   to improve their shot.

                                                                                           28 (Pages 106 - 109)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                  888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 29 of 187 PageID #:316


                                                  Page 110                                                  Page 112
   1      Q. Okay. Now, did you complain to anybody           1   afternoon with them several times, like, you just
   2   after this incident occurred?                          2   kind of -- I might have had my own cart and drove
   3      A. I mean, it -- you know, we got done.             3   along with them to the next hole, but I know that
   4   They're, like, hey, let's take a photo. I'm,           4   I stayed with people. I wasn't solo after that.
   5   like, all right, whatever. I was, like, how do I       5   I stayed with people, so --
   6   process this. We started driving around.               6       Q. But you can't say for sure? You don't
   7              And actually because Tim and I were         7   remember where you -- whether you went with them
   8   so close, you know, we're sitting there.               8   or you went somewhere else?
   9   Everybody gets out to take their shot, and Tim         9       A. Okay. Then I went them, if I wasn't by
  10   just kind of looks over at me, and he's, like,        10   myself. I wasn't by myself after that happened
  11   dude, are you okay. And I'm, like, I'm not okay.      11   at any point in time. So I --
  12   And he's, like, I can't believe that happened;        12       Q. So you stayed with that group and then
  13   and I'm, like, I don't know what to do.               13   you proceeded to the next hole?
  14      Q. So when did this exchange with Tim Lee          14       A. Right. But Jacobsen didn't stay with
  15   occur?                                                15   the group. Like, they were part of their own
  16      A. I'm -- maybe a couple holes after that          16   little thing. He was on his own team.
  17   hole. I'm not sure of the time frame. But I was       17       Q. Okay. And this conversation you just
  18   just going back and forth in my head. I'm, like,      18   described where Tim asked you if you were all
  19   did that really happen.                               19   right, that just occurred at some later point in
  20      Q. So after the -- you received the                20   the day?
  21   instruction from Mr. Jacobsen, you took your          21       A. Yeah, I mean, like, we were driving
  22   picture, and you got back in your golf cart and       22   around. So I think we met -- we probably met up
  23   you left that area?                                   23   with a couple other carts, and we just had an
  24      A. I did definitely leave the area. I              24   opportunity. I wasn't saying much, and usually
                                                  Page 111                                                  Page 113
   1   don't know if it was just me or if we left as a        1   I'm pretty social and I joke around and all that
   2   group collectively.                                    2   stuff, and I wasn't saying much. And he just,
   3      Q. You don't remember that?                         3   like -- he knew something was wrong, because, I
   4      A. I don't remember if I left in a golf             4   mean, we hung out all the time at work. We were
   5   cart with somebody or if they hopped in my cart        5   good coworkers.
   6   or whatever.                                           6              And I -- you know, I told him,
   7             But I did spend the remainder of the         7   like -- I told him what happened. He was, like,
   8   afternoon with other -- with Tim and with Adam         8   wow, I can't believe -- you know, then, of
   9   and a couple other people from our office. I           9   course, Kacper is there. And he's, like, what
  10   just don't know what order it came in.                10   happened. And, you know, and I told him. He's,
  11      Q. But if I'm understanding correctly, Tim         11   like, I can't believe that that happened. He's,
  12   and the other -- Kacper and Adam, they were           12   like, oh, my God. And they could tell I was --
  13   actually golfing that day, correct?                   13   there was something -- I was upset.
  14      A. Yeah. They were doing more of it, yeah,         14      Q. Okay. I mean, so since you remember
  15   they were partaking in more of it in terms of,        15   that you -- now you remember that you went with
  16   like, finishing the golf. But it's all relaxed.       16   them after this incident with Mr. Jacobsen, I
  17   You know, it's not like anyone is really keeping      17   want to know how long after you -- that incident
  18   score. But they were golfing, yeah.                   18   before you had this discussion with Tim and now I
  19      Q. They were golfing?                              19   understand Kacper was part of it, too? Was it --
  20      A. Yeah.                                           20   do you remember -- have any recollection as to
  21      Q. So they proceeded to the next hole and          21   how long after it was?
  22   you went somewhere else?                              22      A. It was -- like, it's within three hours.
  23      A. I might have gone with them. Because I          23      Q. Okay.
  24   did end up -- like I said, I ended up spending my     24      A. Because it was before dinner, so dinner

                                                                                            29 (Pages 110 - 113)
                                            Veritext Legal Solutions
 www.veritext.com                                                                                  888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 30 of 187 PageID #:317


                                                   Page 114                                                    Page 116
   1   is, like, at 5:00. So if we were golfing by 1:00        1      Q. Okay. And it was Joe McGuire, yourself,
   2   and that happened, like, midway through, I mean,        2   and Kacper?
   3   it all -- it happened before dinner.                    3      A. And Tim.
   4      Q. Okay. So you believe it was closer to             4      Q. Any other discussions at the outing that
   5   the dinner when you had that discussion with            5   you had about that incident?
   6   them?                                                   6      A. I mean, I talked with -- Sergio gave me
   7      A. I'd say, like, yeah, midway through,              7   a ride back to the office. I talked with him
   8   yeah, sure, closer to dinnertime.                       8   about it when I left.
   9      Q. Okay. And you said you started golfing            9      Q. And who is Sergio?
  10   at 1:00?                                               10      A. I think he's their general
  11      A. I think so. That's all -- I'm just               11   superintendent.
  12   throwing that number out there. It could have          12      Q. Okay. He gave you a ride back to the
  13   been 11:00.                                            13   office. Do you know -- do you recall what time
  14      Q. Okay.                                            14   that was?
  15      A. I don't know.                                    15      A. I didn't finish -- I definitely didn't
  16      Q. Okay. Did you have any other                     16   partake in dinner because of how upset I was. So
  17   conversations with anybody that day regarding the      17   I want to say it was before 5:00, and we ended up
  18   incident with Mr. Jacobsen?                            18   talking at the office for a couple hours about
  19      A. Yeah. Actually so when we got done, you          19   everything that happened.
  20   know, whatever, finishing our holes, heading back      20      Q. What do you remember -- was there
  21   to dinner, we -- you got to go park all your golf      21   anybody else present?
  22   carts and stuff and everybody comes together and       22      A. No. Just me and Serg.
  23   you find people. And Joe McGuire was another           23      Q. And what do you recall saying to Sergio
  24   person that I really confided in about stuff. I        24   about the incident?
                                                   Page 115                                                    Page 117
   1   thought he was one of their best PMs. He was            1      A. I honestly don't remember if I told him
   2   standing at one of their booths where the carts         2   anything specific. I just told him -- sorry. So
   3   were, and Kacper actually went up to him, and           3   I was supposed to get a ride back, but I didn't.
   4   he's, like, dude, you wouldn't believe what just        4   So I was actually -- when I was at the golf
   5   happened. And he starts telling McGuire about           5   outing and they were going through the auctions
   6   it, and McGuire looks over at me, and he's, like,       6   and stuff like that, I looked up at Serg, and
   7   what did Jim do. And I'm, like, he just started         7   he's, like, do you have a ride back, and I said,
   8   laughing; and he's, like, no way. He's, like,           8   no, I don't. And he said, are you okay. I said,
   9   yeah, it doesn't surprise me.                           9   no, I'm not. And he's, like, do you need a ride
  10             And I was just, like, what do I do;          10   home. And I'm, like, no, I'll be fine.
  11   and he's, like, I don't know. I'm, like, hey,          11             So I stood there, and he stayed
  12   you want this souvenir? And I just kind of             12   within eye -- within -- so that I could still see
  13   chucked the ball cloth at him. I'm, like, do you       13   him, and within five minutes, I looked up at him
  14   want it. He's, like, fuck, no. I mean, he's,           14   and I said, I need to go home. And he said, all
  15   like, I can't believe that happened. He's, like,       15   right, I'm here. He's, like, I'll take you home
  16   I'm not surprised, though. Jim would think             16   right now. And within five minutes, he took --
  17   that's funny.                                          17   we got in his car and he drove me back to the
  18       Q. So this occurred after you were done            18   office.
  19   golfing for the day and you were returning your        19          MR. SEDAEI: Take a minute if you need
  20   carts?                                                 20   to.
  21       A. Yes.                                            21   BY THE WITNESS:
  22       Q. So this was -- this would have been             22      A. And I -- honestly I just sat in the car
  23   right around dinnertime?                               23   and I think I just fought back tears. And then
  24       A. Yes.                                            24   we got back to the car, and I couldn't find my

                                                                                              30 (Pages 114 - 117)
                                            Veritext Legal Solutions
 www.veritext.com                                                                                     888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 31 of 187 PageID #:318


                                                  Page 118                                                 Page 120
   1   keys for the car, because the detail shop had it.      1   crying, and I told him as best I could what
   2   So we were looking and we spent, like, 45 minutes      2   happened. He's, like, you have to say something
   3   looking just for the keys trying to figure that        3   about that right now. He's, like -- I mean, he's
   4   out. And then all of a sudden, we noticed a note       4   never seen me that way. I don't get upset like
   5   on the car that said the keys are in the gas           5   this. He's, like, you have to say something
   6   tank. We thought that was funny.                       6   about this right now. He's, like, you have to
   7             And then we just started talking             7   let them know this happened. You can't -- and,
   8   about -- he started talking about, you know, how       8   I'm, like, well -- I mean, I didn't know how to
   9   he ended up at JCA and how grateful he was that        9   process everything.
  10   Steve gave him a chance. If it wasn't for JCA,        10             So he encouraged me to make sure
  11   he wouldn't have a career. He was just -- we          11   that I reached out to JCA immediately and tell
  12   just started talking. And he's, like, look,           12   them what happened and express my concern with
  13   he's, like -- like I said, I don't remember if I      13   the issue and that I was very upset.
  14   told him any details, but he just -- we just          14      Q. Anybody other than your husband that you
  15   talked. And he's, like, just -- I know you're         15   talked to that night before you sent your email
  16   upset. He's, like, don't make any rash                16   to Jim Schumacher?
  17   decisions. He's, like, promise me you won't           17      A. I don't recall. That's -- no, not that
  18   quit. And I'm, like, I won't. I'm not going to.       18   I know of except that.
  19   BY MR. BOYLE:                                         19      Q. Okay.
  20      Q. Okay. Anything else you remember saying         20             (Document marked as Dziubla Deposition
  21   to Sergio or Serg or him --                           21              Exhibit No. 16 for identification.)
  22      A. Sergio.                                         22   BY MR. BOYLE:
  23      Q. -- or him saying to you?                        23      Q. If you could hand me that back.
  24      A. I mean, we just talked about stuff              24      A. Oh, sorry.
                                                  Page 119                                                 Page 121
   1   that -- you know, he vented about stuff he has to      1      Q. So I've just handed you Deposition
   2   deal with there. And it was just kind of,              2   Exhibit 16. Is this a copy of the email that you
   3   like -- I don't know, it was just coworkers            3   sent to Mr. Schumacher that evening?
   4   talking. That's it. He's very con -- he's a --         4      A. Yes.
   5   I actually -- a good friend of his was a friend        5      Q. And this is the email, correct?
   6   of mine from cross fit. So we had that                 6      A. Correct.
   7   connection, and he was just being a concerned --       7      Q. You can hand it back to me.
   8   I think, concerned dad, I think honestly.              8      A. Oh.
   9      Q. Okay. And fair enough. My question was           9            (Document marked as Dziubla Deposition
  10   kind of open-ended. But I just want to know           10             Exhibit No. 17 for identification.)
  11   about anything you remember saying about the          11         MR. BOYLE: Get this one marked as well,
  12   incident with Peter Jacobsen?                         12   please.
  13      A. I don't recall giving him any details.          13            (Document marked as Dziubla Deposition
  14      Q. Okay. And prior to -- you subsequently          14             Exhibit No. 18 for identification.)
  15   sent an email to Jim Schumacher that evening.         15   BY MR. BOYLE:
  16   But before that, did you have any discussions         16      Q. So I just handed you two emails that you
  17   with anybody about the incident that you haven't      17   sent to Mr. Schumacher the following day.
  18   shared so far?                                        18   December -- Deposition Exhibit 17 is an email you
  19      A. Well, as soon as -- I mean, I drove home        19   sent at 11:58 a.m. on the 19th, and Deposition
  20   that night and I cried the entire way home. I         20   Exhibit 18 is a follow-up email you sent at
  21   got home. My husband wasn't in the house. I           21   12:00 o'clock, so just a couple minutes later.
  22   realized he was in the garage; and I came into        22   Do you recognize these emails?
  23   the garage and he looked at me and he's, like,        23      A. Yes.
  24   what the fuck happened to you. And I busted out       24      Q. All right. So looking at Deposition

                                                                                           31 (Pages 118 - 121)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                  888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 32 of 187 PageID #:319


                                                 Page 122                                                  Page 124
   1   Exhibit 17, you stated that you're going to be        1   in terms of how to process that, I was just told
   2   working from home?                                    2   it needs to be done right away. That's what I
   3      A. Yes.                                            3   gathered from -- it just needs to be done right
   4      Q. Okay. And you let Greg know that you'd          4   away. I didn't know that there was a period of
   5   be working from home; is that correct?                5   time I was supposed to give. I just did it right
   6      A. Yes.                                            6   away.
   7      Q. So were you performing work in the              7      Q. Did somebody tell you that?
   8   morning?                                              8      A. I did reach out to a friend of mine, who
   9      A. Yeah.                                           9   is a cop, and I told her how I was feeling, and
  10      Q. Okay. And then it also says that you           10   she said that that's where you start.
  11   were -- that you filed an EEOC charge?               11      Q. Okay. And did you contact the EEOC that
  12      A. Yes.                                           12   morning?
  13      Q. Okay. Why -- so this is at                     13      A. I went on their website, and -- that's
  14   11:00 o'clock or 11:58 in the morning. You had       14   why, like, I put in all my information and I
  15   already filed an EEOC charge. Can you tell me        15   thought it was filing a claim, and it wasn't; but
  16   why you felt it so important to file a charge        16   I went on their website.
  17   right away?                                          17      Q. And then the next email states, and
  18      A. Well, first of all, it turned out not to       18   that's Deposition Exhibit 18, that you're taking
  19   be an EEOC claim, because I had never done that      19   PTO for the remainder of the workday. So you
  20   before. And it was actually a request to be          20   requested PTO. Did you -- why did you decide to
  21   interviewed to complete a claim.                     21   take PTO -- why were you working in the morning
  22             Second of all, I have no -- it's not       22   and then decided to take PTO in the afternoon?
  23   like this is something that I do on a regular        23      A. Because I couldn't focus. And I
  24   basis. So everything that I knew is that if          24   remember that when I had my concussion I didn't
                                                 Page 123                                                  Page 125
   1   something like this happens and it happens at         1   give myself time to process things, and I just
   2   work you file a claim right away. You make sure       2   felt that I needed -- well, also, too, I believe
   3   that -- otherwise, it could be used against you.      3   I was -- because I have clarification on here
   4   So what I thought I did was something that I          4   from what I'm gathering from this, is that I was
   5   was -- you just had to do right away, because it      5   just clarifying that I decided that I wanted to
   6   was very serious.                                     6   take the day off, and it wasn't clear in my
   7             And I knew how I felt and I was very        7   original email. Because I'm, like, that's not
   8   upset about it, and I was, like, this is              8   going to happen in my condition. So this was me
   9   protocol, because I don't want it to fall back on     9   telling them, hey, man, I planned on working from
  10   me that, like, whoa, why did you take two days to    10   home this morning, but I don't think I'm going to
  11   file it. You know, you weren't -- or whatever.       11   make it throughout the day. And a couple minutes
  12   I just didn't want it to be used against me. So      12   later, I'm, like, for clarification, I'm taking
  13   I just did what I thought I was supposed to do.      13   today off.
  14      Q. Which was to immediately contact the           14              So it's not like everything is
  15   EEOC?                                                15   hunky-dory and I was, like, oh, I'm going to take
  16      A. Right. Because it's employ -- I mean,          16   today off because whatever. I was telling them
  17   that's what I thought they did. I mean,              17   that morning that I was very upset and that my
  18   obviously I know different now, but that's what I    18   intention was to work, but I wasn't going to.
  19   thought that's what you do. Something happens at     19      Q. Did somebody tell you that you should
  20   work, which I was at a work event, you file an       20   take PTO for the day rather than working from
  21   EEOC claim, if something like that happens.          21   home?
  22      Q. Even before you've given the company an        22      A. My cop girlfriend said that -- Beata,
  23   opportunity to investigate the claim?                23   she said that I should take the time that I need.
  24      A. As -- from anything that I ever absorbed       24      Q. Why was that?

                                                                                           32 (Pages 122 - 125)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 33 of 187 PageID #:320


                                                 Page 126                                                  Page 128
   1      A. Because I needed -- because I don't             1      A. That I don't know. I don't know what
   2   know.                                                 2   that timeline is.
   3      Q. Did she tell you why you should request         3          MR. BOYLE: Can I have this marked as
   4   PTO?                                                  4   Exhibit 19.
   5      A. What did she say? She said -- or else,          5             (Document marked as Dziubla Deposition
   6   like -- something to the extent of or else they       6              Exhibit No. 19 for identification.)
   7   won't understand that you're -- what you're going     7   BY MR. BOYLE:
   8   through, something to that extent is what I           8      Q. So I'm handing you what we've marked as
   9   recall.                                               9   Deposition Exhibit 19. Is this a copy of the
  10      Q. So she told you to take PTO, so that           10   texts -- your texts with Beata that you produced
  11   people understood how -- that you were going         11   to us in discovery?
  12   through a lot?                                       12      A. Yes.
  13      A. Honestly I don't recall what her exact         13      Q. And so on the first page, you see that
  14   words were.                                          14   your text screen starts at Tuesday at 9:00 a.m.?
  15      Q. So were you all -- you were already            15      A. Yeah, it says Tuesday.
  16   concerned about how people were going to be          16      Q. Okay. And so if you flip to page 694,
  17   interpreting your actions?                           17   at the top of the page, she advises you, Take PTO
  18      A. I was not concerned about that. I              18   today, and there can be an argument that you are
  19   honestly -- I was not concerned about what anyone    19   okay. Take PTO today. There can be an argument
  20   was thinking.                                        20   that you are okay if you're doing work even from
  21      Q. Okay. But you filled out a form on the         21   home today. Do you see that?
  22   EEOC's website?                                      22      A. Yes.
  23      A. Right.                                         23      Q. So as of your texting at 9:00 a.m.,
  24      Q. At the suggestion of your friend Beata,        24   Beata is advising you to take PTO today, because
                                                 Page 127                                                  Page 129
   1   correct?                                           1      there can be an argument that you were okay if
   2      A. Well, she said once the -- yeah, she's,      2      you were doing work from home?
   3   like, this is where it starts. I'm, like, what     3         A. Okay.
   4   do I do, and she said, this is where it starts.    4         Q. Okay. And in your email to Jim saying
   5   I said, okay. So that's what I did.                5      you're going to take PTO, you sent that to him at
   6      Q. Okay. And then you requested PTO, so         6      noon. Okay. So you got the advice from Beata at
   7   that nobody could think that you weren't upset     7      9:00 a.m., Okay, and then at noon, you're telling
   8   about the whole situation?                         8      Jim I'm going to take PTO today; is that correct?
   9      A. I didn't do it because she told me to do     9         A. That order is correct, yes.
  10   anything. I did it because I couldn't -- I had    10         Q. Okay. You can hand that back to me.
  11   intentions of working that day and I realized     11               Actually I'm going to hand you back
  12   that I couldn't. And like I said before, when I   12      dep -- your text with Beata. Ask you to flip to
  13   had my concussion that I worked through, I didn't 13      the second page. It's No. 691. She also advised
  14   give myself the time to heal, and I'm -- actually 14      you that morning that you should contact the
  15   still have issues from it. And I was deciding     15      EEOC, correct?
  16   that this was -- I was giving -- entitling        16         A. Right.
  17   myself, empowering myself, to say, you know what, 17         Q. And then after that, you -- that's what
  18   Ro, this is fucked up, you need to take time off. 18      you did, you contacted the EEOC?
  19   It wasn't, like, oh, my cop friend said to do it, 19         A. That's what I told her I was going to
  20   a grown woman.                                    20      do.
  21      Q. But she did tell you that, correct?         21         Q. Okay. And then flipping to the next
  22      A. That was her advice.                        22      page, 692.
  23      Q. And you didn't actually request PTO         23         A. Uh-huh.
  24   until you had received that advice from Beata?    24         Q. In the course of that same text exchange

                                                                                           33 (Pages 126 - 129)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                  888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 34 of 187 PageID #:321


                                                 Page 130                                                    Page 132
   1   with Beata, at the bottom of the page, you told       1   not going to -- not, like -- how is that going to
   2   her you want out of the industry immediately.         2   come up with anything that says, you know what,
   3      A. Yeah.                                           3   Ro, we're sorry this happened to you. You know,
   4      Q. Okay. Hand that back to me.                     4   this is how we're going to help you through this
   5            Mark this next exhibit, please.              5   matter. At that point in time, I knew for a fact
   6            (Document marked as Dziubla Deposition       6   the investigation would go their way.
   7             Exhibit No. 20 for identification.)         7      Q. So what that -- and that was your
   8   BY MR. BOYLE:                                         8   reaction to receiving the email from Jim
   9      Q. So I'm handing you Deposition                   9   Schumacher?
  10   Exhibit 20. That's -- this is Jim Schumacher's       10      A. I didn't believe there was a bit of
  11   response to the email you sent him the prior         11   sincerity in this at all, no.
  12   night at 7:36 p.m. His response was sent to you      12      Q. Okay. So you were dismissive of the
  13   at 3:05 in the afternoon the following day. Do       13   investigation right from the beginning?
  14   you recall receiving this email from Jim?            14      A. Yes.
  15      A. Yes.                                           15      Q. And didn't -- you subsequently received
  16      Q. And the first thing he says is that he's       16   an email shortly thereafter from Mike Power
  17   very sorry that you had the experience, and he       17   letting you know that he was going to investigate
  18   thanks you for bringing it to his attention,         18   the complaint, correct?
  19   correct?                                             19      A. I think so, yes.
  20      A. Yes.                                           20          MR. BOYLE: Let's get it marked.
  21      Q. And he acknowledges your complaint. And        21             (Document marked as Dziubla Deposition
  22   he says that a -- the company does not tolerate      22              Exhibit No. 21 for identification.)
  23   harassment and that they will be conducting a        23   BY MR. BOYLE:
  24   full investigation of the concerns raised in your    24      Q. Is this a copy of the E -- Deposition
                                                 Page 131                                                    Page 133
   1   email. Do you see that?                               1   Exhibit 21 that has just been handed to you, is
   2      A. Yes.                                            2   this a copy of the email that you received from
   3      Q. Okay. So you were aware, correct, that          3   Mike?
   4   the company was planning to fully investigate the     4      A. Yes.
   5   incident that occurred at the golf outing?            5      Q. Okay. In the email, he lets you know
   6      A. To fully investigate it with the people         6   that he's been asked to investigate the matter
   7   that work there, yes, I was fully aware of that.      7   that you reported, and that he tried to call your
   8   They were going to do an internal investigation       8   cell, but that you were unavailable and it did
   9   with everyone that worked at the company.             9   not go into voicemail. Was there something --
  10      Q. Okay.                                          10   were you accepting calls on your cell that night?
  11      A. Which means whose best interest is going       11      A. I had no reason not to.
  12   to be represented? Not mine.                         12      Q. Okay. In any event, he sent this email
  13      Q. Well, didn't the investigation include         13   at 4:45 in the afternoon on the 19th, correct?
  14   people who were at the golf outing?                  14      A. Yes.
  15      A. It was conducted by somebody that works        15      Q. And he's asking --
  16   for the company. So whose best interest is being     16      A. 4:42 actually it says.
  17   represented during that investigation? Not mine.     17      Q. You're correct, I'm sorry. 4:42.
  18      Q. Well, my question just is -- I just want       18             And he's inviting you to either
  19   to know if you were aware the company was going      19   discuss it over the phone or to conduct an
  20   to conduct an investigation?                         20   off-site meeting, so that you can go into your
  21      A. Yeah, oh, yeah, I was aware. They told         21   complaint.
  22   me, yeah, we're going to conduct an internal         22      A. Yes.
  23   investigation. Mike Powers is going to be            23      Q. Do you recall what your response was to
  24   handling it. I thought to myself, well, that's       24   Mike's email?

                                                                                            34 (Pages 130 - 133)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                   888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 35 of 187 PageID #:322


                                                 Page 134                                                 Page 136
   1      A. We ended up meeting, so I must have             1   be represented at all. And I felt like they were
   2   agreed. We ended up meeting off site at Rose          2   basically gearing up to put themselves in a
   3   Garden in Elk Grove.                                  3   position where I was going to get let go. That's
   4             (Document marked as Dziubla Deposition      4   just basically what I thought.
   5              Exhibit No. 22 for identification.)        5             And if I remember correctly, I
   6   BY MR. BOYLE:                                         6   believe on Tuesday, at some point in time, all of
   7      Q. Handing you Deposition Exhibit 22. Is           7   my -- I was completely severed from the company.
   8   this your email response to Mike Power that           8   My company emails were shut off. Everything was
   9   evening?                                              9   shut off. And that to me didn't say, hey, Ro, we
  10      A. Oh. Oh, okay. I guess we didn't agree          10   really empathize with what happened to you. It
  11   at that point in time.                               11   said to me, oh, shit, we better cover our asses.
  12      Q. Pardon me?                                     12      Q. Well, let's -- just to keep the timeline
  13      A. I guess I didn't agree -- I don't know         13   straight. The golf outing was on a Monday,
  14   how the meeting at Rose Garden transpired. I got     14   correct?
  15   my timing wrong. I guess that's my response to       15      A. Right.
  16   him, is this email.                                  16      Q. And these exchanges that we're talking
  17      Q. So Mike emails you at 4:45 -- 4:42             17   about right now were the next day, which is
  18   saying we're going to conduct an investigation,      18   Tuesday, right?
  19   when is a good time to meet; and an hour later,      19      A. Right.
  20   you respond to him by email saying I've reached      20      Q. And on Wednesday, you had your meeting
  21   out to an attorney and you gave the name and the     21   with Mike Power at the Rose Garden, correct, in
  22   number of the attorney, correct?                     22   the morning?
  23      A. Right.                                         23      A. I believe so, that's how it rolled out.
  24      Q. That was your response?                        24      Q. Right. And on Wednesday afternoon, your
                                                 Page 135                                                 Page 137
   1      A. Yes. It's right here.                           1   email access was terminated?
   2      Q. And you also advised him that you're            2      A. Was it? Is that the timeline?
   3   going to need to take another day of PTO the next     3      Q. That's the timeline. So it wasn't
   4   day?                                                  4   Tuesday. So when I -- so we're focused here on
   5      A. Yes.                                            5   Tuesday, and I'm trying to understand your
   6      Q. Okay. No response to his invitation to          6   thinking of contacting the EEOC, claiming PTO,
   7   meet with you to discuss your concerns, though?       7   contacting a lawyer, and basically wanting the
   8      A. Well, from what I understood, the minute        8   company to deal with your lawyer on Tuesday.
   9   you talk to an attorney, like, you shouldn't talk     9   What made you think that, you know, that was the
  10   to the other people. I mean, that was my             10   way that you were supposed to respond to having
  11   understanding. That's the only reason why I          11   filed a complaint?
  12   responded that way.                                  12      A. I -- that's -- I don't know. That's
  13      Q. So let's talk about that. So you've            13   what I thought you needed to do. That's what I
  14   explained why you felt it was the thing to do to     14   was, like -- I mean, I've never done -- nothing
  15   contact the EEOC and you've explained why you        15   like this has ever happened in my entire career.
  16   felt it was the thing to do to, you know, not        16   I've worked in the construction industry for
  17   work from home, but to conduct -- to take PTO.       17   20 years have. I've dealt with lewd comments.
  18   What -- why were you -- why did you contact an       18   I've dealt with all kinds of sexism in the
  19   attorney so quickly?                                 19   industry. And I never in my life had something
  20      A. Again, I thought that was part of the          20   like that directed towards me personally like
  21   process. And to be quite frank, just having my       21   that.
  22   experience that I've had with how things have        22             I didn't know what to do. I was --
  23   gone at JCA before and how the guys handle           23   that's what -- I looked up -- this was the first
  24   things, I didn't feel that my best interest would    24   guy that popped up, was Ross Peters.

                                                                                          35 (Pages 134 - 137)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 36 of 187 PageID #:323


                                                 Page 138                                                  Page 140
   1      Q. Did you ever make any prior -- prior to         1   one-on-one with Mike, I actually thought that we
   2   this incident, had you ever made any prior            2   had somewhat of a decent professional
   3   complaints to JCA about any sort of harassment or     3   relationship in terms of, you know, if I needed
   4   discrimination?                                       4   something for the office or whatever, I knew I
   5      A. Not to my recollection, no.                     5   could count on Powers to -- you know, like, I was
   6      Q. Okay. Have you ever made a complaint to         6   out of the office a lot, but I needed to print
   7   any other prior employer about any harassment or      7   emails. So I'm, like, hey, man, get me a remote
   8   anything you were subjected to while working for      8   printer, so he did. He seemed very supportive.
   9   them?                                                 9   And I took the opportunity to share with him some
  10      A. No.                                            10   things that happened in our department that if he
  11      Q. Okay. So this is the first complaint           11   was going to address them with the higher-ups,
  12   that you've ever brought?                            12   with Mike and Steve, these are some things that
  13      A. Yes.                                           13   could possibly, you know, be an issue.
  14      Q. Okay. So you did testify that the              14             And it -- you know, Tim Lee, he was
  15   company commenced its investigation, correct?        15   Asian. They used to call him Tim Ree all the
  16      A. Yes.                                           16   time and joke around. And he's, like, it doesn't
  17      Q. You met with Mike Powers to discuss the        17   bother me, but, you know, it kind of sucks that
  18   incident the following morning, correct?             18   they make racist comments in my presence.
  19      A. On Wednesday?                                  19             And I just shared -- that's one of
  20      Q. Yes.                                           20   the comments I remember sharing with Powers. I
  21      A. Yes.                                           21   shared with him just a bunch of stuff that Greg
  22      Q. All right. Tell me what you remember           22   and I talked about. And I'm just, like, you
  23   about your meeting with Mike?                        23   know, these things need to get addressed, man.
  24      A. We were at a diner and sitting across          24   You need it -- you know, I just took it as a
                                                 Page 139                                                  Page 141
   1   from each other, and he was taking notes of           1   one-on-one because we were there.
   2   everything that I was telling him about what          2             And he's, like, let's talk about
   3   happened at the incident. He asked me if I would      3   what's going on. I thought there might be some
   4   be able to go to walk-throughs, at least, and I       4   kind of resolution. I didn't think I was going
   5   told him that I didn't think it would come off as     5   to get terminated.
   6   a positive thing if I went to the walk-throughs,      6      Q. And anything else that you remember that
   7   because I was very upset.                             7   you guys discussed?
   8            And I knew that if I went to the             8      A. Just the regular stuff I think that I
   9   walk-through and I saw some of, you know, the         9   talked to Greg about, you know, just policies and
  10   subs that I was close with, if they had asked me     10   procedures and stuff that, you know -- Greg's
  11   if something was wrong, just like today, I           11   really -- I'm sure I mentioned Greg was
  12   probably would have lost it. And then they would     12   frustrated, and, you know, he should take some of
  13   have been, like, what's going on, and I wouldn't     13   the stuff. He's getting an inside source. You
  14   be able to tell them, because that wouldn't have     14   know, he should take some of the stuff to the
  15   been professional.                                   15   guys to improve the company.
  16            So I said, no, probably not. I              16      Q. Do you remember having any conversation
  17   won't -- at this time I'm too upset to go to         17   with a coworker by the name of David Gross?
  18   walk-throughs. I don't think I would put JCA in      18      A. Yeah, vaguely.
  19   a good light being so upset. And I wanted            19      Q. What do you remember?
  20   obviously not to create a poor image of the          20      A. I don't know specifically honestly what
  21   company showing up there upset and crying.           21   I talked to Powers about. But, I mean, Dave
  22      Q. Do you recall anything else that you           22   was -- you know, he's an older guy that's been
  23   guys discussed during this meeting?                  23   with the company for a while, and they used to
  24      A. Yeah, I took the opportunity with the          24   watch some show, I forget, was it about cheaters,

                                                                                           36 (Pages 138 - 141)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                  888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 37 of 187 PageID #:324


                                                 Page 142                                                   Page 144
   1   I think it was Cheaters. They would watch in the   1         A. And then I told him about it. It was
   2   lunchroom. And the guys would all sit there and    2      two weeks after working there. And that's
   3   cackle and stuff, and, you know, then they would   3      another thing that solidified, hey, like, maybe
   4   make their comments. And I -- you know, a lot of   4      this place is going to be okay, because this guy
   5   African-Americans on the show. So you have Steve 5        is cool. This guy is, like, hey, you know,
   6   Boulukos sitting there laughing at the TV calling  6      you're an individual. I appreciate that.
   7   them orangutans. Then you got, you know, Dave      7         Q. But -- okay. So fast forward to your
   8   making his comments and stuff. It was hard to      8      meeting with Mike. You shared with him that you
   9   swallow being in that room, you know, so I got up  9      didn't appreciate Dave Gross commenting on your
  10   and left. I -- often times when that show was     10      tattoos, is that --
  11   on, I wouldn't eat in the lunchroom, because I    11         A. I didn't. I mean, there's a lot of
  12   had to be around that.                            12      stuff and I --
  13             And Dave was commenting about my        13         Q. Is that correct?
  14   tattoos and stuff. And I was, like, honestly,     14         A. Correct, maybe, yeah.
  15   dude, Bill Burfeind said I should embrace it.     15         Q. All right. And what you just told me
  16   You know, I specifically -- I mean, that's        16      about, people making inappropriate and racist
  17   another thing, too. I'm, like, here you have      17      comments in the lunchroom, is this the first time
  18   Bill Burfeind, who's VP of development, sitting   18      you brought that to Mike Power's attention?
  19   down and had a heart-to-heart talk with me and    19         A. He was in there. He was in the
  20   said, look, I appreciate artwork. He's, like,     20      lunchroom when that stuff was happening. You can
  21   you express yourself. He's, like, we're not       21      hear it all through the office.
  22   wound that tight where you can't do that. And I   22         Q. So what -- why were you tell -- what was
  23   said, you know what, I'm not going to do it on    23      the point of telling him about this in this
  24   the job sites. I never once went to a meeting or  24      meeting that you're having to discuss what
                                                 Page 143                                                   Page 145
   1   anything and let any of my tattoos show at JCA or     1   occurred at the golf outing?
   2   any other company. And Bill literally had -- he       2      A. Just to reiterate to him that it bothers
   3   showed me all this artwork that he had by this        3   other employees, that there -- maybe they're not
   4   artist he employed that he commissioned that had      4   saying anything, but, guess what, they're
   5   all this beautiful artwork, and they did it for       5   expressing that they're upset.
   6   him and when he had his family and stuff. And he      6      Q. Okay. So you were complaining about
   7   was so supportive.                                    7   that -- those issues that you had observed?
   8             And here I have Dave telling me,            8      A. I was informing him.
   9   like, why would you do that to your body. That's      9      Q. Okay. So you weren't -- you were just
  10   permanent. And I'm, like, what's it to you, man.     10   informing him?
  11      Q. Why were you so -- did your conversation       11      A. I was informing him, yes.
  12   about tattoos with Bill Burfeind -- how do you       12      Q. Okay, okay. Did you also have some
  13   pronounce it?                                        13   discussion with Mike at this meeting about this
  14      A. Burfeind.                                      14   employee Seth Ehrlich?
  15      Q. Burfeind. Did that occur after Gross           15      A. I believe so. Probably. I don't
  16   had commented on your tattoos?                       16   remember exactly what I said about Seth.
  17      A. I don't -- Gross was always making             17      Q. Did you tell Mike that you thought Seth
  18   comments on it. Bill Burfeind, honestly I was        18   Ehrlich was out to get you?
  19   there probably two weeks, and he had come into       19      A. I felt like he was definitely and this
  20   the office to see how I was doing on a bid. And      20   isn't just under speculation. I received several
  21   my sleeve was poking out and I really quick          21   people telling me in the office that were with
  22   pulled my sleeve down, and he said, ho-ho, wait a    22   Seth as he tried to persuade Yazbec that I was
  23   second, he's, like, what are you doing.              23   not a suitable estimator.
  24      Q. Okay.                                          24              Like, Tim Lee. Tim Lee was, like,

                                                                                            37 (Pages 142 - 145)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                   888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 38 of 187 PageID #:325


                                                 Page 146                                                     Page 148
   1   dude -- we were at the Sox game, and he's, like,      1   for so long, I expressed to a couple of people
   2   this guy is -- he is hard trying to get you           2   before I started there, and I was, like, hey,
   3   fired. And I'm, like, well, that sucks.               3   check this out, I got a job at JCA. And they're,
   4      Q. Okay. And you shared your feelings on           4   like, oooh, no, you don't want to work there.
   5   that with Mike at this meeting?                       5   That's a boy -- it's an old boys' club. And I
   6      A. Yeah.                                           6   was like, no, no, I don't think so. I mean, they
   7      Q. And --                                          7   told me about -- I mean, Yazbec and Steve really
   8      A. Well, yeah. I mean, I was just letting          8   sold me on the company, about how they wanted to
   9   everything out. I was just trying to find some        9   transform and all that stuff and the way Greg was
  10   kind of resolution.                                  10   talking. I was, like, no, you guys got it wrong.
  11      Q. Did you also talk about an employee by         11   They're, like, well, do what you want to do.
  12   the name of John Angelovicz, Angelovicz?             12      Q. And did you tell Mike that you didn't
  13      A. Angelovicz.                                    13   want to come into work because you were concerned
  14      Q. Angelovicz.                                    14   of what other people were going to say?
  15      A. Not that I recall.                             15      A. Yeah, I didn't want to have to deal with
  16      Q. Do you remember having a conversation          16   all the questions. Like, where were you, what
  17   with Mike at the meeting about how he speaks         17   happened, why are you so upset. I mean, I just
  18   negatively about you and that you no longer deal     18   didn't want to deal with the questions, because I
  19   with him?                                            19   wouldn't be able to keep myself -- I knew I
  20      A. He's just con -- he -- when John was in        20   wouldn't be able to keep myself together. I was
  21   a mood, he could be a real jerk. And he talked       21   upset.
  22   down to all of us. And, you know, Tim dealt with     22      Q. And when you say where were you, you
  23   it. But, again, you know, we're coworkers. So        23   mean, you know, that day and the prior day?
  24   Tim would be, like, man, why does he got to be       24      A. Yeah, why wasn't I in the office.
                                                 Page 147                                                     Page 149
   1   such an asshole, and I'm, like, that's John.          1      Q. Okay.
   2   Like, if John wanted to put you in his place, he      2            Okay. Let's take a break.
   3   did, and he made sure you felt little.                3          THE VIDEOGRAPHER: We are going off the
   4      Q. And you were sharing your feelings about        4   record at 1:22 p.m. This is the end of media
   5   this with Mike at the meeting on the 20th?            5   set 2.
   6      A. I was sharing with him this information,        6            (A short recess was taken.)
   7   yes.                                                  7          THE VIDEOGRAPHER: We are back on the
   8      Q. Okay. Did you tell Mike that you felt           8   record at 1:38 p.m. This is media set 3.
   9   like the environment at JCA was toxic?                9   BY MR. BOYLE:
  10      A. I don't know if that was my exact words.       10      Q. So, Ms. Dziubla, when we left off, we
  11   I don't know that I used the word toxic.             11   were talking about the meeting that you and
  12      Q. Okay. Do you believe the environment at        12   Mr. Power had on the 20th to discuss your
  13   JCA was toxic?                                       13   complaint and your other concerns about the
  14      A. Today, no.                                     14   company. Is there anything that you recall being
  15      Q. Okay. Did you believe it at that time?         15   said during that meeting that we haven't
  16      A. I was very upset. It was three days            16   discussed?
  17   after the incident. I was very upset.                17      A. No.
  18      Q. Okay. So it's possible you told Mike           18      Q. Okay. At the end of the meeting, was
  19   that you felt that the environment was toxic?        19   there a discussion between you and Mr. Power
  20      A. It's possible.                                 20   about you are not feeling like you were ready to
  21      Q. Okay. Do you remember telling Mike that        21   come back and authorizing you for PTO through the
  22   you should never have taken the job at JCA?          22   end of the week?
  23      A. Again, I was very upset. And the thing         23      A. I don't know if that was done at the
  24   is is that, because when you're in the industry      24   meeting or in an email. I don't recall if it was

                                                                                             38 (Pages 146 - 149)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                    888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 39 of 187 PageID #:326


                                                Page 150                                                  Page 152
   1   done at the meeting or through an email where I   1      going -- if I wanted to take time to continue to
   2   asked for it.                                     2      have -- to sort this out to get to a grounds
   3      Q. Okay. But you did not return to work on     3      where I felt comfortable. I mean, I don't know.
   4   the 21st or the 22nd, correct?                    4               It might not seem like much to you
   5      A. Correct.                                    5      guys, but my life literally fell apart when all
   6      Q. Okay. And is it your understanding that     6      that happened. I mean, I slept on the couch for
   7   Mike Power had approved your use of PTO to cover 7       weeks. I literally -- I mean, I was in the best
   8   those days?                                       8      shape of my life when this happened, and
   9      A. I -- he -- we -- I believe he knew I        9      everything just went to shit in, like, two weeks.
  10   wasn't coming in. I don't know if my PTO was     10      And I was, like, what is going to -- like, how am
  11   approved or not. I guess it's approved, yeah, he 11      I going to get past this. I was asking him for
  12   knew I wasn't coming in, so he was acknowledging 12      help.
  13   that.                                            13         Q. And did you have specific options in
  14      Q. Okay. So you believe that you and Mike     14      mind that you wanted to discuss?
  15   understood that you wouldn't be -- would not be  15         A. I didn't know what they were. I was
  16   working on the 21st and the 22nd and that you    16      asking -- he's the HR guy. You know, Mike, what
  17   would be using PTO?                              17      happens. What's the next -- what's going on.
  18      A. As a result of that meeting, I'm not       18      And the entire time I always felt like I was
  19   sure.                                            19      being put on the defensive. I never felt like
  20      Q. Okay.                                      20      they were ever looking out for my interest.
  21      A. Sorry.                                     21         Q. I understand, but I'm just asking if you
  22         MR. BOYLE: Have this marked.               22      had any particular options at that point in time
  23            (Document marked as Dziubla Deposition 23       that you were looking for?
  24             Exhibit No. 23 for identification.)    24         A. On -- like, as of the specific day, no,
                                                Page 151                                                  Page 153
   1   BY MR. BOYLE:                                        1   I didn't know -- I didn't have anything to
   2      Q. Handing you what we've marked as               2   suggest.
   3   Deposition Exhibit 23, this is an email you sent     3             (Document marked as Dziubla Deposition
   4   to Mike on the following Monday at 1:30 in the       4              Exhibit No. 24 for identification.)
   5   afternoon, the date of September 25th. Do you        5   BY MR. BOYLE:
   6   remember sending this email to Mike?                 6      Q. So handing you another email which we've
   7      A. Yes.                                           7   marked as Deposition Exhibit 24, this is
   8      Q. Okay. Is -- do you recall any                  8   Mike Power's response to your email on Monday,
   9   communication either by email, text, telephone or    9   the 25th, at 4:28 p.m. Do you recall receiving
  10   otherwise between when you met with Mike on the     10   this email from Mike?
  11   20th and your sending him this email on the 25th?   11      A. Yes.
  12      A. I don't recall, no.                           12      Q. Okay. And Mike tells you that he was or
  13      Q. Okay.                                         13   they were expecting that you would have showed up
  14      A. I mean --                                     14   for work on Monday; is that correct?
  15      Q. And in this email, you're telling him         15      A. That's what it says, yes.
  16   that you're -- you continue to be emotionally,      16      Q. Okay. And that on the 20th he approved
  17   mentally, and physically upset, and that you're     17   your PTO time through the end of the week; is
  18   seeing a therapist and that you want to discuss     18   that correct?
  19   your options, correct?                              19      A. Yes.
  20      A. Yes.                                          20      Q. And is it accurate as he states in the
  21      Q. What did you mean by discuss your             21   email that they hadn't heard from you at all
  22   options?                                            22   since that time?
  23      A. Well, like, what was going to happen to       23      A. I don't recall.
  24   me. Am I going to be on PTO, like, what was         24      Q. Okay. And he indicates to you that he

                                                                                          39 (Pages 150 - 153)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 40 of 187 PageID #:327


                                                  Page 154                                                    Page 156
   1   would like you to come in, so that they can            1   put the thing back together.
   2   discuss the investigation that they had                2             So I was, like, I don't even know
   3   conducted, correct?                                    3   what's in there. And I was sincerely asking him
   4      A. Yes.                                             4   for guidance, because I'm, like, you're the HR
   5      Q. Okay. You can hand that back to me.              5   person, what happens, what are the next steps.
   6            And following your receipt of this            6             And I forget why, but he -- Powers
   7   email, did you then have a meeting with the            7   left, and it was just me and Yazbec. And Yazbec
   8   company on the following day?                          8   made some comment, like, I have daughters, too.
   9      A. Yes, I came into their office.                   9   And I knew that I couldn't -- I knew that I'm
  10      Q. Okay. Do you remember what time                 10   not -- I wasn't about to say anything, because
  11   approximately the meeting took place?                 11   whatever I said, I mean, Yazbec could just say I
  12      A. No.                                             12   said something else. And I just sat there and
  13      Q. Okay. Who was present at the meeting?           13   cried and I didn't say anything to him.
  14      A. Mike Yazbec and Powers.                         14             I think Mike went to go get the book
  15      Q. And where did the meeting take place?           15   from under my desk, and then he came back. And
  16      A. The conference room, the large                  16   all I remember is -- I don't know the
  17   conference room.                                      17   conversation -- I don't know. They just told me
  18      Q. Okay.                                           18   their conclusion. It was just kind of, like, I
  19      A. Where I had my interview.                       19   was asking for help, and they were just, like,
  20      Q. What do you remember being said during          20   didn't really do anything.
  21   the meeting?                                          21             And Yazbec started to say something,
  22      A. I remember Powers saying that they              22   and Mike kind of shot him a look and just went
  23   concluded their investigation and that basically      23   like this, and Yazbec was, like, okay.
  24   that they didn't feel like anything wrong             24             And then I think it was -- the
                                                  Page 155                                                    Page 157
   1   happened. And I expressed to them that I was           1   decision was is that I would come up to -- I
   2   very upset and I wanted to know what my options        2   would let them know how I wanted to proceed when
   3   were to go and somehow cope with what was going        3   I left, that it was still open, and that I would
   4   on.                                                    4   have to look at the options on my own, because I
   5               And Powers just kind of sat there          5   wasn't going to get any help from them. And that
   6   with this blank look on his face. And I was,           6   I would let them know.
   7   like, I don't know. And I'm, like, you know,           7              And at some point in time after
   8   I've been reading up. Is it FMLA, what is it,          8   that, I told them basically that, like, I needed
   9   what do I do so that I can make time for myself        9   a job and I'll figure it out. I needed to figure
  10   to see a therapist and to work through this and       10   shit out. I needed to get a paycheck. So I was,
  11   being in the environment that I was in. And he        11   like, fine, if this means me driving an hour to
  12   just kind of shrugged his shoulders. He's, like,      12   go get therapy and it sucks up my whole evening
  13   well, you got a copy of the employee manual,          13   outside of my work, I'm going to have to do it.
  14   didn't you? And I'm, like, I didn't read it.          14   So I'm, like, I'm coming in.
  15   It's still under my desk I told him. Like, I          15              And no sooner did I send that email,
  16   didn't even have it in my possession when we had      16   got a phone call, I'm, like, all right, what's
  17   that meeting. It was under my desk.                   17   the -- oh, look at that. You guys want to
  18               And literally, I'll tell you this,        18   present me with a severance package. Why am I in
  19   two or three weeks after starting there, I was        19   this position.
  20   going through it kind of, like, just trying to        20      Q. Well, let's -- you know, we're going to
  21   overview it; and I had the binder open and I went     21   stick right now ti the meeting that's taking
  22   to flip it and all the pages came out. And I          22   place on the 26th, and I have a few questions to
  23   was, like, screw that, and I just closed it and       23   follow up.
  24   stuck it back in the box. Like, I didn't even         24              So, first of all, there was a

                                                                                             40 (Pages 154 - 157)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                    888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 41 of 187 PageID #:328


                                                 Page 158                                                   Page 160
   1   discussion about FMLA?                                1   described it to me.
   2      A. The discussion was basically Powers told        2      Q. Okay. You mentioned that Mike Yazbec
   3   me that FMLA was unpaid. And I said, well, how        3   made a comment when Mike Power stepped out about
   4   do I do that, what do I do with the forms. And        4   his having two daughters.
   5   he's, like, it's in the employee manual, and he       5      A. Yes.
   6   just basically threw his hands up, like, figure       6      Q. How did you -- what did you interpret
   7   it out yourself. And I was, like, okay, is that       7   from that comment? Why was he bringing that up?
   8   my only option. What else -- like, what else          8      A. I guess he was just trying to -- maybe
   9   happened, like, what else can I do. And I just        9   that was his way of expressing that he's
  10   didn't get anything from them.                       10   concerned.
  11      Q. And you felt that it was the company's         11      Q. Is that how you took it?
  12   responsibility to provide you with those options;    12      A. I thought -- how I took it was that he
  13   is that fair to say?                                 13   thought that was the right thing to say. I
  14      A. I felt like the relationship I had with        14   didn't feel it was genuine.
  15   the company and having had a good review the year    15      Q. Why not?
  16   prior and everything, I thought we had a             16      A. Because they wouldn't have handled
  17   relationship where they would help me to some        17   things the way they did if they -- if it was
  18   extent and have some kind of empathy for the         18   genuine.
  19   situation. And if I asked them, hey, how do you      19      Q. Any other reason?
  20   do this and you have some idea of it, to share       20      A. No.
  21   with it. Instead it was just, like, figure it        21      Q. Was there discussion about the concerns
  22   out, look it up, Google it.                          22   that you've raised that you were not in a
  23      Q. Were there any employee benefits that          23   position to go through walk-throughs and
  24   the company offered that you felt were being         24   represent JCA in the manner that an employee
                                                 Page 159                                                   Page 161
   1   denied to you?                                        1   should represent JCA during a walk-through?
   2      A. So that's the other thing, too. The way         2      A. During that meeting?
   3   things kind of roll at JCA is that --                 3      Q. Correct.
   4      Q. Let me just -- let's try to so we can           4      A. I don't recall that.
   5   get through this --                                   5      Q. Do you recall Mike Yazbec and Mike Power
   6      A. Well, it's in regards to the benefits.          6   telling you that they were concerned about the
   7      Q. Let me just get the question out.               7   comments you had made at the prior meeting about
   8      A. Okay.                                           8   how you couldn't represent the company
   9      Q. I just want to know if there are any            9   positively?
  10   employee benefits that you felt were being denied    10      A. I recall Mike saying that when I met
  11   to you; and, if so, what benefits are you            11   with him that I wouldn't be able -- claiming that
  12   referring to?                                        12   I said I wouldn't be able to represent the
  13      A. As far as documented employee benefits,        13   company, and I tried to reiterate to them that I
  14   no, I didn't feel like that was being denied.        14   never said I wouldn't talk positively of the
  15      Q. Okay. And FMLA was presented as an             15   company. I merely said that because I was upset
  16   option, but that's unpaid leave, as you said,        16   that my actions would be interpreted poorly and
  17   correct? So that wasn't going to -- are you          17   reflect poorly on the company, and I didn't want
  18   saying that that wasn't going to be acceptable to    18   to do that. And I kept trying to correct him.
  19   you?                                                 19   But what he wrote down in his notes was something
  20      A. FMLA was not acceptable to me. I'm the         20   that would benefit their position.
  21   one that came up with it. I was not given any        21      Q. What he wrote down in his notes is that
  22   kind of -- like, it's not, like, Mike, like, oh,     22   you said that you would be unable to represent
  23   we're concerned, here's an option for you. I had     23   the company positively?
  24   to ask and say what is this, and then he kind of     24      A. Right, but that's not what I said.

                                                                                           41 (Pages 158 - 161)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                  888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 42 of 187 PageID #:329


                                                    Page 162                                                 Page 164
   1   That's just what he wrote down in his notes.             1      A. Yes.
   2      Q. Was there a discussion about their                 2      Q. And at the last sentence of the email,
   3   needing to know that you would be able to provide        3   you indicate that you can save the company the
   4   your best efforts in all aspects of your job in          4   trouble of the FMLA paperwork, and you will
   5   order to continue?                                       5   report to work tomorrow as usual, correct?
   6      A. Yeah. They're, like, when are you going            6      A. Correct.
   7   to come back to work, and clearly I was very             7      Q. Hand that back to me.
   8   upset. And I was, like, when do I get time to            8              Do you recall what happened next
   9   deal with this? It's been one shot after the             9   after you sent this email?
  10   other after it happened. I never had an                 10      A. Yeah. Like I said, they -- I got a
  11   opportunity to deal with it. I still honestly           11   phone call.
  12   haven't had an opportunity to deal with it.             12      Q. Okay. And who was the call with?
  13   Because I --                                            13      A. The people disclosed to me were Powers
  14      Q. Because why?                                      14   and Yazbec.
  15      A. Because this is going on. Every time              15      Q. Okay.
  16   something about the case comes up, my -- I mean,        16      A. No idea if somebody else was in the room
  17   everything just goes into a tailspin.                   17   with them.
  18            I don't feel like this should have             18      Q. Okay. And what was -- what do you
  19   been the outcome. You shouldn't lose your job           19   recall being discussed during that phone call?
  20   for standing up for yourself.                           20      A. Basically if I would consider a
  21      Q. When the discussion was around whether            21   severance package. I don't -- I mean, there's a
  22   or not you were going to be or able to return to        22   lot of -- I think a lot of other stuff that was
  23   work, what did you say? What was your response?         23   talked about. But basically if I would consider
  24      A. I don't recall. Like I said, when I               24   a severance package. They were prepared to offer
                                                    Page 163                                                 Page 165
   1   left, the -- I believe the agreement was that I          1   me four weeks, and I, again, asked them why is it
   2   was going to let them know. I don't know that I          2   coming to this. I didn't understand why this was
   3   gave them a concrete response when I was there in        3   the next step after our meeting was a severance
   4   person.                                                  4   package. The minute I say I'm coming back to
   5      Q. Did you ever -- do you recall telling              5   work why is the next step, hey, do you want to
   6   Mike Power or Mike Yazbec that the only way you'd        6   sign this, so that you don't have a job anymore
   7   be able to come back to work is if Jim Schumacher        7   when I specifically said I was going to come back
   8   was never allowed to speak to you?                       8   to work.
   9      A. I think I said that, and they said it              9             And basically we agreed that they
  10   was unreasonable.                                       10   would send something over for me to consider.
  11      Q. And were they correct?                            11      Q. Okay. And didn't -- isn't it true that
  12      A. I was upset.                                      12   during the call that Mike Yazbec said that based
  13      Q. Anything else you recall being said at            13   on the email you had just sent it did not appear
  14   the meeting?                                            14   that you were at all happy to be coming back to
  15      A. No.                                               15   work?
  16          MR. BOYLE: Can I get this marked,                16      A. Can you say that again?
  17   please.                                                 17      Q. Yeah. Didn't Mike Yazbec say that it
  18              (Document marked as Dziubla Deposition       18   appeared to them from your email that you did not
  19               Exhibit No. 25 for identification.)         19   want to come back to work, and that you were only
  20   BY MR. BOYLE:                                           20   coming back because you needed a paycheck?
  21      Q. We're handing you what we've marked as            21      A. I don't recall that.
  22   Deposition Exhibit 25, which is an email that you       22      Q. Okay. Did he tell you that it did not
  23   sent to Mike Power following the meeting on the         23   appear that you were happy to be coming back to
  24   26th. Do you recall sending this email?                 24   work?

                                                                                             42 (Pages 162 - 165)
                                             Veritext Legal Solutions
 www.veritext.com                                                                                    888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 43 of 187 PageID #:330


                                                 Page 166                                                  Page 168
   1      A. It appeared I was very unhappy. It had          1   and they didn't want me to -- like, they wanted
   2   nothing to do with me coming back to work.            2   to negotiate this instead. I specifically said I
   3      Q. You don't recall Mike Yazbec saying it          3   wanted to come back in, and their whole goal was
   4   doesn't appear to us that you want to come back       4   to negotiate a severance package with me.
   5   here?                                                 5      Q. And when you say you specifically said
   6      A. No, I don't.                                    6   you wanted to come back, you're referring to your
   7      Q. Okay.                                           7   email that you sent them on the 26th?
   8      A. I'm sorry.                                      8      A. Where I said I'll come -- report to work
   9      Q. And -- but it's during that call that           9   as usual, yes.
  10   you were offered the option to -- a severance        10      Q. Do you recall having a call later in the
  11   package, correct?                                    11   day on the 27th -- I'm sorry, it was actually the
  12      A. I was offered the option to review one,        12   next day, on the 27th, to discuss your
  13   yes.                                                 13   counterproposal of six months?
  14      Q. Okay. And the amount of time was four          14      A. I don't remember that phone call.
  15   weeks, correct?                                      15      Q. Okay. Do you recall having a discussion
  16      A. Correct.                                       16   with -- at any time with Mike Yazbec and
  17      Q. And you agreed that you would take some        17   Mike Power where they told you that due to your
  18   time to think about that?                            18   short tenure with the company the most they could
  19      A. I said I would review it when it came          19   offer was six weeks?
  20   over.                                                20      A. Yes.
  21            (Document marked as Dziubla Deposition      21      Q. Okay. And what was your response to
  22             Exhibit No. 26 for identification.)        22   that?
  23   BY MR. BOYLE:                                        23      A. I think it was before I got any of the
  24      Q. Handing you Deposition Exhibit 26, which       24   paperwork. I'm not sure. So I was just, like,
                                                 Page 167                                                  Page 169
   1   is an email that you sent to Mike Power later in      1   okay, well, send it over, and I will review it
   2   the day on the 26th. Do you recall sending this       2   with you. Like, they wanted me to commit to
   3   email?                                                3   something on the phone, and I was, like, fine,
   4      A. Yes.                                            4   I'll review whatever you want.
   5      Q. So you start off the email by saying a          5             (Document marked as Dziubla Deposition
   6   compromise is being set up for -- is not              6              Exhibit No. 27 for identification.)
   7   settling -- setting me up for failure, correct?       7   BY MR. BOYLE:
   8      A. Uh-huh.                                         8       Q. So handing you Deposition Exhibit 27,
   9      Q. What did you mean by that?                      9   which is an email exchange between you and
  10      A. Honestly I don't know.                         10   Mike Power on September 27th, it starts out --
  11      Q. But as the email goes on, you indicate         11   well, first of all, do you recall sending this
  12   that compromise is six months, which would give      12   email to Mike Power?
  13   you the opportunity to conduct a proper job          13       A. Yes.
  14   search. Do you see that?                             14       Q. Okay. And it starts out by your
  15      A. Yes.                                           15   responding to something that Mike had said to you
  16      Q. Okay. So you were willing to accept six        16   about whether or not FMLA is paid time. And your
  17   months' severance pay, correct?                      17   statement in the email is, of course, he would
  18      A. Yeah. I mean, I was trying to figure           18   say that now. That's why he puts nothing in
  19   out what was going on.                               19   writing. Silly me for trusting his word like he
  20      Q. Okay.                                          20   said.
  21      A. And either way, I was out of a job.            21       A. Uh-huh.
  22      Q. What makes you say that?                       22       Q. Okay. What did he say; what did Steve
  23      A. Because they wouldn't let me -- I              23   tell you?
  24   specifically said I wanted to come back to work,     24       A. So earlier that year, I had told Greg

                                                                                           43 (Pages 166 - 169)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 44 of 187 PageID #:331


                                                    Page 170                                                  Page 172
   1   that -- sorry.                                           1   that he was doing for me, because he empathized
   2             So earlier that year, I had told               2   with what I was going through.
   3   Greg that I needed to talk to him about having a         3      Q. But you -- when -- and you say those
   4   hysterectomy, because of my health issues. And I         4   guys, you're talking --
   5   said I need to figure something out, because I           5      A. Steve.
   6   don't know that I can go 12 -- obviously I don't         6      Q. Who are you talking about?
   7   have 12 weeks of vacation. I'm, like, what do I          7      A. Steve. Steve specifically -- this was
   8   do. And Greg was, like, look, he's, like, we'll          8   an under-the-table thing. This was, like, we're
   9   talk to Steve. Steve has worked with -- you              9   going to help you out. We care about your
  10   know, like, McGuire had something with his ACL or       10   health. We're going to help you out and just,
  11   something and one of the other guys. He's, like,        11   you know, you don't obviously tell any of the
  12   trust me, we'll talk to Steve. We'll see how            12   other employees that we're creating a condition
  13   things go.                                              13   for you for that, so that you can take care of
  14             So I got a meeting with Steve. And            14   this for yourself personally. You know, don't
  15   Steve was very, very empathetic about it. And           15   tell the other employees.
  16   he's, like, I understand this is tough for you.         16      Q. And when did you have this discussion
  17   He's, like, whatever you need to do, whatever           17   with Steve?
  18   time, you know, he's, like, we will make it work        18      A. I don't recall the timing, but it was
  19   for you. We will make it work for you.                  19   earlier that year.
  20   Everything will work out. Don't worry about no          20      Q. Okay, okay. And when you -- you
  21   pay. He's, like, we will make it work for you.          21   referred to other guys that they've -- I think
  22   You do what you need to do to be healthy, and           22   you said something about Joe and did somebody
  23   we'll make it work for you.                             23   else have some sort of an AC -- you were talking
  24             And I was, like, that's awesome.              24   about an ACL and --
                                                    Page 171                                                  Page 173
   1   Thanks. And I literally was going to schedule my         1      A. I know it was McGuire. And then I think
   2   hysterectomy in December, and I couldn't because         2   shortly before I left, I think his name is Matt
   3   I got fired. So -- and I'm still struggling with         3   Kantro, I think he ended up going out for
   4   the issues I have, because I haven't had a good          4   another -- something that wasn't work related.
   5   chance to really deal with that aspect of my             5   But, you know, obviously the guys are, like, oh,
   6   life.                                                    6   work from home, do whatever you need to get back
   7             So that's what I'm referring to. Is            7   on your feet, don't worry about it, if you need
   8   that for any other reason, Steve would have, you         8   extra time. And that's the same thing Steve said
   9   know, backed me and supported me, but not for            9   he was going to do for me when I told him about
  10   this reason. This reason I lose my job.                 10   my hysterectomy.
  11      Q. Okay. Well, do you know if the                    11      Q. And what -- this Matt Cantrel that you
  12   company's benefit programs would provide you with       12   said was --
  13   some sort of short-term disability or -- in the         13      A. Kantro, K-a-n-t-r-o.
  14   event of a medical situation that, you know,            14      Q. And what was the nature of his
  15   required you to be away from work?                      15   condition?
  16      A. Our meeting with Steve was a, like,               16      A. Oh, I don't recall for him. I don't
  17   under-the-table meeting. Those guys that got            17   know.
  18   what they got, that's not part of company policy.       18      Q. Okay.
  19      Q. How do you know?                                  19      A. But it -- yeah, it wasn't work related.
  20      A. That's what Greg told me.                         20      Q. Okay. So this is the email, though,
  21      Q. Okay. And --                                      21   that you spent -- sent him in response to the
  22      A. They don't get the -- and their --                22   company telling you that what they could do is
  23   that's what Greg told me. And it was made very          23   increase the severance pay from four weeks to
  24   clear that he was helping me out. It was a favor        24   six weeks, correct?

                                                                                              44 (Pages 170 - 173)
                                             Veritext Legal Solutions
 www.veritext.com                                                                                     888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 45 of 187 PageID #:332


                                                 Page 174                                                  Page 176
   1      A. I don't know that that's the case.              1   accept this separation agreement and not have a
   2      Q. What --                                         2   job or, B, I don't accept it and not have a job.
   3      A. What was your question again?                   3   So I was trying to consider it.
   4      Q. So you had the meeting on the phone call        4             But I wasn't going to sign it for
   5   with Mike and -- Yazbec and Power, and they told      5   six weeks if they were going to have me waive all
   6   you because of your years of service, they could      6   of my past, present, and future rights; and for
   7   increase the severance to six weeks, but -- and       7   whatever reason, anything having to do with
   8   then you sent this email in response to that,         8   Jacobsen. Like, I didn't understand why he was
   9   correct, or shortly after that?                       9   even in that document.
  10      A. I don't -- that's the thing, I don't           10             (Document marked as Dziubla Deposition
  11   know that this email is in response to that phone    11              Exhibit No. 28 for identification.)
  12   conversation.                                        12   BY MR. BOYLE:
  13      Q. Okay. But you subsequently had another         13      Q. So handing you what we've marked as
  14   call with those two where they said that six         14   Deposition Exhibit 28, this is the email that you
  15   weeks is the most we're going to be able to --       15   sent to them on the 29th, correct, where you told
  16      A. Yes.                                           16   them that the six weeks was no longer acceptable;
  17      Q. -- to offer?                                   17   and even the six months that you had
  18             Okay. And do you recall Mike Yazbec        18   subsequent -- you had previously suggested, that
  19   saying if six weeks isn't acceptable to you, then    19   was no -- that was not acceptable either,
  20   you are able to come back to work, you'd be free     20   correct?
  21   to come back to work?                                21      A. Correct.
  22      A. I don't recall that.                           22      Q. All right. And that -- and this --
  23      Q. Do you recall during that call you             23   there was a markup of the separation agreement
  24   telling them that you would accept the six weeks     24   attached to this email, correct?
                                                 Page 175                                                  Page 177
   1   and that go ahead and draft the agreement?            1      A. Yes, that's what it says, yeah.
   2      A. I recall telling them to send the               2      Q. And in that markup, do you recall how
   3   agreement. I don't recall agreeing to it. I           3   much severance you were requiring in order to
   4   said to send the agreement. I wanted to see           4   separate from the company?
   5   what -- I mean, what were they going to send          5      A. Like I said, I was trying to consider
   6   over, what was going to be in there. I agreed to      6   coming to some kind of resolution from -- with
   7   the six weeks maybe. And I was, like, fine,           7   them; and I asked for a year's compensation,
   8   draft it with the six weeks. I wasn't going to        8   which was 80,000.
   9   agree to anything on the phone, and if you note,      9      Q. Okay. Now, you sent this email at
  10   I mean -- never mind.                                10   1:15 a.m. on Friday, the 29th, correct?
  11      Q. And isn't it true that you -- I mean,          11      A. Yes.
  12   you agreed to the six weeks in the same call         12      Q. Okay. And had you received anything in
  13   where Mike said, look, if the six weeks is not       13   writing from the company prior to this time
  14   acceptable to you, you can come back to work?        14   telling you that your employment had been
  15      A. Like I said, I don't recall him saying         15   terminated?
  16   that other half.                                     16      A. No, but they were trying to get me to
  17      Q. Well, in any event, you subsequently           17   sign a separation agreement, so what is -- what
  18   changed your mind, correct? And six weeks was no     18   part of that says I'm still employed.
  19   longer acceptable to you, correct?                   19      Q. My only question is: Had you received
  20      A. Based on what was in that agreement, I         20   anything in writing saying, Ro, your employment
  21   didn't understand why Jacobsen was represented in    21   is terminated?
  22   it. I didn't understand -- I still didn't            22      A. No. That came after.
  23   understand why it was coming down to that            23      Q. Okay. Did anybody from the company tell
  24   resolution, but I thought to myself either, A, I     24   you your employment had been terminated?

                                                                                           45 (Pages 174 - 177)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 46 of 187 PageID #:333


                                                  Page 178                                                  Page 180
   1      A. No.                                              1             You said, you know, you told them in
   2      Q. Okay. And, in fact, hadn't Mike Yazbec           2   your email of September 26th that FMLA was
   3   said you can come back to work if the six weeks        3   unacceptable and that you would report to work as
   4   is not acceptable?                                     4   usual, correct?
   5      A. I don't know why you keep bringing that          5      A. Uh-huh.
   6   up. I do not recall him ever, ever giving me           6      Q. And then on the 27th, the following day,
   7   that option, ever.                                     7   is when you had all these discussions about a
   8      Q. Well, is it -- you do recall them asking         8   year severance or six weeks severance, correct?
   9   you when are you coming back to work?                  9      A. As part of the separation agreement,
  10      A. And I told them I was coming back to            10   yeah.
  11   work tomorrow in my email.                            11      Q. Right. Those discussions started on the
  12            (Document marked as Dziubla Deposition       12   27th, correct?
  13             Exhibit No. 29 for identification.)         13      A. They actually started -- that phone call
  14   BY MR. BOYLE:                                         14   happened, if I recall, that same day. It
  15      Q. So we've handed you Deposition                  15   happened within minutes of me sending that email
  16   Exhibit 29. Do you recognize this document?           16   telling him I was going to come back.
  17      A. Yes.                                            17      Q. No.
  18      Q. And is this the termination letter that         18      A. They made a phone call. They're --
  19   you received from the company?                        19   trust me, they didn't want me coming back.
  20      A. Yes.                                            20      Q. The -- you --
  21      Q. Okay. It's dated October 2nd, 2017,             21      A. That's why all my stuff is in email,
  22   correct?                                              22   because the two of them are on the phone.
  23      A. Yes.                                            23      Q. Correct, I stand corrected. The first
  24      Q. Do you remember when you received it?           24   call where the four weeks was discussed took
                                                  Page 179                                                  Page 181
   1      A. No.                                              1   place on the 26th, and then the discussions about
   2      Q. You have no recollection of when you got         2   the six weeks, the six months, and the year took
   3   this letter?                                           3   place on the 27th and the 29th when you sent that
   4      A. I don't recall if he emailed it first            4   email, correct?
   5   and then sent the original. I know I ended up          5      A. They're -- yeah, they're phone calls. I
   6   getting an original in the mail. So I don't --         6   don't have any --
   7   no, I don't.                                           7      Q. Right.
   8      Q. Okay. You haven't produced any emails            8      A. Like I said, I don't recall the
   9   to us. So do you have an email that says you           9   timeline; but you've asked me questions about
  10   received this that would establish the date that      10   things that were contained in those phone calls
  11   you received it?                                      11   and I agree to some of them.
  12      A. From Mike to me? I mean, I -- that's            12      Q. So my question is: From the point in
  13   what I'm saying, I don't know when I -- if it         13   time where you started to discuss the severance,
  14   just showed up, then I guess it came on the 3rd,      14   which was probably middle of the day on the 26th,
  15   because this would be dated -- it's not like it's     15   until the time you received the termination
  16   same day delivery.                                    16   letter, did you tell anybody at the company that
  17      Q. Okay. But in any event, sometime after          17   you wanted to come back to work?
  18   the letter was dated you recall receiving it,         18      A. I wasn't -- I don't recall talking to
  19   correct?                                              19   anyone.
  20      A. Yes.                                            20      Q. So is this -- your email of the 26th the
  21      Q. And you have an original of this                21   last expression of your intent to return to work
  22   document; is that correct?                            22   to the company as far as you can recall?
  23      A. Yes.                                            23      A. Should I have begged to come back when
  24      Q. Okay. Now -- thanks.                            24   they're presenting me with severance?

                                                                                            46 (Pages 178 - 181)
                                            Veritext Legal Solutions
 www.veritext.com                                                                                  888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 47 of 187 PageID #:334


                                                 Page 182                                                 Page 184
   1      Q. I'm just asking you to answer the               1   the resolution would be to present them with a
   2   question. If it was -- I'm asking what you            2   severance package.
   3   recall.                                               3      Q. Well, I'm just talking about the
   4             Do you recall any discussion of your        4   investigation. Is there anybody that you felt
   5   desire to return to work subsequent to this email     5   they should have talked to that they didn't?
   6   that you sent on the 26th?                            6      A. I don't actually know everyone they
   7      A. I did not.                                      7   talked to as part of the investigation.
   8      Q. Did you tell anybody that you wanted to         8      Q. Is there --
   9   come back to work?                                    9      A. I just know some people.
  10      A. I was being presented with a severance         10      Q. I'm sorry.
  11   package.                                             11      A. Sorry.
  12      Q. That's not my question.                        12      Q. Is there anything about the timing of
  13      A. They wanted me out. Why would I be,            13   the investigation that you felt was lacking?
  14   like, oh, God, please, let me come back.             14      A. No.
  15      Q. My question is: Did you tell anybody?          15      Q. Would you characterize yourself as
  16      A. No, I didn't.                                  16   somebody who is easily offended?
  17      Q. Okay. Did you tell Mike Yazbec or              17      A. Not at all.
  18   Mike Power at any point that despite how you felt    18      Q. Okay. You like to joke around with, you
  19   about this event that you were going to do your      19   know, coworkers and friends?
  20   best to do the best for the company, for JCA, if     20      A. Yes.
  21   you were to come back to work? Did you ever have     21      Q. Have you ever told an offensive joke
  22   that type of a discussion with anybody at the        22   before?
  23   company?                                             23      A. Not that I recall.
  24      A. With the way things rolled out, I didn't       24      Q. Have you ever made a vulgar comment or
                                                 Page 183                                                 Page 185
   1   think that was even an option. It was very clear      1   joke or reference to anybody?
   2   to me that they didn't want me back. So why           2      A. I mean, I try to do -- I mean, I try to
   3   would I make that kind of statement?                  3   act with everyone's interest in mind and not
   4      Q. Was there anything about the company's          4   offend people generally.
   5   investigation of your claim that you found            5      Q. Did you ever share jokes of sexual --
   6   inappropriate or that you would have wanted them      6   that are of a sexual nature with coworkers?
   7   to do differently?                                    7      A. I don't recall.
   8      A. I think it should -- if they were truly         8      Q. Okay.
   9   taking it seriously, it should have been done by      9             (Document marked as Dziubla Deposition
  10   a third party. I mean, we do all kind of things      10              Exhibit No. 30 for identification.)
  11   in construction -- we can't even test and balance    11   BY MR. BOYLE:
  12   our own areas unless we have a third party do it,    12      Q. We're handing you what we've marked as
  13   because it's the most objective -- I just don't      13   Deposition Exhibit 30, which is copies of some
  14   think they ever took it seriously. And if they       14   text messages that you produced to us during
  15   did, somebody -- a third party would have had an     15   discovery. Ask you to take a look at this and
  16   objective viewpoint.                                 16   tell me if you recognize it?
  17      Q. Anything other than that? Anything             17      A. I don't recognize the text, but -- and I
  18   about the content of what the company did that       18   don't know in what context it was -- who it was
  19   you objected to?                                     19   with or -- it's a copy and paste of something.
  20      A. How they handled everything?                   20      Q. You produced this to us in discovery.
  21      Q. Correct.                                       21   So I'm asking you if you recognize it?
  22      A. I don't think how everything rolled out        22      A. I don't recognize it. I'm sorry.
  23   should have happened. I don't think if you go to     23      Q. Do you recall sending this text to your
  24   somebody with an extreme concern like I did that     24   coworker Greg Garland on or about July 22nd of

                                                                                          47 (Pages 182 - 185)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 48 of 187 PageID #:335


                                                 Page 186                                                  Page 188
   1   2017?                                                 1   him. It's just cold.
   2      A. I don't.                                        2             (Document marked as Dziubla Deposition
   3      Q. Have you had an opportunity to read the         3              Exhibit No. 31 for identification.)
   4   entire thing?                                         4   BY MR. BOYLE:
   5      A. I am honestly having a hard time                5      Q. So handing you what we marked as
   6   focusing on reading it. I just know that I            6   Deposition Exhibit 31. Do you recognize this
   7   copied and pasted it from there, and, I mean, I       7   document?
   8   don't really understand why this is here. But --      8      A. I've seen it on the internet.
   9      Q. Well, have you had an opportunity to            9      Q. Is this a screen shot of your Facebook
  10   read the text itself?                                10   page?
  11      A. Yeah.                                          11      A. Yes.
  12      Q. Okay. Would you agree that this would          12      Q. And is this a post that you published on
  13   qualify as a sexual -- sexually charged joke?        13   your Facebook page?
  14      A. Honestly it wasn't anything out of the         14      A. That I shared, yes, it is.
  15   norm between -- stuff between Greg's ginger jokes    15      Q. Okay. Do you characterize this post as
  16   and stuff. It wasn't anything out of the norm.       16   vulgar?
  17      Q. So you're saying that this is --               17      A. No, not if you -- if you watch the
  18      A. Greg and I conversed like that -- I            18   video, I don't think -- no. Kind of take it out
  19   mean, this -- first of all, I don't think it's       19   of context doing screen shots like this, but, no,
  20   that bad. Second of all, Greg and I conversed        20   I don't think so.
  21   like this regularly and also with the rest of the    21      Q. Okay. Do you find it offensive?
  22   team. It's just something that -- I mean, he had     22      A. I don't know that I would have shared it
  23   signs around the office about, like, kick a          23   if I did.
  24   ginger day and stuff like that, so...                24      Q. Okay. Can I have that back.
                                                 Page 187                                                  Page 189
   1      Q. We're not talking about Greg right now.         1            (Document marked as Dziubla Deposition
   2   I'm just talking about --                             2             Exhibit No. 32 for identification.)
   3      A. Well, I'm just trying to explain my             3   BY MR. BOYLE:
   4   relationship with him. It's not like it's,            4      Q. So I'm handing you Deposition
   5   like -- it was -- I think it was in context of        5   Exhibit 32. Is this another post from your
   6   our relationship, is what I'm trying to say.          6   Facebook page.
   7      Q. So you think in the context of your             7      A. Yep.
   8   relationship with a coworker you can send some --     8      Q. Do you recognize this post?
   9   an email or a text --                                 9      A. Yep.
  10      A. A text message.                                10      Q. Okay. And you posted this on your
  11      Q. -- of this nature?                             11   Facebook page, correct?
  12      A. And other messages that he's sent in           12      A. Correct.
  13   return, in other previous -- yeah, based on our      13      Q. And do you find this to be an offensive
  14   relationship, yeah.                                  14   post?
  15      Q. And you believe that there's nothing           15      A. No.
  16   really that bad with this joke?                      16      Q. So you -- posts like this do not offend
  17      A. I copied and pasted it from the                17   you?
  18   internet, and I was just sharing it with him.        18      A. It was said in good humor to the two
  19   There's -- I don't think it was out of context in    19   people that I copied. It's not like I generated
  20   how we spoke at all.                                 20   the post. And, again, I mean, I'm a product of
  21      Q. Okay.                                          21   20 years in our industry. My threshold for
  22      A. And what part of that says that's from         22   things offending me is pretty high. So when I
  23   Greg? Like, does it say? I mean, I'm just            23   get offended, it takes something pretty serious
  24   wondering, because I don't recall sending that to    24   to do that.

                                                                                           48 (Pages 186 - 189)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 49 of 187 PageID #:336


                                                  Page 190                                                   Page 192
   1      Q. So, Ms. Dziubla, I'm handing you what            1   demands are placed on you, unequal compared to
   2   we've previously marked as Deposition Exhibit 15,      2   what? I mean, how they were treating other
   3   which is a copy of the complaint in the case. I        3   employees or just -- you just felt that was an
   4   want to direct your attention to paragraph 13.         4   unfair demand? Are you referring to any other
   5   Take a second.                                         5   employees of JCA that were treated differently
   6             (Discussion off the record.)                 6   than you?
   7   BY MR. BOYLE:                                          7      A. If I was, I don't recall specifically.
   8      Q. Actually let me hand you -- this is the          8      Q. Okay. As you sit here -- I just want to
   9   original, so let me hand you that. This is just        9   know, like, as you sit here, do you -- does
  10   my copy. Thanks.                                      10   anybody come to mind?
  11             So I want to ask you some questions         11      A. That was under the same -- I know -- so
  12   about paragraph 13. In that paragraph, you state      12   I don't know that it pertains to this statement.
  13   that JCA made unequal demands on you. Can you         13      Q. Well, that's what -- I'm only referring
  14   identify any unequal demands that you're              14   to that statement.
  15   referring to in this paragraph of the complaint?      15      A. That's what I'm saying.
  16      A. I don't know if those -- I don't                16      Q. Yeah. Is there anybody that comes to
  17   understand that phrase. This is, like, weird          17   mind that was treated differently than you as it
  18   verbiage. I don't know what that means. Like,         18   pertains to your allegation there in
  19   what I said, I don't know how that translates         19   paragraph 13?
  20   into -- what does that mean?                          20      A. Besides Joe McGuire, Matt Kantro.
  21      Q. I mean, you're accusing JCA of placing          21      Q. Well, it's --
  22   unequal demands on you, and I'm asking you what       22      A. I mean, it's not the same situation.
  23   unequal demands did JCA place on you?                 23      Q. That's -- so I want to be --
  24         MR. SEDAEI: Read the rest of the                24      A. The exact same situation to me -- like,
                                                  Page 191                                                   Page 193
   1   paragraph, and see if that helps you answer the        1   nothing like that has happened to anyone else in
   2   question.                                              2   the company that I know of.
   3   BY THE WITNESS:                                        3      Q. Okay.
   4      A. I guess they were basically asking me            4      A. So no one has been in the same
   5   to, like, not -- if I could guaranty that I            5   situation.
   6   wouldn't be emotional about what had happened,         6      Q. Okay. So let's ask -- you mentioned Joe
   7   and I didn't think that that was fair to ask them      7   McGuire. How was he treated differently than
   8   of me. Like, could I guaranty that I would be in       8   you?
   9   front of clients and not lose my shit because of       9      A. Well, that's the thing I was referring
  10   what happened, and I was, like, no I don't think      10   to the preservation of his employment when he
  11   I can. I'm very upset.                                11   needed to deal with something personal.
  12   BY MR. BOYLE:                                         12      Q. Which was a knee injury, did you say?
  13      Q. And that's what you mean by unequal             13      A. I don't know. ACL or something.
  14   demands?                                              14      Q. Okay.
  15      A. That's what I'm gathering, yeah.                15      A. That's what I was probably referring to.
  16      Q. Any other examples that you can think of        16      Q. Okay. And how was he treated
  17   that you believe --                                   17   differently than you?
  18      A. With respect to this paragraph, that's          18      A. He wasn't fired. He wasn't presented
  19   what it is.                                           19   with a severance package when he said I need to
  20      Q. Right. Is there anybody else that you           20   take time off, because I have a personal issue.
  21   felt were -- was treated differently with respect     21      Q. You don't know, do you? I mean, how --
  22   to speaking positively about the company?             22   that's why I'm asking you --
  23      A. I don't understand the question.                23      A. He's still there.
  24      Q. So when you say, you know, unequal              24      Q. -- how was he treated --

                                                                                            49 (Pages 190 - 193)
                                            Veritext Legal Solutions
 www.veritext.com                                                                                   888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 50 of 187 PageID #:337


                                                  Page 194                                                 Page 196
   1      A. He's still there.                                1      Q. And you only know that because somebody
   2      Q. Did he miss any work?                            2   told you that?
   3      A. He was allowed to have flextime, so that         3      A. I feel like there's more, but that's all
   4   he could deal with what was going on with him.         4   that I can adhere to now.
   5      Q. How do you know?                                 5      Q. Okay. Anybody else?
   6      A. He told me.                                      6      A. No.
   7      Q. What did he tell you?                            7      Q. Anybody else that you can think of that
   8      A. That's the basic extent of it, that,             8   would support your allegation in paragraph 13?
   9   like, that's -- and then Greg backed it up, too.       9      A. I mean, I have speculations, but -- I
  10   I mean, that's the basic extent of it is -- I         10   have speculations that Rachael has got some kind
  11   didn't ask all the details. I mean, it's his          11   of something going on, because of how she's able
  12   personal life.                                        12   to show up to these events and get completely
  13      Q. So I --                                         13   shit-faced and still have a job. I don't have
  14      A. But they worked with him.                       14   anything concrete from that.
  15      Q. I need to understand correctly. He had          15             I guess I didn't understand that's,
  16   an ACL surgery, I assume?                             16   you know, why I was in the position I was when
  17      A. He had some type of physical something          17   both years in a row she got so completely
  18   that kept him -- that was not acquired at work        18   intoxicated that she couldn't even walk. And
  19   that kept him from being able to adhere to his        19   Yazbec even said, like -- made a comment, like,
  20   responsibilities. I'm assuming walk-throughs,         20   doesn't she ever shut up, because she just kept
  21   stuff that required him to be active and about.       21   talking. So I'm sure there's something going on
  22   And they took care of him, because he's been with     22   there.
  23   the company a long time. He's one of their best       23      Q. Anybody else?
  24   PEs --                                                24      A. That's it.
                                                  Page 195                                                 Page 197
   1      Q. Well --                                          1      Q. I'll take that back.
   2      A. -- and all that stuff.                           2             I'm sorry, I took it one second too
   3      Q. When you say they took care of him               3   soon. I also wanted to ask you about
   4   because, okay, you don't know --                       4   paragraph 18. You state in paragraph 18 that in
   5      A. Oh, yeah, I am assuming that that's why          5   retaliation JCA subjected plaintiff to unequal
   6   they took care of him.                                 6   terms and conditions and swiftly terminated her
   7      Q. Okay.                                            7   employment. Other than --
   8      A. They said he was good at what he did.            8      A. Wait, where are we again?
   9      Q. So what you do know is that he had a             9      Q. Paragraph 18.
  10   physical injury?                                      10      A. There's two 18s.
  11      A. Right.                                          11         MR. SEDAEI: Of Count I, I believe.
  12      Q. And he was gone from work for a period          12   BY THE WITNESS:
  13   of time and he didn't get fired. That's what you      13      A. Of Count I. Okay.
  14   know, correct?                                        14             Okay.
  15      A. Right. And he didn't miss out on any            15   BY MR. BOYLE:
  16   pay.                                                  16      Q. Okay. What other employee do you
  17      Q. Okay. And who is the other employee             17   believe received more favorable treatment than
  18   that you mentioned?                                   18   you? Anybody other than you've already
  19      A. Matt Kantro.                                    19   identified?
  20      Q. Okay. And what were the circumstances           20      A. No.
  21   with respect to Matt Kantro?                          21         MR. BOYLE: Okay. We're up to 33.
  22      A. I don't know. I know less about his             22             (Document marked as Dziubla Deposition
  23   circumstances. I just know that he got the same       23              Exhibit No. 33 for identification.)
  24   setup as McGuire.                                     24

                                                                                           50 (Pages 194 - 197)
                                            Veritext Legal Solutions
 www.veritext.com                                                                                  888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 51 of 187 PageID #:338


                                                Page 198                                                  Page 200
   1   BY MR. BOYLE:                                        1   BY MR. BOYLE:
   2      Q. Do you recognize Deposition Exhibit 33?        2      Q. So handing you Deposition Exhibit 34.
   3      A. Yes.                                           3      A. Yep.
   4      Q. And are these copies of a text exchange        4      Q. This is some posts that you produced to
   5   that you had with Rachael, looks like, beginning     5   us in discovery. I want to start towards the
   6   at 9:41 p.m. on -- or maybe 8:28 p.m. on Monday,     6   bottom of the page. It was the exchange between
   7   September 18th, which was the date of the golf       7   you and Gurbeer Sanghera?
   8   outing?                                              8      A. Uh-huh.
   9      A. Yes.                                           9      Q. Dated September 15, 2017. Do you see
  10      Q. Okay. Is this the same Rachael that you       10   that? Take a minute to --
  11   just referred to?                                   11      A. The longer -- the bigger of the two
  12      A. Yes.                                          12   emails in the middle?
  13      Q. Okay. So you were texting with her on         13      Q. It's at the bottom of -- it's in the
  14   the night of the golf outing regarding what         14   middle. There's a line pointing to follow-up
  15   happened at the golf outing, correct?               15   consulting work.
  16      A. Yeah.                                         16      A. Okay.
  17      Q. Okay. And, again, these documents were        17      Q. And then on September 15th, 2017.
  18   produced by you to us. Is this a complete -- and    18      A. Yeah.
  19   I will represent to you this is everything you      19      Q. Who is Gurbeer Sanghera?
  20   gave to us. Is this a complete exchange of your     20      A. He is -- I don't know his exact title
  21   text discussion with Rachael that night?            21   there, but he's, like, Kyle's second in command
  22      A. Yeah, to the -- yeah.                         22   at Talent Hitch.
  23      Q. So turning to the third page, which is        23      Q. So he works at Talent Hitch, correct?
  24   marked No. 718, Bates No. 718, you told Rachael     24      A. Correct, yeah.
                                                Page 199                                                  Page 201
   1   that you want to never come back to the company;     1      Q. And that's the company that you went to
   2   is that correct?                                     2   work with immediately after you left JCA,
   3      A. I was pretty humiliated. Yeah.                 3   correct?
   4      Q. And a couple pages later, you also told        4      A. Correct.
   5   her that you would only leave JCA if it was to       5      Q. Okay. And in this exchange that was on
   6   work for yourself, the top of that page.             6   September 15th, he says that you were in the week
   7      A. Which page?                                    7   prior talking about work that you could do for
   8      Q. 724.                                           8   Talent Hitch; is that correct?
   9      A. Yes.                                           9      A. Right. Yep.
  10      Q. Did you -- and that's -- you're               10      Q. All right. So you were, in fact,
  11   referencing the discussion you already told us      11   looking to perform work for Talent Hitch prior to
  12   about with Serg where you said you wouldn't leave   12   leaving JCA, correct?
  13   unless it was to work for yourself, correct?        13      A. In addition to working for JCA. It was
  14      A. Correct.                                      14   supposed to be consulting work done on the side
  15      Q. Okay. So do you recall when in 2017 you       15   while working with JCA. I had no intention of
  16   started to look for new employment?                 16   leaving JCA. This was to be done as I knew --
  17      A. No.                                           17   Kyle was the one that was at Hard Hat Hub. I had
  18      Q. Okay. Was it before you left JCA?             18   a relationship with him. We were friends. He
  19      A. No.                                           19   started his own company Talent Hitch from Hard
  20      Q. It was not?                                   20   Hat Hub, and he said, Ro, we recruit for the
  21      A. Nope.                                         21   construction industry, you have experience in the
  22         MR. BOYLE: Get this marked, please.           22   construction industry, come in and talk to our
  23             (Document marked as Dziubla Deposition    23   guys, so they can know how to pitch positions and
  24              Exhibit No. 34 for identification.)      24   stuff, so they know what an actual project

                                                                                          51 (Pages 198 - 201)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 52 of 187 PageID #:339


                                                 Page 202                                                   Page 204
   1   manager is, so they know what an estimator does.      1   for him.
   2   Come in and teach our guys.                           2      Q. Okay. But you responded that it
   3             So I gave them a quote on what it           3   wouldn't hurt to give it a shot, so you were open
   4   would cost for me to do that in my free time.         4   to going and working with him?
   5   That's what this is.                                  5      A. Well, I was, like -- yeah, I mean, I
   6      Q. And you feel like you could have done           6   was, like, I guess, you know. If things turn out
   7   that in addition to your work at JCA?                 7   the way they -- they're going, I mean, it
   8      A. Absolutely. I've got a full-time job            8   wouldn't hurt to give it a shot.
   9   now and I'm running a business. Yeah,                 9      Q. Okay. And then the next thing you tell
  10   absolutely.                                          10   him on that same day, which is the 28th, that
  11      Q. And that business -- you were also             11   they let you go. They, you're referring to JCA?
  12   running that business at the same time, right?       12      A. I don't see it. Where is it?
  13      A. Yeah.                                          13      Q. So just keep going to the right. You
  14      Q. That business being your personal              14   have to go -- read left to right. It says, sorry
  15   fitness business?                                    15   that didn't sound enthusiastic LOL. I'm just not
  16      A. Yeah.                                          16   happy about being in this position. They let me
  17      Q. Okay. So this was solely to do contract        17   go, Kyle.
  18   work while you were working at JCA?                  18      A. Oh, yes.
  19      A. Correct.                                       19      Q. Okay. So you told Kyle on
  20      Q. Okay. So let's go to the top now. This         20   September 28th that JCA let you go?
  21   is a separate exchange. It looks like it starts      21      A. Yes.
  22   on September 28th.                                   22      Q. Okay. And then just continuing now, you
  23      A. Okay.                                          23   got to go back, so he offers to have you come
  24      Q. And that's between you and Kyle, and you       24   into the office on Monday to talk to Gurbeer and
                                                 Page 203                                                   Page 205
   1   said he's the owner of Talent Hitch, correct?         1   him. Do you see where --
   2      A. Correct.                                        2      A. Yeah.
   3      Q. All right. And so you tell Kyle on              3      Q. Okay. And Monday would have been
   4   September 28th, funny how things work out. Looks      4   October 2nd, correct?
   5   like I'm looking for a new job after all.             5      A. Okay.
   6      A. Right.                                          6      Q. I have a calendar.
   7      Q. Okay. So you were reaching out to               7      A. Yeah.
   8   Talent Hitch to tell them that you were looking       8      Q. But I'll let you know --
   9   for a new job on September 28th?                      9      A. Sure.
  10      A. Didn't look like things were going in my       10      Q. -- Monday is the 2nd.
  11   direction, so, yeah, I was reaching out to him       11            So did you go in and talk to him
  12   and saying it's ironic that here we are talking      12   that Monday?
  13   about me doing this as a side job and, you know,     13      A. That I don't recall.
  14   things are going -- it didn't look like I was --     14      Q. Okay. Do you recall when you started
  15   my employment was going to be preserved at JCA.      15   with Talent Hitch?
  16   So I reached out to him.                             16      A. No, but I'm sure there's documents that
  17      Q. Okay. And he immediately responds that         17   have the actual date. I don't recall when I
  18   so you want to recruit. So that he's suggesting      18   actually started with them. It was very close
  19   you could go work with Talent Hitch as a             19   after I was let go.
  20   recruiter?                                           20      Q. Okay. Well, so if I was able to provide
  21      A. Yeah, which is funny because the reason        21   documents that showed that you were already
  22   why I reached out to him is because he was a         22   recruiting on their behalf on October 3rd, which
  23   recruiter. My implication for that message was       23   was the next day --
  24   for him to go find me a job, not to go and work      24      A. Okay.

                                                                                           52 (Pages 202 - 205)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                   888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 53 of 187 PageID #:340


                                                Page 206                                                  Page 208
   1      Q. -- would that help you recall whether or       1      A. Yes.
   2   not you spoke with them on October 2nd, the day      2      Q. Okay. So you had started another one
   3   before?                                              3   after the golf outing, and then you continued
   4      A. Yeah.                                          4   with this, and this is just typewritten. You
   5      Q. Okay. And they offered you the position        5   went from handwritten to typewritten?
   6   that day?                                            6      A. Right. But you referred to the first
   7      A. Yeah, it was just kind of, like -- I           7   one as another one. That was the first one.
   8   mean, it wasn't, like, a -- you know, they're a      8      Q. I'm sorry.
   9   start-up company. It's not, like, a formal           9      A. Yeah.
  10   position. It was kind of, like, hey, you know,      10      Q. That was probably unclear.
  11   let's see how this goes, if you can get, you        11      A. Okay.
  12   know, legs in this. I mean, I had never done it     12      Q. So the golf outing --
  13   before. So it wasn't, like, anything formal.        13      A. Yeah, I started --
  14      Q. Okay. Okay. Thanks.                           14      Q. -- occurred, and then you started a
  15             (Document marked as Dziubla Deposition    15   handwritten journal, correct?
  16              Exhibit No. 35 for identification.)      16      A. I believe so, yes.
  17   BY MR. BOYLE:                                       17      Q. And then you changed over to a
  18      Q. I'm handing you document -- or                18   typewritten journal, and that's what this is,
  19   Deposition Exhibit 35. Take a minute to look        19   correct?
  20   through this. It's something you gave us in         20      A. Correct.
  21   discovery, and I have just a couple questions to    21      Q. All right. And tell me again why you
  22   ask you about it.                                   22   created this?
  23      A. Okay.                                         23      A. Because I had a lot to put down, and it
  24      Q. Do you recognize the document?                24   was easier for me to type it. I don't -- I don't
                                                Page 207                                                  Page 209
   1      A. Yes.                                           1   know, I don't have the patience to write,
   2      Q. Can you tell me what is it?                    2   handwrite. It's gotten worse actually.
   3      A. Just journaling. Just -- I mean, I type        3      Q. Okay. So I'd like to refer you to your
   4   a lot faster than I write, so I was just             4   entry on September 23rd, 2017. It starts on
   5   journaling and documenting how I was feeling, and    5   page 807.
   6   I tend to be kind of sarcastic in tough              6      A. Uh-huh.
   7   situations. So it's just me writing my thoughts      7      Q. Okay. And I'm going to be asking you
   8   down.                                                8   about something that appears on page 808. Tell
   9      Q. Okay. So this is a personal journal            9   me when you've got there.
  10   that you created?                                   10      A. You want me to start on 807?
  11      A. Yeah.                                         11      Q. I just wanted to let you know that I'm
  12      Q. And the first page was dated                  12   going to be asking you about your entry for
  13   September 20th, 2017. Is that when you started      13   September 23rd. Okay?
  14   doing this journaling?                              14      A. Okay.
  15      A. I started one prior to that. It was           15      Q. So on page 808, second paragraph, you
  16   handwritten, I think. And then I started this,      16   state, I've also started looking online for jobs
  17   because, again, I had a lot to put down and I --    17   again and then started thinking how do I explain
  18   it was just easier to type it.                      18   this short-term employment. I'm really burnt out
  19      Q. Do you recall when you started the prior      19   in the construction industry. Do you see where
  20   one?                                                20   I'm reading?
  21      A. No.                                           21      A. Yes.
  22      Q. Was it following your -- the event that       22      Q. Okay. So, in fact, you started looking
  23   took place at the golf outing? Was it after the     23   for employment on the 23rd or even prior to that
  24   golf outing?                                        24   date?

                                                                                          53 (Pages 206 - 209)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 54 of 187 PageID #:341


                                                   Page 210                                                    Page 212
   1      A. I guess that's what it looks like.                1      A. I have no idea.
   2      Q. Is that accurate? Do you recall that?             2      Q. A month? Was it a month?
   3      A. It's what I wrote. I mean, why would I            3      A. Not a month. No, not a month.
   4   lie to myself?                                          4      Q. Less than a month?
   5      Q. Okay. So, again, you were looking for             5      A. No, more than a month.
   6   employment before your employment with JCA              6      Q. Okay.
   7   terminated, correct?                                    7      A. Before the golf outing.
   8      A. At no part of that -- again, it's not             8      Q. Sometime in 2017. The golf outing was
   9   like everything was going as if they wanted to          9   in September.
  10   preserve me. Every single action they took was         10      A. I'm trying to think. I had to do the
  11   as if they wanted to get rid of me. I'm not an         11   battle -- I don't remember. I mean, I was only
  12   idiot. I need -- like I said, I needed a job. I        12   there for a year, so, I mean, it was while I was
  13   needed pay. I was going to look -- my best             13   there.
  14   interest was to start looking, because it's not        14      Q. How did it happen?
  15   like I was -- I mean, they had no intention of         15      A. I was at cross fit working out on my own
  16   preserving my employment. What am I going to do?       16   time, and I went to do a power jerk, and I let go
  17   Wait until -- I'm going to get the pipeline            17   of the bar and it fell on my head.
  18   loaded to -- it's going to happen.                     18      Q. Did you have to go to the hospital?
  19             (Document marked as Dziubla Deposition       19      A. Nope.
  20              Exhibit No. 36 for identification.)         20      Q. You did not?
  21   BY MR. BOYLE:                                          21      A. I did not go to the hospital, but I
  22      Q. Handing you Deposition Exhibit 36. Can           22   actually -- when I got back to work, one of the
  23   you tell us what this is?                              23   guys, Jason Hawkins, I was talking to him about
  24      A. Looks like a text message between me and         24   one of his bids, and he noticed -- and he's,
                                                   Page 211                                                    Page 213
   1   a good friend of mine.                                  1   like, are you okay? And I'm, like, what do you
   2      Q. And her name is Claudia Pritchett?                2   mean. And he's, like, I don't know, you're kind
   3      A. Yes.                                              3   of -- you're a little off today. And I was,
   4      Q. That's a personal friend of yours?                4   like -- then I started thinking and I started
   5      A. Yes.                                              5   paying attention to my mannerisms, and I was,
   6      Q. Okay. Have you been friends for a long            6   like, oh, maybe this did have an impact on me.
   7   time?                                                   7             And then I went and got checked out.
   8      A. Yes.                                              8   And flying colors. She said -- she's, like, you
   9      Q. Directing your attention to the second            9   answer half these questions better than people
  10   page, you are speaking to Claudia. You say, I'm,       10   with -- you know, without concussions. He's,
  11   like, dude, I get a concussion and work through        11   like -- she's, like, there's no way you have a
  12   it and you guys say you'll cover me with my            12   concussion.
  13   hysterectomy, but I get assaulted at a work            13             But the guys -- you know, Ed Bowen
  14   function and I get six weeks because I've only         14   and, was it, Larry, you know, they're both dads,
  15   worked there a year.                                   15   and they're, like, you know, you really should
  16      A. Uh-huh.                                          16   take some time off for yourself, you shouldn't
  17      Q. Do you see that?                                 17   work so hard, you know, you should give you some
  18      A. Yes.                                             18   time -- you know, they were very concerned and
  19      Q. Okay. So let me ask first about your             19   they wanted to encourage me to talk to them about
  20   concussion. When did that occur?                       20   taking time off.
  21      A. I don't recall when it exactly happened.         21             And I'm, like, we're just too busy,
  22      Q. Can you give me an approximate date?             22   you know. You know, and the doctor said I didn't
  23      A. It was before the golf outing.                   23   have one. I had, like -- I think I even had an
  24      Q. How far -- how long before?                      24   MRI done. So, you know, I didn't want to take

                                                                                              54 (Pages 210 - 213)
                                            Veritext Legal Solutions
 www.veritext.com                                                                                     888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 55 of 187 PageID #:342


                                                  Page 214                                                   Page 216
   1   time off. I just kept working.                         1   exchange between you and him back in July,
   2      Q. Okay. So you were never actually                 2   correct, where he's reaching out to you saying
   3   diagnosed with a concussion?                           3   Hope all is well. I want to drop you a note to
   4      A. Correct.                                         4   see how everything is going on your end.
   5      Q. Okay. Have you had any lingering                 5      A. Right.
   6   effects from that event?                               6      Q. Okay. And then the next exchange is you
   7      A. No. I mean, it's not -- I have vertigo,          7   contacting him on the 27th saying, I am sorry for
   8   but, I mean, it could be a combination of things.      8   not replying back to you. It's been a hell of a
   9   I mean, that's one of the side effects, but I've       9   ride these last few months, and it looks like I'm
  10   had vertigo on and off for years.                     10   going to have to start looking for a job
  11      Q. Okay. So flipping to the next page              11   officially.
  12   then, you're discussing with her why the six          12      A. Uh-huh.
  13   weeks that the company offered you was                13      Q. Do you see that sentence?
  14   unacceptable to you. But in the -- about halfway      14      A. Yes.
  15   down through the page, you say to Claudia that        15      Q. Okay. First of all, what did you mean
  16   you have the -- you've texted, bunch of assholes.     16   by it's been a hell of a ride the last few
  17      A. Yeah.                                           17   months?
  18      Q. Who are you referring to?                       18      A. I'm not sure.
  19      A. Probably Steve.                                 19      Q. You don't know what you meant by that?
  20      Q. Okay. And then the next text says               20      A. I don't know what I was referring to,
  21   meanwhile I'm franticly looking for a job?            21   no. I mean, it's a recruiter, too. It's not
  22      A. Right.                                          22   like I'm going to tell him my whole story, be,
  23      Q. So on the 27th, you were franticly              23   like, hey, man, this is what happened and -- you
  24   looking for a job?                                    24   know, I mean, I'm going to blow over stuff. I
                                                  Page 215                                                   Page 217
   1      A. I might have exaggerated a little bit.           1   mean, it's not for him to know. He doesn't need
   2   But, again, it's not like they were looking to         2   to know what's been going on in my life, you
   3   preserve my employment, at least, that was my          3   know. Plus I get to explain away what's
   4   perception of it.                                      4   happened, why I haven't contacted him since July.
   5             (Document marked as Dziubla Deposition       5   I don't know that it was anything specific.
   6              Exhibit No. 37 for identification.)         6      Q. Okay. But you are advising him that
   7   BY MR. BOYLE:                                          7   you're looking for a job officially as of that
   8      Q. So Deposition Exhibit 37 is an email             8   point in time?
   9   exchange between you and Matthew Davison --            9      A. Yeah, I have to tell him it's official,
  10      A. Okay.                                           10   so that he takes it serious.
  11      Q. -- dated September 27th, 2017, at               11             Here.
  12   11:47 a.m.                                            12      Q. So I'm going to hand you your amended
  13             Who is Matthew Davison?                     13   answers to interrogatories. Referring you to
  14      A. Looks like a recruiter.                         14   interrogatory No. 11.
  15      Q. Well, when you say looks like, I mean,          15         MR. SEDAEI: What exhibit number is
  16   can you be a little bit more specific? Who are        16   this?
  17   you emailing?                                         17   BY MR. BOYLE:
  18      A. I don't know him personally. He's a             18      Q. You were asked to --
  19   recruiter. He's just a recruiter that I think         19         THE WITNESS: Oh, 3.
  20   might have contacted me previously.                   20   BY MR. BOYLE:
  21      Q. Okay. So he's a recruiter. You know             21      Q. -- to provide information regarding all
  22   he's a recruiter, because you're emailing him?        22   of your employers going back to September 26th of
  23      A. Yeah, Talent Consultant.                        23   2015.
  24      Q. All right. So he -- there's an email            24      A. Uh-huh.

                                                                                            55 (Pages 214 - 217)
                                            Veritext Legal Solutions
 www.veritext.com                                                                                   888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 56 of 187 PageID #:343


                                                   Page 218                                                  Page 220
   1      Q. And you've provided a table containing a          1   me being portrayed as the expert in the industry,
   2   number of your employers going all the way back         2   I was trying to help him out.
   3   actually to 2014. Is this a complete statement          3             And went to leave the room to exit
   4   of all of your employers during that time period?       4   the argument, and for whatever reason, he felt
   5      A. I think we established earlier that I             5   the need to tell me to go fuck myself; and I was,
   6   left off -- I think Atlas and GE are left off.          6   like, okay, so then I walked away. And he
   7   We established that earlier, that there was some        7   started charging after me; and one of my pregnant
   8   inconsistency there.                                    8   coworkers stood between us as he tried to
   9      Q. Right. I think Atlas, I think they                9   literally come after me, and I got as far away as
  10   might be out of that time frame. This only goes        10   possible as I could from him.
  11   back to 2014.                                          11      Q. So you had a confrontation with Sam?
  12      A. Yeah, I'm not sure, but --                       12      A. He had a confrontation with me. I was
  13      Q. Okay. But in any event, these are all            13   trying to get away from him, because he just lit
  14   your employers --                                      14   up for no reason.
  15      A. Yep.                                             15      Q. Okay. And how did that situation get
  16      Q. -- since March of 2014?                          16   handled by Talent Hitch?
  17      A. Yeah.                                            17      A. We agreed that I would work from home.
  18      Q. Okay. And starting at -- with Talent             18   I believe that was the outcome, is that -- and
  19   Hitch, which is the company that you went to work      19   then I would come in for meetings, I think, if I
  20   for immediately after JCA, you list the dates of       20   needed to come into the office. Just because of
  21   employment as October 2017 through March 2018?         21   camaraderie and stuff, it's easier to team build
  22      A. Uh-huh.                                          22   and stuff if you're in person.
  23      Q. Are those correct dates?                         23             But it really set me up as a -- at a
  24      A. Those are the dates I listed. I mean,            24   disadvantage to do that, because I couldn't
                                                   Page 219                                                  Page 221
   1   we just went over that. What was that -- yeah, I        1   overhear things that were going on with other
   2   guess, yeah. October 3rd --                             2   clients. I lost my sixth sense to listen to what
   3      Q. Okay.                                             3   was going on in the office, because I was at home
   4      A. -- I started.                                     4   isolated from everything.
   5      Q. All right. And you worked through March           5      Q. And so were you dissatisfied with the
   6   of 2018 and you left Talent Hitch to go work for        6   manner in which Talent Hitch resolved that
   7   Cornerstone, correct?                                   7   situation?
   8      A. Yeah, Cornerstone/Broadway Electric.              8      A. No, not at all. I mean, he was doing
   9      Q. Okay. Now, did you have any problems,             9   the best he could. I mean, not at all.
  10   performance type problems, when you were working       10      Q. I want to show you a document that you
  11   at Talent Hitch, job performance?                      11   gave us in discovery. It's an exchange that you
  12      A. No.                                              12   had with Latavia.
  13      Q. Okay. Did you have any conflicts with            13      A. Okay.
  14   your coworkers?                                        14      Q. And do you know who Latavia is?
  15      A. Nothing out of the ordinary that                 15      A. Talk Space. I'm just glancing at the
  16   wasn't --                                              16   cover sheet there.
  17      Q. Okay. Do you recall having a coworker            17      Q. Yeah. February 14th. I'd like you to
  18   there by the name of Sam?                              18   just read that second paragraph if you wouldn't
  19      A. Yes.                                             19   mind.
  20      Q. Okay. Did you have problems with Sam?            20      A. I sent an email to my boss Kyle, owner
  21      A. Sam charged at me and tried to                   21   at Talent Hitch, about what he planned to do
  22   physically attack me after we had a conversation       22   about the whole Sam situation, and he responded
  23   about me trying to help him with how he was            23   with how -- quotes, how has your communication
  24   handling some of his clients and stuff. And with       24   been with each other. And to me that says Sam

                                                                                             56 (Pages 218 - 221)
                                            Veritext Legal Solutions
 www.veritext.com                                                                                    888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 57 of 187 PageID #:344


                                                Page 222                                                  Page 224
   1   gets a pass if we can get you -- wait. If we can     1      A. No.
   2   get you both to stay and be happy. My reply on       2      Q. Okay. Now, you're seeking damages in
   3   the email was that's not the response I was          3   this action, correct?
   4   looking for. Let's talk Friday. I'm so pissed I      4      A. Yes.
   5   want to quit on the spot, but I also don't want      5      Q. And, in fact, in your 26(a) disclosures,
   6   to end on bad terms, so I still get my               6   you indicate that you're seeking emotional
   7   commission. No one has contracts. I don't want       7   distress damages in the amount of $300,000,
   8   anyone to have to sue anyone. I also totally get     8   correct?
   9   where Kyle is coming from. Not all employees get     9      A. Yes.
  10   along.                                              10      Q. Do you see that?
  11      Q. Okay. That's what I want.                     11      A. Right.
  12            Having read that, does that change         12      Q. Okay. Let me ask you how you came up
  13   your prior testimony about whether or not you       13   with that number?
  14   were satisfied with the manner in which that        14         MR. SEDAEI: I -- you shouldn't disclose
  15   whole situation was resolved?                       15   anything you discussed with any of our attorneys.
  16      A. At the time I was upset.                      16   BY THE WITNESS:
  17      Q. Okay.                                         17      A. I don't know that I recall.
  18      A. Am I not allowed to get upset? I don't        18   BY MR. BOYLE:
  19   under -- I mean, like, I just don't -- I'm not      19      Q. You don't recall?
  20   allowed to get upset apparently.                    20      A. I thought I answered you. I don't
  21      Q. But the situation was bad enough that         21   recall.
  22   your immediate reaction was you wanted to quit,     22      Q. Okay. Now, you're alleging that you
  23   correct?                                            23   suffered emotional distress as a result of the
  24            Isn't that what you told your              24   events we've been discussing, correct?
                                                Page 223                                                  Page 225
   1   counselor?                                           1      A. Yes.
   2     A. Yeah, it's there.                               2      Q. Okay. What is it specifically that you
   3            You know, to kind of put things in          3   allege caused your emotional distress?
   4   perspective --                                       4      A. The physical act of the incident with
   5     Q. Let's -- I'll -- let's just --                  5   Jacobsen and the results of my employment with
   6     A. Well --                                         6   JCA has definitely impacted me on a personal and
   7     Q. Your attorney can follow up with any            7   a professional level.
   8   questions he has.                                    8      Q. Anything else?
   9     A. Okay.                                           9      A. That's -- I don't know. Did you want me
  10         MR. SEDAEI: I'll give you a chance to         10   to elaborate, or I don't understand --
  11   put things in perspective.                          11      Q. No. I just want to --
  12   BY MR. BOYLE:                                       12      A. -- anything else.
  13     Q. So you're currently working at                 13      Q. So you've identified those two things
  14   Cornerstone Construction. You started there in      14   have -- you're alleging have caused you to suffer
  15   March of 2018, correct?                             15   the emotional distress you are seeking to be
  16     A. Yes.                                           16   compensated for?
  17     Q. And what's your job title?                     17      A. It's a huge -- yeah, it's a huge --
  18     A. I'm an estimator/project manager.              18      Q. I'm not asking you to -- you know, I'm
  19     Q. And how much are you paid?                     19   just asking you if there's anything other than
  20     A. $90,000 per year.                              20   those two things?
  21     Q. Okay. Other than Talent Hitch,                 21      A. No, that's pretty much it.
  22   Cornerstone, and your personal fitness business,    22      Q. Okay. So with respect to, you said, you
  23   have you had any other employment since you left    23   know, the results of your employment. How did
  24   JCA?                                                24   that cause you emotional distress?

                                                                                          57 (Pages 222 - 225)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 58 of 187 PageID #:345


                                                Page 226                                                    Page 228
   1            Go -- yeah. Answer this question            1      Q. And this had been your second event?
   2   and we'll -- how did that cause you to suffer        2      A. Correct.
   3   emotional distress?                                  3      Q. Okay. And so you understood that every
   4      A. Just for the fact that I stood up for          4   year they do have a celebrity come?
   5   myself and I lost my job basically.                  5      A. Correct.
   6         MR. BOYLE: Okay. Do we need to go off          6      Q. All right. Who was it the year before?
   7   the record?                                          7      A. I want to say it was a hockey guy.
   8         THE VIDEOGRAPHER: Yeah.                        8      Q. Do you know who it was?
   9            We are going off the record at              9      A. No idea.
  10   3:18 p.m. This is the end of media set 3.           10      Q. Did you know before coming out to River
  11            (A short recess was taken.)                11   Forest Country Club on September 18th, 2017, that
  12         THE VIDEOGRAPHER: We are back on the          12   Peter Jacobsen was going to be the celebrity?
  13   record at 3:40 p.m. This is media set 4.            13      A. No.
  14                EXAMINATION                            14      Q. So there was no prior publication or
  15   BY MR. RUFF:                                        15   pamphlet or anything on the emails that said, you
  16      Q. Good afternoon, Ms. Dziubla. My name is       16   know, here is our celebrity?
  17   Ed Ruff, and I represent Peter Jacobsen. Okay?      17      A. If there was, I didn't see it.
  18      A. Yeah.                                         18      Q. So before the event itself, you did not
  19      Q. I will be asking you some questions           19   have any knowledge of who Peter Jacobsen was?
  20   about the event and your interaction with           20      A. No, not at all.
  21   Mr. Jacobsen. Okay?                                 21      Q. You have looked him up after?
  22      A. Yes.                                          22      A. I did.
  23      Q. If at any time you don't understand me        23      Q. And where did you look him up on, what
  24   or don't understand my question, please let that    24   site?
                                                Page 227                                                    Page 229
   1   be known. Okay?                                      1      A. Google.
   2      A. Okay.                                          2      Q. I'm sorry?
   3      Q. And we'll just stop and have the               3      A. Just Google.
   4   question repeated or rephrased. All right?           4      Q. Did you look him up on Wikipedia?
   5      A. Okay.                                          5      A. I don't know what the search brought up
   6      Q. How are you doing so far?                      6   on Google, if it was a Wikipedia thing. Just an
   7      A. I don't know how to answer that.               7   autobiography and that's all.
   8      Q. Are you okay?                                  8      Q. And what did you learn about him?
   9      A. I'm fine to proceed, yes.                      9      A. I think he has a house in Florida that's
  10      Q. Okay. You understand that the celebrity       10   actually near my in-laws, I think, if it's the --
  11   guest at The Kev on September 18th, 2017, was       11   I mean, I don't even -- it's speculating.
  12   Peter Jacobsen?                                     12      Q. Did you look that up prior to hiring an
  13      A. Yes.                                          13   attorney?
  14      Q. Have you ever looked into Mr. Jacobsen's      14      A. I don't recall.
  15   background?                                         15      Q. Did you look him up prior to filing a
  16      A. Not -- after the incident, I did.             16   lawsuit?
  17      Q. Okay. Did you ever look into it before        17      A. Yes.
  18   the incident?                                       18      Q. Did you look him up prior to reporting
  19      A. I had no idea. I just thought he was a        19   or scheduling an interview with the EEOC?
  20   friend of Jim's.                                    20      A. No, I don't think so.
  21      Q. Did you understand prior to the day of        21      Q. Do you understand Mr. Jacobsen to be an
  22   The Kev that there was going to be a celebrity      22   NBC broadcaster?
  23   there?                                              23      A. No.
  24      A. Yeah, like there is every year.               24      Q. When you looked him up, were you

                                                                                           58 (Pages 226 - 229)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                  888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 59 of 187 PageID #:346


                                                 Page 230                                                    Page 232
   1   familiar with his charity work?                       1      Q. Did you know that he received the Payne
   2      A. I heard about charity and that he was           2   Stewart Award?
   3   kind of a comedian. Like, that's what I read,         3      A. No.
   4   that's why I read it. And I was like, oh,             4      Q. Do you know what that is?
   5   well -- I mean, it explains his position at the       5      A. I have no idea.
   6   event.                                                6      Q. Do you know who Payne Stewart was?
   7      Q. And you said that you found out that he         7      A. No idea.
   8   had a home in Florida. Did you -- what else did       8      Q. Do you know what it means to be on the
   9   you learn, if anything?                               9   tour?
  10      A. I mean, I found out a Peter Jacobsen had       10      A. I could take a swing at what I think it
  11   a home in Florida, and I was just, like, this is     11   means.
  12   stupid. Why I am looking -- I mean, it could         12      Q. What do you think it means?
  13   have been somebody else for all I know. I mean,      13      A. That they're playing a series of games
  14   I didn't, like, dive into it and research it.        14   for -- and this is all, like, referenced on Happy
  15      Q. Right. But -- well, I'm not asking you         15   Gilmore, playing a series of games to get -- to
  16   about the home itself. I'm asking about Peter        16   win. So it just narrows down the pool until
  17   Jacobsen. What else did you find out? You            17   somebody wins.
  18   talked about his charity work. You talked about      18      Q. Do you know what it means to be a tour
  19   a home in Florida. Anything else that you            19   event winner?
  20   learned about him?                                   20      A. No.
  21      A. That's it.                                     21      Q. Can you name any of the major golf
  22      Q. And then you learned that he does like         22   tournaments?
  23   to make jokes out on the golf course, comedian       23      A. No.
  24   you said?                                            24      Q. Do you watch golf at all?
                                                 Page 231                                                    Page 233
   1         MR. SEDAEI: Objection, mischaracterizes         1      A. Against my will, my husband puts it on.
   2   the witness's testimony.                              2   I think I saw Tiger Woods did pretty good a
   3            But answer if you know the question.         3   couple -- a month ago or something like that. I
   4   BY THE WITNESS:                                       4   wouldn't choose to watch it.
   5      A. I just read comedian. I don't know              5      Q. Did you watch any of the golf this past
   6   where he did his comedian work at.                    6   weekend?
   7   BY MR. RUFF:                                          7      A. No.
   8      Q. Did you understand the extent of an             8      Q. Do you know what a major event is in
   9   organization that he's involved in of what they       9   golf?
  10   contributed to various nonprofits in the United      10      A. I have no idea.
  11   States?                                              11      Q. You're not a golfer, correct?
  12      A. No idea.                                       12      A. No, I'm not a golfer.
  13      Q. Did you understand that he has a focus         13      Q. I believe in -- somewhere, I believe it
  14   connected to children's health and education?        14   may have been your diary or in the EEOC filings,
  15      A. No, I didn't.                                  15   you indicated you have golfed less than -- as of
  16      Q. So you don't know the juvenile diabetes        16   September 18th, 2017, have golfed less than five
  17   research, Randall Children's Hospital, March of      17   times?
  18   Dimes, none -- you don't know about any of that      18      A. That's pretty accurate.
  19   then?                                                19      Q. Have you golfed any since the
  20      A. I just know charity. That's it. I              20   tournament --
  21   don't know any specifics.                            21      A. No.
  22      Q. Do you know about any of his                   22      Q. -- outing, The Kev?
  23   accomplishments on the -- in the golf arena?         23      A. No.
  24      A. No idea.                                       24      Q. Do you own golf clubs?

                                                                                            59 (Pages 230 - 233)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                   888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 60 of 187 PageID #:347


                                                  Page 234                                                   Page 236
   1      A. No.                                              1   because that's in mini golf. I know that there's
   2      Q. How long had it been prior to                    2   something that's a big golf club that allows you
   3   September 18th, 2017, that you had actually            3   to get your drive for distance. That's about it.
   4   played golf?                                           4      Q. Other than something you hit your drives
   5      A. I think I referenced earlier that there          5   with, do you know what that -- first of all, do
   6   was a JCA outing where we went to Topgolf. That        6   you know what that's called?
   7   would have been where we were shooting stuff off       7      A. Nine iron; is that right? Do I get to
   8   of the -- where -- the ledge into your scoring         8   know if that's right? No. Okay.
   9   lanes.                                                 9      Q. So --
  10      Q. And Topgolf is played inside, correct?          10      A. I don't know.
  11      A. It's half inside, half outside. It's            11      Q. Okay. Do you know what type of golf
  12   the one in -- or, at least, the one in -- I think     12   clubs are used to tee off, what the name of that
  13   we went to the one in Naperville. So, like,           13   is?
  14   you're inside covered, and you hit it off a           14      A. Uh-uh, no.
  15   ledge, and it lands in a pool of -- with the          15      Q. Do you know what type of club is used in
  16   other balls.                                          16   the fairway?
  17      Q. It wasn't -- so when you did this at            17      A. No.
  18   Topgolf, it wasn't on an actual golf course then?     18      Q. Do you know where the fairway is?
  19      A. Correct.                                        19      A. It's someplace between where you start
  20      Q. Okay. And my question was: When had             20   and where the hole is, I guess.
  21   you last played on a golf course?                     21      Q. Do you know if there's any difference in
  22      A. Oh, probably The Kev the year prior, I          22   the names of the clubs the closer you get to the
  23   would think.                                          23   green?
  24      Q. Okay. And had you gone to Topgolf               24      A. I know each club has a different name,
                                                  Page 235                                                   Page 237
   1   before or after the year prior Kev event?              1   because that's how you tell the guy on the course
   2      A. That was in between. So it was after             2   what you need. But that's all I know. I don't
   3   the second -- the first Kev event.                     3   know what order they're in.
   4      Q. And when you were at The Kev event the           4      Q. And do you know the area where you tee
   5   year prior, did you actually play all 18 holes?        5   off, what that's called?
   6      A. No. I was just kind of screwing around.          6      A. (Nodding).
   7   You know, you screw around on the thing. I             7      Q. Have you ever heard of the term tee box?
   8   probably -- to my recollection, I've never played      8      A. No.
   9   a full 18 holes of golf ever. I don't think I          9      Q. Have you ever heard of the term -- I
  10   could handle that.                                    10   used the term green. Is that a -- have you ever
  11      Q. Have you played a full nine holes?              11   heard of that term before, the green?
  12      A. I remember once when I was in my -- I           12      A. Yeah.
  13   dated a guy when I was, like, 17 that we went to      13      Q. Okay. So you are familiar with that?
  14   a golf course, and I think that was nine holes,       14      A. The green -- well, I mean, I assume it's
  15   and I told him I couldn't take it anymore because     15   the grass. I mean, I don't know what part of the
  16   it was so boring and we left.                         16   course it is. I just assume it's grass, because
  17      Q. Does your husband Dan play golf?                17   grass is green.
  18      A. No.                                             18      Q. Do you know where the flag is?
  19      Q. And so you two have never gone golfing          19      A. Where the hole is --
  20   together?                                             20      Q. Okay.
  21      A. No.                                             21      A. -- I'm assuming, because there's a flag
  22      Q. Okay. Can you tell us what types of             22   there.
  23   clubs might be in a typical golf pack?                23      Q. So do you know what the area where the
  24      A. I know there's a thing called a putter,         24   hole is placed, what area of the --

                                                                                            60 (Pages 234 - 237)
                                            Veritext Legal Solutions
 www.veritext.com                                                                                   888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 61 of 187 PageID #:348


                                                Page 238                                                  Page 240
   1      A. I don't know.                                  1   diary; is that correct?
   2      Q. -- course that that's called?                  2      A. Yes.
   3      A. I don't know.                                  3      Q. I just want to use the terminology you
   4      Q. Do you know what type of club you use if       4   use.
   5   your ball lands in a sandy area?                     5      A. Yeah.
   6      A. No idea.                                       6      Q. All right.
   7      Q. Do you know what the sandy area is             7      A. Journal.
   8   called?                                              8      Q. And then I've read the submissions you
   9      A. The -- no, I -- sandy area.                    9   made at the EEOC.
  10      Q. Do you know how to rate whether you           10      A. Okay.
  11   scored a good number or not on a hole?              11      Q. All right. And did -- you have
  12      A. Like, I know it's who -- wait. A low          12   indicated, and I've seen it in the exhibits that
  13   number means you got it in less strokes.            13   were marked here already, that Rachael was
  14      Q. Yeah.                                         14   drinking that day?
  15      A. Okay.                                         15      A. Yes.
  16      Q. And that's what I'm getting at. Do you        16      Q. And I believe you used the term
  17   know what the terminology is for that?              17   shit-faced?
  18      A. I have no idea.                               18      A. Yes.
  19      Q. Okay. So you don't know what to shoot         19      Q. You arrived at approximately noon?
  20   par means, correct?                                 20      A. Approximately, yes.
  21      A. That comes up in mini golf, so I think        21      Q. And you were already on the course by
  22   it means if it takes a certain amount of swings     22   1:00 o'clock?
  23   to get to a hole, that's par. And if you do it      23      A. 1:00, 1:30, something like that, yeah.
  24   less, that's good. If you do it more, it's bad.     24      Q. Did everybody tee off at the same time?
                                                Page 239                                                  Page 241
   1      Q. Is The Kev always held at River Forest         1      A. You don't start at one hole. Like, you
   2   Country Club?                                        2   kind of just -- somebody starts at 8, somebody
   3      A. I just went to the two. I just went to         3   starts at 4. You just kind of -- and then you
   4   the two, the one prior, so it was at the same        4   guys do whatever. So whenever you get to your
   5   place the year prior.                                5   hole is when you start. I don't know when
   6      Q. Did -- you had mentioned about how             6   everybody teed off, because I wasn't with them.
   7   Rachael was involved. And what was Rachael's         7   I was --
   8   position again?                                      8      Q. Right. So people were starting at
   9      A. Something to do with accounting.               9   different holes, right?
  10      Q. And --                                        10      A. Correct.
  11      A. I think.                                      11      Q. Okay. And that's what I meant.
  12      Q. What's Rachael's last name?                   12      A. Oh.
  13      A. It's Weil, W-e-i-l. Yeah.                     13      Q. Was the start of the event then at --
  14      Q. And were you two -- I know counsel asked      14   everybody is shooting at a --
  15   you some questions about that, but were you two     15      A. Yes.
  16   friends or just colleagues during the 15 or         16      Q. -- different hole, but starting at the
  17   17 months that you worked?                          17   same time?
  18      A. I'd say we were friends. I mean, we           18      A. Yes. They were all told to go find your
  19   went out outside of work.                           19   hole and start.
  20      Q. And I've read your diary.                     20      Q. And was the start time at 1:00 o'clock?
  21      A. Uh-huh.                                       21      A. I don't know.
  22      Q. Yes. You did a diary, right?                  22      Q. Okay. Your plan was to initially be
  23      A. Yeah, the journal, yeah.                      23   with one group; is that correct?
  24      Q. So I did -- you call it a journal, not a      24      A. No. I said earlier my whole objective

                                                                                          61 (Pages 238 - 241)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 62 of 187 PageID #:349


                                                 Page 242                                                   Page 244
   1   to going was to take photos and stuff for Lauren,     1       A. Yeah.
   2   who couldn't be there, and just document --           2       Q. -- were located; is that correct?
   3   that's what we did the year prior. Like, we just      3       A. Yes.
   4   went around and took candid photos. So that was       4       Q. Had you -- what time was that that you
   5   my goal to do that. That was my mission, I            5   came upon them?
   6   guess.                                                6       A. I have no idea.
   7      Q. And were you told by one of the                 7       Q. Somewhere between 1:00 and 3:00?
   8   supervisors or someone in an authority position       8       A. Right.
   9   at JCA that you weren't needed to do the              9       Q. I mean 1:00 and 5:00, right?
  10   photographing that day?                              10       A. Between starting and leaving, yes.
  11      A. When I got to one of the holes, I do           11       Q. And do you know what hole it was?
  12   remember I offered to take their pictures, and       12       A. I have no idea.
  13   somebody commented that, like -- so The Kev, his     13       Q. If the hole that -- if I told you that
  14   wife was there and the girls were there. And         14   it's been suggested that the hole is No. 2, that
  15   somebody said, oh, don't worry about it, they'll     15   didn't mean they started on 1, they could have
  16   take care of the pictures, and I think referring     16   started on some hole, and by the time they got to
  17   to the girls, the daughters of Kev, Kevin.           17   2, that's when you met up with them?
  18      Q. Did you know any of the daughters'             18       A. Right.
  19   names?                                               19       Q. Do you know what hole they started out
  20      A. No.                                            20   at?
  21      Q. Do you know them now?                          21       A. No.
  22      A. No, no idea.                                   22       Q. Was there any kind of roster of where
  23      Q. So when things started at 1:00 o'clock,        23   people would be starting, like, a starters' list?
  24   tell -- walk us through what you first did?          24       A. There might have been. I'm not sure how
                                                 Page 243                                                   Page 245
   1      A. I mean, to the best of my knowledge, I          1   that's organized. It seemed like everybody --
   2   just got into a cart and started driving around       2   when it was, like, time to go, everybody kind of
   3   and taking pictures at various holes. I mean --       3   just knew where to go, but it might have just
   4      Q. Okay. And were you taking pictures of           4   been because they had done it before. I had
   5   everyone or a certain group that you were             5   never -- I have no idea.
   6   following?                                            6      Q. So do you have any idea whether it was
   7      A. No, just everyone. Anyone -- trying to          7   toward the beginning, middle, or end of the round
   8   get people in candid moments, take pictures of        8   that you came upon Mr. Lee, Mr. Scheitel, and
   9   the course. You know, if they could pose for it,      9   Mr. Stojowski?
  10   that was cool, if not, then that was fine, too.      10      A. What's the question again?
  11         MR. RUFF: Can you get out Exhibit 39.          11      Q. Was it beginning, middle, or end? Was
  12   Exhibit 40, 16, 17, and 18.                          12   it around halfway through, beginning?
  13             (Discussion off the record.)               13      A. Oh, between 1:00 and 5:00?
  14   BY MR. RUFF:                                         14      Q. Yes.
  15      Q. So you started at about 1:00 and you           15      A. I would have to say that it was towards
  16   were driving by yourself, correct?                   16   the latter part.
  17      A. Yeah.                                          17      Q. So toward one of the latter holes. What
  18      Q. And from what I heard from the questions       18   number hole?
  19   with counsel was that somewhere between 1:00 and     19      A. Towards -- I have no idea what --
  20   5:00, you came up to the hole where Tim Lee,         20      Q. Okay.
  21   Kacper Stojowski, and is it Scheitly, Adam           21      A. -- direction they were going in or -- I
  22   Scheitly, am I saying that -- Scheitel?              22   have no.
  23      A. Scheitel.                                      23      Q. When you say the latter part, you're
  24      Q. Okay.                                          24   talking about 3:00 o'clock?

                                                                                            62 (Pages 242 - 245)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                   888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 63 of 187 PageID #:350


                                                Page 246                                                   Page 248
   1      A. I'm just talking time frame.                   1   throughout that time before? Had you -- in other
   2      Q. Right, that's what I'm getting at.             2   words, had you run across them before on the
   3      A. Right, sure.                                   3   course?
   4      Q. Was it after, like, 3:00 or after 4:00,        4      A. I don't know what you mean by second
   5   is that what you're talking about?                   5   hole. What does that mean?
   6      A. I don't know.                                  6      Q. That means where the event occurred,
   7         MR. RUFF: Okay. We had previously              7   okay, where -- that is the subject --
   8   marked this exhibit, and I don't know what your      8      A. Oh, I don't know that that was the
   9   number was, Gene. But it's the diary, or the         9   second hole I went to, though.
  10   journal, excuse me.                                 10      Q. Okay. Let's just assume that that's
  11            Sam, if you could --                       11   what -- where it was. Okay?
  12         MR. SEDAEI: 35.                               12      A. Okay.
  13         MR. RUFF: 39 is ours. We marked it            13      Q. By the time you got to where the event
  14   before we came in today. We can square up the       14   was, how many times had you run across this
  15   marking after. But we marked the same exhibit as    15   threesome?
  16   Exhibit 39.                                         16      A. I don't remember.
  17            (Document marked as Dziubla Deposition     17      Q. More than once?
  18             Exhibit No. 39 for identification.)       18      A. I don't remember honestly.
  19   BY MR. RUFF:                                        19      Q. Okay. And what had you been doing
  20      Q. This is your journal?                         20   during that period of time?
  21      A. Yes.                                          21      A. Like I said, taking pictures. I know at
  22      Q. And can we agree that, at least, the          22   some point in time, I went to go -- like, I
  23   document we gave you, Exhibit 39, begins on         23   texted them to meet up with them to try to figure
  24   Dziubla 803 and continues through 809?              24   out what hole they were at. But I don't recall
                                                Page 247                                                   Page 249
   1      A. Yes.                                           1   what he said.
   2      Q. And it starts on September 20th, 2017?         2      Q. And when you texted, with whom did you
   3      A. Yes.                                           3   text?
   4      Q. And this document was made                     4      A. I think it was Tim.
   5   contemporaneously, in other words, it was made on    5      Q. Was he the one that you were the closest
   6   September 20th, 2017?                                6   with in that group?
   7      A. Yes.                                           7      A. I don't know. Adam was a close second.
   8      Q. Okay. So it wasn't made at some later          8      Q. Okay. And what was Adam's position?
   9   date and then September 20th put down, correct?      9      A. I want to say assistant project manager
  10      A. Correct.                                      10   maybe.
  11      Q. All right. So this would have been --         11      Q. So you could have text -- had a text
  12   the event was -- am I stating it correctly that     12   exchange with either of them or both?
  13   the event was the 17th or 18th?                     13      A. It's possible.
  14         MS. CRONIN: 18th.                             14      Q. And what you did was text, and you were
  15   BY MR. RUFF:                                        15   going to meet up with them eventually?
  16      Q. It's on the 18th. So this would be two        16      A. Yes.
  17   days after the event?                               17      Q. Why was that?
  18      A. Right.                                        18      A. I don't know. It's boring by yourself.
  19      Q. So things would be fresh in your mind at      19      Q. Okay. And while you were out there,
  20   that point; is that fair?                           20   between the time you started and the time you
  21      A. Yes.                                          21   came up to that hole where you met them, had you
  22      Q. Now, between the time of the start and        22   had anything to drink?
  23   the time of coming up onto the second hole, had     23      A. Yeah, probably, a couple.
  24   you seen Mr. Scheitel, Mr. Stojowski, and Mr. Lee   24      Q. Okay. And you -- had you had anything

                                                                                          63 (Pages 246 - 249)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 64 of 187 PageID #:351


                                                Page 250                                                  Page 252
   1   to drink over lunch?                                 1      A. What do you mean, how would I know that
   2      A. Well, when we got there for lunch, we          2   they were drinking?
   3   ate lunch, and then I -- I'm pretty sure I had a     3      Q. Yes.
   4   drink after that.                                    4      A. Because there was -- let's see, Adam
   5      Q. And what were you drinking?                    5   peed in a bush because he was drunk. And they
   6      A. That I don't know. I don't remember.           6   were actively -- I mean, we had people bringing
   7      Q. Wine, beer, liquor?                            7   beers to the carts, so everyone had a beer.
   8      A. I can't be sure what I was feeling that        8      Q. So you would have met them at some point
   9   day.                                                 9   before you actually met them at the time that
  10      Q. And by the time you came up to meet           10   Mr. Jacobsen came up; is that fair?
  11   them, had you had a number of drinks by this        11      A. No, I don't -- I don't recall.
  12   time?                                               12      Q. Well, then how would you know that -- my
  13         MR. SEDAEI: Objection, form.                  13   point is how would you know that they were
  14            But answer if you can.                     14   drinking and that Adam was drunk?
  15   BY THE WITNESS:                                     15      A. Because I met them afterwards.
  16      A. I had, at least, one. I mean, I'll            16      Q. Okay.
  17   admit to that, had a drink.                         17      A. Yeah.
  18   BY MR. RUFF:                                        18      Q. So it was after the --
  19      Q. Had you had, at least, five?                  19      A. That they were doing --
  20      A. I'm sorry?                                    20      Q. -- Mr. Jacobsen came up, correct?
  21      Q. Had you had, at least, five?                  21      A. It was after -- I'm sorry, start again.
  22      A. Five?                                         22   It was after?
  23      Q. Yes.                                          23      Q. What I'm trying to understand is how did
  24      A. Oh, God.                                      24   you know that they were drinking?
                                                Page 251                                                  Page 253
   1      Q. Okay. Was Tim --                               1       A. Because I was traveling with them after
   2      A. Five?                                          2   the incident with Jacobsen.
   3      Q. Yes. Between noon and --                       3       Q. Did either Tim, Kacper, or Adam have the
   4      A. Oh, my God, no.                                4   opportunity to see you drinking before that time
   5      Q. -- and whatever this was, 3:00,                5   when Mr. Jacobsen came up?
   6   4:00 o'clock --                                      6       A. I don't know what they saw.
   7      A. Not that recall, no.                           7       Q. If Mr. Stojowski says that you were
   8      Q. -- had you had five drinks?                    8   drinking throughout the day, would that be
   9      A. Not that I recall, no.                         9   accurate?
  10      Q. Do you drink alcohol normally?                10       A. Throughout the -- no, I don't think so.
  11      A. Yes.                                          11   It's not like -- throughout the day implies I'm
  12      Q. Okay. What kind of alcohol?                   12   just, like, (indicating) which I wasn't, so, I
  13      A. Like I said, it depends on the mood.          13   mean, I admitted to having a couple drinks.
  14   Sometimes it's a beer, sometimes it's hard          14       Q. And at the time that you -- Mr. Jacobsen
  15   liquor, sometimes it's wine.                        15   came up, were you under the effects of alcohol?
  16      Q. And what were you drinking that day           16       A. I don't believe I was.
  17   between noon and approximately 4:00 p.m.?           17       Q. Were you -- I'm using Kacper's term.
  18      A. I thought I just told you I didn't            18   Were you buzzing at that point?
  19   remember.                                           19       A. I don't recall being buzzed.
  20      Q. Okay. Were Tim, Kacper, and Adam also         20       Q. Could have been. You just don't recall?
  21   drinking that day?                                  21       A. I don't recall.
  22      A. Yes, they were.                               22       Q. All right. When you came up -- and some
  23      Q. Okay. How would you know that unless          23   of this I'm going to take from the diary. But,
  24   you had seen them out on the course?                24   for instance, on page 2 of the diary, 804, about

                                                                                          64 (Pages 250 - 253)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 65 of 187 PageID #:352


                                                 Page 254                                                  Page 256
   1   a third of the way down from the top, it states       1      Q. Yeah, but I wasn't clear of sequence, so
   2   apparently I was driving right in the path of         2   that's what I'm trying to figure out.
   3   where one of the women was going to hit her ball.     3      A. Yeah.
   4   My bad. Do you see that?                              4      Q. So why don't you take us through, you
   5       A. Yes.                                           5   know, what the sequence of getting to where you
   6       Q. It's about a third of the way down.            6   meet Mr. Jacobsen?
   7              Is that an accurate statement?             7      A. Well, I don't know the exact order of
   8       A. Yes.                                           8   it. But I do recall coming across a group with
   9       Q. Okay. So somebody was hitting a shot on        9   Jacobsen in it prior, and I decided to -- and I
  10   a particular hole and you happened to cross in       10   think, I'm not 100 percent sure, I think that's
  11   front; is that fair?                                 11   the one where The Kev's daughters were at. And I
  12       A. Yeah.                                         12   stopped to take a picture, and they said that
  13       Q. Okay. And that's because you weren't          13   they didn't need any pictures, maybe. I don't
  14   necessarily familiar with the protocol of how to     14   know if that's the -- but I was, like -- I didn't
  15   look for somebody hitting. You just                  15   really stay, because I was just there to do my
  16   inadvertently did that; is that correct?             16   job.
  17       A. That's -- yeah, and I didn't know,            17             And then as I was driving through, I
  18   like -- I don't really understand what's off         18   was flagged down to meet with the celebrity or
  19   limits in terms of a golf course, because we kind    19   guest of honor and then also obtain an
  20   of just drove around.                                20   autographed piece of paraphernalia.
  21       Q. And that's why I said not that you did        21      Q. And that's what I'm trying to cover.
  22   it intentionally, but you weren't aware of the       22      A. Yeah.
  23   protocol --                                          23      Q. Who flagged you down? Or does Tim or
  24       A. Oh.                                           24   Adam or Tim Lee or Adam Scheitel text you come
                                                 Page 255                                                  Page 257
   1      Q. -- of how to look for somebody --               1   over to this hole --
   2      A. No.                                             2       A. No.
   3      Q. Let me finish --                                3       Q. -- the celebrity --
   4      A. Sorry.                                          4             Who is it then -- when you say
   5      Q. -- and then you can say no.                     5   you're flagged down, I'm trying to understand it.
   6      A. I'm sorry.                                      6       A. It -- I mean, I don't know. I know at
   7      Q. My question was: You -- I'm not saying          7   one point in time Tim told me what hole he was
   8   that you did it intentionally, but you weren't        8   at. I don't know -- it's not my recollection
   9   necessarily aware of the protocol of what to look     9   that it was the one that Jacobsen was on, but Jim
  10   for to see if someone was hitting. That's why        10   flagged me down. I mean, he was, like, hey. You
  11   you found yourself in a position where you were      11   know, I mean, he's celebrating his guest of
  12   crossing the path of a woman who was going to hit    12   honor. And then honestly, if Tim would have done
  13   her ball; is that fair?                              13   it, I wouldn't have listened to him, because it's
  14      A. Correct.                                       14   Tim. I mean, if Schumacher tells you to do
  15      Q. Okay. So then as I understand it,              15   something, you're going to do something.
  16   Mr. Jacobsen comes up on the scene; is that          16       Q. And that's what I'm trying to get at.
  17   right?                                               17   So who flagged you down to come over to this
  18      A. Comes up on what scene?                        18   hole? Whatever the hole is, I believe it's hole
  19      Q. You were at the hole?                          19   No. 2, but who flagged you down to come over?
  20      A. No.                                            20       A. Jim, Jim Schumacher.
  21      Q. Am I stating --                                21       Q. And is Jim Schumacher in a cart when he
  22      A. I got flagged down.                            22   says this? Where's he?
  23      Q. Okay.                                          23       A. No, they're all already -- they're
  24      A. I think I talked about that earlier.           24   already there, yeah.

                                                                                           65 (Pages 254 - 257)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 66 of 187 PageID #:353


                                                 Page 258                                                  Page 260
   1      Q. That's what we don't know.                      1   it's heard.
   2      A. Yeah, they're already there.                    2       Q. All right. And it just so happened to
   3      Q. At this point, we don't know that.              3   be that three of your coworkers with whom you
   4             So people are already gathered              4   were going to meet up at some point were the ones
   5   around, and you're flagged to come over by            5   that he was there with, or did you know to meet
   6   Mr. Schumacher; is that correct?                      6   them there?
   7      A. Yes.                                            7       A. I did not know to meet them there.
   8      Q. And do you know where they're gathered          8       Q. All right. So when you come up --
   9   around? Do you know if it's by a -- where they        9       A. Right.
  10   tee off, is it by the green?                         10       Q. -- on the scene, tell me who was there?
  11      A. I mean, just in relation to where              11       A. From what I recall, they -- it's
  12   everything happened, I want to say we were maybe     12   those -- it's -- I want to -- I'm sure about Tim
  13   50 feet from the hole, so when the guys did their    13   and Kacper. I feel like we met up with Adam
  14   practice, it took a couple shots, because no         14   later, but it's possible that he was there as
  15   one -- you know, unless you're an expert, I          15   well.
  16   guess, you can't hit that range in one shot. So      16       Q. Incidentally, have you talked to any of
  17   I don't know what that means in terms of a green.    17   the ones who were at the hole since the time of
  18      Q. Well, let's assume the green is where          18   what you allege occurred between you and
  19   the hole is and where the flag --                    19   Mr. Jacobsen? Have you talked to any of the
  20      A. Yeah.                                          20   witnesses as far as what they saw?
  21      Q. -- that goes into the hole sits. Okay.         21       A. I think there's text messages of me kind
  22      A. Uh-huh.                                        22   of reaching out to them saying, hey, some shit
  23      Q. How far were you from that? Is that            23   happened. Tim said that he would help me in any
  24   what you're saying, you're about 60 feet?            24   way -- well, he had actually checked in with me
                                                 Page 259                                                  Page 261
   1      A. Yeah, like, from -- probably from the           1   to see if I was okay after it happened. Just
   2   wall to the other side of -- to the other side of     2   asked me if I was okay. And I think I reached
   3   the room, the length of the room away.                3   out to Scheitel afterward. I didn't hear
   4      Q. Okay. And when you say away, that's how         4   anything back.
   5   far the group was away from the hole where the        5             But, oddly, he texted me a couple
   6   flag was?                                             6   times out of the blue with, like, really cryptic
   7      A. Yes.                                            7   messages and told me that now he was an
   8      Q. Okay. And do you know there's a                 8   estimator, and that something -- somebody we knew
   9   different type of cut for the area where the hole     9   there got -- I think, got let go, and he ended up
  10   is, where the flag is? They call that the green.     10   moving over to estimating or something. There
  11   Were you on the green or just off that green?        11   was a change in personnel.
  12      A. I feel like we were off the green.             12      Q. Right. But the question that's -- that
  13      Q. And when you're flagged down, you're           13   I was asking you, have you spoken to anyone who
  14   flagged down by Mr. Schumacher correct?              14   was at the scene about what happened after it
  15      A. (Nodding).                                     15   happened?
  16      Q. And what does he say?                          16      A. Yeah.
  17      A. Something to the extent of, hey, Ro,           17      Q. Who?
  18   come over here. Do you want an autographed ball      18      A. Kacper. Well, I said earlier Kacper and
  19   washer. I'm, like --                                 19   then Tim and then Joe McGuire.
  20      Q. And you were driving at this point?            20      Q. Joe -- was Joe McGuire at the scene?
  21      A. Yeah.                                          21      A. No. Sorry.
  22      Q. Okay. So he said it loud enough to be          22      Q. Okay. So I'm just talking about --
  23   above the -- whatever noise the cart was making?     23      A. I'm sorry.
  24      A. Oh, yeah, so I could -- yeah, so that          24      Q. -- you spoke to Tim Lee and Kacper

                                                                                           66 (Pages 258 - 261)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 67 of 187 PageID #:354


                                                Page 262                                                  Page 264
   1   Stojowski after the event about the event; is        1      A. I know, but I don't know who that is.
   2   that correct?                                        2   You could --
   3      A. Yes.                                           3      Q. The daughter of Kev Radoha.
   4      Q. All right. I'll get to that in a               4      A. I have no idea of who that looks like or
   5   moment. But I'm just trying to figure out            5   any -- you know what I'm saying. Like, you could
   6   anybody else that you spoke to after about what      6   put all three of those women in front of me and I
   7   happened?                                            7   wouldn't be able to tell you who that is, who
   8      A. That was present about -- no.                  8   either of them are.
   9      Q. Okay. So you've mentioned that Tim was         9      Q. My question is very simply this. If
  10   there, Kacper was there, you believe Adam           10   Abigail Radoha says she was there when you were
  11   Scheitel was there.                                 11   there and gives a statement attesting to that,
  12      A. Yes.                                          12   you're not saying she wasn't there, correct?
  13      Q. Any -- Jim Schumacher was there?              13   You're not disputing that?
  14      A. Correct.                                      14      A. I guess not. I don't recall her being
  15      Q. Who else was there?                           15   there, so...
  16      A. I don't remember.                             16      Q. Okay. Was there anyone else there?
  17      Q. Obviously Mr. Jacobsen?                       17      A. I don't recall.
  18      A. Oh, yeah.                                     18      Q. Do you know a Chad Crane?
  19      Q. Abigail Radoha?                               19      A. Chad. No.
  20      A. I don't know. The -- I'm assuming --          20      Q. Do you know that he was a golf pro who
  21   the last name I'm assuming is one of Kevin's        21   was also there and witnessed the interaction
  22   family members. That's all I know. I don't know     22   between you and Mr. Jacobsen?
  23   who it is or if it's the mom or the kid, or I       23      A. I don't know.
  24   have no idea.                                       24      Q. You're not denying he was there,
                                                Page 263                                                  Page 265
   1      Q. Okay. Do you know was there a Radoha           1   correct?
   2   there as well?                                       2      A. I'm -- yeah, I don't -- he could have
   3      A. I don't recall.                                3   been there.
   4      Q. Did one of the Radohas take the photo of       4      Q. Okay. And if he gives a statement that
   5   you together?                                        5   he was there and he witnessed what occurred,
   6      A. Maybe.                                         6   you're not disputing that he wasn't -- he was
   7      Q. Okay.                                          7   there, correct?
   8      A. I don't recall.                                8      A. As long as, yeah --
   9      Q. So your best recollection is that one of       9      Q. Okay.
  10   the Radohas was there, could have been there?       10      A. -- he's not lying.
  11      A. My recollection is my photo was taken.        11      Q. So if Mr. Crane was there, Abigail
  12   I don't know by who.                                12   Radoha was there, Tim Lee was there, Kacper
  13      Q. And you're not denying that she could         13   Stojowski was there, Adam Scheitel was there, Jim
  14   have been, correct, or that she was there?          14   Schumacher was there, other than you and
  15      A. I guess it's possible she could have          15   Mr. Jacobsen, that would be seven -- six other
  16   been there.                                         16   people, correct?
  17      Q. If she has -- gives a statement that          17      A. I honestly don't recall there being that
  18   says she was there and has an account of what       18   many people there.
  19   occurred, you're not disputing that she was         19      Q. You just don't recall it, correct?
  20   there?                                              20      A. Correct.
  21      A. I don't know who she is. I don't know         21      Q. You're not saying they weren't there,
  22   who you're referring -- I mean, again, I don't      22   correct?
  23   know the difference --                              23      A. Correct.
  24      Q. Abigail Radoha.                               24      Q. All right. Now, when you approached,

                                                                                          67 (Pages 262 - 265)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 68 of 187 PageID #:355


                                                 Page 266                                                 Page 268
   1   Mr. Schumacher waves you down, you come over,         1   do it himself, correct?
   2   walk us through what occurs next?                     2      A. I believe so, yes.
   3      A. Something along the lines of, like, now         3      Q. And then the next phase was to
   4   is your chance to get real life pro tutoring,         4   individually walk each person through this; is
   5   step right up kind of thing. Take your shots.         5   that correct?
   6   And I was, like, I don't play golf. I don't want      6      A. Yeah, each person went up to take their
   7   to.                                                   7   shot at it; and then he would give pointers, and
   8      Q. And instructions were given then; is            8   then they took another shot.
   9   that correct?                                         9      Q. And Tim for sure went ahead of you?
  10      A. They were verbally given, yes.                 10      A. Yeah.
  11      Q. And so instructions were given to the          11      Q. And as far as Kacper and Adam, you're
  12   group as a whole?                                    12   uncertain, but they could have?
  13      A. To the group as a whole; and then as you       13      A. Correct.
  14   went up, you know, he kind of gave you individual    14      Q. All right. So you could have been the
  15   verbal pointers. You know, like, Tim went up         15   last one; is that correct?
  16   before me, so he got guidance.                       16      A. Sure.
  17      Q. So if you could take us through there          17      Q. And as I understand, you did tell
  18   would have been four people who received             18   everyone that you weren't skilled at golf; is
  19   guidance; is that correct?                           19   that correct?
  20      A. Including myself, yeah.                        20      A. Yes.
  21      Q. Yes.                                           21      Q. Okay. And words you used were what?
  22      A. Uh-huh.                                        22      A. I don't -- is it written there? I don't
  23      Q. So it would be Tim Lee, Kacper                 23   know. I don't know what I used. I don't
  24   Stojowski, and Adam Scheitel, correct?               24   remember.
                                                 Page 267                                                 Page 269
   1      A. Right.                                          1      Q. You said here, half -- about halfway
   2      Q. And then yourself?                              2   down, Then before we leave, someone suggests that
   3      A. Correct.                                        3   we each take a shot at putting on the green; is
   4      Q. What order was the instruction given?           4   that correct? It's the second page, same page,
   5      A. Who went first?                                 5   804, about halfway down, maybe just a little bit
   6      Q. Correct.                                        6   above halfway.
   7      A. I have no idea.                                 7      A. Okay.
   8      Q. Could you have been last?                       8      Q. So that's what you called what you were
   9      A. I don't recall.                                 9   doing, a shot at putting at the green, correct?
  10      Q. And so what Mr. Jacobsen did was               10      A. Yes.
  11   instruct on hitting a shot; is that correct?         11      Q. And it says here, I swore I sucked at
  12      A. He performed something to show                 12   golf and Peter said to still give it a try. Do
  13   originally how it's done, and then he gave           13   you see that?
  14   verbal -- I don't know what that's called, but       14      A. Yes.
  15   how to hit the ball into the hole from that          15      Q. Okay. So how did you express that you
  16   distance.                                            16   were not skilled at golf? That's the question.
  17      Q. So we've established that, using the           17      A. I verbally told him.
  18   terminology of being off the green and on the        18      Q. How did you say it, what words?
  19   green, you were off the green and he was showing     19      A. I don't play golf. I don't remember my
  20   a shot that would hit onto the green toward the      20   exact words. I might have even referenced the
  21   hole; is that a fair characterization?               21   last time me actually -- like, the whole
  22      A. That's my recollection of it, I guess.         22   17-year-old. I mean, I'm, like, I don't play
  23      Q. All right. And what he did was with            23   golf. I think it's boring. I don't know why
  24   each individual -- first of all, he showed how to    24   people -- I mean, I don't know what I said to

                                                                                          68 (Pages 266 - 269)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 69 of 187 PageID #:356


                                                   Page 270                                                  Page 272
   1   him.                                                    1      Q. So he was encouraging you to try to get
   2      Q. Okay. And from what I understand is               2   involved and try to do it; is that fair?
   3   that he tried to show you how to do it, correct?        3      A. Yes.
   4      A. Him physically?                                   4      Q. Okay. And I believe you said that he --
   5      Q. Yes.                                              5   well, why don't you tell me. So what happens --
   6      A. Himself, yes.                                     6   let me even back up a little bit further.
   7      Q. Okay. And tried to have you, you say              7             When he's showing you how to swing
   8   here, make a snow angel with the club, a single         8   and he is showing you how to do that, are you
   9   elevation back and forth, he motioned?                  9   positioned where you can see him? In other
  10      A. Yeah.                                            10   words, are you facing him?
  11      Q. What did you mean by that? What did he           11      A. I would have to be in order to see him,
  12   show you?                                              12   right.
  13      A. I guess it's the, like, the whole --             13      Q. Right. Well, that's what I'm -- either
  14   like, you're holding the golf club in front of         14   you're behind him or beside him. And I'm just
  15   you, and I guess you maintain, like, kind of           15   trying to figure out were you directly across
  16   rigid. And you just kind of swing back, so that        16   from him exactly facing him?
  17   you're like a pendulum, so that there's no dipper      17      A. If the hole is where the camera is, he's
  18   in how to hit the ball. I think it's a fluid           18   in front of me demonstrating, and I'm standing
  19   motion from start to finish, so it continues the       19   over here. And we took the -- where everything
  20   ball through.                                          20   happened, I took the shot from here.
  21      Q. And so that's what you were trying to            21      Q. Understood. So he is facing --
  22   do?                                                    22      A. In front of me.
  23      A. Yeah, I was trying to mimic him.                 23      Q. -- you when that's occurring?
  24      Q. And it didn't work?                              24      A. He's, like, on the side. And I'm, like,
                                                   Page 271                                                  Page 273
   1       A. No.                                         1        you know. He's not -- he can't face me. He's
   2       Q. Okay.                                       2        hitting sideways from what I remember.
   3       A. Well, it didn't go in the hole. I don't     3           Q. So you're to the back of him or you're
   4   know -- I might have executed that movement. 4              facing him? That's what I'm trying to figure
   5   It -- the ball didn't go in the hole, so I'm       5        out.
   6   guessing that's what I meant, like, fail.          6           A. I am not directly in front of him, no.
   7       Q. Or did it mean that you didn't even hit     7        I don't --
   8   the ball?                                          8           Q. Okay. I'm not saying in front of him
   9       A. Maybe.                                      9        shooting. I'm saying where he's looking. In
  10       Q. Okay.                                      10        other words, you're shooting to the left, but I'm
  11       A. That's a possibility. It's happened        11        looking across the table.
  12   before.                                           12           A. I don't remember.
  13       Q. Okay. And that's when Peter announced 13                Q. Okay. When you were doing the
  14   that he was going to -- I'm going to need a       14        instruction, was he facing you, in other words,
  15   little bit more guidance; is that correct?        15        your eyes are facing each other?
  16       A. Yes.                                       16           A. I don't remember.
  17       Q. So he had actually told you that in        17           Q. Was he to the back of you or to the side
  18   front of everyone that you may need a little bit 18         of you?
  19   more guidance, correct?                           19           A. When I was doing my shot?
  20       A. Yep, yes.                                  20           Q. Yeah, when you were doing your --
  21       Q. And just to back up a second. Peter -- 21               A. By myself?
  22   it said, I swore I sucked at golf, and Peter said 22           Q. Yes.
  23   to still give it a try.                           23           A. I don't remember.
  24       A. Right.                                     24           Q. But he wasn't behind you actually
                                                                                             69 (Pages 270 - 273)
                                            Veritext Legal Solutions
 www.veritext.com                                                                                   888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 70 of 187 PageID #:357


                                                Page 274                                                   Page 276
   1   physically touching you at that point, correct?      1      A. Right.
   2      A. Correct.                                       2      Q. What made it different was the lewd
   3      Q. There was a -- okay. There was a point         3   comment; is that fair?
   4   where there were -- independently you were           4      A. And, also, his proximity to me as a
   5   trying --                                            5   person.
   6      A. Correct.                                       6      Q. Okay.
   7      Q. -- to do the motion.                           7      A. Was different.
   8      A. Correct.                                       8      Q. What is it about the proximity?
   9      Q. Is that fair?                                  9      A. He was right up against me.
  10      A. Yes.                                          10      Q. Okay. And was Clint Hickman up against
  11      Q. Okay. And where he was, whether he was        11   you or --
  12   facing you or not, you just don't remember at       12      A. No. Like I said, he was -- it was done
  13   this point?                                         13   in a -- you know, like, you go to hug someone,
  14      A. Correct.                                      14   you kind of keep your butt tucked out. Like, he
  15      Q. He could have been; you just don't            15   was there behind me, but you could tell that he
  16   remember?                                           16   was respecting my space behind me. There was no
  17      A. I don't remember.                             17   respect of my bodily space behind me.
  18      Q. All right. But then he announces -- he        18      Q. Did you feel that there was anything
  19   tells everyone that you're going to need some       19   offensive about the physical contact?
  20   physical instruction, so then he comes around       20      A. Yes.
  21   behind you at some point?                           21      Q. Okay. And what was it?
  22      A. Yes.                                          22      A. I believe so.
  23      Q. Okay. And you said that this was              23             That he was -- there was no space
  24   similar to -- up to this point, it's similar to     24   between us.
                                                Page 275                                                   Page 277
   1   the instruction that you received from Clint       1        Q. And what was it, just the physical
   2   Hickman?                                           2     proximity or that's it?
   3      A. Yeah.                                        3        A. I don't know, how would you feel if a --
   4      Q. Okay. And, in fact, I think you -- and       4     in that situation, if a man pressed his body up
   5   I can show you, but you reported to the EEOC that 5      against yours like that? I mean, it was very
   6   the instruction that was physically given by       6     uncomfortable.
   7   Mr. Jacobsen was very similar to that given by     7        Q. I wasn't there. I'm asking you the
   8   Mr. Hickman; is that fair?                         8     question.
   9      A. The approach was, yeah.                      9        A. It was very uncomfortable. I was, like,
  10      Q. Okay. It's just the difference was is       10     wow this is different; and then with the comment,
  11   the lewd comment; is that fair?                   11     it was just, like, holy shit.
  12      A. The lewd comment and the proximity          12        Q. Absent the comment, would you have felt
  13   that -- I mean, Clint definitely was a little --  13     that there was anything unusual?
  14   I mean, he was still behind me, but you could     14        A. Yeah. It would have bothered me a lot.
  15   tell it was -- it wasn't uncomfortable to begin   15        Q. Is there any difference in height
  16   with, and then obviously minus the lewd comment. 16      between Mr. Hickman and Mr. Jacobsen?
  17      Q. Okay. But my point is is that the           17        A. I don't -- I would -- I mean, if I had
  18   physical contact between you and Mr. Jacobsen was 18     to say, I would say maybe he's tall -- he's
  19   similar to that of you and Mr. Hickman; is that   19     taller. I'm not sure.
  20   correct?                                          20            MR. SEDAEI: Who is taller?
  21      A. It was uncomfortable from the start.        21     BY THE WITNESS:
  22      Q. I get it.                                   22        A. Peter.
  23      A. It's similar.                               23               I don't know what that means, but...
  24      Q. It was similar?                             24

                                                                                          70 (Pages 274 - 277)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 71 of 187 PageID #:358


                                                  Page 278                                                   Page 280
   1   BY MR. RUFF:                                           1   whatever that says is what --
   2      Q. Absent -- I may have asked you this, but         2      Q. It's Exhibit 16.
   3   I don't know if I heard the answer. Absent the         3      A. Oh, when you take -- yeah, when you take
   4   lewd comment, would you have felt anything was         4   his wood out.
   5   unusual about the contact?                             5         MR. SEDAEI: Except he said my.
   6      A. Yes.                                             6         THE WITNESS: Yeah. Sorry.
   7      Q. What was that specifically?                      7   BY MR. RUFF:
   8      A. Like I said, it was the lack of space            8      Q. It says here -- you're looking at
   9   between our bodies.                                    9   exhibit -- what's the number?
  10      Q. Okay. It was the proximity --                   10         MR. SEDAEI: 16.
  11      A. Yeah.                                           11         MR. RUFF: Because we had it marked 16,
  12      Q. -- how close you were?                          12   but we'll go by 60.
  13      A. Yes. Like, touching.                            13         THE WITNESS: No, 16.
  14      Q. Okay. Anything -- but nothing unusual           14         MS. CRONIN: 16.
  15   in his movement absent -- other than being close;     15         THE WITNESS: He said 16, 1-6.
  16   is that correct?                                      16   BY MR. RUFF:
  17      A. Yeah, that's correct.                           17      Q. 16. All right. So what you're
  18      Q. So other than his being close or closer         18   referring to is demonstrating to a female how to
  19   than Clint Hickman did it, there was nothing          19   play golf does not require you to press your
  20   offensive about the touching portion of it; is        20   groin into her back side and tell her that's when
  21   that correct?                                         21   you take his wood out?
  22      A. He was touching me. That was offensive.         22      A. Yeah.
  23      Q. Okay. And what was -- what part of his          23      Q. When you put that in quotes, is that
  24   body was touching you?                                24   what you believe was said at that point?
                                                  Page 279                                                   Page 281
   1      A. His lower part of his body was pressed           1      A. Yes.
   2   up against my butt.                                    2      Q. And that's the entirety of what was
   3      Q. And when you say lower part of his body,         3   said?
   4   was it his hip, his groin? What was it, his            4      A. Yes, or what I heard.
   5   pelvis?                                                5      Q. Well --
   6      A. The -- his -- I get his frontal part of          6      A. Like, if there was more context to it, I
   7   his bod -- I don't know, where his -- I don't          7   didn't hear it. That's what I heard.
   8   know where he lined up on me in terms of his           8      Q. And are you certain that he said when
   9   height. Maybe it was his belly button. I have          9   you take his wood out?
  10   no idea.                                              10      A. Yes.
  11      Q. So what was touching you, you don't             11      Q. The wood is in -- his is in parentheses.
  12   know; is that correct?                                12   Are you saying when you take wood out, and you're
  13      A. Correct.                                        13   adding the his?
  14      Q. And what was the comment?                       14      A. I'm not sure what the parentheses mean.
  15      A. Something along the lines of I'm going          15      Q. In other words, could he have said
  16   to show her where I'm going to put my wood.           16   that's when you take the wood out without the his
  17      Q. Are you certain -- is that -- as best           17   in there?
  18   you can recall, that's the exact phraseology?         18      A. He could have said that.
  19      A. I know I documented what he said the            19      Q. Okay. Are you aware of the fact that
  20   night of, and I'll stand by that.                     20   there is an old golf joke about woods and irons?
  21      Q. And --                                          21      A. I am not.
  22      A. In my email.                                    22      Q. Okay. Did he say beginning golfers
  23      Q. What --                                         23   start with the irons and end up in the woods or
  24      A. In my email to Jim the night of,                24   work their way in the woods?

                                                                                            71 (Pages 278 - 281)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                   888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 72 of 187 PageID #:359


                                                Page 282                                                   Page 284
   1      A. Did he say that to me?                         1      Q. Do you know that iron is a club?
   2      Q. Yes.                                           2      A. It's a reference to a type of golf club,
   3      A. No, I don't remember that.                     3   yes.
   4      Q. Okay. Are you denying that he -- that's        4      Q. Okay. And did you know that wood is a
   5   the full joke?                                       5   type of club?
   6      A. I didn't know it was a joke. You know          6      A. I'm assuming it's the ones that have
   7   what I'm saying. I didn't -- I only --               7   wood on it. I don't know.
   8      Q. You only heard part of it is what you're       8      Q. Do you know that historically that woods
   9   saying?                                              9   were made out of woods, but now they are still
  10      A. I heard -- I recorded --                      10   referred to as woods, but they just have the
  11         MR. SEDAEI: Mischaracterizes testimony.       11   bigger --
  12         THE WITNESS: Yeah.                            12      A. No.
  13         MR. SEDAEI: But go ahead and answer           13      Q. -- rounder ends to them?
  14   again.                                              14      A. Not until you just told me right now
  15   BY THE WITNESS:                                     15   honestly. No idea.
  16      A. I mean, I just reported what I heard.         16      Q. So you don't know if the entire joke
  17   Did I know it was a fragment? No.                   17   could have been misconstrued by you that
  18   BY MR. RUFF:                                        18   beginning golfers start with irons and end up in
  19      Q. Right. What I'm saying is what you put        19   the woods, correct?
  20   down here in quotes, could it have been a           20      A. Could have been that.
  21   fragment?                                           21      Q. And woods are trees, correct? Could it
  22      A. I suppose.                                    22   also be trees, woods could be trees?
  23      Q. Okay. And what I'm saying is could the        23      A. From what you told me today, sure.
  24   rest of it be beginning golfers start with the      24      Q. Have you ever heard to go into the woods
                                                Page 283                                                   Page 285
   1   irons and end up in the woods?                       1   or poems about going -- walking through the
   2      A. I don't know.                                  2   woods?
   3      Q. Could have?                                    3      A. Oh, yeah, sure.
   4      A. It could have been anything that had the       4      Q. Okay. So you know that woods can be
   5   wood in it. I mean, I don't know.                    5   trees as well, correct?
   6      Q. Or work their way in the woods, correct?       6      A. Sure.
   7      A. I don't know.                                  7      Q. And do you know that woods are also an
   8      Q. And what you took from the words was a         8   area on the golf course?
   9   sexual reference?                                    9      A. Where the trees are?
  10      A. He was right behind me. It's a very           10      Q. Correct.
  11   inappropriate time to make a comment or crack a     11      A. Okay. Yeah.
  12   joke.                                               12      Q. And that if you use a wood, you can end
  13      Q. Do you understand that beginning golfers      13   up in the woods, correct?
  14   struggle to hit the ball straight?                  14      A. I don't understand what this -- I don't
  15      A. Beginning golfers. Yeah, I guess.             15   understand what this is. Like, I -- so a golf
  16      Q. Okay. And they start with the irons,          16   club could be called a wood. Those are his
  17   which may be easier to control?                     17   words. I don't know what the terminology is.
  18      A. I don't know what that means.                 18      Q. You think what we have going on here is
  19      Q. And that the woods are less easily            19   you hearing the word woods and jumping to a
  20   controlled?                                         20   conclusion as to what woods meant from a sexual
  21      A. No idea what that relates to.                 21   standpoint as opposed to an innocent construction
  22      Q. And that if you hit a wood, you might         22   related to golf clubs and an area on the golf
  23   end up in the woods?                                23   course?
  24      A. I don't know what that means.                 24      A. To tell you the truth, if that comment

                                                                                          72 (Pages 282 - 285)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 73 of 187 PageID #:360


                                                  Page 286                                                   Page 288
   1   was made without him behind me pressing up             1         A. Say it again, I'm sorry.
   2   against me in a room full of people, I would not       2           MR. RUFF: It was so good I can't repeat
   3   have said -- I would have been, like, well, that       3   it.
   4   was inappropriate, and then I just would have let      4          THE WITNESS: Sorry.
   5   it go. The fact that it was made while he was --       5          MR. RUFF: And, Suzanne, real loud, so
   6   I mean, what I heard and what I experienced is my      6   the jury and the Judge can hear.
   7   experience.                                            7             And, oh, by the way, don't put in
   8      Q. Understood.                                      8   the transcript record read as above. I want to
   9      A. So --                                            9   see the actual transcript, so we all know what
  10      Q. Let's just try my question, though.             10   you read.
  11             I'm going to ask Suzanne to read it         11             (Whereupon, the question was read as
  12   back.                                                 12              follows:
  13             (Whereupon, the question was read as        13          Q. You raise a valid point. So had
  14              follows:                                   14       you known the reference of golf to irons
  15         Q. You think what we have going                 15       and woods and ending up in the woods, you
  16      on here is you hearing the word woods              16       would agree that there could be an innocent
  17      and jumping to a conclusion as to what             17       construction, but you not having that
  18      woods meant from a sexual standpoint as            18       reference could have come to a different
  19      opposed to an innocent construction related        19       conclusion; is that correct?)
  20      to golf clubs and an area on the golf              20          MR. SEDAEI: I know you said that was a
  21      course?)                                           21   good question, but I'm going to object to form.
  22   BY THE WITNESS:                                       22             But answer if you understand it.
  23      A. I do not think I jumped to a conclusion.        23          MR. RUFF: I think the Judge will allow
  24                                                         24   it.
                                                  Page 287                                                   Page 289
   1   BY MR. RUFF:                                           1   BY MR. RUFF:
   2       Q. If everybody else on -- that was                2      Q. Go ahead. You want it back one more
   3   standing around there at that time came to the         3   time.
   4   same conclusion, that there was nothing                4      A. I do.
   5   inappropriate about what was said and that it was      5          MR. RUFF: And, again, real loud,
   6   a simple golf joke, Tim Lee, Kacper Stojowski,         6   Suzanne, please.
   7   Adam Scheitel, Jim Schumacher, Peter Jacobsen,         7             (Discussion off the record.)
   8   Abigail Radoha, and Chad Crane, all say that it        8             (Whereupon, the question was read as
   9   was the interpretation that I just put to it, an       9              follows:
  10   innocent construction, could you then realize         10          Q. You raise a valid point. So had
  11   that perhaps you were mistaken as far as the          11      you known the reference of golf to irons
  12   context?                                              12      and woods and ending up in the woods, you
  13       A. Well, here is the thing, they're all           13      would agree that there could be an innocent
  14   familiar with golf. I don't know -- none --           14      construction, but you not having that
  15   it's -- maybe if I knew stuff like that, maybe it     15      reference could have come to a different
  16   would have registered differently, but I don't        16      conclusion; is that correct?)
  17   know this term and -- I don't know any of this        17   BY THE WITNESS:
  18   terminology.                                          18      A. I don't know that I can answer that
  19       Q. You raise a valid point. So had you            19   honestly, because I don't -- you don't know what
  20   known the reference of golf to irons and woods        20   you don't know, and I didn't know that then.
  21   and ending up in the woods, you would agree that      21   BY MR. RUFF:
  22   there could be an innocent construction, but you      22      Q. You know it now, though, correct?
  23   not having that reference could have come to a        23      A. Right. But why would I speculate how
  24   different conclusion; is that correct?                24   that -- I would feel two years ago had I known

                                                                                              73 (Pages 286 - 289)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                    888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 74 of 187 PageID #:361


                                                  Page 290                                                 Page 292
   1   something I just found out now. I can't answer         1             (Whereupon, the question was read as
   2   how this knowledge now affects me two years ago.       2              follows:
   3       Q. I'm not asking you how it affected you.         3          Q. All I'm asking you is very
   4   You could --                                           4      simply realizing the context now, that
   5       A. That's how I'm interpreting your                5      it has no sexual meaning whatsoever, but
   6   question.                                              6      rather is a golf joke, but you not having
   7       Q. There's no question pending.                    7      that reference which you now have could
   8             All I'm asking you is very simply            8      have come to a wrong conclusion. Can
   9   realizing the context now, that it has no sexual       9      we agree on that?)
  10   meaning whatsoever, but rather is a golf joke,        10   BY THE WITNESS:
  11   but you not having that reference which you now       11      A. No.
  12   have could have come to a wrong conclusion. Can       12   BY MR. RUFF:
  13   we agree on that?                                     13      Q. Why not?
  14         MR. SEDAEI: Objection, mischaracterizes         14      A. Because it was the contents -- it was
  15   testimony; objection, calls for speculation;          15   the context that the joke was presented, that he
  16   objection, asked and answered.                        16   was behind me presenting the joke. So I don't
  17             But answer again if you understand          17   feel like I could have come to a wrong
  18   it.                                                   18   conclusion.
  19   BY THE WITNESS:                                       19      Q. The con -- you said the context which
  20       A. I feel like I've covered it.                   20   would be in the middle --
  21   BY MR. RUFF:                                          21      A. He made me --
  22       Q. Right.                                         22      Q. -- of an instruction; is that correct?
  23             Can we have the question back.              23      A. With himself pressed against me, a joke
  24             We need an answer actually to this.         24   like that could on -- I mean, that's how it was
                                                  Page 291                                                 Page 293
   1   Do you need the question back or can you answer        1   taken.
   2   it?                                                    2      Q. I get it. How you would take it. My
   3       A. I just feel like I've -- I don't think I        3   point is different. Now having the joke
   4   can answer it.                                         4   explained to you and the full joke, not a portion
   5       Q. Right. We're going to ask for an                5   of the joke, and realizing that you didn't know
   6   answer, though. You're required to answer.             6   irons, you didn't know woods, and you didn't know
   7         MR. SEDAEI: But I think that's her               7   there were areas on the course called woods, you
   8   answer, right?                                         8   realize that there can be a nonsexual, just a
   9   BY THE WITNESS:                                        9   golf humor to the joke; can we agree on that?
  10       A. That's my answer.                              10      A. Sure.
  11         MR. SEDAEI: I think that's her answer,          11      Q. Okay. And it's solely what you believe
  12   I don't know, that she does not know.                 12   the context of the joke being presented, that is
  13         MR. RUFF: Good try there, Sam. So --            13   your issue, in other words, his proximity to you
  14         MR. SEDAEI: She says she can't answer.          14   at the time the joke was delivered; is that fair?
  15         MR. RUFF: You're doing a great job in           15      A. Yes.
  16   speaking up for her. But let's just -- up until       16      Q. And the physical contact was in your
  17   this point, she was doing a good job in answering     17   view offensive because of the joke, agreed?
  18   the questions herself. Happy to give you --           18      A. No. I said it before. He was -- it was
  19         MR. BOYLE: Ed, you want this?                   19   uncomfortable from the start because he was too
  20         MR. RUFF: No, they can hear me.                 20   close.
  21             Let's just have the question and            21      Q. You know, I failed to ask you this
  22   answer back -- my question back.                      22   before. When Mr. Jacobsen said that he was going
  23         THE WITNESS: I'm sorry.                         23   to show you physically how to do this, you had no
  24                                                         24   objection to that, correct?

                                                                                           74 (Pages 290 - 293)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                  888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 75 of 187 PageID #:362


                                                Page 294                                                  Page 296
   1      A. He said I was going to need a little bit       1   didn't find out until later.
   2   more guidance. At no point was he, like, hey,        2      Q. But you didn't give your account of what
   3   I'm going to press myself up against you. When       3   was going on at that time, correct?
   4   he said I needed more guidance, I assumed it         4      A. Correct.
   5   would be similar to what I experienced with          5             (Discussion off the record.)
   6   Clint.                                               6         THE WITNESS: You want this back.
   7      Q. I get that. So but you had no objection        7         MR. SEDAEI: So we already have an
   8   to him coming around and grasping his arms around    8   Exhibit 17. How are you going to do that?
   9   you to help you swing. That was similar to what      9             (Discussion off the record.)
  10   Mr. Hickman had done, correct?                      10         MS. CRONIN: We have to remark it.
  11      A. Had he executed it that way, that would       11         MR. SEDAEI: Do you want me to give this
  12   have been perfect.                                  12   to you or are we going to add it?
  13      Q. And you had no objection to that contact      13         MR. RUFF: What was it -- what's 17
  14   with that thought in mind, correct?                 14   already?
  15      A. Correct.                                      15         MS. CRONIN: 17 is --
  16      Q. And, in fact, he announced to everyone        16         MR. RUFF: I think it's because we're
  17   that that's what he was going to do, to everyone    17   both marking, that's -- and we had come in for
  18   present, correct?                                   18   this.
  19      A. Actually so -- correct.                       19             What's the marking for that one.
  20      Q. Can we agree that if the joke was not         20   Just give it another marking.
  21   offensive, then the contact was not offensive,      21             (Discussion off the record.)
  22   correct?                                            22         MR. SEDAEI: You want 39.
  23      A. No, no, because I already told you.           23         MR. RUFF: It's her diary.
  24      Q. Can we agree that when you called the         24         MR. SEDAEI: But this is the one the
                                                Page 295                                                  Page 297
   1   EEOC the next morning that was done at the advice    1   witness is holding.
   2   of Beata, correct?                                   2          MR. RUFF: Just put another number on
   3      A. It was online, and, yes.                       3   it. Let's roll.
   4      Q. And Beata is a police officer?                 4          MS. CRONIN: All right. Let's go.
   5      A. She's a high school friend of mine that        5          MR. RUFF: So we have 39 is the
   6   is a police officer, yes.                            6   statement and the diary and what's the --
   7      Q. And where is she a police officer?             7          MR. SEDAEI: So what are we calling 17
   8      A. Chicago.                                       8   now?
   9      Q. And what is her position in the --             9          MS. CRONIN: 40.
  10      A. I don't know.                                 10          MR. SEDAEI: 40.
  11      Q. What is her last name?                        11             (Document marked as Dziubla Deposition
  12      A. She was married -- she recently got           12              Exhibit No. 40 for identification.)
  13   divorced. I don't know if she was married to        13   BY MR. RUFF:
  14   him. It would either be Staszewski, her maiden      14       Q. If we look at Exhibit 40, that is the
  15   name, or Decker the married name.                   15   EEOC -- first of all, have you seen this document
  16      Q. I didn't catch the second one.                16   before today?
  17      A. Decker.                                       17       A. I don't recall. I mean, it looks like
  18      Q. Decker. Okay. And can you spell the           18   it's a confirmation page of maybe something I
  19   first name, Staszewski?                             19   submitted online.
  20      A. S-t-a-s-z-e-w-s-k-i.                          20       Q. Yeah, for the record, and I think this
  21      Q. And when you reported to the EEOC, you        21   was in your production as well, it's JCA 98
  22   reported online; is that correct?                   22   through JCA 102, and it's your interview, I
  23      A. What was done online was actually to          23   believe, with the EEOC investigator.
  24   file an appointment to report a claim that I        24       A. Okay.

                                                                                          75 (Pages 294 - 297)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 76 of 187 PageID #:363


                                                 Page 298                                                  Page 300
   1      Q. Have you seen this before?                      1   me where he puts his wood. It was beyond
   2      A. I feel like I answered this already. I          2   humiliating.
   3   mean, this is two years ago. I don't remember         3            Did I read that correctly?
   4   this exact document.                                  4      A. Correct.
   5      Q. You're not denying that that's the              5      Q. All right. That's similar to the email
   6   interview that occurred on October 24, 2017,          6   about when you take (his wood) -- (his) wood out.
   7   beginning at 8:45 p.m.?                               7   You agree?
   8      A. No.                                             8      A. Yes.
   9      Q. Okay. If we look at page 101 at the             9      Q. I cracked a couple jokes to Jim letting
  10   bottom.                                              10   him know that I was not okay with the situation,
  11      A. Okay.                                          11   and he just laughed.
  12      Q. And, again, this would be October 24th.        12            All right. There's no account in
  13   This would be approximately five weeks, can we       13   here of the physical nature of your contact with
  14   agree, after the encounter with Mr. Jacobsen?        14   Peter. Can we agree on that?
  15      A. Yes.                                           15      A. Not on what you read, no.
  16      Q. Okay. And on October 24th, 2017, an            16      Q. I'm sorry?
  17   account was made of what you said to the             17      A. Not in what you read. I didn't read off
  18   investigator; is that fair?                          18   the --
  19      A. Yes.                                           19      Q. Yeah, I didn't see anywhere else on
  20      Q. If we look on 101, about half of the way       20   here. In fact, it goes onto other points in
  21   down, it says -- no, excuse me, about a third of     21   here.
  22   the way down, Further into the afternoon I ran       22      A. Okay.
  23   into their group again, and Jim handed out           23      Q. You're welcome to take a look at it.
  24   autographed flags by Peter. Do you see that?         24            Can we agree on that, though,
                                                 Page 299                                                  Page 301
   1            Sam, can you show her? Thank you.            1   there's no indication of any inappropriate
   2         MR. SEDAEI: Right here.                         2   physical contact?
   3   BY THE WITNESS:                                       3      A. Right.
   4      A. 101. Oh, I see it. Further. Okay.               4      Q. And then if we look at your diary, going
   5   BY MR. RUFF:                                          5   back to Exhibit 39, we talked about, So I watch
   6      Q. Do you see that?                                6   OG. I see and I give it a shot - fail. We read
   7      A. Yes.                                            7   that before?
   8      Q. Okay. It says further in the                    8      A. Yeah.
   9   afternoon -- into the afternoon, I ran into their     9         MR. SEDAEI: Can we have Exhibit 39
  10   group again, and Jim handed out autographed flags    10   again.
  11   by Peter, and we all took a shot at the ball.        11         MR. RUFF: We didn't take it away from
  12   Did I read that correctly?                           12   you.
  13      A. Yes.                                           13         MR. SEDAEI: Did I just give you
  14      Q. All right. And this is your account to         14   Exhibit 39?
  15   the investigator five weeks after the event,         15         MR. BOYLE: This was my copy.
  16   correct?                                             16         MR. SEDAEI: Okay. Here, just look at
  17      A. Yes.                                           17   mine.
  18      Q. Right?                                         18         THE WITNESS: Okay.
  19      A. Yes.                                           19            (Discussion off the record.)
  20      Q. All right. Since I am not a good golf          20         MR. SEDAEI: It's okay.
  21   player, Peter gave me pointers - fine. But when      21         MR. RUFF: I'm almost done with this, by
  22   I wasn't getting the hang of it, he decided that     22   the way.
  23   a more physical approach was required and            23   BY MR. RUFF:
  24   exclaimed to everyone that he was going to show      24      Q. So I watch OG. I see and give it a shot

                                                                                           76 (Pages 298 - 301)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                  888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 77 of 187 PageID #:364


                                                 Page 302                                                    Page 304
   1   - fail. And Peter announces that I'm going to    1        testimony.
   2   need a little bit -- a little more guidance and  2                 But answer again.
   3   says something along the lines of this is when I 3        BY THE WITNESS:
   4   tell them where I put my wood. That's another 4              A. I believe that that phrase does -- it --
   5   version of that same phrase, correct?            5        he straddles me from behind and takes over my
   6      A. Yes.                                       6        swing is relating to my previous comments. It
   7      Q. Okay. He straddles me from behind and 7             does not absolve him of it.
   8   takes over my swing.                             8        BY MR. RUFF:
   9            Did I read that correctly?              9           Q. No, that's not my question, ma'am.
  10      A. Yes.                                      10           A. That's what you're leading to.
  11      Q. All right. There's no indication in       11           Q. The reason -- a reasonably objective way
  12   this account of any inappropriate contact       12        of looking at what you wrote there does not
  13   physically, correct?                            13        indicate any offensive touching as far as your
  14      A. I think that's what straddles implies.    14        diary indicates, true?
  15      Q. Well, straddle would be the same thing 15              A. It's my diary. I am documenting how I
  16   Clint Hickman did, correct?                     16        feel, and I am telling you that that's what those
  17      A. No.                                       17        words mean.
  18      Q. Okay. So he didn't straddle you to --     18           Q. All right. Move to strike the answer as
  19   how did he do it then?                          19        not responsive.
  20      A. In a nonoffensive way.                    20                 You want the question read back?
  21      Q. Okay. All right. Well, my point is is 21                   MR. SEDAEI: I think that was
  22   there's no indication in this account of any    22        responsive, so objecting --
  23   offensive touching, correct?                    23               MR. RUFF: But it's not responsive to
  24          MR. SEDAEI: Objection, asked and         24        the question.
                                                 Page 303                                                    Page 305
   1   answered.                                             1          MR. SEDAEI: I'm sorry, if I may finish.
   2            But answer it again if you have --           2          MR. RUFF: Go ahead.
   3   BY THE WITNESS:                                       3          MR. SEDAEI: And so the extent that we
   4      A. My reference in this in my journal is           4   can object to it being stricken, I'd like to --
   5   what I previously said about the contact between      5   I'd like that to be on the record, too.
   6   me and him. So maybe I used the same word for         6          MR. RUFF: Fine.
   7   two different meanings.                               7          MR. SEDAEI: I think she's answered that
   8   BY MR. RUFF:                                          8   question more than once or twice, and you can't
   9      Q. Kind of like the joke, correct?                 9   keep asking questions until you get the answer
  10         MR. SEDAEI: Objection, form.                   10   you want.
  11            But answer if you understand.               11          MR. RUFF: Well, it's called cross exam,
  12   BY THE WITNESS:                                      12   and we know that she responded --
  13      A. Not in the context that I was in, no.          13          MR. SEDAEI: I think it's shopping for
  14   BY MR. RUFF:                                         14   an answer.
  15      Q. The whole context relates to the               15          MR. RUFF: Let me finish. I didn't
  16   comment. Can we agree on that?                       16   interrupt you.
  17      A. No. I told you already. Stop                   17          MR. SEDAEI: Okay.
  18   rephrasing stuff. I already told you.                18          MR. RUFF: We all know that there was a
  19      Q. All right. There's no indication of any        19   response, but it wasn't responsive to the
  20   offensive touching in this account. Can we agree     20   question. That's why I'm moving to strike it.
  21   on that?                                             21             So let's have Suzanne read it back.
  22      A. That's your interpretation.                    22             (Whereupon, the question was read as
  23      Q. Do you agree with that?                        23              follows:
  24         MR. SEDAEI: Objection, mischaracterizes        24          Q. The reason -- a reasonably

                                                                                            77 (Pages 302 - 305)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                   888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 78 of 187 PageID #:365


                                                Page 306                                                Page 308
   1      objective way of looking at what you              1     Q. And you made a donation to the event on
   2      wrote there does not indicate any                 2   page 2. It reflects that you want your donation
   3      offensive touching as far as your diary           3   back, correct?
   4      indicates, true?)                                 4     A. Yes.
   5   BY THE WITNESS:                                      5     Q. So you made a donation of $50, and you
   6      A. True.                                          6   wanted your $50 back, correct?
   7   BY MR. RUFF:                                         7     A. Yes.
   8      Q. Okay. If we can go to exhibit -- we            8     Q. Why did you want your $50 back?
   9   have got this marked as 19. Maybe it's best to       9     A. Because I was very upset about what
  10   just put random numbers on it.                      10   happened and --
  11             (Discussion off the record.)              11     Q. Understood. But what does that have to
  12             (Document marked as Dziubla Deposition    12   do with donation to the family?
  13              Exhibit No. 41 for identification.)      13     A. It doesn't have anything to do with it
  14   BY MR. RUFF:                                        14   honestly. I was just upset.
  15      Q. All right. On Exhibit 41, this is the         15        MR. RUFF: Exhibit -- what's the next
  16   text exchange -- I think it's the same text         16   one.
  17   exchange that counsel may have referred to. This    17        MS. CRONIN: We are on 42.
  18   just has the JCA number which they produced your    18            (Discussion off the record.)
  19   texts, JCA 173 through 183. Can we agree on         19            (Document marked as Dziubla Deposition
  20   that?                                               20             Exhibit No. 42 for identification.)
  21      A. Yes.                                          21        MR. SEDAEI: We only got one of these.
  22      Q. All right. This is Lauren Graczyk. Am         22   Do you have another one?
  23   I saying that correctly or --                       23        MS. CRONIN: Yes, I do.
  24      A. I think it's Graczyk.                         24        MR. RUFF: Exhibit 42 is this?
                                                Page 307                                                Page 309
   1      Q. Graczyk.                                       1         MS. CRONIN: Uh-huh.
   2      A. C-Z is pronounced like C-H.                    2   BY MR. RUFF:
   3      Q. And Ms. Graczyk, was she at the event?         3      Q. Exhibit 42 is the text exchange with
   4      A. No. That's why I was taking pictures.          4   Beata, and counsel already went through these. I
   5      Q. Okay. And this is your texts to her            5   have some different questions on the same
   6   beginning actually September 13th, but the one       6   document now marked 42. That's JCA 191 through
   7   that relates to after the event is actually          7   205 -- 206, correct?
   8   Tuesday, 10:37 a.m., on the front page. Can we       8      A. Yes.
   9   agree that that's Tuesday, September 18th, 2017,     9      Q. And this is an exchange with Beata,
  10   the day after?                                      10   correct?
  11      A. The day after, I thought it was -- it's       11      A. Yes.
  12   not the 19th. Or it's the day after, yes.           12      Q. And can we agree that there is no
  13      Q. Okay.                                         13   indication of any offensive touching by
  14             (Discussion off the record.)              14   Mr. Jacobsen in this exchange?
  15   BY MR. RUFF:                                        15         MR. SEDAEI: Take your time and go
  16      Q. Excuse me, the 19th, you're right.            16   through it.
  17   Excuse me, Ms. Dziubla, the 19th. That would be     17            (Discussion off the record.)
  18   the day after, correct?                             18   BY THE WITNESS:
  19      A. Correct.                                      19      A. What was your question again?
  20      Q. Can we agree that in this account here        20         MR. RUFF: Can you ask it again,
  21   there's no indication of any offensive touching     21   Suzanne.
  22   by Mr. Jacobsen regarding you in this text          22            (Whereupon, the question was read as
  23   exchange?                                           23             follows:
  24      A. Yes.                                          24         Q. And can we agree that there

                                                                                         78 (Pages 306 - 309)
                                          Veritext Legal Solutions
 www.veritext.com                                                                               888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 79 of 187 PageID #:366


                                                Page 310                                                    Page 312
   1      is no indication of any offensive                 1      A. Oh, my gosh, okay.
   2      touching by Mr. Jacobsen in this                  2      Q. Okay. So where does it in your response
   3      exchange?)                                        3   indicate any offensive touching?
   4   BY THE WITNESS:                                      4      A. It does not say that.
   5      A. Well, she says sorry for some blunt            5      Q. Okay. And not -- you never stated what
   6   questions, but were you touched; and I answered,     6   part of his body was physically touching you,
   7   yeah, he was showing me how to do a golf swing.      7   correct?
   8   BY MR. RUFF:                                         8      A. I -- again, I mean, just like with her
   9      Q. Right. So my question stands.                  9   and Lauren, it's not like I'm --
  10      A. Right, I'm answering her question was         10      Q. This could be answered a simple yes or
  11   I --                                                11   no. It's --
  12      Q. There's no indication anywhere in this        12      A. It could be, but --
  13   exchange of any offensive touching. Can we agree    13      Q. -- a cross exam question.
  14   on that?                                            14      A. I just -- you're just picking words --
  15      A. I'm purely talking to her because I           15   you're taking everything out of context, and it's
  16   wasn't offended. It wasn't, like, hey, check        16   frustrating me and it's late in the day. So this
  17   this out, I got groped by this guy and it was       17   is the response I'm giving you.
  18   awesome. Want to share with me. I mean, she's       18      Q. Let's just go with my question. Okay.
  19   asking me from a position of a police officer.      19             Can we have the question back,
  20   The only reason why -- I mean, that's what she      20   Suzanne.
  21   meant by that is that it's offensive, were you      21             (Whereupon, the question was read as
  22   touched.                                            22              follows:
  23   BY MR. RUFF:                                        23         Q. You never stated what part
  24      Q. No, no, you're misunderstanding me. She       24      of his body was physically touching
                                                Page 311                                                    Page 313
   1   asks you were you touched, but there's no            1      you, correct?)
   2   indication of any response from you indicating       2   BY MR. RUFF:
   3   that there was anything offensive about the          3      Q. Answer.
   4   touching. Can we agree on that? Because the          4      A. Correct.
   5   first thing you refer to is the comment.             5      Q. All right. And you've never described
   6      A. I don't agree with you again.                  6   any type of physical -- what body part or
   7      Q. All right. Just tell me where it               7   anything Mr. Jacobsen touched, any body part from
   8   describes any offensive touching?                    8   you, correct?
   9      A. It's in the context of our conversation.       9      A. Correct.
  10      Q. All right. Just tell me what language         10      Q. But what you did mention after his --
  11   you're referring to that suggests anything that     11   the question by Beata regarding touching is the
  12   there was offensive touching?                       12   comment, correct?
  13      A. Her question -- context of her question       13      A. Not correct.
  14   is asking if you were touched. That is at --        14      Q. Yeah, he was showing me how to do a golf
  15   touched offensively, inappropriately, against       15   swing and announced to everyone this is when it
  16   your will. That is her question, and I'm            16   is -- when -- this is the time when he shows them
  17   answering her question with yes.                    17   where his wood is. That's the comment, correct?
  18      Q. Well, I don't see that anywhere, so why       18      A. Right. But in response to her
  19   do you say --                                       19   question --
  20      A. It's on the first page.                       20      Q. Right, that's my whole point. In
  21      Q. Right. It says --                             21   response to the question regarding touching, you
  22      A. What do you think the question means?         22   refer to the comment, true?
  23   That's what it means.                               23      A. False. I answered her question. I said
  24      Q. I'm reading the words, Ms. Dziubla.           24   yes, yes.

                                                                                           79 (Pages 310 - 313)
                                          Veritext Legal Solutions
 www.veritext.com                                                                                  888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 80 of 187 PageID #:367


                                                    Page 314                                                   Page 316
   1      Q. And then immediately refer to the                  1             (Whereupon, the question was read
   2   comment, correct?                                        2              as follows:
   3      A. Correct.                                           3         Q. Okay. And, again, in this
   4      Q. That's all.                                        4      contemporaneous document, there was
   5             All right. We'll change. We got to             5      no indication of any offensive
   6   change.                                                  6      touching by Mr. Jacobsen. Can we agree
   7          THE VIDEOGRAPHER: We are going off the            7      on that?)
   8   record at 5:15 p.m. This is the end of media             8   BY THE WITNESS:
   9   set 4.                                                   9      A. I don't agree to that.
  10             (A short recess was taken.)                   10   BY MR. RUFF:
  11          THE VIDEOGRAPHER: We are back on the             11      Q. Okay. What page are you referring to?
  12   record at 5:40 p.m. This is media set 5.                12      A. I'm referring to 796 and --
  13          MS. CRONIN: Got it.                              13      Q. Anything else other than 796?
  14             (Document marked as Dziubla Deposition        14      A. Well, 796 and it continues on 797 at the
  15              Exhibit No. 43 for identification.)          15   top.
  16   BY MR. RUFF:                                            16      Q. Okay. 796, 797. Tell me where this
  17      Q. The last text message sequence is                 17   refers to specific reference regarding offensive
  18   with -- I don't know where I put my -- is with          18   touching?
  19   Rachael, Exhibit 43, correct?                           19      A. Yeah, he gave me a, air quotes, lesson
  20      A. Yes.                                              20   in golf and told everyone where he was going to
  21      Q. Ms. Dziubla; is that correct?                     21   put his wood.
  22      A. Yes, that's correct.                              22      Q. Right. Where does it refer -- I'm not
  23      Q. Okay. And, again, in this                         23   talking about the comment. I'm talking about
  24   contemporaneous document, there was no indication       24   offensive touching.
                                                    Page 315                                                   Page 317
   1   of any offensive touching by Mr. Jacobsen. Can           1      A. That's what lesson is in quotes, the
   2   we agree on that?                                        2   context.
   3          MR. SEDAEI: Take your time, go through            3      Q. Oh, so it's the word lesson?
   4   the whole thing before you answer.                       4      A. Well, it's the context of my messages.
   5          MR. RUFF: Oh, here, it is. It's all my            5   I mean, you can't take --
   6   fault.                                                   6      Q. So --
   7   BY MR. RUFF:                                             7      A. I'm telling her that I was offensively
   8      Q. While you're looking, Ms. Dziubla, the             8   touched.
   9   exhibit encompasses, for the record, JCA 785             9      Q. By putting lesson in quote?
  10   through JCA 825.                                        10      A. Yes.
  11      A. Yes.                                              11      Q. Okay. Nowhere do you refer to any body
  12            (Discussion off the record.)                   12   parts, touching any body parts, or how he touched
  13   BY MR. RUFF:                                            13   you. Can we agree on that?
  14      Q. Are you going to be a while?                      14      A. Yes.
  15      A. Yeah, slow reader.                                15      Q. Okay. And in that same quote, you refer
  16          MR. RUFF: Okay. Well, let's go off the           16   to the -- what you interpreted to be and you
  17   record.                                                 17   alone interpreted to be an offensive comment,
  18          THE VIDEOGRAPHER: Off the record at              18   correct?
  19   5:44 p.m.                                               19      A. That is the comment I heard, correct.
  20            (Discussion off the record.)                   20         MR. RUFF: All right. Exhibit 40 --
  21          THE VIDEOGRAPHER: Back on the record at          21   what is it?
  22   5:48 p.m.                                               22         MS. CRONIN: 44.
  23          MR. RUFF: Suzanne, do you mind reading           23         MR. RUFF: -- 4.
  24   it back.                                                24

                                                                                              80 (Pages 314 - 317)
                                             Veritext Legal Solutions
 www.veritext.com                                                                                     888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 81 of 187 PageID #:368


                                                  Page 318                                                  Page 320
   1            (Document marked as Dziubla Deposition        1   5:54 p.m.
   2             Exhibit No. 44 for identification.)          2   BY MR. RUFF:
   3   BY MR. RUFF:                                           3      Q. Who is Agada, A-g-a-d-a?
   4      Q. While we're getting the exhibit passed,          4      A. I don't know.
   5   you talked about an incident involving a coworker      5      Q. Is that your counselor?
   6   where you -- it's referred to in the note of your      6      A. No, I don't know.
   7   psychologist regarding a contact with a coworker       7      Q. Okay. If it's represent -- this was
   8   where apparently -- and this was discovered in         8   produced to us as representation --
   9   questioning by counsel, about how a person came        9      A. Oh, it says up here that was her last
  10   towards you or came at you at work; is that           10   name. I didn't know that was her last name.
  11   correct?                                              11      Q. Okay. So you do know who this is?
  12      A. Yes.                                            12      A. Yes.
  13      Q. And what is that gentleman's name?              13      Q. Who is Ms. Agada?
  14      A. I believe he's re -- you're referring to        14      A. Latavia was my Talk Space counselor.
  15   Sam.                                                  15      Q. Okay. And this is a recitation, it says
  16      Q. What is that gentleman's full name?             16   approximately a year ago. When did the incident
  17      A. I want to say Lerner is his last name.          17   occur with Sam from Talent Hitch?
  18   I'm not sure.                                         18      A. I don't recall.
  19      Q. L-e-r-n-e-r?                                    19      Q. What year?
  20      A. Sure, yeah.                                     20      A. I honestly don't recall.
  21      Q. Okay. And he was at Talent Hitch?               21      Q. You were there five months. Do we need
  22      A. Correct.                                        22   to go through --
  23      Q. Is he still there?                              23      A. I mean, I worked for several months from
  24      A. I have no idea.                                 24   home. I don't recall.
                                                  Page 319                                                  Page 321
   1      Q. The last time you knew of him was at             1      Q. Well, this wouldn't have occurred at
   2   Talent Hitch?                                          2   home. This would have occurred at the --
   3      A. Yeah, that's the last I recall, I know           3      A. I could have been in the office at that
   4   of his last employment, yes.                           4   time. I mean, I came in for meetings. I could
   5      Q. And then you swore at him and he -- or           5   have been there that day.
   6   he swore at you and then you swore at him,             6      Q. Okay.
   7   correct?                                               7      A. But I was working from home after the
   8      A. I did not swear at him.                          8   incident for sure.
   9      Q. Do I need to get the exact language out?         9      Q. And you have no idea of the day?
  10   In your own words, I told him to fuck off?            10      A. I don't, I'm sorry, I don't.
  11      A. No, he said to go fuck yourself and             11      Q. So it would have been after you left in
  12   chased me down the hall. I never said anything        12   October --
  13   to him. I retreated as far as I could.                13      A. So between October and March.
  14      Q. So you don't agree that you swore back?         14            (Reporter interrupted.)
  15      A. I did not.                                      15         MR. BOYLE: Can we go off the record.
  16      Q. I'm sorry?                                      16         MR. RUFF: Yeah.
  17      A. I did not.                                      17         THE VIDEOGRAPHER: Off the record at
  18             (Discussion off the record.)                18   5:56 p.m.
  19         MR. RUFF: Go off the record.                    19            (Discussion off the record.)
  20         THE VIDEOGRAPHER: Off the record at             20            (Document marked as Dziubla Deposition
  21   5:52 p.m.                                             21             Exhibit No. 46 for identification.)
  22             (Document marked as Dziubla Deposition      22         THE VIDEOGRAPHER: Back on the record at
  23              Exhibit No. 45 for identification.)        23   5:57 p.m.
  24         THE VIDEOGRAPHER: Back on the record at         24

                                                                                            81 (Pages 318 - 321)
                                            Veritext Legal Solutions
 www.veritext.com                                                                                   888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 82 of 187 PageID #:369


                                                   Page 322                                                  Page 324
   1   BY MR. RUFF:                                            1   when he came at me. And I was just, like, what
   2      Q. Exhibit 46, these are documents produced          2   the fuck is going on, and I just wanted to get
   3   by you. Exhibit 46 goes from 1818 to 1884. Can          3   away from him as soon as possible.
   4   we agree on that?                                       4      Q. And he came at you?
   5      A. Yes.                                              5      A. He physically charged at me. Like, we
   6      Q. Okay. If you look at 1827, February 7,            6   had a portion of the office blocked off for the
   7   6:17 p.m. This is a Talk Space discussion with          7   owner's dog. And I, like, kept going, opened the
   8   Latavia, correct?                                       8   door and got into the other part; and I was,
   9      A. Yes.                                              9   like -- and then I finally told him, I'm, like,
  10      Q. And her last name is Agada, correct?             10   I'm going to call the police if you don't, like,
  11      A. That's what it says.                             11   fricken get away from me.
  12      Q. If we go to the February 7th, 6:17,              12      Q. So he physically charged you, correct?
  13   about the fifth line down, THI, do you see that?       13      A. Yes.
  14      A. Yes.                                             14      Q. And he used pretty harsh words, correct?
  15      Q. Has been open for just a little over two         15      A. Yes.
  16   years, and just yesterday, that would be               16      Q. And you were upset, correct?
  17   February 6th, a coworker and I (we are all             17      A. Yes.
  18   independent contractors) tried to address "my          18      Q. Why didn't you sue him?
  19   attitude" with him. I explained to him that it         19      A. What -- it was an altercation at work.
  20   was a misunderstanding (oye I hate tying all this      20   Like I said, I've been in the industry for a
  21   stuff out - I'm scared I'm going to leave              21   really long time. Every little thing that hap --
  22   something out) but in a nutshell, I told him I         22   you think if I -- everything little thing that
  23   wasn't about to fight at work and said let's           23   happened or every little calendar I saw with a
  24   chalk it up to a misunderstanding; and as I            24   half dressed woman, if I -- I mean, that's not
                                                   Page 323                                                  Page 325
   1   walked out of the meeting room, meeting is              1   my -- I don't just go around suing people.
   2   misspelled, he told me to go fuck myself, and I         2     Q. You got a pretty tough shell, right?
   3   said -- and I was a piece of a sheet. I                 3     A. I have a high threshold.
   4   responded with grow the fuck up.                        4     Q. All right. Let's go to Exhibit 46.
   5              Did I read that correctly?                   5            (Discussion off the record.)
   6      A. You read it correctly.                            6         MS. CRONIN: Let's go off the record.
   7      Q. Okay. So that was your response to a              7         THE VIDEOGRAPHER: Off the record at
   8   coworker on February 7th, 2018, correct?                8   6:02 p.m.
   9      A. Correct.                                          9            (Discussion off the record.)
  10      Q. What was the misunderstanding about?             10         THE VIDEOGRAPHER: Back on the record at
  11      A. Basically I was brought on the team as           11   6:03 p.m.
  12   an expert of the industry, and I was told that at      12   BY MR. RUFF:
  13   any time that I -- if I needed to coach somebody       13     Q. So this is an email from you, at the
  14   on something that I could. And I addressed it          14   top, 9/27/7 -- 2017 at 10:51 a.m.?
  15   with him in front of a coworker, and he didn't         15         MR. SEDAEI: For the record, we're
  16   like it and he said let's talk about it one on         16   looking at Exhibit 44.
  17   one; and I said, okay, let's go into a private         17   BY MR. RUFF:
  18   room and talk about it. And so we went to go           18     Q. Is that correct?
  19   talk about it, and I said, you know, honestly I        19     A. Exhibit 44, yes.
  20   don't agree. I was very calm. I said, I don't          20     Q. Okay. And it's from you to Michael
  21   agree with, you know, where this is going. I'm,        21   Power, correct?
  22   like, let's chalk it up to misunderstanding and        22     A. Yes.
  23   let's get on with our day, man. And as I went up       23     Q. I'm going to the end of the second line,
  24   to leave, I tried to leave peacefully, and that's      24   you guys took care of. Do you see that?

                                                                                             82 (Pages 322 - 325)
                                            Veritext Legal Solutions
 www.veritext.com                                                                                    888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 83 of 187 PageID #:370


                                                  Page 326                                                     Page 328
   1      A. Yes.                                             1   BY THE WITNESS:
   2      Q. You guys took care of McGuire, you'll            2     A. No.
   3   take care of Mott --                                   3   BY MR. RUFF:
   4      A. Oh, Mott.                                        4     Q. You were willing to sue Mr. Jacobsen
   5      Q. -- too, now that he's out, but when it           5   because of his status, true?
   6   comes to me and being what I've been through at a      6     A. No.
   7   WORK FUNCTION, the best you can do is put me in a      7     Q. You were willing to sue Mr. Jacobsen
   8   defensive position with no opportunity to recover      8   because he was potentially an easy target,
   9   from this.                                             9   correct?
  10            Did I read that correctly?                   10     A. No.
  11      A. Yes.                                            11     Q. You were willing to sue Mr. Jacobsen,
  12      Q. So you looked at the opportunity to             12   because once you say something against a
  13   recover against JCA and Mr. Jacobsen as an            13   celebrity, it must be true, true?
  14   opportunity?                                          14     A. No.
  15      A. Like, in terms of --                            15     Q. You were willing to sue Mr. Jacobsen,
  16      Q. Like an opportunity, just what the              16   because you had an opportunity to recover;
  17   question says.                                        17   whereas you didn't have that same opportunity
  18      A. Again, I don't understand.                      18   against Sam Lerner, correct?
  19      Q. Your words, ma'am. You don't understand         19     A. I don't understand the question.
  20   your words?                                           20     Q. The jury will.
  21      A. Please don't talk to me that way.               21            You're willing to sue over a comment
  22      Q. What?                                           22   when apparently you portray yourself as thick
  23      A. The way you're taking to me. Like I'm           23   skinned; but when somebody physically charges you
  24   -- your idea of the opportunity -- no opportunity     24   and swears at you, you don't sue, correct?
                                                  Page 327                                                     Page 329
   1   to recover in terms of, like, time off and             1          MR. SEDAEI: Objection, form.
   2   figuring out what I'm going to do. I just              2             But answer if you understand.
   3   thought that he would be more empathetic to what       3   BY THE WITNESS:
   4   happened instead of putting me on the defensive.       4       A. You need to put yourself in my position.
   5      Q. Move to strike --                                5   I had just gotten out of a really tough situation
   6      A. That's what I meant.                             6   at JCA. I'm at a new company trying to figure
   7      Q. -- the answer as nonresponsive.                  7   shit out where I'm working on commission only,
   8            Do you know what the question is or           8   and somebody charges at me. If I can prevent
   9   do you want it reread?                                 9   something from happening from it getting to a
  10      A. I don't know how many times --                  10   litigation like this, I'm going to do it. And I
  11      Q. Do you want to know -- do you know what         11   asked him for help, and what I got was, okay, why
  12   the question is?                                      12   don't you work from home.
  13      A. I don't obviously.                              13       Q. What opportunity did you give
  14      Q. Okay.                                           14   Mr. Jacobsen before you sued him?
  15      A. Let's hear it again.                            15          MR. SEDAEI: Objection, form.
  16         MR. RUFF: Suzanne, can we have the              16             But answer if you understand the
  17   question.                                             17   question.
  18   BY MR. RUFF:                                          18   BY THE WITNESS:
  19      Q. It's a yes-or-no answer.                        19       A. I don't understand the question.
  20            (Whereupon, the question was read as         20   BY MR. RUFF:
  21             follows:                                    21       Q. The jury will. Thank you very much.
  22         Q. So you looked at the                         22             Exhibit --
  23      opportunity to recover against JCA                 23          MS. CRONIN: Go ahead, 46, right?
  24      and Mr. Jacobsen as an opportunity?)               24          MR. RUFF: -- 46.

                                                                                              83 (Pages 326 - 329)
                                           Veritext Legal Solutions
 www.veritext.com                                                                                     888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 84 of 187 PageID #:371


                                               Page 330                                                  Page 332
   1            (Document marked as Dziubla Deposition     1         MR. RUFF: And we are off the record.
   2             Exhibit No. 47 for identification.)       2         MS. CRONIN: We're done. We're off the
   3   BY MR. RUFF:                                        3   record.
   4     Q. Who is this photo taken by?                    4         THE VIDEOGRAPHER: This marks the end of
   5     A. I don't know.                                  5   media set 5 and the end of this deposition at
   6     Q. It was taken after the alleged incident        6   6:18 p.m.
   7   between you and Mr. Jacobsen, true?                 7         THE REPORTER: Do you want a copy of the
   8     A. Yes.                                           8   transcript?
   9     Q. Is that you in the photo?                      9         MR. SEDAEI: Yeah, PDF.
  10     A. Yes.                                          10            (Whereupon, the deposition was
  11     Q. Is that Mr. Jacobsen in the photo?            11             adjourned at 6:18)
  12     A. Yes.                                          12            (Signature was reserved.)
  13     Q. Have you ever written or said anything        13
  14   publicly regarding Mr. Jacobsen?                   14
  15     A. Not that I recall.                            15
  16     Q. Has your attorney?                            16
  17     A. I don't know what he writes.                  17
  18        MR. SEDAEI: Objection, foundation.            18
  19            But answer if you understand.             19
  20   BY MR. RUFF:                                       20
  21     Q. Has your attorney ever posted anything        21
  22   about Mr. Jacobsen publicly?                       22
  23     A. I don't -- not that I know of.                23
  24     Q. Has he posted anything about the              24
                                               Page 331                                                  Page 333
   1   incident occurring on September 18th, 2017?         1   STATE OF ILLINOIS )
   2         MR. SEDAEI: Objection, foundation.                             ) SS:
   3            But answer if you know.                    2   COUNTY OF C O O K )
   4   BY THE WITNESS:                                     3               I, Suzanne Burke, Illinois CSR
                                                           4   No. 084-002573, do hereby certify that ROWENA
   5      A. I don't know.
                                                           5   DZIUBLA was duly sworn to testify the whole
   6         MR. RUFF: All right. I have damage
                                                           6   truth, and that the foregoing deposition was
   7   questions.
                                                           7   recorded stenographically by me and was reduced
   8            Anything else for right now?               8   to typewriting by me, and that the said
   9   Anything else for right now?                        9   deposition constitutes a true record of the
  10            I have damage questions which I will      10   testimony given by said witness.
  11   reserve.                                           11               I further certify that the
  12            Pass the baton unless we're going to      12   reading and signing of said deposition was not
  13   move to another day.                               13   waived by the witness and her attorney.
  14         MR. BOYLE: You want to just --               14               I further certify that I am not
  15         MR. SEDAEI: Okay. So are you done?           15   a relative or employee or attorney or counsel of
  16   Can we go off the record.                          16   any of the parties, or a relative or employee of
                                                          17   such attorney or counsel, or financially
  17         THE VIDEOGRAPHER: Off the record at
                                                          18   interested directly or indirectly in this action.
  18   6:09 p.m.
                                                          19               IN WITNESS WHEREOF, I have
  19            (A short recess was taken.)
                                                          20   hereunto set my hand and affixed my seal of
  20         THE VIDEOGRAPHER: We are back on the         21   office at Chicago, Illinois, 24th of June, A.D.,
  21   record at 6:18 p.m.                                22   2019.
  22         MS. CRONIN: The last exhibit was             23            <%2108,Signature%>
  23   incorrectly marked as Exhibit 46. The photograph                  Certified Shorthand Reporter
  24   should be marked as Exhibit 47.                    24

                                                                                         84 (Pages 330 - 333)
                                         Veritext Legal Solutions
 www.veritext.com                                                                               888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 85 of 187 PageID #:372


                                                                       Page 334                                                                         Page 336
   1                   Veritext Legal Solutions                                    1           DEPOSITION REVIEW
                        1100 Superior Ave                                                     CERTIFICATION OF WITNESS
   2                      Suite 1820                                               2
                       Cleveland, Ohio 44114                                               ASSIGNMENT REFERENCE NO: 3405962
   3                    Phone: 216-523-1313                                        3       CASE NAME: Dziubla, Rowena v. J.C. Anderson, Inc., et al.
                                                                                           DATE OF DEPOSITION: 6/20/2019
   4
                                                                                   4       WITNESS' NAME: Rowena Dziubla
       June 24, 2019
                                                                                   5       In accordance with the Rules of Civil
   5                                                                                   Procedure, I have read the entire transcript of
       To: Sam Sedaei, Esq.                                                        6   my testimony or it has been read to me.
   6                                                                               7       I have listed my changes on the attached
       Case Name: Dziubla, Rowena v. J.C. Anderson, Inc., et al.                       Errata Sheet, listing page and line numbers as
   7                                                                               8   well as the reason(s) for the change(s).
       Veritext Reference Number: 3405962                                          9       I request that these changes be entered
   8                                                                                   as part of the record of my testimony.
     Witness: Rowena Dziubla           Deposition Date: 6/20/2019                 10
   9                                                                                     I have executed the Errata Sheet, as well
  10 Dear Sir/Madam:                                                              11 as this Certificate, and request and authorize
                                                                                     that both be appended to the transcript of my
  11
                                                                                  12 testimony and be incorporated therein.
     Enclosed please find a deposition transcript. Please have the witness
                                                                                  13 _______________           ________________________
  12                                                                                 Date              Rowena Dziubla
     review the transcript and note any changes or corrections on the             14
  13                                                                                     Sworn to and subscribed before me, a
     included errata sheet, indicating the page, line number, change, and         15 Notary Public in and for the State and County,
  14                                                                                 the referenced witness did personally appear
     the reason for the change. Have the witness’ signature notarized and         16 and acknowledge that:
  15                                                                              17     They have read the transcript;
     forward the completed page(s) back to us at the Production address                  They have listed all of their corrections
  16 shown                                                                        18     in the appended Errata Sheet;
  17 above, or email to production-midwest@veritext.com.                                 They signed the foregoing Sworn
  18                                                                              19     Statement; and
                                                                                         Their execution of this Statement is of
     If the errata is not returned within thirty days of your receipt of
                                                                                  20     their free act and deed.
  19
                                                                                  21     I have affixed my name and official seal
     this letter, the reading and signing will be deemed waived.                  22 this ______ day of_____________________, 20____.
  20                                                                              23         ___________________________________
  21 Sincerely,                                                                              Notary Public
  22 Production Department                                                        24
  23                                                                                         ___________________________________
  24 NO NOTARY REQUIRED IN CA                                                     25         Commission Expiration Date

                                                                       Page 335                                                      Page 337
   1           DEPOSITION REVIEW                                                   1            ERRATA SHEET
              CERTIFICATION OF WITNESS
   2                                                                                        VERITEXT LEGAL SOLUTIONS MIDWEST
           ASSIGNMENT REFERENCE NO: 3405962                                        2          ASSIGNMENT NO: 3405962
   3       CASE NAME: Dziubla, Rowena v. J.C. Anderson, Inc.
                                                                                   3   PAGE/LINE(S) /    CHANGE       /REASON
           DATE OF DEPOSITION: 6/20/2019
   4       WITNESS' NAME: Rowena Dziubla                                           4   ___________________________________________________
   5       In accordance with the Rules of Civil                                   5   ___________________________________________________
       Procedure, I have read the entire transcript of
   6   my testimony or it has been read to me.                                     6   ___________________________________________________
   7       I have made no changes to the testimony                                 7   ___________________________________________________
       as transcribed by the court reporter.                                       8   ___________________________________________________
   8
     _______________           ________________________                            9   ___________________________________________________
   9 Date              Rowena Dziubla                                             10   ___________________________________________________
  10     Sworn to and subscribed before me, a
     Notary Public in and for the State and County,
                                                                                  11   ___________________________________________________
  11 the referenced witness did personally appear                                 12   ___________________________________________________
     and acknowledge that:                                                        13   ___________________________________________________
  12
         They have read the transcript;                                           14   ___________________________________________________
  13     They signed the foregoing Sworn                                          15   ___________________________________________________
             Statement; and                                                       16   ___________________________________________________
  14     Their execution of this Statement is of
             their free act and deed.                                             17   ___________________________________________________
  15                                                                              18   ___________________________________________________
         I have affixed my name and official seal
  16
                                                                                  19
     this ______ day of_____________________, 20____.                                _______________     ________________________
  17                                                                              20 Date          Rowena Dziubla
             ___________________________________
  18         Notary Public                                                        21 SUBSCRIBED AND SWORN TO BEFORE ME THIS ________
  19         ___________________________________                                  22 DAY OF ________________________, 20______ .
             Commission Expiration Date
                                                                                  23       ___________________________________
  20
  21                                                                                       Notary Public
  22                                                                              24
  23
  24                                                                                       ___________________________________
  25                                                                              25       Commission Expiration Date

                                                                                                                                     85 (Pages 334 - 337)
                                                              Veritext Legal Solutions
 www.veritext.com                                                                                                                                 888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 86 of 187 PageID #:373


[& - 215]                                                                      Page 1

          &            121 4:6,6             1818 322:3           2006 26:23,24
 & 2:2,13 92:13,22     128 4:7               1820 334:2           2008 21:1 23:2,2
   93:20,23            12:00 121:21          1827 322:6           2012 41:10 43:18
                       13 4:4 84:23 85:3     183 306:19             43:24 51:19,20
           0
                         190:4,12 192:19     185 4:12             2013 41:10
 04542 5:22              196:8               188 4:13             2014 36:16 218:3
 084-002573 333:4      130 4:7               1884 322:3             218:11,16
           1           132 4:8               189 4:13             2015 21:8 33:16
 1 3:18 5:12 14:8      134 4:8               18s 197:10             36:17 217:23
   14:10,15 46:2       13th 307:6            18th 94:5 198:7      2016 32:18,23
   70:8 244:15         14 3:18 4:4 92:4,7      227:11 228:11        33:11 46:5
 1-6 280:15              93:17                 233:16 234:3       2017 22:2 33:6
 1.3 33:21             14th 221:17             247:13,14,16         46:5,8 81:8 93:4
 10 3:22 63:11,14      15 4:5 102:12,15        307:9 331:1          94:5 95:2,8
 100 21:15 256:10        190:2 200:9         19 4:7 128:4,6,9       178:21 186:1
 101 298:9,20 299:4      239:16                306:9                199:15 200:9,17
 102 4:5 297:22        150 4:9               191 309:6              207:13 209:4
 1048 65:5,5           153 4:9               197 4:14               212:8 215:11
 106 21:12             15th 200:17 201:6     1979 19:13             218:21 227:11
 1085 67:13            16 3:18 4:5 120:21    199 4:14               228:11 233:16
 1095 66:5               121:2 243:12        1997 26:19,21          234:3 247:2,6
 10:19 1:17 5:2          280:2,10,11,13,14   19th 121:19            298:6,16 307:9
 10:37 307:8             280:15,17             133:13 307:12,16     325:14 331:1
 10:51 325:14          163 4:10                307:17             2018 15:2,6 23:1
 11 3:23 70:2,14       166 4:10              1:15 177:10            46:12 218:21
   73:2 74:7 217:14    169 4:11              1:18 1:5 5:22          219:6 223:15
 1100 334:1            17 3:19,19 4:6        1:22 149:4             323:8
 1129 71:3               121:10,18 122:1     1:30 151:4 240:23    2019 1:16 5:3
 1146 71:10              235:13 239:17       1:38 149:8             333:22 334:4
 11:00 114:13            243:12 269:22                2           205 309:7
   122:14                296:8,13,15 297:7                        206 4:15 309:7
                                             2 3:18 15:22 16:2
 11:35 70:7            173 306:19                                 20th 5:2 147:5
                                               16:5 70:11 149:5
 11:47 215:12          176 4:11                                     149:12 151:11
                                               244:14,17 253:24
 11:48 70:11           178 4:12                                     153:16 207:13
                                               257:19 308:2
 11:58 121:19          17th 247:13                                  247:2,6,9
                                             20 1:16 2:2 4:7
   122:14              18 3:20,20 4:6                             21 4:8 132:22
                                               23:2 51:8 130:7
 12 4:3 82:2,5           21:8 95:2,8                                133:1
                                               130:10 137:17
   170:6,7               121:14,20 124:18                         210 4:15
                                               189:21 335:16
 120 2:19 4:5            197:4,4,9 235:5,9                        2108 333:23
                                               336:22 337:22
 1207 71:20              243:12                                   215 3:3 4:16
                                             2005 21:2

                                Veritext Legal Solutions
 www.veritext.com                                                        888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 87 of 187 PageID #:374


[216-523-1313 - 6:18]                                                           Page 2

 216-523-1313           2nd 178:21 205:4        296:22 297:5                5
   334:3                  205:10 206:2          301:5,9,14         5 3:20 18:20,24
 21st 150:4,16                   3            3:00 244:7 245:24      19:1 314:12 332:5
 22 4:8 134:5,7                                 246:4 251:5        50 258:13 308:5,6
                        3 3:19 17:11,12,14
 222 1:15 2:7 5:24                            3:05 130:13            308:8
                          17:21,22 18:3
 22nd 150:4,16                                3:18 226:10          500 2:3
                          149:8 217:19
   185:24                                     3:40 226:13          503-607-0224 3:5
                          226:10
 23 4:9 150:24                                3rd 179:14 205:22    5:00 114:1 116:17
                        30 4:12 42:21
   151:3                                        219:2                243:20 244:9
                          185:10,13
 23rd 209:4,13,23                                      4             245:13
                        300 42:23
 24 3:21 4:9 153:4                                                 5:15 314:8
                        300,000 224:7         4 3:19 17:16,18,22
   153:7 298:6 334:4                                               5:40 314:12
                        306 4:18                17:23 18:14
 246 4:17                                                          5:44 315:19
                        308 4:18                226:13 241:3
 24th 298:12,16                                                    5:48 315:22
                        30th 19:13              314:9 317:23
   333:21                                                          5:52 319:21
                        31 4:13 188:3,6       40 4:17 243:12
 25 4:10 163:19,22                                                 5:54 320:1
                        3100 2:19               297:9,10,12,14
 2500 2:14                                                         5:56 321:18
                        312-332-6733 2:5        317:20
 25th 151:5,11                                                     5:57 321:23
                        312-578-7458 2:16     41 4:18 306:13,15
   153:9
                        312-609-7692 2:10     42 4:18 308:17,20             6
 26 4:10 166:22,24
                        312-899-9090 2:21       308:24 309:3,6     6 3:20 18:20,24
   224:5
                        314 4:19              43 4:19 314:15,19      19:3
 2600 1:16 2:8
                        318 4:19              44 3:22 4:19         6/20/2019 334:8
 26th 157:22
                        319 4:20                317:22 318:2         335:3 336:3
   163:24 167:2
                        31st 15:6               325:16,19          60 258:24 280:12
   168:7 180:2 181:1
                        32 4:13 189:2,5       44114 334:2          60007 21:13
   181:14,20 182:6
                        321 4:20              45 4:20 118:2        60601-1106 2:8
   217:22
                        33 4:14 197:21,23       319:23             60602 2:20
 27 4:11 169:6,8
                          198:2               4542 1:5             60603 2:3
 27th 168:11,12
                        330 4:21              46 4:20 321:21       60606 2:14
   169:10 180:6,12
                        34 4:14 199:24          322:2,3 325:4      63 3:22
   181:3 214:23
                          200:2                 329:23,24 331:23   691 129:13
   215:11 216:7
                        3405962 334:7         47 4:21 330:2        692 129:22
 28 3:21 4:11
                          335:2 336:2 337:2     331:24             694 128:16
   176:11,14
                        35 4:15 206:16,19     4:00 246:4 251:6     6:02 325:8
 28th 202:22 203:4
                          246:12                251:17             6:03 325:11
   203:9 204:10,20
                        36 4:15 210:20,22     4:28 153:9           6:09 331:18
 29 4:12 178:13,16
                        37 4:16 215:6,8       4:45 133:13          6:17 322:7,12
 297 4:17
                        38 4:16                 134:17             6:18 331:21 332:6
 29th 176:15
                        385 3:2                                      332:11
   177:10 181:3
                        39 4:17 243:11
                          246:13,16,18,23
                                 Veritext Legal Solutions
 www.veritext.com                                                         888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 88 of 187 PageID #:375


[6th - affiliations]                                                          Page 3

 6th 322:17            9:41 198:6            account 263:18       adam 108:2 111:8
          7                     a              296:2 298:17         111:12 243:21
                                               299:14 300:12        249:7 251:20
 7 3:21 24:15,18       a.d. 1:17 333:21
                                               302:12,22 303:20     252:4,14 253:3
   322:6               a.m. 1:17 5:2 70:7
                                               307:20               256:24,24 260:13
 70 3:23                 70:11 121:19
                                             accounting 97:8        262:10 265:13
 718 198:24,24           128:14,23 129:7
                                               239:9                266:24 268:11
 724 199:8               177:10 215:12
                                             accurate 15:17         287:7
 785 315:9               307:8 325:14
                                               17:7 18:11 19:8    adam's 249:8
 796 316:12,13,14      abigail 262:19
                                               30:13 33:18 34:4   add 50:1 97:24
   316:16                263:24 264:10
                                               37:3 41:7 46:5       296:12
 797 316:14,16           265:11 287:8
                                               47:17 62:7 63:4    added 15:2
 7:36 130:12           ability 10:19
                                               153:20 210:2       adding 281:13
 7th 322:12 323:8      able 10:15 53:7
                                               233:18 253:9       addition 201:13
          8              54:5 98:9 109:13
                                               254:7                202:7
                         139:4,14 148:19
 8 3:21 28:16,19                             accusing 190:21      additional 41:23
                         148:20 161:11,12
   30:16 31:13 36:9                          achieved 25:9          50:5 74:9
                         162:3,22 163:7
   48:11 51:14 241:2                         acknowledge          address 21:11,14
                         174:15,20 194:19
 80,000 177:8                                  335:11 336:16        21:19,24 140:11
                         196:11 205:20
 803 246:24                                  acknowledges           322:18 334:15
                         264:7
 804 253:24 269:5                              130:21             addressed 89:14
                       absent 277:12
 807 209:5,10                                acknowledging          140:23 323:14
                         278:2,3,15
 808 209:8,15                                  150:12             adhere 194:19
                       absolutely 14:6
 809 246:24                                  acl 170:10 172:24      196:4
                         28:12 40:16 76:20
 82 4:3                                        193:13 194:16      adhered 64:19
                         202:8,10
 825 315:10                                  acquired 194:18      adjourned 332:11
                       absolve 304:7
 84 4:4                                      acronym 7:14         adjust 57:24
                       absorbed 123:24
 8:28 198:6                                    28:6               administer 6:6
                       ac 172:23
 8:45 298:7                                  act 185:3 225:4      admit 250:17
                       accept 56:9 167:16
          9                                    335:14 336:20      admitted 253:13
                         174:24 176:1,2
 9 3:22 44:20,23                             action 6:8 210:10    advertising 92:22
                       acceptable 7:17
   102:17                                      224:3 333:18       advice 127:22,24
                         159:18,20 174:19
 9/27/7 325:14                               actions 126:17         129:6 295:1
                         175:14,19 176:16
 90,000 223:20                                 161:16             advised 129:13
                         176:19 178:4
 92 4:4                                      active 194:21          135:2
                       accepted 56:7,17
 938 48:1                                    actively 34:23       advises 128:17
                       accepting 133:10
 97034 3:3                                     252:6              advising 128:24
                       access 66:10 137:1
 98 297:21                                   actual 71:21 73:8      217:6
                       accomplish 80:7
 9:00 128:14,23                                201:24 205:17      advocate 93:6
                       accomplishments
   129:7                                       234:18 288:9       affiliations 6:11
                         231:23

                                Veritext Legal Solutions
 www.veritext.com                                                       888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 89 of 187 PageID #:376


[affixed - approached]                                                            Page 4

 affixed 333:20            175:3,4,20 176:1    anderson's 19:2         52:19 59:11 72:19
   335:15 336:21           176:23 177:17       angel 270:8             73:4,22 77:21
 african 142:5             180:9               angelovicz 146:12       78:11 88:1 98:15
 afternoon 111:8         ahead 9:8 11:23         146:12,13,14          110:1 114:17
   112:1 124:22            20:21 68:16 175:1   anniversary 21:7        116:21 119:17
   130:13 133:13           268:9 282:13        announced 271:13        120:14 177:23
   136:24 151:5            289:2 305:2           294:16 313:15         181:16 182:8,15
   226:16 298:22           329:23              announces 274:18        182:22 184:4
   299:9,9               air 60:22,23            302:1                 185:1 191:20
 afterward 261:3           316:19              answer 9:8 10:1,4       192:10,16 196:5,7
 agada 320:3,13          al 334:6 336:3          10:11 69:18,19        196:23 197:18
   322:10                alcohol 251:10,12       73:6 74:13,13         262:6
 agency 30:17 40:8         253:15                75:16 84:15,16      anymore 87:8
 ago 25:20 27:5,5        alj 29:5 30:13          96:17 182:1 191:1     90:2,6,11 91:19
   94:16 233:3           allegation 192:18       213:9 226:1 227:7     97:14 165:6
   289:24 290:2            196:8                 231:3 250:14          235:15
   298:3 320:16          allege 225:3            278:3 282:13        apart 152:5
 agree 5:10 52:2           260:18                288:22 289:18       apparently 222:20
   67:17 72:2 134:10     alleged 330:6           290:1,17,24 291:1     254:2 318:8
   134:13 175:9          alleging 224:22         291:4,6,6,8,10,11     328:22
   181:11 186:12           225:14                291:14,22 303:2     appear 165:13,23
   246:22 287:21         allocated 61:4          303:11 304:2,18       166:4 335:11
   288:16 289:13         allow 288:23            305:9,14 313:3        336:15
   290:13 292:9          allowed 163:8           315:4 327:7,19      appearances 2:1
   293:9 294:20,24         194:3 222:18,20       329:2,16 330:19       3:1 6:11
   298:14 300:7,14       allows 236:2            331:3               appeared 2:6,11
   300:24 303:16,20      altercation 324:19    answered 75:18          3:6 165:18 166:1
   303:23 306:19         altogether 20:5         84:14 109:16        appears 209:8
   307:9,20 309:12       amended 16:12           224:20 290:16       appended 336:11
   309:24 310:13           17:22 18:4 19:3       298:2 303:1 305:7     336:18
   311:4,6 315:2           217:12                310:6 312:10        applied 64:1
   316:6,9 317:13        americans 142:5         313:23              apply 80:1
   319:14 322:4          amount 41:22          answering 291:17      appointment
   323:20,21               79:6 166:14 224:7     310:10 311:17         295:24
 agreed 134:2              238:22              answers 9:13          appreciate 83:3
   165:9 166:17          anderson 1:6 2:12       16:19 17:23 18:2      89:15 142:20
   175:6,12 220:17         5:19 6:14,16,18       18:4,10 217:13        144:6,9
   293:17                  7:11,14,17 29:13    anticipate 9:22       approach 275:9
 agreeing 175:3            46:4 65:12,22       anybody 9:1 12:3        299:23
 agreement 71:23           79:13 334:6 335:3     12:11 21:22,24      approached
   96:19 163:1 175:1       336:3                 22:4 35:1 52:14       265:24

                                  Veritext Legal Solutions
 www.veritext.com                                                           888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 90 of 187 PageID #:377


[approve - back]                                                                 Page 5

 approve 51:2             261:2 278:2         assumed 294:4         authority 242:8
   78:23                  290:16 302:24       assuming 15:2         authorize 336:11
 approved 150:7           329:11                28:21 194:20        authorized 6:6
   150:11,11 153:16     asking 7:19 9:22        195:5 237:21        authorizing
 approximate              11:21 47:13 50:20     262:20,21 284:6       149:21
   211:22                 66:1 95:8 109:21    assured 43:12         autobiography
 approximately            133:15 152:11,16      54:12                 229:7
   33:9,21 36:16          152:21 156:3,19     ate 250:3             autographed
   81:9 154:11            178:8 182:1,2       atlas 38:24 39:6,12     105:15,20 256:20
   240:19,20 251:17       185:21 190:22         39:12 40:8,23         259:18 298:24
   298:13 320:16          191:4 193:22          41:1 45:17,19         299:10
 april 20:12 21:8         209:7,12 225:18       218:6,9             ave 334:1
   23:2,2                 225:19 226:19       atmosphere 39:15      average 59:20,21
 area 28:3 49:1           230:15,16 261:13    attached 176:24       averaging 51:24
   110:23,24 237:4        277:7 290:3,8         336:7               avon 93:24
   237:23,24 238:5,7      292:3 305:9         attack 219:22         award 232:2
   238:9 259:9 285:8      310:19 311:14       attempt 10:3          aware 10:15 131:3
   285:22 286:20        asks 9:1 311:1          106:12                131:7,19,21
 areas 183:12           aspect 50:10 52:21    attended 94:5 95:1      254:22 255:9
   293:7                  171:5                 95:4                  281:19
 arena 231:23           aspects 162:4         attention 65:8        awesome 49:16
 argument 128:18        aspen 107:19,23         82:23 86:18           170:24 310:18
   128:19 129:1         assaulted 211:13        102:17 130:18                 b
   220:4                asserted 7:21           144:18 190:4
                                                                    b 2:15 3:16 62:10
 arms 294:8             assertively 108:21      211:9 213:5
                                                                      176:2
 arrested 22:10         asses 136:11          attesting 264:11
                                                                    bachelor's 25:10
 arrived 98:2,21        asshole 147:1         attitude 322:19
                                                                      25:11,23
   104:24 240:19        assholes 214:16       attorney 6:20
                                                                    back 12:21 15:19
 artist 143:4           assigned 56:22          11:10,14 15:10
                                                                      19:11 41:17 43:5
 arts 25:23               59:22 60:4            16:20 18:1,8 74:1
                                                                      43:9 48:10,16
 artwork 142:20         assignment 335:2        134:21,22 135:9
                                                                      51:17,18,19 53:9
   143:3,5                336:2 337:2           135:19 223:7
                                                                      55:14 60:7,9,15
 asian 140:15           assist 28:3             229:13 330:16,21
                                                                      65:2 70:10 75:7,8
 asked 10:10 12:20      assistant 36:23         333:13,15,17
                                                                      75:9,19,20,22 76:1
   12:23 35:20 38:19      249:9               attorneys 70:23
                                                                      80:12 84:21 85:21
   75:1,5,19,21 84:14   assisted 108:17         85:4 224:15
                                                                      86:17,20 87:11
   112:18 133:6         associate's 26:6,21   auctions 94:21
                                                                      90:8,9 92:24 97:1
   139:3,10 150:2       associated 47:15        117:5
                                                                      107:8 108:10,12
   158:19 165:1         assume 9:8 28:7       audience 88:21
                                                                      110:18,22 114:20
   177:7 181:9            194:16 237:14,16    audio 5:8,9
                                                                      116:7,12 117:3,7
   217:18 239:14          248:10 258:18
                                                                      117:17,23,24
                                 Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 91 of 187 PageID #:378


[back - bit]                                                                     Page 6

  120:23 121:7           254:3 255:13         beautiful 143:5       best 15:17 17:7
  123:9 129:10,11        259:18 267:15        beer 250:7 251:14       18:13 23:11 31:24
  130:4 149:7,21         270:18,20 271:5,8      252:7                 47:4 56:16 83:1
  154:5 155:24           283:14 299:11        beers 252:7             86:24 89:15 97:20
  156:1,15 162:7       balls 234:16           began 46:7 51:20        97:22 115:1 120:1
  163:7 164:7 165:4    bankruptcy 20:22         63:17 72:6            131:11,16 135:24
  165:7,14,19,20,23      22:21 23:4,7,13,15   begged 181:23           152:7 162:4
  166:2,4 167:24         23:21,23 24:10,23    beginning 49:19         182:20,20 194:23
  168:3,6 173:6          25:3                   132:13 198:5          210:13 221:9
  174:20,21 175:14     bar 212:17               245:7,11,12           243:1 263:9
  178:3,9,10 180:16    base 49:23               281:22 282:24         279:17 306:9
  180:19 181:17,23     based 49:24 57:20        283:13,15 284:18      326:7
  182:9,14,21 183:2      165:12 175:20          298:7 307:6         better 29:24 35:16
  188:24 197:1           187:13               begins 246:23           47:7 80:18 136:11
  199:1 204:23         basic 54:1 64:17       behalf 2:6,11 3:6       213:9
  212:22 216:1,8         194:8,10               6:13,15,21,23 7:1   beyond 300:1
  217:22 218:2,11      basically 11:6           53:4 205:22         bid 47:2 60:6
  226:12 261:4           13:14 41:18 42:24    believe 25:1 52:4       62:14 66:17 86:10
  270:9,16 271:21        45:11 48:24 51:10      52:15 65:24 74:8      143:20
  272:6 273:3,17         56:21 57:9 58:22       94:14 110:12        bidding 57:8
  280:20 286:12          59:16 62:24 87:8       113:8,11 114:4        58:11,12,17 59:24
  289:2 290:23           92:20 93:4 95:14       115:4,15 125:2        60:1 67:24 71:7
  291:1,22,22 296:6      103:18 136:2,4         132:10 136:6,23     bids 54:10 59:18
  301:5 304:20           137:7 154:23           145:15 147:12,15      67:2 212:24
  305:21 308:3,6,8       157:8 158:2,6          150:9,14 163:1      big 39:16 54:9,11
  312:19 314:11          164:20,23 165:9        187:15 191:17         96:5 236:2
  315:21,24 319:14       191:4 226:5            197:11,17 208:16    bigger 200:11
  319:24 321:22          323:11                 220:18 233:13,13      284:11
  325:10 331:20        basis 79:8 122:24        240:16 253:16       bill 53:8 142:15,18
  334:15               bates 48:1 198:24        257:18 262:10         143:2,12,18
 backed 171:9          bathroom 101:24          268:2 272:4         billing 49:4
  194:9                  102:6                  276:22 280:24       binder 63:5,17,20
 background 37:9       baton 331:12             293:11 297:23         75:7 155:21
  227:15               battle 212:11            304:4 318:14        birth 19:12,24
 bad 77:13 186:20      beata 125:22           belly 279:9           bit 11:4 19:22
  187:16 222:6,21        126:24 127:24        belong 74:3             20:24 29:16 34:8
  238:24 254:4           128:10,24 129:6      belonging 66:11         49:17 53:9 57:7,7
 balance 183:11          129:12 130:1         benefit 161:20          58:14 94:3 100:24
 balanced 60:14          295:2,4 309:4,9        171:12                132:10 215:1,16
 ball 105:22 109:13      313:11               benefits 158:23         269:5 271:15,18
  115:13 238:5                                  159:6,10,11,13        272:6 294:1 302:2

                                 Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 92 of 187 PageID #:379


[bitch - car]                                                                   Page 7

 bitch 79:17             16:3,13,15 17:15    broke 70:13           ca 334:24
 blank 155:6             17:19 18:17,22      brought 7:13          cackle 142:3
 blinderman 32:13        23:19 24:12,16        41:21 57:3 138:12   calendar 205:6
   33:15,20 34:6         28:13,17 31:11        144:18 229:5          324:23
   35:17,21 36:4         44:10,17,21 63:8      323:11              call 12:4 68:22
   37:14                 63:12 70:5,12       brunt 61:3              73:18 77:1 133:7
 blocked 324:6           73:19 74:16 75:23   buddying 106:23         140:15 157:16
 blow 79:21 216:24       81:24 82:3 84:20    build 29:19 58:13       164:11,12,19
 blue 261:6              85:1 92:1,5 102:9     58:14,20 62:23        165:12 166:9
 blunt 310:5             102:13 118:19         220:21                168:10,14 174:4
 blur 44:8               120:22 121:11,15    building 57:21          174:14,23 175:12
 bod 279:7               128:3,7 130:8         58:8,9 59:12,14       180:13,18,24
 bodies 278:9            132:20,23 134:6       62:17                 239:24 259:10
 bodily 276:17           149:9 150:22        built 73:12             324:10
 body 106:20 143:9       151:1 153:5         bunch 140:21          called 1:10 7:6
   277:4 278:24          163:16,20 166:23      214:16                29:18 30:10 37:24
   279:1,3 312:6,24      169:7 176:12        burfeind 53:8           38:2 41:2 63:6
   313:6,7 317:11,12     178:14 185:11         142:15,18 143:12      78:13 87:6,7 90:4
 book 156:14             188:4 189:3 190:7     143:14,15,18          105:21 106:13
 booths 115:2            191:12 197:15,21    burke 1:14 6:4          235:24 236:6
 bored 101:2             198:1 199:22          333:3                 237:5 238:2,8
 boring 235:16           200:1 206:17        burnt 209:18            267:14 269:8
   249:18 269:23         210:21 215:7        bush 252:5              285:16 293:7
 born 19:21              217:17,20 223:12    business 25:15          294:24 305:11
 boss 78:22 221:20       224:18 226:6          27:22 28:4,11       calling 142:6
 bother 140:17           291:19 301:15         62:3 66:15 93:11      297:7
 bothered 277:14         321:15 331:14         93:15,22 202:9,11   calls 31:9 74:11
 bothers 145:2         boys 148:5              202:12,14,15          133:10 181:5,10
 bottom 130:1          breadwinner 23:9        223:22                290:15
   200:6,13 298:10     break 10:8,9,12       busted 119:24         calm 323:20
 boulukos 53:10,11       86:13 149:2         busy 50:3 213:21      camaraderie
   53:20 78:16,17,18   briefly 11:16,24      butt 276:14 279:2       58:14 220:21
   82:13 85:9 142:6      12:8                buttocks 108:22       camera 272:17
 bounce 99:5           bring 29:12 72:9      button 279:9          cancer 43:16
 bowen 60:21           bringing 130:18       butts 43:2              94:17
   87:15 213:13          160:7 178:5 252:6   buzzed 253:19         candid 242:4
 box 155:24 237:7      broadcaster           buzzing 253:18          243:8
 boy 148:5               229:22                        c           cantrel 173:11
 boyle 2:9 3:14        broadway 46:23                              car 96:19,23 97:4
                                             c 2:20 307:2,2
   6:13,13 7:9,11        219:8                                       97:6 117:17,22,24
                                               333:2
   11:20 14:7,11,13                                                  118:1,5

                                Veritext Legal Solutions
 www.veritext.com                                                         888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 93 of 187 PageID #:380


[card - closer]                                                                Page 8

 card 58:18              243:5 279:17          324:5,12            clarification 9:4
 care 64:10,11           281:8               charges 328:23          125:3,12
   106:7 172:9,13      certainly 109:11        329:8               clarifications
   194:22 195:3,6      certificate 336:11    charging 220:7          85:24
   242:16 325:24       certification 335:1   charity 94:23         clarifying 125:5
   326:2,3               336:1                 230:1,2,18 231:20   clark 2:2
 career 52:8 118:11    certifications 27:3   chased 319:12         claudia 211:2,10
   137:15                27:9                cheaters 141:24         214:15
 cares 28:1            certified 1:14 27:4     142:1               clean 23:11
 carrying 23:9           333:23              check 148:3           cleaners 105:22
 cars 96:21            certify 333:4,11        310:16              clear 125:6 171:24
 cart 100:11,12,16       333:14              checked 213:7           183:1 256:1
   101:1,18 105:8      cfo 94:15               260:24              clearly 101:19
   110:22 111:5,5      chad 264:18,19        checking 54:16          162:7
   112:2 243:2           287:8                 56:22               cleveland 334:2
   257:21 259:23       chain 83:22,23        chicago 1:16 2:3,8    client 30:22 31:24
 carts 112:23          chair 55:5              2:14,20 6:1 26:12     49:5 59:2 68:5
   114:22 115:2,20     chalk 322:24            26:18 41:18 43:11     85:22
   252:7                 323:22                295:8 333:21        client's 59:5
 case 5:22 13:5,10     chance 70:15 82:6     children's 231:14     clients 57:23 61:4
   14:5 22:16 25:3       102:19 118:10         231:17                93:9 191:9 219:24
   102:16 162:16         171:5 223:10        chip 103:1,8,11,21      221:2
   174:1 190:3 334:6     266:4                 104:2,8 106:14      clifford 2:18
   335:3 336:3         change 76:8,9 91:4    choose 233:4          cliffordlaw.com
 catch 295:16            222:12 261:11       chose 50:5              2:21
 caught 37:22 38:3       314:5,6 334:13,14   chucked 115:13        clint 109:8 275:1
 cause 65:14,15          336:8 337:3         circumstance            275:13 276:10
   96:10 225:24        changed 73:16           52:11                 278:19 294:6
   226:2                 175:18 208:17       circumstances           302:16
 caused 225:3,14       changes 334:12          23:3 39:12 52:7,7   close 51:10 79:8
 ceased 80:24            335:7 336:7,9         83:6 195:20,23        96:13 108:24
 celebrating 257:11    characterization      civil 1:11 22:18        110:8 139:10
 celebrity 227:10        267:21                335:5 336:5           205:18 249:7
   227:22 228:4,12     characterize          claim 122:19,21         278:12,15,18
   228:16 256:18         184:15 188:15         123:2,21,23           293:20
   257:3 328:13        characterizing          124:15 183:5        closed 25:19 53:8
 cell 5:6 133:8,10       83:9                  295:24                155:23
 cellular 5:5          charge 56:3           claiming 137:6        closer 34:7,9 114:4
 center 26:16            122:11,15,16          161:11                114:8 236:22
 certain 41:22         charged 22:12         claims 7:20 74:8        278:18
   57:21 238:22          186:13 219:21

                                Veritext Legal Solutions
 www.veritext.com                                                         888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 94 of 187 PageID #:381


[closest - compromise]                                                           Page 9

 closest 249:5             256:24 257:17,19    commenting              158:15,24 161:8
 cloth 115:13              258:5 259:18          142:13 144:9          161:13,15,17,23
 club 148:5 228:11         260:8 266:1         comments 101:18         164:3 168:18
   236:2,15,24 238:4       287:23 288:18         137:17 140:18,20      171:18 173:22
   239:2 270:8,14          289:15 290:12         142:4,8 143:18        177:4,13,23
   284:1,2,5 285:16        292:8,17 296:17       144:17 161:7          178:19 181:16,22
 clubs 233:24            comedian 230:3          304:6                 182:20,23 183:18
   235:23 236:12,22        230:23 231:5,6      commission 32:1         191:22 193:2
   285:22 286:20         comes 92:21             49:24 222:7 329:7     194:23 199:1
 coach 323:13              114:22 162:16         335:19 336:25         201:1,19 206:9
 code 64:19                192:16 238:21         337:25                214:13 218:19
 coherent 102:8            255:16,18 274:20    commissioned            329:6
 cojowski 107:21           326:6                 143:4               company's 158:11
 cold 188:1              comfortable 54:6      commit 169:2            171:12 183:4
 colleagues 239:16         152:3               communication         compared 192:1
 collected 49:2          coming 150:10,12        79:2 151:9 221:23   compensated
 collectively 111:2        157:14 165:2,4,14   companies 51:3          225:16
 college 25:12,13          165:20,23 166:2       57:1 59:8 67:10     compensation
   26:12,22                175:23 177:6        company 29:18,21        40:23 42:2,7
 colors 213:8              178:9,10 180:19       30:10 33:8 34:2       56:13 177:7
 combination               222:9 228:10          35:7,8 36:12 37:2   competing 59:9
   214:8                   247:23 256:8          37:23 38:20 39:16   competitors 58:5
 come 12:21 41:17          294:8                 40:20 41:2 42:2     compiled 69:2
   43:9 44:4 58:10       command 200:21          42:15,17 47:8       complain 110:1
   60:7,9 66:10          commenced               49:16 54:2,3,20     complaining 145:6
   77:16 97:4 98:6,8       138:15                55:6 56:1 59:1,2    complaint 102:16
   100:9 103:20          commencing 1:17         61:20 66:11,18        102:17 104:10
   105:4,18 106:4,5      comment 106:17          67:15,19,22 69:8      108:20 130:21
   132:2 139:5             109:5,11 156:8        69:14 70:14,22        132:18 133:21
   143:19 148:13           160:3,7 184:24        72:1,3 73:2 74:6      137:11 138:6,11
   149:21 154:1            196:19 275:11,12      74:19,22 76:19,22     149:13 190:3,15
   157:1 162:7 163:7       275:16 276:3          77:22 78:3 80:7     complaints 138:3
   165:7,19 166:4          277:10,12 278:4       80:14,20 81:10,18   complete 8:7
   167:24 168:3,6,8        279:14 283:11         82:17 83:17 88:19     15:10 19:9 122:21
   174:20,21 175:14        285:24 303:16         93:2 123:22           198:18,20 218:3
   178:3 180:16            311:5 313:12,17       130:22 131:4,9,16   completed 334:15
   181:17,23 182:9         313:22 314:2          131:19 136:7,8      completely 9:23
   182:14,21 192:10        316:23 317:17,19      137:8 138:15          136:7 196:12,17
   199:1 201:22            328:21                139:21 141:15,23    compromise 167:6
   202:2 204:23          commented               143:2 148:8           167:12
   220:9,19,20 228:4       143:16 242:13         149:14 154:8

                                  Veritext Legal Solutions
 www.veritext.com                                                           888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 95 of 187 PageID #:382


[con - copied]                                                                Page 10

 con 119:4 146:20      confided 76:21        cont'd 3:1              162:5
   292:19                114:24              contact 66:10         continued 41:23
 concern 54:9          confident 34:10         90:22 123:14          208:3
   120:12 183:24         54:8 79:19            124:11 129:14       continues 246:24
 concerned 119:7,8     confidential 46:16      135:15,18 275:18      270:19 316:14
   126:16,18,19          46:22 66:10 67:9      276:19 278:5        continuing 93:14
   148:13 159:23       confidentiality         293:16 294:13,21      204:22
   160:10 161:6          66:6                  300:13 301:2        contract 39:8 40:1
   213:18              confirm 70:21           302:12 303:5          40:2,4 71:22
 concerns 130:24       confirmation            318:7                 202:17
   135:7 149:13          12:22 297:18        contacted 34:22       contracting 37:10
   160:21              conflicts 219:13        37:20 53:3 129:18     46:24
 concluded 154:23      confrontation           215:20 217:4        contractor 36:14
 conclusion 74:12        220:11,12           contacting 137:6,7      37:11 42:18
   156:18 285:20       confrontations          216:7               contractors 58:6
   286:17,23 287:4       81:11               contacts 68:9 69:4      322:18
   287:24 288:19       connected 30:12         71:16               contracts 222:7
   289:16 290:12         47:10 231:14        contain 31:13         contributed
   292:8,18            connection 27:18      contained 15:16         231:10
 concrete 163:3          66:16 70:23 72:22     17:6 19:8 73:2      control 283:17
   196:14                73:3 119:7            74:6 181:10         controlled 283:20
 concussion 124:24     consider 164:20       containing 218:1      controller 48:24
   127:13 211:11,20      164:23 165:10       contains 31:15        conversation
   213:12 214:3          176:3 177:5           63:24 66:6 71:6       11:15 12:3 29:21
 concussions           considered 60:22      contemporaneous         89:20 112:17
   213:10              consistent 76:11        314:24 316:4          141:16 143:11
 condescending         constitutes 333:9     contemporaneou...       146:16 156:17
   86:23               construction 27:8       247:5                 174:12 219:22
 condition 125:8         32:13 33:15 46:16   content 76:8 87:17      311:9
   172:12 173:15         47:11 51:21 52:8      183:18              conversations 5:5
 conditions 56:23        93:7,9 137:16       contents 292:14         80:9 114:17
   57:24 62:12 197:6     183:11 201:21,22    context 185:18        conversed 186:18
 conduct 131:20,22       209:19 223:14         187:5,7,19 188:19     186:20
   133:19 134:18         285:21 286:19         281:6 287:12        cool 105:23 144:5
   135:17 167:13         287:10,22 288:17      290:9 292:4,15,19     243:10
 conducted 131:15        289:14                293:12 303:13,15    coordinator 41:6
   154:3               consultant 46:16        311:9,13 312:15     cop 124:9 125:22
 conducting 130:23       215:23                317:2,4               127:19
 conference 154:16     consulting 72:16      continue 5:10         cope 155:3
   154:17                72:19 200:15          43:22 77:3 94:23    copied 186:7
                         201:14                151:16 152:1          187:17 189:19

                                Veritext Legal Solutions
 www.veritext.com                                                        888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 96 of 187 PageID #:383


[copies - covered]                                                             Page 11

 copies 14:11           136:14,21 138:15       283:6 284:19,21     count 51:18 140:5
   185:13 198:4         138:18 144:13,14       285:5,10,13           197:11,13
 copy 14:17 16:16       150:4,5 151:19         287:24 288:19       counterproposal
   17:22 19:1 31:3      153:14,18 154:3        289:16,22 292:22      168:13
   40:2 45:7 63:16      159:17 161:3,18        293:24 294:10,14    country 228:11
   102:15 121:2         163:11 164:5,6         294:15,18,19,22       239:2
   128:9 132:24         166:11,15,16           295:2,22 296:3,4    county 333:2
   133:2 155:13         167:7,17 173:24        299:16 300:4          335:10 336:15
   185:19 190:3,10      174:9 175:18,19        302:5,13,16,23      couple 21:16
   301:15 332:7         176:15,20,21,24        303:9 307:18,19       25:19 27:4,5 30:1
 copying 87:15          177:10 178:22          308:3,6 309:7,10      53:15 55:14 56:11
 cordial 79:5,10        179:19,22 180:4,8      312:7 313:1,4,8,9     80:5 86:8 95:20
   104:20               180:12,23 181:4        313:12,13,17          99:9 103:23
 corner 29:4            183:21 189:11,12       314:2,3,19,21,22      110:16 111:9
 cornerstone 46:24      195:14 198:15          317:18,19 318:11      112:23 116:18
   72:15,19 219:7,8     199:2,13,14            318:22 319:7          121:21 125:11
   223:14,22            200:23,24 201:3,4      322:8,10 323:8,9      148:1 199:4
 corporate 39:15        201:8,12 202:19        324:12,14,16          206:21 233:3
 correct 16:13 17:3     203:1,2 205:4          325:18,21 328:9       249:23 253:13
   20:8 22:22 24:7      208:15,19,20           328:18,24             258:14 261:5
   31:7 32:5,13         210:7 214:4 216:2    corrected 180:23        300:9
   33:12,16 34:3,18     218:23 219:7         corrections 334:12    course 76:9 77:18
   36:17,20,23 39:1     222:23 223:15          336:17                113:9 129:24
   41:2,11 42:16        224:3,8,24 228:2,5   correctly 29:17         169:17 230:23
   44:15 45:8,14,15     233:11 234:10,19       111:11 136:5          234:18,21 235:14
   46:9,13 55:21        238:20 240:1           194:15 247:12         237:1,16 238:2
   66:6,20 67:3,5       241:10,23 243:16       299:12 300:3          240:21 243:9
   68:6,11 69:18,19     244:2 247:9,10         302:9 306:23          248:3 251:24
   70:24 71:1,14,18     252:20 254:16          323:5,6 326:10        254:19 285:8,23
   72:4 76:13,14        255:14 258:6         cosmetics 94:2          286:21 293:7
   82:14 87:15,20       259:14 262:2,14      cost 48:24 202:4      court 1:1 5:21 6:3
   88:3,16,19 89:2      263:14 264:12        costs 49:3,3 62:17      7:13 8:5 9:17
   93:15,16 94:9,10     265:1,7,16,19,20     couch 152:6             19:23 335:7
   95:2 97:10 103:5     265:22,23 266:9      counsel 5:17 6:10     courtroom 8:17
   103:6 108:18,19      266:19,24 267:3,6      7:22 14:4 239:14    courts 1:12
   108:23 111:13        267:11 268:1,5,13      243:19 306:17       cover 136:11
   121:5,6 122:5        268:15,19 269:4,9      309:4 318:9           150:7 211:12
   127:1,21 129:8,9     270:3 271:15,19        333:15,17             221:16 256:21
   129:15 130:19        274:1,2,6,8,14       counselor 223:1       covered 32:8
   131:3 132:18         275:20 278:16,17       320:5,14              47:19 234:14
   133:13,17 134:22     278:21 279:12,13                             290:20

                                Veritext Legal Solutions
 www.veritext.com                                                         888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 97 of 187 PageID #:384


[coworker - demonstrating]                                                    Page 12

 coworker 141:17         46:19 72:15         david 141:17          decent 140:2
   185:24 187:8        currently 20:7        davison 215:9,13      decide 50:2 124:20
   219:17 318:5,7        35:17 223:13        day 46:19 60:1        decided 49:8 96:6
   322:17 323:8,15     customers 71:7,22       77:3 95:9 96:20       96:8 106:15
 coworkers 79:17       cut 73:11 97:19         99:24 111:13          124:22 125:5
   81:12 113:5 119:3     98:1 259:9            112:20 114:17         256:9 299:22
   146:23 184:19       cutoff 48:9             115:19 121:17       deciding 127:15
   185:6 219:14        cutting 55:2            125:6,11,20         decision 44:11,12
   220:8 260:3         cv 1:5 5:22             127:11 130:13         157:1
 crack 283:11                   d              135:3,4 136:17      decisions 118:17
 cracked 91:13                                 148:23,23 152:24    decker 295:15,17
                       d 3:11 4:1 320:3
   300:9                                       154:8 167:2           295:18
                       dad 43:15 119:8
 crane 264:18                                  168:11,12 179:16    deed 335:14
                       dads 213:14
   265:11 287:8                                180:6,14 181:14       336:20
                       daily 79:8
 crappy 62:8                                   186:24 204:10       deemed 334:19
                       damage 331:6,10
 create 139:20                                 205:23 206:2,6      defendant 2:11
                       damages 224:2,7
 created 31:1                                  227:21 240:14         3:6 5:18 19:2
                       damn 86:15
   207:10 208:22                               242:10 250:9          22:17
                       dan 20:10 235:17
 creating 172:12                               251:16,21 253:8     defendants 1:8
                       daniel 3:8 6:2
 cried 119:20                                  253:11 307:10,11      7:12
                       dark 54:23
   156:13                                      307:12,18 312:16    defensive 152:19
                       date 13:7 14:23
 crime 22:12                                   321:5,9 323:23        326:8 327:4
                         19:12 21:7 32:15
 criteria 50:1                                 331:13 335:16       definitely 79:6
                         151:5 179:10
 cronin 2:15 7:1,1                             336:22 337:22         98:8 110:24
                         198:7 205:17
   247:14 280:14                             days 56:11 123:10       116:15 145:19
                         209:24 211:22
   296:10,15 297:4,9                           147:16 150:8          225:6 275:13
                         247:9 334:8 335:3
   308:17,23 309:1                             247:17 334:18       definition 89:2
                         335:9,19 336:3,13
   314:13 317:22                             deal 90:20 96:5       degree 25:21
                         336:25 337:20,25
   325:6 329:23                                102:2 119:2 137:8     26:11,22
                       dated 178:21
   331:22 332:2                                146:18 148:15,18    degrees 26:3
                         179:15,18 200:9
 cross 119:6 212:15                            162:9,11,12 171:5   delivered 293:14
                         207:12 215:11
   254:10 305:11                               193:11 194:4        delivery 179:16
                         235:13
   312:13                                    dealing 51:7          demand 192:4
                       dates 15:2 20:23
 crossing 255:12                             dealt 137:17,18       demands 190:13
                         46:3 218:20,23,24
 crying 120:1                                  146:22                190:14,22,23
                       daughter 264:3
   139:21                                    dear 334:10             191:14 192:1
                       daughters 94:22
 cryptic 261:6                               debt 23:8 24:4,6      demonstrate
                         156:8 160:4
 csr 333:3                                   debts 24:2,9            106:15
                         242:17,18 256:11
 cued 106:12                                 december 121:18       demonstrating
                       dave 141:21 142:7
 current 21:5,11                               171:2                 272:18 280:18
                         142:13 143:8
   22:8 27:12 45:9
                         144:9
                                Veritext Legal Solutions
 www.veritext.com                                                        888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 98 of 187 PageID #:385


[demonstration - discussion]                                                    Page 13

 demonstration            246:17 297:11         246:9 253:23,24     directly 88:15
   104:12 109:10          306:12 308:19         296:23 297:6          272:15 273:6
 denied 159:1,10          314:14 318:1          301:4 304:14,15       333:18
   159:14                 319:22 321:20         306:3               disability 171:13
 denying 263:13           330:1 332:5,10      died 94:16            disadvantage
   264:24 282:4           333:6,9,12 334:8    differed 85:17          220:24
   298:5                  334:11 335:1,3      difference 236:21     discharge 24:23
 dep 16:23 129:12         336:1,3               263:23 275:10       discharged 24:2,6
 department             depositions 1:13        277:15                24:10
   140:10 334:22        deriving 57:6         different 47:5        disclose 224:14
 departure 74:24        describe 29:16          49:18 51:21 66:20   disclosed 164:13
   81:10                  58:2 76:15 79:3       80:17 86:6 98:24    disclosures 224:5
 depending 85:17          79:12 106:8           99:4 109:15         discovered 318:8
 depends 60:3           described 24:24         123:18 236:24       discovery 16:7
   251:13                 52:24 80:1 81:21      241:9,16 259:9        24:19 45:4 63:15
 deposition 1:9           87:19 89:20           276:2,7 277:10        70:18 85:5 128:11
   3:17 4:2 5:8,13,23     108:14 112:18         287:24 288:18         185:15,20 200:5
   8:1 10:23 11:5         160:1 313:5           289:15 293:3          206:21 221:11
   12:1 14:4,9,15       describes 311:8         303:7 309:5         discrimination
   16:1,5 17:13,17      design 25:12 26:1     differently 183:7       138:4
   18:20 24:14,18         29:18                 191:21 192:5,17     discuss 8:10
   28:15,19 30:16       desire 182:5            193:7,17 287:16       133:19 135:7
   31:12 36:8 44:19     desk 155:15,17        difficulty 88:2         138:17 144:24
   44:23 51:14 63:10      156:15              dime 44:4               149:12 151:18,21
   70:1 82:1,5 84:22    despite 182:18        dimes 231:18            152:14 154:2
   85:3 92:3,7          detail 96:22 118:1    diner 138:24            168:12 181:13
   102:11,15 120:20     detailed 96:20        dinner 98:8           discussed 67:24
   121:1,9,13,18,19     details 118:14          113:24,24 114:3,5     139:23 141:7
   121:24 124:18          119:13 194:11         114:21 116:16         149:16 164:19
   128:5,9 130:6,9      determine 62:12       dinnertime 114:8        180:24 224:15
   132:21,24 134:4,7    detrimental 80:10       115:23              discussing 214:12
   150:23 151:3         develop 68:5          dipper 270:17           224:24
   153:3,7 163:18,22    developed 66:15       direct 75:24 76:3     discussion 14:12
   166:21,24 169:5,8      67:2 68:10 71:17      76:12 82:23           44:9 91:14 113:18
   176:10,14 178:12     development             102:16 190:4          114:5 145:13
   178:15 185:9,13        142:18              directed 137:20         149:19 158:1,2
   188:2,6 189:1,4      diabetes 231:16       directing 65:8          160:21 162:2,21
   190:2 197:22         diagnosed 44:6          211:9                 168:15 172:16
   198:2 199:23           214:3               direction 87:9          182:4,22 190:6
   200:2 206:15,19      diary 233:14            203:11 245:21         198:21 199:11
   210:19,22 215:5,8      239:20,22 240:1                             243:13 289:7

                                 Veritext Legal Solutions
 www.veritext.com                                                          888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 99 of 187 PageID #:386


[discussion - dziubla]                                                           Page 14

   296:5,9,21 301:19      45:19 46:2 47:17       81:22 86:24 87:2    drop 216:3
   306:11 307:14          47:21,24 48:1,1        89:15 107:4         dropped 20:3,5
   308:18 309:17          58:23 63:10 64:4       111:14 128:20       drove 100:19
   315:12,20 319:18       64:10 70:1,19          129:2 143:20,23       101:1 102:7
   321:19 322:7           71:3,6 72:9,14,18      172:1 188:19          105:14 112:2
   325:5,9                82:1 84:22 85:4,6      203:13 207:14         117:17 119:19
 discussions 116:4        87:13 92:3,8           221:8 227:6           254:20
   119:16 180:7,11        102:11 120:20          248:19 252:19       drugs 10:19
   181:1                  121:9,13 128:5         269:9 273:13,19     drunk 97:3 99:14
 dismissive 132:12        130:6 132:21           273:20 291:15,17      252:5,14
 disputing 263:19         134:4 150:23         donation 96:9         dude 110:11 115:4
   264:13 265:6           153:3 163:18           308:1,2,5,12          142:15 146:1
 disrespect 84:10         166:21 169:5         door 83:19 324:8        211:11
   84:12                  176:9,10 178:12      dory 125:15           due 168:17
 disrespectful            178:16 179:22        double 49:21          duly 7:7 333:5
   89:13                  185:9 188:2,7        draft 57:11 175:1     duration 45:21
 dissatisfied 42:1,6      189:1 197:22           175:8               duties 56:19
   50:10 52:16 221:5      199:23 206:15,18     drawings 57:11        dziubla 1:3,10
 distance 236:3           206:24 210:19        dress 64:19             3:13 5:13,14,15,18
   267:16                 215:5 221:10         dressed 324:24          7:5,10 14:9,14
 distress 224:7,23        242:2 246:17,23      drew 28:23              16:1,16 17:13,17
   225:3,15,24 226:3      247:4 297:11,15      drink 99:17             17:20 18:19 19:15
 district 1:1,1,12        298:4 306:12           249:22 250:1,4,17     20:6,10 24:14,17
   5:20,21                308:19 309:6           251:10                28:15,18 44:19
 dive 230:14              314:14,24 316:4      drinking 99:16,18       63:10 65:5 70:1
 division 1:2 5:22        318:1 319:22           240:14 250:5          70:13 82:1 84:22
 divorce 20:20 23:5       321:20 330:1           251:16,21 252:2       92:3 102:11,14
   23:6,7 24:6           documented              252:14,24 253:4,8     120:20 121:9,13
 divorced 20:2            159:13 279:19        drinks 99:23            128:5 130:6
   295:13                documenting             250:11 251:8          132:21 134:4
 doctor 213:22            207:5 304:15           253:13                149:10 150:23
 document 13:2,9         documents 13:12       drive 2:13 100:12       153:3 163:18
   14:9,18 15:5,11,15     17:21 18:19,23         102:8 105:12          166:21 169:5
   15:16 16:1 17:13       19:1,5 25:2 67:23      236:3                 176:10 178:12
   17:17,24 18:5,7,8      68:3,6 73:2,8 74:2   drives 236:4            185:9 188:2 189:1
   18:11 19:2,4           74:9,19,20 78:1      driving 100:16          190:1 197:22
   24:14,17,19,20,23      198:17 205:16,21       101:2 105:8 110:6     199:23 206:15
   25:5 27:7 28:15        322:2                  112:21 157:11         210:19 215:5
   28:20 30:15 31:1      dog 324:7               243:2,16 254:2        226:16 246:17,24
   32:4,8 33:14 36:8     doing 27:21 61:23       256:17 259:20         297:11 306:12
   44:19,22,24 45:3       66:19,21 76:7                                307:17 308:19

                                  Veritext Legal Solutions
 www.veritext.com                                                           888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 100 of 187 PageID #:387


 [dziubla - employment]                                                        Page 15

    311:24 314:14,21      233:14 240:9          132:8,16 133:2,5    employ 123:16
    315:8 318:1           275:5 295:1,21        133:12,24 134:8     employed 28:22
    319:22 321:20         297:15,23             134:16,20 137:1      53:1 64:2 65:21
    330:1 333:5 334:6   eeoc's 126:22           149:24 150:1         66:9 76:7 143:4
    334:8 335:3,4,9     effect 8:17             151:3,6,9,11,15      177:18
    336:3,4,13 337:20   effects 214:6,9         153:6,8,10,21       employee 40:15
            e             253:15                154:7 157:15         49:23 63:6 65:13
                        efforts 89:1 93:15      163:22,24 164:2,9    65:21 66:2 81:14
  e 3:11,16 4:1
                          162:4                 165:13,18 167:1,3    97:9 104:11 109:8
    132:24 239:13
                        ehrlich 2:2 81:15       167:5,11 168:7       145:14 146:11
    295:20 318:19,19
                          83:9 145:14,18        169:9,12,17          155:13 158:5,23
  ear 77:1
                        ehrlich's 81:17         173:20 174:8,11      159:10,13 160:24
  earlier 104:23
                        eight 51:21 52:5        176:14,24 177:9      195:17 197:16
    169:24 170:2
                        either 22:17 52:11      178:11 179:9         333:15,16
    172:19 218:5,7
                          55:1 65:12 97:21      180:2,15,21 181:4   employees 36:5
    234:5 241:24
                          133:18 151:9          181:20 182:5         47:4,6,8 99:9
    255:24 261:18
                          167:21 175:24         187:9 215:8,24       102:24 103:11,12
  early 36:1
                          176:19 249:12         221:20 222:3         145:3 172:12,15
  easier 207:18
                          253:3 264:8           279:22,24 300:5      192:3,5 222:9
    208:24 220:21
                          272:13 295:14         325:13 334:17       employer 36:9
    283:17
                        elaborate 225:10       emailed 179:4         72:7 75:11,13
  easily 184:16
                        electric 46:24 48:2    emailing 215:17       138:7
    283:19
                          48:5,19,23 49:7,15    215:22              employers 32:3,5
  east 62:16
                          219:8                emails 55:14 69:9     52:16 217:22
  eastern 1:2 5:22
                        elevation 270:9         87:8 89:1,16 90:2    218:2,4,14
  easy 328:8
                        elk 21:12 134:3         90:5,17 91:18,20    employment 31:13
  eat 98:9 142:11
                        ellie 35:11             121:16,22 134:17     32:12 33:4,8
  eboyle 2:10
                        else's 97:6             136:8 140:7 179:8    34:18 35:8,23
  ed 6:23 60:21 61:8
                        email 12:20,24          200:12 228:15        42:9,10 44:14
    61:14 87:15 88:5
                          13:7,20 69:10        embrace 142:15        46:3,19 49:6
    88:8 213:13
                          82:9,20 83:11,11     emotional 191:6       50:10 59:20 63:3
    226:17 291:19
                          83:16 85:8 86:20      224:6,23 225:3,15    63:18 64:1,7
  edge 55:2
                          86:22 87:3,13,14      225:24 226:3         65:11 67:18 69:15
  education 25:9
                          87:17 88:16 89:7     emotionally           72:4,23 76:10,18
    27:13,17 28:3
                          89:20,22 90:3,7,8     151:16               80:2 81:4 177:14
    34:11 231:14
                          90:13 91:4,15,15     empathetic 170:15     177:20,24 193:10
  edward 2:15
                          91:17 119:15          327:3                197:7 199:16
  eeoc 12:17 122:11
                          120:15 121:2,5,18    empathize 136:10      203:15 209:18,23
    122:15,19 123:15
                          121:20 124:17        empathized 172:1      210:6,6,16 215:3
    123:21 124:11
                          125:7 129:4          empathy 158:18        218:21 223:23
    129:15,18 135:15
                          130:11,14 131:1                            225:5,23 319:4
    137:6 229:19
                                  Veritext Legal Solutions
  www.veritext.com                                                        888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 101 of 187 PageID #:388


 [empowering - exhibit]                                                          Page 16

  empowering            erling 1:7 3:6 5:19    events 196:12          309:3,9,14 310:3
    127:17              errata 334:13,18         224:24               310:13
  enclosed 334:11         336:7,10,18 337:1    eventually 101:2     exchanges 136:16
  encompasses           esq 334:5                249:15             exclaimed 299:24
    315:9               essentially 54:17      everybody 66:18      exclusions 58:1
  encounter 298:14        62:2                   100:13 110:9         85:24
  encourage 213:19      establish 179:10         114:22 240:24      excuse 43:14
  encouraged 96:3       established 47:1         241:6,14 245:1,2     246:10 298:21
    120:10                218:5,7 267:17         287:2                307:16,17
  encouraging 272:1     estimate 57:12         everyone's 97:20     executed 271:4
  ended 33:5,8          estimating 56:6,18       185:3                294:11 336:10
    38:18 42:23 46:11     61:15 81:22 87:18    evolved 93:5         execution 335:14
    69:15 102:5           261:10               ex 109:8               336:19
    111:24 116:17       estimator 29:20        exact 14:23 106:10   executive 81:19
    118:9 119:10          33:24 41:6 56:20       126:13 147:10        88:19
    134:1,2 173:3         60:18 68:5 76:7        192:24 200:20      executives 78:14
    179:5 261:9           107:17 145:23          256:7 269:20         82:16 83:16
  ends 284:13             202:1 223:18           279:18 298:4       exhibit 3:17,18,18
  engineer 59:12          261:8                  319:9                3:19,19,20,20,21
  engineering 26:9      estimators 60:20       exactly 61:22          3:21,22,22,23 4:2
    26:10                 60:22 61:14 85:16      100:1 145:16         4:3,4,4,5,5,6,6,7,7
  engineers 43:1        et 334:6 336:3           211:21 272:16        4:8,8,9,9,10,10,11
  enjoy 79:13 80:24     eugene 2:9 6:13        exaggerated 215:1      4:11,12,12,13,13
  entered 336:9         evening 119:15         exam 305:11            4:14,14,15,15,16
  enters 71:22            121:3 134:9            312:13               4:16,16,17,17,18
  enthusiastic            157:12               examination 1:10       4:18,19,19,20,20
    204:15              event 8:8 35:15          3:14,15 7:8          4:21 14:8,10,15
  entice 49:19            40:14 94:17,19,24      226:14               15:22 16:2,5,23
  entire 35:13            95:1,7,24 96:11,18   examined 7:7           17:12,14,16,18,22
    119:20 137:15         102:23 123:20        example 109:6          17:22,23 18:3,14
    152:18 186:4          133:12 171:14        examples 75:3          18:20,24 19:1,3
    284:16 335:5          175:17 179:17          191:16               24:13,15,18 28:14
    336:5                 182:19 207:22        excel 85:14            28:16,19 30:16
  entirety 281:2          214:6 218:13         exception 24:8         31:13 36:9 44:20
  entitling 127:16        226:20 228:1,18      exchange 110:14        44:23 48:11 51:14
  entry 46:15 209:4       230:6 232:19           129:24 169:9         63:11,14 70:2,14
    209:12                233:8 235:1,3,4        198:4,20 200:6       72:22 73:2 74:7
  environment             241:13 247:12,13       201:5 202:21         82:2,5 84:23 85:3
    147:9,12,19           247:17 248:6,13        215:9 216:1,6        92:1,4,7 93:17
    155:11                262:1,1 299:15         221:11 249:12        102:10,12,15
                          307:3,7 308:1          306:16,17 307:23     120:21 121:2,10

                                  Veritext Legal Solutions
  www.veritext.com                                                          888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 102 of 187 PageID #:389


 [exhibit - feel]                                                              Page 17

    121:14,18,20        expecting 42:21                 f           false 313:23
    122:1 124:18          153:13              f 6:23,23             familiar 14:24
    128:4,6,9 130:5,7   expensive 40:17       f.e. 36:9,12,21         15:4 54:24 58:8
    130:10 132:22       experience 28:8         37:5 38:20 39:10      230:1 237:13
    133:1 134:5,7         49:14 78:4 89:10      39:15                 254:14 287:14
    150:24 151:3          109:14 130:17       face 106:22 155:6     family 94:20,22,24
    153:4,7 163:19,22     135:22 201:21         273:1                 143:6 262:22
    166:22,24 169:6,8     286:7               facebook 188:9,13       308:12
    176:11,14 178:13    experienced 286:6       189:6,11            fan 78:22
    178:16 185:10,13      294:5               faced 196:13          far 25:18 48:10
    188:3,6 189:2,5     expert 28:8 105:4       240:17                66:12 77:7,10,12
    190:2 197:23          220:1 258:15        facing 272:10,16        78:15 90:18,18
    198:2 199:24          323:12                272:21 273:4,14       101:19 119:18
    200:2 206:16,19     expiration 335:19       273:15 274:12         159:13 181:22
    210:20,22 215:6,8     336:25 337:25       fact 24:22 96:6         211:24 220:9
    217:15 243:11,12    explain 108:18          132:5 178:2           227:6 258:23
    246:8,15,16,18,23     187:3 209:17          201:10 209:22         259:5 260:20
    280:2,9 296:8         217:3                 224:5 226:4 275:4     268:11 287:11
    297:12,14 301:5,9   explained 76:5          281:19 286:5          304:13 306:3
    301:14 306:8,13       135:14,15 293:4       294:16 300:20         319:13
    306:15 308:15,20      322:19              fail 271:6 301:6      fast 51:6 57:4
    308:24 309:3        explains 230:5          302:1                 144:7
    314:15,19 315:9     express 120:12        failed 74:10          faster 207:4
    317:20 318:2,4        142:21 269:15         293:21              father 43:24
    319:23 321:21       expressed 148:1       failure 74:18         fault 315:6
    322:2,3 325:4,16      155:1                 167:7               favor 171:24
    325:19 329:22       expressing 145:5      fair 10:6 14:2 28:4   favorable 197:17
    330:2 331:22,23       160:9                 30:8 31:5 33:21     february 41:10
    331:24              expression 181:21       35:18 42:2 61:13      51:19 221:17
  exhibits 17:21        extended 55:22          61:17 62:4 63:23      322:6,12,17 323:8
    18:18,24 240:12     extent 69:2 77:23       71:5 87:22 119:9    federal 1:11 7:13
  existence 25:17         126:6,8 158:18        158:13 191:7        feel 9:2 28:2 32:20
  existing 56:23          194:8,10 231:8        247:20 252:10         32:20 54:5 55:13
    62:11                 259:17 305:3          254:11 255:13         104:14 135:24
  exit 220:3            extra 173:8             267:21 272:2          154:24 159:14
  expand 28:11          extreme 183:24          274:9 275:8,11        160:14 162:18
  expect 89:11          eye 117:12              276:3 293:14          196:3 202:6
  expectations 88:2     eyes 58:11 273:15       298:18                259:12 260:13
  expected 63:2,4                             fairway 236:16,18       276:18 277:3
    64:22                                     fall 123:9              289:24 290:20
                                                                      291:3 292:17

                                 Veritext Legal Solutions
  www.veritext.com                                                         888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 103 of 187 PageID #:390


 [feel - forms]                                                                   Page 18

     298:2 304:16           295:24                 130:16 137:23       flow 106:2
  feeling 124:9          filed 5:20 23:23          138:11 144:17       fluid 57:8 270:18
     149:20 207:5           25:3 122:11,15         157:24 169:11       flying 213:8
     250:8                  137:11                 179:4 180:23        fmla 155:8 158:1,3
  feelings 146:4         filing 124:15             186:19 207:12         159:15,20 164:4
     147:4                  229:15                 208:6,7 211:19        169:16 180:2
  feet 173:7 258:13      filings 233:14            216:15 235:3        focus 124:23
     258:24              filled 61:6 126:21        236:5 242:24          231:13
  fell 152:5 212:17      finally 102:8 324:9       267:5,24 295:19     focused 137:4
  felt 35:15 79:18       financial 23:10           297:15 311:5,20     focusing 186:6
     83:15,24 86:21         94:20               fit 49:10 119:6        follow 55:10 63:4
     88:14 104:11,13     financially 6:8           212:15                64:22 68:1 121:20
     122:16 123:7           333:17              fitness 27:15,18,21      157:23 200:14
     125:2 135:14,16     find 69:23 93:10          93:5 202:15           223:7
     136:1 145:19           101:7,12 114:23        223:22              following 89:19
     147:3,8,19 152:3       117:24 146:9        five 14:11 21:18         121:17 130:13
     152:18,19 158:11       188:21 189:13          70:4 100:10           138:18 151:4
     158:14,24 159:10       203:24 230:17          103:17 117:13,16      154:6,8 163:23
     182:18 184:4,13        241:18 296:1           233:16 250:19,21      180:6 207:22
     191:21 192:3           334:11                 250:22 251:2,8        243:6
     220:4 277:12        fine 25:23 43:21          298:13 299:15       follows 7:7 286:14
     278:4                  43:21 70:5 105:19      320:21                288:12 289:9
  female 280:18             105:22 117:10       flag 237:18,21           292:2 305:23
  fh 42:15,17,18            157:11 169:3           258:19 259:6,10       309:23 312:22
     44:11                  175:7 227:9         flagged 105:14           316:2 327:21
  fields 92:13,23           243:10 299:21          255:22 256:18,23    foregoing 333:6
     93:21,23               305:6                  257:5,10,17,19        335:13 336:18
  fifth 322:13           finish 9:24 116:15        258:5 259:13,14     forest 228:11
  fight 322:23              255:3 270:19        flags 298:24             239:1
  figure 27:19 47:10        305:1,15               299:10              forget 30:1 68:24
     69:22 85:13 118:3   finished 7:22          flextime 194:3           108:3 141:24
     157:9,9 158:6,21    finishing 111:16       flip 47:23 65:5          156:6
     167:18 170:5           114:20                 66:5 67:13 71:2,9   forgot 39:9 86:17
     248:23 256:2        fired 146:3 171:3         71:20 128:16        form 23:16 73:5
     262:5 272:15           193:18 195:13          129:12 155:22         126:21 250:13
     273:4 329:6         firm 6:3,4             flipping 16:22           288:21 303:10
  figured 23:11          first 3:2 7:6 38:1,2      129:21 214:11         329:1,15
     34:13 39:14 49:13      53:13 62:2,6        floor 55:3             formal 28:2 74:1
  figuring 327:2            63:16 76:5 87:11    flooring 100:23          206:9,13
  file 23:4,7 122:16        87:13 102:22        florida 229:9          forms 158:4
     123:2,11,20            122:18 128:13          230:8,11,19

                                   Veritext Legal Solutions
  www.veritext.com                                                            888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 104 of 187 PageID #:391


 [forth - go]                                                                    Page 19

  forth 55:14 110:18   friendly 79:10         future 176:6           gilmore 232:15
    270:9              friends 29:13                   g             ginger 186:15,24
  forward 71:10,20       58:21 97:11,13,15                           girlfriend 125:22
                                              g 320:3
    90:16,22 144:7       97:17 184:19                                girls 242:14,17
                                              game 146:1
    334:15               201:18 211:6                                give 10:1,15 48:12
                                              games 232:13,15
  forwarded 90:4         239:16,18                                     58:17 59:3 60:7
                                              garage 119:22,23
  fought 117:23        friendships 77:6                                62:9 75:19 124:5
                                              garden 134:3,14
  found 12:23,24       froman 3:8 6:2                                  125:1 127:14
                                                136:21
    29:11,15 183:5     front 8:18 12:22                                167:12 204:3,8
                                              garland 53:11,21
    230:7,10 255:11      107:6 191:9                                   211:22 213:17
                                                76:13,16 77:8,11
    290:1                254:11 264:6                                  223:10 268:7
                                                77:21 87:14
  foundation 330:18      270:14 271:18                                 269:12 271:23
                                                185:24
    331:2                272:18,22 273:6,8                             291:18 296:2,11
                                              gas 118:5
  four 20:12 21:5        307:8 323:15                                  296:20 301:6,13
                                              gathered 8:4
    41:11 60:2 81:9    frontal 279:6                                   301:24 329:13
                                                124:3 258:4,8
    100:10 103:17      frustrated 80:7                               given 8:15 53:1
                                              gathering 125:4
    165:1 166:14         141:12                                        63:2 74:21 75:12
                                                191:15
    173:23 180:24      frustrating 86:12                               75:20 123:22
                                              gcs 58:17
    266:18               312:16                                        159:21 266:8,10
                                              ge 218:6
  fourth 47:24         fuck 115:14                                     266:11 267:4
                                              gear 38:10
  fragment 282:17        119:24 220:5                                  275:6,7 333:10
                                              gearing 136:2
    282:21               319:10,11 323:2,4                           gives 263:17
                                              gears 94:3
  frame 30:2 32:8        324:2                                         264:11 265:4
                                              gene 7:11 246:9
    35:11 110:17       fucked 127:18                                 giving 108:16
                                              general 37:10
    218:10 246:1       full 19:14 49:22                                119:13 127:16
                                                42:18 48:2,5,19,22
  frank 104:22           130:24 202:8                                  178:6 312:17
                                                49:6,15 58:6 86:1
    135:21               235:9,11 282:5                              glance 70:17
                                                116:10
  franticly 214:21       286:2 293:4                                 glancing 221:15
                                              generally 185:4
    214:23               318:16                                      go 5:11,16 8:21
                                              generated 189:19
  free 9:3 174:20      fully 131:4,6,7                                 9:8 11:23 19:22
                                              generic 73:15
    202:4 335:14       function 211:14                                 20:21 26:15 48:9
                                              gentleman's
    336:20               326:7                                         50:15 51:18,19
                                                318:13,16
  freight 62:16        fundraising 94:17                               55:1,3 56:21 57:4
                                              genuine 160:14,18
  fresh 247:19           94:19                                         58:4,19 59:22
                                              getting 49:21,24
  fricken 324:11       funny 115:17                                    61:1 65:2 68:16
                                                53:23 60:15 62:3
  friday 177:10          118:6 203:4,21                                75:9 78:7 79:20
                                                89:1 96:20 101:23
    222:4              further 27:13,17                                80:11 85:20 86:11
                                                106:14 141:13
  friend 119:5,5         28:2 48:16 272:6                              86:15,16 90:23
                                                179:6 238:16
    124:8 126:24         298:22 299:4,8                                91:8 96:3,4,7,8,11
                                                246:2 256:5
    127:19 211:1,4       333:11,14                                     96:18,24 98:7
                                                299:22 318:4
    227:20 295:5                                                       100:2,11 104:12
                                                329:9
                                 Veritext Legal Solutions
  www.veritext.com                                                          888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 105 of 187 PageID #:392


 [go - gotera]                                                                  Page 20

    106:2 114:21         62:13 63:16 68:21      227:22 228:12         280:19 281:20
    117:14 132:6         68:23 69:17,22,23      242:1 245:21          284:2 285:8,15,22
    133:9,20 136:3       70:6 71:9 73:11        249:15 253:23         285:22 286:20,20
    139:4,17 155:3       76:22 78:2,24          254:3 255:12          287:6,14,20
    156:14 157:12        79:21 83:5 84:6        257:15 260:4          288:14 289:11
    160:23 170:6,13      84:13 85:21 86:14      271:14,14 274:19      290:10 292:6
    175:1 183:23         87:5 94:3,4 95:12      279:15,16 285:1       293:9 299:20
    202:20 203:19,24     97:1 100:3,4,22        285:18 286:11,15      310:7 313:14
    203:24 204:11,14     103:14 105:10,18       288:21 291:5          316:20
    204:17,20,23         106:3 107:3 108:2      293:22 294:1,3,17   golfed 233:15,16
    205:11,19 212:16     109:14 110:18          296:3,8,12 299:24     233:19
    212:18,21 219:6      117:5 118:18           301:4 302:1 314:7   golfer 109:8
    220:5 226:1,6        122:1 125:8,10,15      315:14 316:20         233:11,12
    241:18 245:2,3       125:18 126:7,11        322:21 323:21       golfers 109:18
    248:22 261:9         126:16 129:5,8,11      324:2,7,10 325:23     281:22 282:24
    271:3,5 276:13       129:19 131:8,11        327:2 329:10          283:13,15 284:18
    280:12 282:13        131:19,22,23           331:12              golfing 95:9
    284:24 286:5         132:1,1,4,17         goldman 2:2             111:13,18,19
    289:2 297:4 305:2    134:18 135:3         goldmanehrlich....      114:1,9 115:19
    306:8 309:15         136:3 139:13           2:4                   235:19
    312:18 315:3,16      140:11 141:3,4       golf 94:4,6 95:14     good 7:10 10:13
    319:11,19 320:22     142:23 144:4           95:15,16 98:7         26:23 27:23 29:13
    321:15 322:12        148:14 149:3           100:5 101:4,5,11      32:21 34:13 39:18
    323:2,17,18 325:1    151:23,24 152:1        101:18 103:19,20      45:24 47:10,14
    325:4,6 329:23       152:10,11,17           105:8,13 110:22       49:10,12 57:5
    331:16               155:3,20 157:5,13      111:4,16 114:21       59:18 60:13 62:11
  goal 95:10,19          157:20 159:17,18       117:4 131:5,14        68:19 70:3 77:3,8
    168:3 242:5          162:6,15,22 163:2      136:13 145:1          77:19 100:18
  god 113:12 182:14      165:7 167:19           198:7,14,15           113:5 119:5
    250:24 251:4         171:1 172:2,9,10       207:23,24 208:3       134:19 139:19
  goes 48:16 96:12       173:3,9 174:15         208:12 211:23         158:15 171:4
    162:17 167:11        175:5,6,8 176:4,5      212:7,8 230:23        189:18 195:8
    206:11 218:10        180:16 182:19          231:23 232:21,24      211:1 226:16
    258:21 300:20        194:4 196:11,21        233:5,9,24 234:4      233:2 238:11,24
    322:3                203:10,14,15           234:18,21 235:9       288:2,21 291:13
  goggles 38:7           204:4,7,13 209:7       235:14,17,23          291:17 299:20
  going 5:1 7:19         209:12 210:9,13        236:1,2,11 238:21   google 158:22
    27:1 29:22 35:3      210:16,17,18           254:19 264:20         229:1,3,6
    37:17 40:12 41:24    216:4,10,22,24         266:6 268:18        gosh 312:1
    43:5,15 49:11,20     217:2,12,22 218:2      269:12,16,19,23     gotera 94:1
    51:12 58:5,9 62:9    221:1,3 226:9          270:14 271:22

                                 Veritext Legal Solutions
  www.veritext.com                                                         888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 106 of 187 PageID #:393


 [gotten - happened]                                                            Page 21

  gotten 49:9 209:2        42:10 43:4,6,8      gurbeer 200:7,19       82:4 85:2 92:6
    329:5                  44:12 51:20 86:22     204:24               102:14 121:1,16
  graczyk 306:22,24        88:1 98:22 99:6,6   guy 38:6 77:13         133:1 178:15
    307:1,3                100:2,3 101:17        137:24 141:22        298:23 299:10
  graduate 26:17           103:16 111:2          144:4,5 146:2       handing 44:22
  grasping 294:8           112:12,15 241:23      152:16 228:7         128:8 130:9 134:7
  grass 237:15,16,17       243:5 249:6 256:8     235:13 237:1         151:2 153:6
  grateful 118:9           259:5 266:12,13       310:17               163:21 166:24
  great 37:13 76:17        298:23 299:10       guys 51:6 66:24        169:8 176:13
    92:19,19 291:15      groups 99:1,4           74:21 80:16 95:20    185:12 188:5
  green 236:23           grove 21:12 134:3       135:23 139:23        189:4 190:1 200:2
    237:10,11,14,17      grow 93:15 323:4        141:7,15 142:2       206:18 210:22
    258:10,17,18         grown 127:20            148:10 152:5        handle 54:13
    259:10,11,11,12      growth 37:15            157:17 170:11        135:23 235:10
    267:18,19,19,20      grumble 80:21,21        171:17 172:4,21     handled 160:16
    269:3,9              guaranty 191:5,8        173:5 201:23         183:20 220:16
  greg 53:11,23 57:2     guard 37:22 38:3        202:2 211:12        handling 131:24
    57:5 60:5,13 61:9    guess 30:2 90:14        212:23 213:13        219:24
    61:11 66:22 76:13      103:22 104:4,21       241:4 258:13        hands 107:6 158:6
    77:1 79:7,15,21        106:13 134:10,13      325:24 326:2        handwrite 209:2
    80:6,11,17 84:1        134:15 145:4                 h            handwritten
    87:4,14 88:10,11       150:11 160:8                               207:16 208:5,15
                                               h 3:16 307:2
    89:21,23 90:4,5,20     179:14 191:4                              hang 58:21 96:14
                                               half 49:21 52:1
    90:23 91:8,17          196:15 204:6                               99:8,10 299:22
                                                 68:12 175:16
    100:18,19 122:4        210:1 219:2                               hangs 96:15
                                                 213:9 234:11,11
    140:21 141:9,11        236:20 242:6                              hap 324:21
                                                 269:1 298:20
    148:9 169:24           258:16 263:15                             happen 43:2
                                                 324:24
    170:3,8 171:20,23      264:14 267:22                              110:19 125:8
                                               halfway 214:14
    185:24 186:18,20       270:13,15 283:15                           151:23 210:18
                                                 245:12 269:1,5,6
    187:1,23 194:9       guessing 271:6                               212:14
                                               hall 319:12
  greg's 78:21           guest 104:16 106:5                          happened 97:18
                                               hallway 83:23
    141:10 186:15          227:11 256:19                              99:2,7,11 102:4
                                               hand 15:19 19:11
  groin 279:4              257:11                                     110:12 112:10
                                                 120:23 121:7
    280:20               guidance 156:4                               113:7,10,11 114:2
                                                 129:10,11 130:4
  groped 310:17            266:16,19 271:15                           114:3 115:5,15
                                                 154:5 164:7 190:8
  gross 141:17             271:19 294:2,4                             116:19 119:24
                                                 190:9 217:12
    143:15,17 144:9        302:2                                      120:2,7,12 132:3
                                                 333:20
  ground 8:20 64:12      guide 106:15                                 136:10 137:15
                                               handbook 63:7
  grounds 152:2          guided 109:13                                139:3 140:10
                                               handed 14:14 16:4
  group 29:5 41:2,3      guiding 107:6                                148:17 152:6,8
                                                 17:20 18:23 24:17
    41:4,14,15 42:10                                                  155:1 158:9
                                                 28:18 63:13 70:14
                                  Veritext Legal Solutions
  www.veritext.com                                                         888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 107 of 187 PageID #:394


 [happened - holes]                                                             Page 22

    162:10 164:8        heading 29:1          helping 171:24          258:16 267:15,20
    180:14,15 183:23      114:20              helps 94:21 191:1       270:18 271:7
    191:6,10 193:1      heads 9:14            hereunto 333:20         283:14,22
    198:15 211:21       heal 127:14           hey 30:4 51:11        hitch 38:18 46:8
    216:23 217:4        health 93:7 170:4       75:7 86:24 89:14      46:11 72:7 200:22
    254:10 258:12         172:10 231:14         90:8 95:21 96:13      200:23 201:8,11
    260:2,23 261:1,14   healthier 93:10         100:22 103:18         201:19 203:1,8,19
    261:15 262:7        healthy 49:12           105:15 106:4          205:15 218:19
    271:11 272:20         170:22                110:4 115:11          219:6,11 220:16
    308:10 324:23       hear 37:7 83:1,3        125:9 136:9 140:7     221:6,21 223:21
    327:4                 106:24 144:21         144:3,5 148:2         318:21 319:2
  happening 144:20        261:3 281:7 288:6     158:19 165:5          320:17
    329:9                 291:20 327:15         206:10 216:23       hitting 254:9,15
  happens 51:5          heard 25:19 38:4        257:10 259:17         255:10 267:11
    73:10 79:22 123:1     107:1 153:21          260:22 294:2          273:2
    123:1,19,21           230:2 237:7,9,11      310:16              ho 143:22,22
    152:17 156:5          243:18 260:1        hickman 109:9         hockey 228:7
    272:5                 278:3 281:4,7         275:2,8,19 276:10   hold 27:2 48:22
  happy 9:6 81:3,7        282:8,10,16           277:16 278:19         86:5
    90:12 165:14,23       284:24 286:6          294:10 302:16       holding 270:14
    204:16 222:2          317:19              high 26:15 62:9,10      297:1
    232:14 291:18       hearing 285:19          189:22 295:5        hole 95:21 100:12
  harassment              286:16                325:3                 100:13 101:9,9,10
    130:23 138:3,7      heart 142:19,19       higher 140:11           103:23 104:3
  hard 37:24 38:4       height 277:15         highest 25:8 84:6       105:10,10,12,14
    38:17 142:8 146:2     279:9                 88:18                 110:17 111:21
    186:5 201:17,19     held 5:23 47:18       highlighted 65:9        112:3,13 236:20
    213:17 251:14         239:1               highly 96:3             237:19,24 238:11
  hardhats 38:7         helen 2:15            hilarious 60:11         238:23 241:1,5,16
  harrington 25:12      hell 216:8,16         hill 101:16             241:19 243:20
    25:13,22            help 18:8 28:9        hip 108:22 279:4        244:11,13,14,16
  harsh 324:14            30:4 83:4 93:10     hire 89:10              244:19 245:18
  hat 37:24 38:5,17       94:19 96:9 132:4    hired 40:9,11           247:23 248:5,9,24
    201:17,20             152:12 156:19       hiring 229:12           249:21 254:10
  hate 322:20             157:5 158:17        historically 284:8      255:19 257:1,7,18
  hats 47:5               172:9,10 206:1      history 47:16 54:2      257:18,18 258:13
  hawkins 212:23          219:23 220:2        hit 50:3,6 64:12        258:19,21 259:5,9
  head 15:8 104:19        260:23 294:9          78:22 103:1,8,11      260:17 267:15,21
    110:18 212:17         329:11                104:8 109:13          271:3,5 272:17
  headhunter 38:11      helped 42:19            234:14 236:4        holes 110:16
                          77:24                 254:3 255:12          114:20 235:5,9,11

                                 Veritext Legal Solutions
  www.veritext.com                                                         888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 108 of 187 PageID #:395


 [holes - incident]                                                              Page 23

   235:14 241:9        hostile 91:10                     i             6:1 65:23 333:1,3
   242:11 243:3        hosting 104:18         idea 35:14 101:10        333:21
   245:17              hour 1:17 134:19          158:20 164:16       image 139:20
  holy 277:11            157:11                  212:1 227:19        immediate 222:22
  home 34:8 41:17      hours 49:4,17 50:4        228:9 231:12,24     immediately 38:5
   43:10,16,17 44:5      50:6 102:6 113:22       232:5,7 233:10        46:7 87:6 101:21
   102:7 117:10,14       116:18                  238:6,18 242:22       102:3 120:11
   117:15 119:19,20    house 39:10 92:16         244:6,12 245:5,6      123:14 130:2
   119:21 122:2,5        119:21 229:9            245:19 262:24         201:2 203:17
   125:10,21 128:21    hr 152:16 156:4           264:4 267:7           218:20 314:1
   129:2 135:17        hub 37:24 38:5,17         279:10 283:21       impact 10:19
   173:6 220:17          201:17,20               284:15 318:24         213:6
   221:3 230:8,11,16   hug 276:13                321:9 326:24        impacted 225:6
   230:19 320:24       huge 225:17,17         identification         implication
   321:2,7 329:12      huh 21:6 33:17            14:10 16:2 17:14      203:23
  honestly 32:19,24      42:14 129:23            17:18 18:21 24:15   implies 253:11
   32:24 34:22 35:13     167:8 169:21            28:16 44:20 63:11     302:14
   44:1,8 51:5,16        180:5 200:8 209:6       70:2 82:2 84:23     important 8:24
   61:10 64:3,11         211:16 216:12           92:4 102:12           122:16
   71:24 72:5 88:22      217:24 218:22           120:21 121:10,14    impression 54:20
   97:18 98:19           239:21 258:22           128:6 130:7         improve 109:24
   106:19 109:5          266:22 309:1            132:22 134:5          141:15
   117:1,22 119:8      humiliated 199:3          150:24 153:4        inadvertently
   126:13,19 141:20    humiliating 300:2         163:19 166:22         254:16
   142:14 143:18       humor 189:18              169:6 176:11        inappropriate
   162:11 167:10         293:9                   178:13 185:10         144:16 183:6
   186:5,14 248:18     hung 76:24 101:16         188:3 189:2           283:11 286:4
   257:12 265:17         113:4                   197:23 199:24         287:5 301:1
   284:15 289:19       hunky 125:15              206:16 210:20         302:12
   308:14 320:20       hurt 38:13 204:3,8        215:6 246:18        inappropriately
   323:19              husband 21:5,21           297:12 306:13         311:15
  honor 104:16           22:1,5 119:21           308:20 314:15       incident 83:7,12
   106:5 256:19          120:14 233:1            318:2 319:23          85:12 107:2 110:2
   257:12                235:17                  321:21 330:2          113:16,17 114:18
  hook 101:13          husband's 20:9         identified 197:19        116:5,24 119:12
  hope 216:3           hysterectomy              225:13                119:17 131:5
  hopefully 62:21        170:4 171:2          identify 190:14          138:2,18 139:3
  hopped 111:5           173:10 211:13        idiot 210:12             147:17 225:4
  hospital 212:18,21                          iii 2:15                 227:16,18 253:2
   231:17                                     illinois 1:1,15,16       318:5 320:16
                                                 2:3,8,14,20 5:21      321:8 330:6 331:1

                                 Veritext Legal Solutions
  www.veritext.com                                                          888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 109 of 187 PageID #:396


 [incidentally - issue]                                                           Page 24

  incidentally            individually 268:4      273:14 274:20       interrupt 305:16
    260:16                individuals 71:12       275:1,6 292:22      interrupted
  include 45:17 48:5        71:17 81:20         instructions 103:1      321:14
    50:17 67:23           industry 27:8,20        103:11 106:3,11     interview 29:22
    109:11 131:13           27:21 34:12 39:17     109:18,23 266:8       50:14 53:6,9,12,13
  included 334:13           46:16 47:2 51:22      266:11                53:14,18 54:16,21
  includes 48:15            55:1 68:18 73:9     intent 181:21           55:10 154:19
  including 266:20          73:13 93:7,9        intention 125:18        229:19 297:22
  inconsistency             130:2 137:16,19       201:15 210:15         298:6
    218:8                   147:24 189:21       intentionally         interviewed
  incorporated 5:19         201:21,22 209:19      254:22 255:8          122:21
    336:12                  220:1 323:12        intentions 127:11     interviews 55:17
  incorrectly 13:18         324:20              interaction 226:20    intoxicated 196:18
    331:23                information 15:9        264:21              investigate 123:23
  increase 173:23           30:5,20,20 31:6,7   interest 47:4 97:20     131:4,6 132:17
    174:7                   45:12 48:19 50:17     97:22 131:11,16       133:6
  independent 57:7          66:11,15 69:7         135:24 152:20       investigation
    322:18                  72:3,11,22 73:1       185:3 210:14          130:24 131:8,13
  independently             124:14 147:6        interested 6:8          131:17,20,23
    274:4                   217:21                333:18                132:6,13 134:18
  indiana 49:1            informing 145:8       interesting 53:22       138:15 154:2,23
  indicate 46:3             145:10,11           interfere 5:7           183:5 184:4,7,13
    164:3 167:11          initial 19:17 54:21   interference 5:5      investigator
    224:6 304:13          initially 241:22      interior 26:1           297:23 298:18
    306:2 312:3           injury 193:12           54:11 61:3            299:15
  indicated 233:15          195:10              interiors 34:10       invitation 135:6
    240:12                innocent 285:21       internal 131:8,22     inviting 133:18
  indicates 33:14           286:19 287:10,22    internally 68:4       involved 78:23
    153:24 304:14           288:16 289:13       internet 187:18         231:9 239:7 272:2
    306:4                 input 81:21             188:8               involvement 78:19
  indicating 253:12       inside 141:13         interpret 160:6       involving 318:5
    311:2 334:13            234:10,11,14        interpretation        iron 236:7 284:1
  indication 301:1        insist 105:18           287:9 303:22        ironic 203:12
    302:11,22 303:19      instagram 92:12       interpreted           irons 281:20,23
    307:21 309:13         instance 253:24         161:16 317:16,17      283:1,16 284:18
    310:1,12 311:2        instruct 267:11       interpreting            287:20 288:14
    314:24 316:5          instruction 103:8       126:17 290:5          289:11 293:6
  indirectly 333:18         103:13 104:8        interrogatories       isolated 221:4
  individual 72:12          105:13 106:8          17:23 18:4 217:13   issue 120:13
    144:6 266:14            108:15 109:22       interrogatory           140:13 193:20
    267:24                  110:21 267:4          16:7 17:6 217:14      293:13

                                   Veritext Legal Solutions
  www.veritext.com                                                           888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 110 of 187 PageID #:397


 [issues - justic]                                                              Page 25

  issues 23:10 36:5      jason 212:23          jewel 76:23           join 32:16 98:22
    80:6,13 127:15       jca 7:14 28:23        jim 3:4 6:19,21       joined 33:11
    145:7 170:4 171:4      31:14,22 32:12,16     107:11 115:7,16     joining 31:14
            j              33:5,11 34:9          119:15 120:16         32:12
                           35:15 48:6,13,20      129:4,8 130:10,14   joke 113:1 140:16
  j.c. 1:6 2:12 5:19
                           50:18 51:15 53:1      132:8 163:7 257:9     184:18,21 185:1
    6:14,16,18 7:11,14
                           53:3 55:3 56:20       257:20,20,21          186:13 187:16
    7:17 19:2 29:13
                           59:20 61:7 62:3       262:13 265:13         281:20 282:5,6
    46:4,4 65:12
                           63:1 64:2 65:22       279:24 287:7          283:12 284:16
    79:13 334:6 335:3
                           66:3,9,16,20 67:5     298:23 299:10         287:6 290:10
    336:3
                           67:20 68:1,6 69:2     300:9                 292:6,15,16,23
  jacobsen 1:7 3:6
                           71:16,22 73:4,22    jim's 107:6 227:20      293:3,4,5,9,12,14
    5:20 6:20,22,24
                           74:3 76:8,10 80:2   job 31:23 34:20         293:17 294:20
    7:2,22 102:24
                           80:24 81:3 94:16      41:18 46:20 49:1      303:9
    103:4,4 104:15,23
                           94:18 97:9 102:24     49:2,2,4,13 51:4    jokes 91:13 185:5
    105:13 106:9
                           103:11 104:11         51:13 52:1 56:18      186:15 230:23
    107:5,13 108:9
                           109:7 118:9,10        56:18,22 57:22        300:9
    109:17 110:21
                           120:11 135:23         58:11,24 61:15      journal 207:9
    112:14 113:16
                           138:3 139:18          62:13,18,22,22        208:15,18 239:23
    114:18 119:12
                           143:1 147:9,13,22     69:23 76:9 78:20      239:24 240:7
    175:21 176:8
                           148:3 159:3           85:20 142:24          246:10,20 303:4
    225:5 226:17,21
                           160:24 161:1          147:22 148:3        journaling 207:3,5
    227:12 228:12,19
                           182:20 190:13,21      157:9 162:4,19        207:14
    229:21 230:10,17
                           190:23 192:5          165:6 167:13,21     jr 3:10
    252:10,20 253:2,5
                           197:5 199:5,18        171:10 176:2,2      judge 8:18 288:6
    253:14 255:16
                           201:2,12,13,15,16     196:13 202:8          288:23
    256:6,9 257:9
                           202:7,18 203:15       203:5,9,13,24       july 19:13 81:8
    260:19 262:17
                           204:11,20 210:6       210:12 214:21,24      93:4 185:24 216:1
    264:22 265:15
                           218:20 223:24         216:10 217:7          217:4
    267:10 275:7,18
                           225:6 234:6 242:9     219:11 223:17       jump 35:4
    277:16 287:7
                           297:21,22 306:18      226:5 256:16        jumped 286:23
    293:22 298:14
                           306:19 309:6          291:15,17           jumping 285:19
    307:22 309:14
                           315:9,10 326:13     jobs 51:21,24           286:17
    310:2 313:7 315:1
                           327:23 329:6          58:18 59:4 62:24    june 1:16 5:2
    316:6 326:13
                         jca's 19:4 66:6         66:17 209:16          41:10 333:21
    327:24 328:4,7,11
                           68:1,11 71:6        joe 114:23 116:1        334:4
    328:15 329:14
                           96:23                 172:22 192:20       jupiter 48:15
    330:7,11,14,22
                         jcp 2:21                193:6 261:19,20     jury 288:6 328:20
  jacobsen's 227:14
                         jerk 146:21             261:20                329:21
  jacobson 38:16
                           212:16              john 146:12,20        justic 29:8,10,11
  james 2:20 3:4
                                                 147:1,2

                                  Veritext Legal Solutions
  www.veritext.com                                                          888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 111 of 187 PageID #:398


 [juvenile - know]                                                            Page 26

  juvenile 231:16      kicked 98:5             245:3 261:8          102:19 103:19
           k           kid 262:23              287:15 319:1         104:16,16,17
                       kind 13:17 21:17       know 9:3 10:9         105:4,5 106:1,5,11
  k 173:13 295:20
                         27:21 29:1 30:5       11:1 13:19,23        107:4,7,8,21
    333:2
                         34:24 39:13,13        14:17 16:8 23:18     108:11 109:7
  kacper 107:18,21
                         45:21 57:16 58:13     23:24 27:16,22,23    110:3,8,13 111:1
    111:12 113:9,19
                         61:6 69:6 77:17       28:6 29:24 31:16     111:10,17 112:3
    115:3 116:2
                         77:24 78:5,10         31:20,21,22 32:24    113:6,8,10,17
    243:21 251:20
                         80:8 86:2,23          35:10,12 37:21       114:15,20 115:11
    253:3 260:13
                         90:16 96:9,13,22      39:13,14 40:7,9      116:13 118:8,15
    261:18,18,24
                         97:19,22 99:5         42:5 43:11 47:11     119:1,3,10 120:7,8
    262:10 265:12
                         100:17 104:17         47:12,12,14 48:7     120:18 122:4
    266:23 268:11
                         106:15,19 110:10      48:18 49:19 50:1     123:11,18 124:4
    287:6
                         112:2 115:12          50:9,12,19 51:5,6    126:2 127:17
  kacper's 107:20
                         119:2,10 140:17       51:9 52:12 53:23     128:1,1 131:19
    253:17
                         141:4 146:10          54:5,12,15,17 55:1   132:2,3,17 133:5
  kantro 173:3,13
                         155:5,12,20           55:13 56:2,10,15     134:13 135:16
    192:20 195:19,21
                         156:18,22 158:18      57:15,20 58:4,7,10   137:9,12,22 139:9
  kay 93:24
                         159:3,22,24 177:6     58:16,16,19,20,23    140:3,5,13,14,17
  keep 67:9 136:12
                         183:3,10 188:18       59:1,17,24 60:6,10   140:23,24 141:9
    148:19,20 178:5
                         196:10 206:7,10       60:14,15 62:15,16    141:10,12,14,20
    204:13 276:14
                         207:6 213:2 223:3     64:13,14,16,18,20    141:22 142:3,4,7,9
    305:9
                         230:3 235:6 241:2     65:20 68:18 69:10    142:16,23 144:5
  keeping 111:17
                         241:3 244:22          71:24 72:5 74:7      146:22,23 147:10
  ken 20:18
                         245:2 251:12          74:13 75:6,8 77:7    147:11 148:23
  kept 20:6 42:11
                         254:19 260:21         77:10,13,14 78:1,4   149:23 150:10
    161:18 194:18,19
                         266:5,14 270:15       78:5,15 79:1,1,5,8   152:3,15,16 153:1
    196:20 214:1
                         270:16 276:14         79:10,16,22 80:5     155:2,7,7 156:2,16
    324:7
                         303:9                 80:12,14,15,16,17    156:17 157:2,6,20
  kev 94:9,11,14,17
                       kinds 92:14             80:19,21 81:14       159:9 162:3 163:2
    227:11,22 233:22
                         100:20 137:18         82:6,21 83:11,20     163:2 167:10
    234:22 235:1,3,4
                       knee 193:12             83:22 84:18 85:17    170:6,10,18 171:9
    239:1 242:13,17
                       knew 37:19 43:16        85:18,19 86:7,13     171:11,14,19
    264:3
                         52:9 55:15 57:23      86:19,24 87:1        172:11,14 173:1,5
  kev's 256:11
                         64:18 65:2 66:1       88:1,3,7 89:15       173:17 174:1,11
  kevin 94:14,15
                         68:24,24 79:20        90:8,18 92:17,19     178:5 179:5,13
    242:17
                         80:11 113:3           92:22 94:18 95:15    180:1 184:6,9,19
  kevin's 262:21
                         122:24 123:7          95:21 96:14,19       185:18 186:6
  key 59:16 104:19
                         132:5 139:8 140:4     97:8 99:1,6,8,11     188:22 190:16,18
  keys 118:1,3,5
                         148:19 150:9,12       100:7,22 101:7,12    190:19 191:24
  kick 92:15 98:11
                         156:9,9 201:16        101:14,22 102:5      192:9,11,12 193:2
    186:23
                                 Veritext Legal Solutions
  www.veritext.com                                                       888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 112 of 187 PageID #:399


 [know - lewd]                                                                    Page 27

    193:13,21 194:5        269:24 271:4         lacking 184:13          159:16 199:5,12
    195:4,9,14,22,22       273:1 276:13         lake 3:3                220:3 269:2
    195:23 196:1,16        277:3,23 278:3       lands 234:15            322:21 323:24,24
    200:20 201:23,24       279:7,8,12,19          238:5               leaving 37:2 81:5
    202:1 203:13           282:6,6,17 283:2,5   lanes 234:9             201:12,16 244:10
    204:6 205:8 206:8      283:7,18,24 284:1    language 311:10       led 23:3,7
    206:10,12 209:1        284:4,7,8,16 285:4     319:9               ledge 234:8,15
    209:11 213:2,10        285:7,17 287:14      large 154:16          lee 107:17 110:14
    213:13,14,15,17        287:17,17 288:9      larry 213:14            140:14 145:24,24
    213:18,22,22,24        288:20 289:18,19     lasalle 1:15 2:7,19     243:20 245:8
    215:18,21 216:19       289:20,20,22           5:24                  247:24 256:24
    216:20,24 217:1,2      291:12,12 293:5,6    latavia 221:12,14       261:24 265:12
    217:3,5 221:14         293:6,21 295:10        320:14 322:8          266:23 287:6
    223:3 224:17           295:13 300:10        late 312:16           left 29:4 36:4 37:5
    225:9,18,23 227:7      305:12,18 314:18     latest 85:16            45:18 47:7 48:19
    228:8,10,16 229:5      319:3 320:4,6,10     laughed 300:11          50:23 69:7 88:7
    230:13 231:3,5,16      320:11 323:19,21     laughing 106:22         97:2 110:23 111:1
    231:18,20,21,22        327:8,10,11,11         115:8 142:6           111:4 116:8
    232:1,4,6,8,18         330:5,17,23 331:3    launch 93:18            142:10 149:10
    233:8 235:7,24         331:5                lauren 95:12            156:7 157:3 163:1
    236:1,5,6,8,10,11    knowledge 15:17          100:19 242:1          173:2 199:18
    236:15,18,21,24        17:6,8 18:13 19:7      306:22 312:9          201:2 204:14
    237:2,3,4,15,18,23     50:23 61:1 73:9      law 2:18 3:2            218:6,6 219:6
    238:1,3,4,7,10,12      228:19 243:1         laws 229:10             223:23 235:16
    238:17,19 239:14       290:2                lawsuit 7:12,21         273:10 321:11
    241:5,21 242:18      knowledgeable            22:18 70:24         legal 6:3,5 74:8,12
    242:21 243:9           77:14                  229:16                74:17 334:1 337:1
    244:11,19 246:6,8    known 227:1            lawyer 137:7,8        legs 206:12
    248:4,8,21 249:7       287:20 288:14        leading 78:2          length 259:3
    249:18 250:6           289:11,24              304:10              lerner 318:17
    251:23 252:1,12      knows 59:13            leads 62:3              328:18
    252:13,24 253:6      kyle 38:16 201:17      leaned 87:4 90:1      lesson 316:19
    254:17 256:5,7,14      202:24 203:3         learn 229:8 230:9       317:1,3,9
    257:6,6,8,11 258:1     204:17,19 221:20     learned 87:1          letter 178:18
    258:3,8,9,15,17        222:9                  230:20,22             179:3,18 181:16
    259:8 260:5,7        kyle's 200:21          leather 55:4            334:19
    262:20,22,22                   l            leave 34:6 35:20      letting 132:17
    263:1,12,21,21,23                             36:1 38:19 39:6       146:8 300:9
                         l 239:13 318:19
    264:1,1,5,18,20,23                            41:13 43:3 44:11    level 25:8 225:7
                         laced 54:23
    266:14,15 267:14                              49:8 75:11 96:23    lewd 137:17
                         lack 278:8
    268:23,23 269:23                              100:24 110:24         275:11,12,16

                                   Veritext Legal Solutions
  www.veritext.com                                                           888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 113 of 187 PageID #:400


 [lewd - major]                                                                  Page 28

     276:2 278:4           34:8 36:19 49:17      206:19 210:13       lost 77:5 139:12
  licenses 27:3,10         53:9 56:14 57:7,7     227:17 228:23         221:2 226:5
  lie 210:4                58:14 94:3 100:24     229:4,12,15,18      lot 23:8 49:9,16
  life 52:6,7,11           112:16 147:3          254:15 255:1,9        52:6 53:8,12 57:1
     137:19 152:5,8        213:3 215:1,16        297:14 298:9,20       63:20 77:5,5,15,18
     171:6 194:12          269:5 271:15,18       300:23 301:4,16       82:24 96:24
     217:2 266:4           272:6 275:13          322:6                 107:24 126:12
  light 31:24 139:19       294:1 302:2,2       looked 12:19,20         140:6 142:4
  liked 57:3 77:17         322:15 324:21,22      70:16 117:6,13        144:11 164:22,22
  limits 254:19            324:23                119:23 137:23         207:4,17 208:23
  line 37:16 45:21       live 21:19              227:14 228:21         277:14
     200:14 322:13       lived 21:14,24          229:24 326:12       loud 259:22 288:5
     325:23 334:13         22:5                  327:22                289:5
     336:7 337:3         living 21:18          looking 23:24 30:9    louisiana 21:18
  lined 279:8            loaded 57:14            34:17,20,23 37:19   low 39:14 62:14
  lines 27:14 79:2         210:18                39:20 97:22           238:12
     266:3 279:15        loans 24:8              106:21 118:2,3      lower 279:1,3
     302:3               located 5:24 25:13      121:24 152:20,23    lunch 98:6,7,9,13
  lingering 214:5          244:2                 201:11 203:5,8        98:16 99:8 100:8
  linkedin 45:1,7,13     location 43:1           209:16,22 210:5       100:8 250:1,2,3
  liquor 250:7           logistics 57:21         210:14 214:21,24    lunchroom 79:11
     251:15              lol 204:15              215:2 216:10          91:13 142:2,11
  list 47:4 68:8,13      long 20:11 21:14        217:7 222:4           144:17,20
     68:21 69:3,5          26:20 29:21 33:2      230:12 273:9,11     lying 265:10
     71:11 73:14,15,15     33:7 40:4 52:10       280:8 304:12                 m
     73:17 218:20          54:3 113:17,21        306:1 315:8
                                                                     m 3:4
     244:23                148:1 194:23          325:16
                                                                     ma 39:13
  listed 71:17             211:6,24 234:2      looks 14:24 15:4
                                                                     ma'am 304:9
     218:24 336:7,17       265:8 324:21          31:18 32:2,11
                                                                       326:19
  listen 35:1,3 38:14    longer 25:16 97:17      36:15 45:1 71:11
                                                                     macon 41:3,4,13
     39:22 221:2           146:18 175:19         92:11 110:10
                                                                       41:15 42:10 43:4
  listened 37:8            176:16 200:11         115:6 198:5
                                                                       43:5,6 51:20
     257:13              look 14:16 16:6,9       202:21 203:4
                                                                     madam 334:10
  listing 336:7            31:17 47:12 49:13     210:1,24 215:14
                                                                     madison 25:14
  lit 220:13               64:14,16 70:15        215:15 216:9
                                                                     maiden 295:14
  literally 143:2          82:5 118:12           264:4 297:17
                                                                     mail 179:6
     152:5,7 155:18        142:20 155:6        loop 29:19 37:13
                                                                     main 100:14
     171:1 220:9           156:22 157:4,17     loose 20:24
                                                                     maintain 270:15
  litigation 329:10        158:22 170:8        lose 62:18 162:19
                                                                     major 25:24
  little 8:21 11:4         175:13 185:15         171:10 191:9
                                                                       232:21 233:8
     19:22 20:24 29:16     199:16 203:10,14

                                  Veritext Legal Solutions
  www.veritext.com                                                          888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 114 of 187 PageID #:401


 [making - means]                                                              Page 29

  making 41:20           121:13 128:3,5,8     matter 5:18 26:7       162:16 164:21
   60:13 78:1 101:17     130:6 132:20,21       28:8 132:5 133:6      167:9,18 175:5,10
   142:8 143:17          134:4 150:22,23      matthew 215:9,13       175:11 179:12
   144:16 259:23         151:2 153:3,7        mcguire 114:23         183:10 185:2,2
  man 86:24 125:9        163:16,18,21          115:5,6 116:1         186:7,19,22
   140:7,23 143:10       166:21 169:5          170:10 173:1          187:23 189:20
   146:24 216:23         176:10,13 178:12      192:20 193:7          190:20,21 191:13
   277:4 323:23          185:9,12 188:2,5      195:24 261:19,20      192:2,22 193:21
  management 27:7        189:1 190:2           326:2                 194:10,11 196:9
   61:5 89:5             197:22 198:24        mckenna 101:16         204:5,7 206:8,12
  manager 33:24          199:22,23 206:15     mcronin 2:16           207:3 210:3,15
   36:23 37:2 41:6       210:19 215:5         mean 14:23,24          212:11,12 213:2
   43:10 202:1           240:13 246:8,13       27:5 28:21 31:21      214:7,8,9 215:15
   223:18 249:9          246:15,17 280:11      31:23 32:2 33:1       216:15,21,24
  managers 57:20         297:11 306:9,12       34:15 35:1,2,3        217:1 218:24
   57:23 77:24 78:11     308:19 309:6          39:19,20 45:24        221:8,9 222:19
  manner 90:12           314:14 318:1          51:2 52:10 53:5       229:11 230:5,10
   160:24 221:6          319:22 321:20         54:22,23 55:5         230:12,13 237:14
   222:14                330:1 331:23,24       56:10 59:23 60:1      237:15 239:18
  mannerisms 213:5      marketing 95:13        62:14 64:12,15        243:1,3 244:9,15
  manual 72:12          marking 246:15         68:12,15,20 69:1      248:4,5 250:16
   155:13 158:5          296:17,19,20          76:24 78:6,22         252:1,6 253:13
  march 36:16           marks 332:4            79:5,18,23,24         257:6,10,11,14
   46:12 51:19          markup 176:23          80:11,14 82:10,10     258:11 263:22
   218:16,21 219:5       177:2                 82:11 83:10,18,19     269:22,24 270:11
   223:15 231:17        marriage 20:19,23      83:24 84:1,4,6        271:7 275:13,14
   321:13               marriages 20:13        88:4,6 89:7,8,9,12    277:5,17 281:14
  mark 17:11 78:8,9      21:9                  90:18 91:6,8,13       282:16 283:5
   130:5                married 20:1,7,11      94:1 98:5 99:3,11     286:6 292:24
  marked 4:16 14:7       20:17 21:2,4 24:5     104:13,15 106:10      297:17 298:3
   14:9,15 15:22         49:10 295:12,13       110:3 112:21          304:17 310:18,20
   16:1,4 17:13,16,17    295:15                113:4,14 114:2        312:8 317:5
   17:21 18:17,19,24    marty 40:20            115:14 116:6          320:23 321:4
   24:12,14,18 28:14    mary 2:15 7:1          118:24 119:19         324:24
   28:15,19 30:16        93:24                 120:3,8 123:16,17    meaning 8:17
   44:17,19,22 63:8     mason 41:2 42:9        135:10 137:14         65:12 290:10
   63:10,13 70:1        material 49:3          141:21 142:16         292:5
   81:24 82:1,4         math 33:1              144:11 146:8         meanings 303:7
   84:22 85:2 92:2,3    matt 173:2,11          148:6,7,17,23        means 23:18
   92:6 102:9,11         192:20 195:19,21      151:14,21 152:3,6     131:11 157:11
   120:20 121:9,11                             152:7 156:11          190:18 232:8,11

                                 Veritext Legal Solutions
  www.veritext.com                                                        888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 115 of 187 PageID #:402


 [means - month]                                                               Page 30

   232:12,18 238:13     meetings 220:19       midwest 334:17        minute 43:20 87:4
   238:20,22 248:6       321:4                 337:1                 96:7,9 117:19
   258:17 277:23        members 262:22        mike 29:14 55:23       135:8 165:4
   283:18,24 311:22     memo 83:23             60:21 61:8,14         200:10 206:19
   311:23               memory 108:2           82:14 83:19 87:15    minutes 89:23
  meant 43:7 84:9       mentally 151:17        88:6,7 131:23         90:1 117:13,16
   84:11 216:19         mention 75:24          132:16 133:3          118:2 121:21
   241:11 271:6          313:10                134:8,17 136:21       125:11 180:15
   285:20 286:18        mentioned 20:15        138:17,23 140:1      mischaracterizes
   310:21 327:6          22:20 30:3 42:12      140:12 144:8,18       75:14 231:1
  mechanical 36:14       58:3 59:8 66:22       145:13,17 146:5       282:11 290:14
   37:10                 78:16 99:13           146:17 147:5,8,18     303:24
  media 5:12 70:7        141:11 160:2          147:21 148:12        misconstrued
   70:11 92:11,18,21     193:6 195:18          150:7,14 151:4,6      284:17
   93:18 149:4,8         239:6 262:9           151:10 152:16        mission 242:5
   226:10,13 314:8      mentor 79:23           153:8,10,12          misspelled 323:2
   314:12 332:5         merely 161:15          154:14 156:14,22     mistaken 287:11
  medical 10:23         message 13:15          159:22 160:2,3       misunderstanding
   171:14                79:1 187:10           161:5,5,10 163:6,6    310:24 322:20,24
  medication 10:18       203:23 210:24         163:23 165:12,17      323:10,22
  medium 93:10           314:17                166:3 167:1          misunderstood
  meet 11:9,14 53:6     messages 185:14        168:16,17 169:10      35:5 90:21 91:2
   101:8 134:19          187:12 260:21         169:12,15 174:5      mlm 92:14 93:24
   135:7 248:23          261:7 317:4           174:18 175:13         94:1
   249:15 250:10        met 12:8,12 53:8       178:2 179:12         modern 55:2
   256:6,18 260:4,5,7    69:1 101:14,14        182:17,18            mom 262:23
  meeting 87:6           112:22,22 138:17     mike's 133:24         mom's 20:4
   133:20 134:1,2,14     151:10 161:10        military 22:14        moment 63:14
   136:20 138:23         244:17 249:21        million 42:21,23       85:5 262:5
   139:23 142:24         252:8,9,15 260:13    mimic 270:23          moments 243:8
   144:8,24 145:13      metropolitan          mind 152:14           monday 136:13
   146:5,17 147:5        26:16                 175:10,18 185:3       151:4 153:8,14
   149:11,15,18,24      michael 3:10 6:17      192:10,17 221:19      198:6 204:24
   150:1,18 154:7,11     325:20                247:19 294:14         205:3,10,12
   154:13,15,21         michelle 2:9 6:15      315:23               money 34:8 37:14
   155:17 157:21        microphones 5:3,7     mine 119:6 124:8       50:5 62:13,18,19
   161:2,7 163:14,23    middle 19:17           131:12,17 211:1       78:3 94:21
   165:3 170:14          181:14 200:12,14      295:5 301:17         month 32:21
   171:16,17 174:4       245:7,11 292:20      mini 236:1 238:21      41:11 53:16 59:20
   323:1,1              midway 114:2,7        minus 275:16           212:2,2,3,3,4,5
                                                                     233:3

                                 Veritext Legal Solutions
  www.veritext.com                                                        888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 116 of 187 PageID #:403


 [months - number]                                                              Page 31

  months 27:5 35:12      107:20,22 108:3        329:4                  198:14,21 279:20
   39:4 40:10,11         134:21 141:17        needed 57:12 61:7        279:24
   41:11 53:15 81:9      146:12 173:2           64:23 69:10 75:6     nine 235:11,14
   167:12,17 168:13      211:2 219:18           75:9 76:24 86:9        236:7
   176:17 181:2          226:16 232:21          88:14,20 125:2       nodding 64:5,8
   216:9,17 239:17       236:12,24 239:12       126:1 137:13           237:6 259:15
   320:21,23             262:21 295:11,15       140:3,6 157:8,9,10   noise 259:23
  mood 146:21            295:15,19 318:13       165:20 170:3         nonoffensive
   251:13                318:16,17 320:10       193:11 210:12,13       302:20
  moons 94:16            320:10 322:10          220:20 242:9         nonprofits 231:10
  moran 36:9,12,21       334:6 335:3,4,15       294:4 323:13         nonresponsive
   37:5 38:20 39:16      336:3,4,21           needing 162:3            327:7
  moran's 39:10        named 71:12            needs 61:7 124:2,3     nonsexual 293:8
  morning 7:10         names 19:19            negatively 146:18      noon 98:11 129:6
   11:16,24 12:9,12      236:22 242:19        negotiate 50:11          129:7 240:19
   122:8,14 124:12     naperville 234:13        168:2,4                251:3,17
   124:21 125:10,17    narrowed 93:8          negotiation 56:12      nope 199:21
   129:14 136:22       narrows 232:16         nema 13:16               212:19
   138:18 295:1        nature 173:14          network 58:18          norm 186:15,16
  motion 270:19          185:6 187:11           95:15,18             normal 54:15
   274:7                 300:13               networking 96:11       normally 251:10
  motioned 270:9       nbc 229:22               99:12                north 1:15 2:7,19
  mott 326:3,4         near 229:10            never 28:23 54:6         5:24
  move 22:8 30:9       necessarily 254:14       64:3,4 65:3 68:21    northern 1:1 5:21
   34:13 39:18 80:22     255:9                  79:15 91:10 120:4    nos 3:17 4:2 18:20
   304:18 327:5        need 9:4,11,12           122:19 137:14,19     notarized 334:14
   331:13                10:8,11,23 11:17       142:24 147:22        notary 334:24
  movement 271:4         43:20 64:14,15         152:19 161:14          335:10,18 336:15
   278:15                70:17,21 83:15         162:10 163:8           336:23 337:23
  moving 39:15           100:4 105:7 117:9      175:10 199:1         note 5:3 118:4
   261:10 305:20         117:14,19 125:23       206:12 214:2           175:9 216:3 318:6
  mri 213:24             127:18 135:3           235:8,19 245:5         334:12
  muddled 86:2           140:23,24 170:5        312:5,23 313:5       notes 139:1 161:19
  multiple 59:24         170:17,22 173:6,7      319:12                 161:21 162:1
          n              193:19 194:15        new 34:7,15 41:16      notice 65:15
                         210:12 217:1           42:13,20 58:15       noticed 45:16 88:5
  n 3:11 4:1 173:13
                         220:5 226:6 237:2      199:16 203:5,9         118:4 212:24
   318:19
                         256:13 271:14,18       329:6                number 56:3 62:9
  name 6:2 7:10
                         274:19 290:24        night 102:5 104:23       62:10,24 114:12
   19:14 20:1,4,6,9
                         291:1 294:1 302:2      119:20 120:15          134:22 217:15
   28:7 30:3 37:22
                         319:9 320:21           130:12 133:10          218:2 224:13
   38:15 81:14
                                 Veritext Legal Solutions
  www.veritext.com                                                          888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 117 of 187 PageID #:404


 [number - okay]                                                                Page 32

    238:11,13 245:18     170:6 172:11         offensively 311:15      134:10,10 136:11
    246:9 250:11         173:5 262:17           317:7                 157:17 159:22
    280:9 297:2          275:16 327:13        offer 55:20,22          173:5,16 182:14
    306:18 334:7,13    occur 110:15             103:12 164:24         195:5 204:18
  numbers 59:4,18        143:15 211:20          168:19 174:17         213:6 217:19
    66:13 306:10         320:17               offered 41:19 56:5      230:4 234:22
    336:7              occurred 29:16           102:24 103:10         241:12 242:15
  nutrition 27:15,18     110:2 112:19           104:7,20 158:24       245:13 248:8
  nutshell 322:22        115:18 131:5           166:10,12 206:5       250:24 251:4
           o             145:1 208:14           214:13 242:12         254:24 259:24
                         248:6 260:18         offers 204:23           262:18 280:3
  o 173:13 333:2,2
                         263:19 265:5         office 42:20,22         285:3 288:7 299:4
  o'clock 121:21
                         298:6 321:1,2          55:4 87:7 89:24       312:1 315:5 317:3
    122:14 240:22
                       occurring 83:8           111:9 116:7,13,18     320:9 326:4
    241:20 242:23
                         272:23 331:1           117:18 140:4,6      ohio 334:2
    245:24 251:6
                       occurs 266:2             143:20 144:21       okay 7:19 8:4,11
  oath 6:7 8:15
                       october 15:6 33:6        145:21 148:24         8:14,23 9:5,21
  object 84:13
                         46:5,8 178:21          154:9 186:23          10:5,18 11:1,3,12
    288:21 305:4
                         205:4,22 206:2         204:24 220:20         12:2,8,11 13:2,23
  objected 183:19
                         218:21 219:2           221:3 321:3 324:6     14:20 15:3,9,13,19
  objecting 304:22
                         298:6,12,16            333:21                16:10,19,22 17:1,5
  objection 23:16
                         321:12,13            officer 295:4,6,7       17:10 18:7,10
    31:9 73:5 74:11
                       oddly 261:5              310:19                19:7,11,16,19 20:7
    75:14 231:1
                       offend 185:4           offices 2:18 3:2        20:11 21:24 22:4
    250:13 290:14,15
                         189:16               official 217:9          22:24 23:20 24:4
    290:16 293:24
                       offended 83:2            335:15 336:21         24:9 25:2,8,24
    294:7,13 302:24
                         184:16 189:23        officially 216:11       26:5,13 28:10
    303:10,24 329:1
                         310:16                 217:7                 29:10 30:8,15
    329:15 330:18
                       offending 189:22       offs 57:10              32:4,11 33:14,20
    331:2
                       offensive 184:21       og 301:6,24             34:17 35:20 36:2
  objective 100:14
                         188:21 189:13        oh 11:19,24 19:24       36:8,15 38:22
    183:13,16 241:24
                         276:19 278:20,22       20:22 24:3 26:6,9     39:6 41:9,13 42:5
    304:11 306:1
                         293:17 294:21,21       38:5,11 39:10         45:23 46:2,7,14
  obligated 104:12
                         302:23 303:20          40:16,16 41:4         50:22 51:1,17,23
    104:13,14
                         304:13 306:3           43:9 45:5 48:17       52:4 53:17 54:19
  obligation 67:8
                         307:21 309:13          62:15 70:16 76:2      55:6,10,19 60:19
    75:11
                         310:1,13,21 311:3      103:20 105:3,17       61:19 62:1 63:23
  observed 145:7
                         311:8,12 312:3         105:18 107:12         64:9 65:8,10 66:8
  obtain 256:19
                         315:1 316:5,17,24      113:12 120:24         66:20 67:12,22
  obtained 31:6
                         317:17                 121:8 125:15          68:3 69:6,20
  obviously 82:11
                                                127:19 131:21         70:13 71:2,5,12
    123:18 139:20
                                 Veritext Legal Solutions
  www.veritext.com                                                         888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 118 of 187 PageID #:405


 [okay - order]                                                                 Page 33

    72:6,14 73:20,24     166:14 167:16,20       238:19 240:10        olson 2:9 6:15,15
    74:4 76:12 78:16     168:15,21 169:1        241:11,22 243:4      once 41:5 53:3
    81:2 82:8,19         169:14,22 171:11       243:24 245:20          71:23,23 98:20
    83:13 84:21 85:7     171:21 172:20,20       246:7 247:8 248:7      127:2 142:24
    85:11 86:14 87:10    173:18,20 174:13       248:10,11,12,19        235:12 248:17
    87:12,24 88:18       174:18 177:9,12        249:8,19,24 251:1      305:8 328:12
    89:19 91:1 93:17     177:23 178:2,21        251:12,20,23         ones 59:3 260:4,17
    93:23 94:8 95:1,7    179:8,17,24            252:16 254:9,13        284:6
    95:17,24 96:2,6      182:17 184:18          255:15,23 258:21     online 47:16 93:5
    98:15,18,20 99:13    185:8 186:12           259:4,8,22 261:1,2     209:16 295:3,22
    99:18,21,23          187:21 188:15,21       261:22 262:9           295:23 297:19
    101:19 102:18,22     188:24 189:10          263:1,7 264:16       oooh 106:5 148:4
    103:14 104:1,5,7     192:8 193:3,6,14       265:4,9 268:21       open 42:19 55:3
    105:12,19 107:10     193:16 195:4,7,17      269:7,15 270:2,7       60:12 83:19
    108:1,5,7,14 109:1   195:20 196:5           271:2,10,13 272:4      119:10 155:21
    110:1,11,11 112:9    197:13,14,16,21        273:8,13 274:3,11      157:3 204:3
    112:17 113:14,23     198:10,13,17           274:23 275:4,10        322:15
    114:4,9,14,16        199:15,18 200:16       275:17 276:6,10      opened 42:22
    116:1,12 117:8       201:5 202:17,20        276:21 278:10,14       324:7
    118:20 119:9,14      202:23 203:7,17        278:23 281:19,22     opportunity 7:23
    120:19 122:4,10      204:2,9,19,22          282:4,23 283:16        34:7,15 35:16,17
    122:13 124:11        205:3,5,14,20,24       284:4 285:4,11         37:8,14 52:11,12
    126:21 127:5,6       206:5,14,14,23         293:11 295:18          112:24 123:23
    128:16,19,20         207:9 208:2,11         297:24 298:9,11        139:24 140:9
    129:1,3,4,6,7,10     209:3,7,13,14,22       298:16 299:4,8         162:11,12 167:13
    129:21 130:4         210:5 211:6,19         300:10,22 301:16       186:3,9 253:4
    131:3,10 132:12      212:6 213:1 214:2      301:18,20 302:7        326:8,12,14,16,24
    133:5,12 134:10      214:5,11,20            302:18,21 305:17       326:24 327:23,24
    135:6 138:6,11,14    215:10,21 216:6        306:8 307:5,13         328:16,17 329:13
    143:24 144:4,7       216:15 217:6           312:1,2,5,18         opposed 58:12
    145:6,9,12,12        218:13,18 219:3,9      314:23 315:16          285:21 286:19
    146:4 147:8,12,15    219:13,17,20           316:3,11,16          option 158:8
    147:18,21 149:1,2    220:6,15 221:13        317:11,15 318:21       159:16,23 166:10
    149:18 150:3,6,14    222:11,17 223:9        320:7,11,15 321:6      166:12 178:7
    150:20 151:8,13      223:21 224:2,12        322:6 323:7,17         183:1
    153:12,16,24         224:22 225:2,22        325:20 327:14        options 151:19,22
    154:5,10,13,18       226:6,17,21 227:1      329:11 331:15          152:13,22 155:2
    156:23 158:7         227:2,5,8,10,17      old 148:5 269:22         157:4 158:12
    159:8,15 160:2       228:3 234:20,24        281:20               orangutans 142:7
    164:12,15,18         235:22 236:8,11      older 141:22           order 31:16 47:2
    165:11,22 166:7      237:13,20 238:15                              99:1,7,11 111:10

                                 Veritext Legal Solutions
  www.veritext.com                                                          888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 119 of 187 PageID #:406


 [order - people]                                                             Page 34

    129:9 162:5 177:3   ownership 68:14       paid 169:16         parties 5:10
    237:3 256:7 267:4   oye 322:20             223:19               333:16
    272:11                        p           painting 107:23     parts 317:12,12
  ordinary 219:15                             pamphlet 228:15     party 6:7 22:17,21
                        p.m. 130:12 149:4
  oregon 3:3                                  pancreatic 94:16      92:16 104:18
                          149:8 153:9 198:6
  organization                                paperwork 54:13       183:10,12,15
                          198:6 226:10,13
    231:9                                      164:4 168:24       paschen 41:17
                          251:17 298:7
  organized 245:1                             par 77:18 238:20      42:15,17,18 43:6,7
                          314:8,12 315:19
  original 85:21                               238:23               44:12 54:13
                          315:22 319:21
    125:7 179:5,6,21                          paragraph 65:9      pass 43:24 44:5
                          320:1 321:18,23
    190:9                                      102:17,23 190:4      222:1 331:12
                          322:7 325:8,11
  originally 38:17                             190:12,12,15       passed 44:2 318:4
                          331:18,21 332:6
    105:1 267:13                               191:1,18 192:19    paste 185:19
                        pa 39:13
  orleans 41:16                                196:8 197:4,4,9    pasted 186:7
                        pace 57:4
    42:13,20                                   209:15 221:18        187:17
                        pack 235:23
  oswego 3:3                                  paraphernalia       path 37:12 254:2
                        package 157:18
  outcome 6:9 23:13                            106:6 256:20         255:12
                          164:21,24 165:4
    23:21 162:19                              pardon 134:12       patience 209:1
                          166:11 168:4
    220:18                                    parentheses         pay 49:17 167:17
                          182:11 184:2
  outdated 85:24                               281:11,14            170:21 173:23
                          193:19
  outing 94:4,6,8                             park 114:21           195:16 210:13
                        packet 12:17,18
    98:3 99:19 100:5                          parkchester 21:12   paycheck 157:10
                        page 3:12,17 4:2
    101:4 109:6 116:4                         parking 53:7          165:20
                          16:22 17:2 46:2
    117:5 131:5,14                             96:24              paying 213:5
                          47:23,24 65:5
    136:13 145:1                              part 27:1 58:24     payne 232:1,6
                          66:5 67:13,14
    198:8,14,15                                72:1 96:17 98:24   pc 2:7
                          71:3,3,10,10,20
    207:23,24 208:3                            99:3 112:15        pdf 45:1 332:9
                          128:13,16,17
    208:12 211:23                              113:19 135:20      pdf'd 45:5
                          129:13,22 130:1
    212:7,8 233:22                             171:18 177:18      peacefully 323:24
                          188:10,13 189:6
    234:6                                      180:9 184:7        peed 252:5
                          189:11 198:23
  outside 157:13                               187:22 210:8       pelvis 279:5
                          199:6,7 200:6
    234:11 239:19                              237:15 245:16,23   pending 290:7
                          207:12 209:5,8,15
  overall 86:1                                 278:23 279:1,3,6   pendulum 270:17
                          211:10 214:11,15
  overhead 39:14                               282:8 312:6,23     people 28:6 31:15
                          253:24 269:4,4
  overhear 221:1                               313:6,7 324:8        31:20 39:21 47:11
                          297:18 298:9
  overtime 49:20                               336:9                57:1 62:24 68:12
                          307:8 308:2
  overview 155:21                             partake 116:16        68:13,19 73:18
                          311:20 316:11
  owner 40:20 80:19                           partaking 111:15      84:1,2,7 92:16
                          334:13,15 336:7
    203:1 221:20                              particular 64:24      100:10,17 101:4,6
                          337:3
  owner's 324:7                                69:5 152:22          101:8,13 103:23
                        pages 155:22
                                               254:10               107:7 108:6,8
                          199:4
                                 Veritext Legal Solutions
  www.veritext.com                                                       888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 120 of 187 PageID #:407


 [people - playing]                                                             Page 35

    109:23 111:9        personal 6:19         photo 110:4 263:4     pipeline 210:17
    112:4,5 114:23        30:20 193:11,20       263:11 330:4,9,11   pippin 3:2,4 6:19
    126:11,16 131:6       194:12 202:14       photograph              6:19
    131:14 135:10         207:9 211:4           331:23              pippinlawoffice...
    144:16 145:21         223:22 225:6        photographing           3:4
    148:1,14 164:13     personality 52:22       242:10              piss 91:20
    184:9 185:4         personally 89:14      photos 60:8,9         pissed 222:4
    189:19 213:9          137:20 172:14         101:23 242:1,4      pitch 201:23
    241:8 243:8           215:18 335:11       phrase 190:17         pivot 52:13
    244:23 252:6          336:15                302:5 304:4         place 5:6,10 37:13
    258:4 265:16,18     personnel 261:11      phrased 89:8            46:19 52:9 54:23
    266:18 269:24       perspective 223:4     phraseology             55:2,3 56:13
    286:2 325:1           223:11                279:18                94:19 144:4 147:2
  percent 21:15 51:8    persuade 145:22       physical 194:17         154:11,15 157:22
    256:10              pertain 49:3            195:10 225:4          181:1,3 190:23
  perception 215:4      pertaining 1:12         274:20 275:18         207:23 239:5
  perfect 109:6         pertains 192:12,18      276:19 277:1        placed 192:1
    294:12              pes 194:24              293:16 299:23         237:24
  perform 106:12        peter 1:7 3:6 5:19      300:13 301:2        placing 190:21
    108:17 201:11         6:20,22,24 7:2        313:6               plaintiff 1:4 2:6
  performance             103:4 105:13        physically 106:16       7:3 22:17 104:11
    81:12 219:10,11       107:13 119:12         108:16,17 109:20      108:21 197:5
  performed 267:12        226:17 227:12         151:17 219:22       plaintiff's 108:22
  performing 73:21        228:12,19 230:10      270:4 274:1 275:6   plan 27:12 55:3
    122:7                 230:16 269:12         293:23 302:13         96:23 241:22
  period 47:19            271:13,21,22          312:6,24 324:5,12   planned 125:9
    51:22 52:17 124:4     277:22 287:7          328:23                221:21
    195:12 218:4          298:24 299:11,21    pick 5:4 100:11,11    planning 131:4
    248:20                300:14 302:1        picked 9:17           plans 22:8 58:12
  perm 40:7             peters 137:24         picking 312:14          81:5
  permanent 40:15       phase 268:3           picture 106:21        plate 60:13 77:18
    143:10              phone 11:15 12:2        110:22 256:12         97:24
  person 42:5 47:13       38:2 133:19         pictures 58:23        play 103:19,20
    55:13 61:19 95:13     157:16 164:11,19      95:11 100:15,16       235:5,17 266:6
    97:4 104:19           168:14 169:3          100:20 101:3          269:19,22 280:19
    114:24 156:5          174:4,11 175:9        103:15 242:12,16    played 234:4,10
    163:4 220:22          180:13,18,22          243:3,4,8 248:21      234:21 235:8,11
    268:4,6 276:5         181:5,10 334:3        256:13 307:4        player 299:21
    318:9               phones 5:6            piece 106:6 256:20    players 59:16
  person's 38:15        phonetic 13:17          323:3               playing 232:13,15


                                 Veritext Legal Solutions
  www.veritext.com                                                         888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 121 of 187 PageID #:408


 [please - previously]                                                          Page 36

  please 5:3,5 6:11      policies 63:3,24        155:16              present 3:7 6:10
    10:24 15:23 17:12     64:17,21 141:9       possibility 271:11      12:11 57:19
    18:18 24:13 28:13    policy 64:24 66:6     possible 31:24          116:21 154:13
    44:18 63:9 81:24      67:8,14 83:20          147:18,20 220:10      157:18 176:6
    85:6 88:2 92:2        171:18                 249:13 260:14         184:1 262:8
    102:10 121:12        polished 77:16          263:15 324:3          294:18
    130:5 163:17         politic 80:14         possibly 140:13       presented 34:7,14
    182:14 199:22        pool 232:16           post 188:12,15          35:16 159:15
    226:24 289:6          234:15                 189:5,8,14,20         182:10 193:18
    326:21 334:11,11     poor 139:20           posted 189:10           292:15 293:12
  plus 217:3             poorly 161:16,17        330:21,24           presenting 181:24
  pm 78:7                popped 137:24         posting 93:18           292:16
  pm's 62:22             portion 65:9          posts 189:16 200:4    presently 27:12
  pms 62:22 85:18         278:20 293:4         potentially 328:8     preservation
    115:1                 324:6                power 3:10 6:17         193:10
  poems 285:1            portray 328:22          6:17 132:16 134:8   preserve 210:10
  point 10:22 48:9       portrayed 83:2          136:21 149:12,19      215:3
    80:3,23 90:15,22      220:1                  150:7 160:3 161:5   preserved 203:15
    98:12,16 112:11      pose 243:9              163:6,23 167:1      preserving 210:16
    112:19 132:5         position 28:23          168:17 169:10,12    president 42:24
    134:11 136:6          29:20 39:8 40:1        174:5 182:18          56:2
    144:23 152:22         43:11 48:22 55:24      212:16 325:21       press 280:19 294:3
    157:7 181:12          56:4,6,7,17,19       power's 144:18        pressed 108:22
    182:18 217:8          72:15 81:17            153:8                 277:4 279:1
    247:20 248:22         108:21 136:3         powers 84:6             292:23
    252:8,13 253:18       157:19 160:23          131:23 138:17       pressing 286:1
    257:7 258:3           161:20 196:16          140:5,20 141:21     pretty 37:9 39:9
    259:20 260:4          204:16 206:5,10        154:14,22 155:5       57:15 61:22 76:11
    274:1,3,13,21,24      230:5 239:8 242:8      156:6 158:2           91:23 113:1
    275:17 280:24         249:8 255:11           164:13                189:22,23 199:3
    287:19 288:13         295:9 310:19         ppe 38:6                225:21 233:2,18
    289:10 291:17         326:8 329:4          practice 258:14         250:3 324:14
    293:3 294:2          positioned 272:9      preferred 69:3          325:2
    302:21 313:20        positions 47:18       pregnant 220:7        pretzel 2:13,16
  pointers 266:15         52:5 201:23          preparation 14:3      prevent 329:8
    268:7 299:21         positive 49:14        prepare 11:4 18:8     previous 95:5
  pointing 200:14         84:4 139:6           prepared 30:17          187:13 304:6
  points 79:7 300:20     positively 161:9        164:24              previously 20:17
  poking 143:21           161:14,23 191:22     prescription 10:24      22:21 31:16 109:6
  police 295:4,6,7       possession 25:6       presence 140:18         176:18 190:2
    310:19 324:10         69:7 74:3,9,23                               215:20 246:7

                                  Veritext Legal Solutions
  www.veritext.com                                                          888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 122 of 187 PageID #:409


 [previously - put]                                                             Page 37

    303:5                procedures 63:3       project 33:24           109:17,22
  price 2:7 5:24           63:24 71:7 73:21      36:23 37:1 41:6     provision 67:17
  prices 57:6              74:6 141:10           43:1 57:20,22       proximity 79:9
  pricing 54:7 57:1      proceed 157:2           61:5 77:23 78:11      107:9 275:12
    57:14,24               227:9                 78:13 81:19 85:18     276:4,8 277:2
  pride 82:24            proceeded 111:21        201:24 223:18         278:10 293:13
  primary 61:14            112:13                249:9               psychologist 318:7
  print 140:6            proceeding 7:15       projects 37:15        pto 124:19,20,21
  printer 140:8            7:24                  59:24                 124:22 125:20
  prior 15:6 16:20       proceedings 8:7,8     promise 118:17          126:4,10 127:6,23
    19:19 20:13 21:9     process 8:21 53:3     promised 41:21          128:17,19,24
    31:14 32:12 36:9       58:2 62:2 67:24     promoted 37:1           129:5,8 135:3,17
    37:2 38:24 41:1        72:1 100:5 109:4    prompted 43:3           137:6 149:21
    42:12 65:15 69:1       110:6 120:9 124:1     82:21                 150:7,10,17
    119:14 130:11          125:1 135:21        pronounce 143:13        151:24 153:17
    138:1,1,2,7 148:23   processes 71:6        pronounced 307:2      public 47:3 64:20
    158:16 161:7           86:7                proper 167:13           335:10,18 336:15
    177:13 201:7,11      procore 27:4,6        property 67:15,20       336:23 337:23
    207:15,19 209:23     produced 13:3,10        67:23 68:1,6,11     publication
    222:13 227:21          14:5 17:24 24:19      74:22 75:12           228:14
    228:14 229:12,15       45:3 70:18 85:4     proposal 47:13        publicly 330:14,22
    229:18 234:2,22        128:10 179:8          56:24 57:12 62:5    published 188:12
    235:1,5 239:4,5        185:14,20 198:18      62:7,21 68:5        pulled 103:15
    242:3 256:9            200:4 306:18        proposals 78:2,7        106:3 143:22
  pritchett 211:2          320:8 322:2           85:15               pullos 2:20 6:21
  private 5:4 323:17     product 189:20        proprietary 67:4        6:21
  pro 264:20 266:4       production 19:3         67:24               purely 310:15
  prob 31:2                297:21 334:15,17    protocol 123:9        purposes 63:21
  probably 8:4,24          334:22                254:14,23 255:9     pursuant 1:10
    23:1 27:14 31:2      professional 27:2     provide 9:12          pursue 27:13 52:8
    45:20 98:4 99:17       27:9 139:15 140:2     10:20 15:9 19:19      74:7,18
    112:22 139:12,16       225:7                 30:23 102:24        put 30:6,7 31:23
    143:19 145:15        professionally          103:10 158:12         35:8,24 56:23
    181:14 193:15          109:12                162:3 171:12          57:9,11 62:6
    208:10 214:19        profile 45:2,13         205:20 217:21         124:14 136:2
    234:22 235:8         profiles 47:9         provided 18:10          139:18 147:2
    249:23 259:1         profitable 80:19        31:7 45:13 50:17      152:19 156:1
  problems 219:9,10      program 57:13           73:3 109:22 218:1     207:17 208:23
    219:20                 66:22 76:22         provides 67:18          223:3,11 247:9
  procedure 1:11         programs 171:12       providing 10:4          264:6 279:16
    335:5 336:5                                  103:8 105:13          280:23 282:19

                                  Veritext Legal Solutions
  www.veritext.com                                                          888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 123 of 187 PageID #:410


 [put - really]                                                                 Page 38

   287:9 288:7 297:2     316:1 326:17         racist 140:18           300:3,15,17,17
   302:4 306:10          327:8,12,17,20         144:16                301:6 302:9
   314:18 316:21         328:19 329:17,19     radoha 262:19           304:20 305:21,22
   326:7 329:4         questioning 9:22         263:1,24 264:3,10     309:22 312:21
  puts 169:18 233:1      318:9                  265:12 287:8          316:1 323:5,6
   300:1               questions 7:20,23      radohas 263:4,10        326:10 327:20
  putt 103:24            9:13 16:8 54:1       rags 105:20             335:5,6,12 336:5,6
  putter 235:24          84:14 148:16,18      raise 94:21 287:19      336:17
  putting 62:5,20        157:22 181:9           288:13 289:10       reader 315:15
   86:3 103:23 104:2     190:11 206:21        raised 130:24         reading 65:16
   269:3,9 317:9         213:9 223:8            160:22                155:8 186:6
   327:4                 226:19 239:15        ran 298:22 299:9        209:20 311:24
  puzzled 13:20          243:18 291:18        randall 231:17          315:23 333:12
          q              305:9 309:5 310:6    random 306:10           334:19
                         331:7,10             range 258:16          reads 65:11
  qualify 186:13
                       quick 14:16            ranking 88:19         ready 14:17
  question 9:1,7,9
                         143:21               rash 118:16             149:20
   9:23 10:1,10,11
                       quickly 44:5           rate 238:10           reaffirm 13:17
   16:5 23:14,20,22
                         135:19               reach 39:21 124:8     real 47:12 146:21
   48:18 63:16 72:24
                       quit 49:13 118:18      reached 29:18           266:4 288:5 289:5
   74:15 75:18 79:20
                         222:5,22               30:9 34:16,24       realize 16:11
   81:6 84:16 119:9
                       quite 104:22             37:6 38:1 39:11       287:10 293:8
   131:18 159:7
                         135:21                 71:23 120:11        realized 119:22
   174:3 177:19
                       quota 50:3,6             134:20 203:16,22      127:11
   181:12 182:2,12
                       quote 202:3 317:9        261:2               realizing 290:9
   182:15 191:2,23
                         317:15               reaches 35:2            292:4 293:5
   226:1,24 227:4
                       quotes 57:5 60:22      reaching 203:7,11     reallocated 13:22
   231:3 234:20
                         60:23 221:23           216:2 260:22        really 21:17 37:11
   245:10 255:7
                         280:23 282:20        reaction 132:8          43:13 45:21 49:18
   261:12 264:9
                         316:19 317:1           222:22                51:6 53:19 61:1,1
   269:16 277:8
                                 r            read 11:6 12:14         64:3,18 79:23
   286:10,13 288:11
                                                13:14 14:24 64:3      82:10 84:18 86:12
   288:21 289:8        r 6:23 173:13
                                                64:4 67:8 82:7        88:24 100:18
   290:6,7,23 291:1      318:19,19
                                                102:20,21 155:14      101:4 105:2 106:7
   291:21,22 292:1     rachael 96:11 97:1
                                                186:3,10 190:24       110:19 111:17
   304:9,20,24 305:8     97:7,11 98:20,21
                                                204:14 221:18         114:24 136:10
   305:20,22 309:19      99:13 101:15
                                                222:12 230:3,4        141:11 143:21
   309:22 310:9,10       196:10 198:5,10
                                                231:5 239:20          148:7 156:20
   311:13,13,16,17       198:21,24 239:7
                                                240:8 286:11,13       171:5 186:8
   311:22 312:13,18      240:13 314:19
                                                288:8,10,11 289:8     187:16 209:18
   312:19,21 313:11    rachael's 239:7,12
                                                292:1 299:12          213:15 220:23
   313:19,21,23
                                 Veritext Legal Solutions
  www.veritext.com                                                         888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 124 of 187 PageID #:411


 [really - referring]                                                           Page 39

    254:18 256:15         178:6,8 179:4,18    recitation 320:15     recruiter 28:22
    261:6 324:21          180:14 181:8,18     recognize 24:20         29:3,7,11 30:13
    329:5                 181:22 182:3,4        28:19 44:23 70:19     34:16 35:2 37:6
  realty 48:15            184:23 185:7,23       82:9 92:7 121:22      37:19 38:9 39:11
  reason 10:14,23         187:24 192:7          178:16 185:16,17      39:20 48:12 50:16
    40:18 45:18 47:9      199:15 205:13,14      185:21,22 188:6       203:20,23 215:14
    50:22 65:14           205:17 206:1          189:8 198:2           215:19,19,21,22
    133:11 135:11         207:19 210:2          206:24                216:21
    160:19 171:8,10       211:21 219:17       recollection 83:5     recruiters 28:24
    171:10 176:7          224:17,19,21          84:10 113:20          51:2
    203:21 220:4,14       229:14 248:24         138:5 179:2 235:8   recruiting 30:17
    304:11 305:24         251:7,9 252:11        257:8 263:9,11        53:3,5 205:22
    310:20 334:14         253:19,20,21          267:22              reduced 333:7
    336:8 337:3           256:8 260:11        record 5:2,11 6:12    ree 140:15
  reasonable 98:4         263:3,8 264:14,17     8:7 14:12 44:9      refer 46:18 64:6
  reasonably 304:11       265:17,19 267:9       70:7,11 149:4,8       64:16 65:2,3
    305:24                279:18 297:17         190:6 226:7,9,13      73:20 209:3 311:5
  recall 13:12 14:1       319:3 320:18,20       243:13 288:8          313:22 314:1
    15:5 27:11 32:19      320:24 330:15         289:7 296:5,9,21      316:22 317:11,15
    32:21 33:2 37:18    recalling 29:17         297:20 301:19       reference 48:2
    44:1 48:21 50:20    receipt 154:6           305:5 306:11          84:19 185:1 283:9
    50:21 51:16 52:14     334:18                307:14 308:18         284:2 287:20,23
    52:18,19 53:2,7     receive 25:11,22        309:17 314:8,12       288:14,18 289:11
    54:19,20 64:8         26:10 27:17 41:23     315:9,12,17,18,20     289:15 290:11
    81:8 82:12,22         104:8                 315:21 319:18,19      292:7 303:4
    83:15 86:4,6        received 26:21          319:20,24 321:15      316:17 334:7
    98:12,13 106:10       55:19 63:15,17        321:17,19,22          335:2 336:2
    108:7 116:13,23       83:1 106:9 109:5      325:5,6,7,9,10,15   referenced 232:14
    119:13 120:17         110:20 127:24         331:16,17,21          234:5 269:20
    126:9,13 130:14       132:15 133:2          332:1,3 333:9         335:11 336:15
    133:23 139:22         145:20 177:12,19      336:9               referencing 83:12
    146:15 149:14,24      178:19,24 179:10    recorded 5:13           83:12 199:11
    151:8,12 153:9,23     179:11 181:15         9:12 282:10 333:7   referred 64:23
    161:4,5,10 162:24     197:17 232:1        recording 5:9 8:9       93:12 94:8 172:21
    163:5,13,24 164:8     266:18 275:1        recourse 43:13          198:11 208:6
    164:19 165:21       receiving 130:14      recover 326:8,13        284:10 306:17
    166:3 167:2           132:8 153:9           327:1,23 328:16       318:6
    168:10,15 169:11      179:18              recruit 201:20        referring 7:14,16
    172:18 173:16       recess 70:9 149:6       203:18                80:13 84:11
    174:18,22,23          226:11 314:10       recruited 29:12         159:12 168:6
    175:2,3,15 177:2      331:19                                      171:7 190:15

                                 Veritext Legal Solutions
  www.veritext.com                                                         888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 125 of 187 PageID #:412


 [referring - response]                                                          Page 40

    192:4,13 193:9,15     relationships 47:1      274:16,17 282:3     required 67:19
    204:11 214:18           58:14,20 62:8,23      298:3                 171:15 194:21
    216:20 217:13           73:10,12 77:5       remote 140:7            291:6 299:23
    242:16 263:22         relative 333:15,16    repeat 288:2            334:24
    280:18 311:11         relaxed 101:6         repeated 227:4        requiring 177:3
    316:11,12 318:14        111:16              rephrase 103:9        reread 327:9
  refers 316:17           relied 72:21          rephrased 227:4       research 230:14
  reflect 161:17          relocated 21:16       rephrasing 303:18       231:17
  reflects 308:2          remain 77:8           reply 222:2           resentment 46:1
  refrain 90:16           remainder 111:7       replying 216:8        reserve 331:11
  refresh 83:4              124:19              report 61:8 164:5     reserved 332:12
  regarding 81:12         remark 296:10           168:8 180:3         residence 22:5
    93:18 114:17          remarried 20:5          295:24              resolution 141:4
    198:14 217:21         remember 12:15        reported 61:11          146:10 175:24
    307:22 313:11,21        13:7,18 14:22         133:7 275:5           177:6 184:1
    316:17 318:7            26:13,20 33:4,7       282:16 295:21,22    resolved 221:6
    330:14                  40:4 44:7 53:14     reporter 1:14 6:4       222:15
  regards 159:6             53:17 55:5,12,16      8:5 9:17 19:23      respect 18:3,14
  registered 287:16         56:4 82:11,19         321:14 332:7          83:8,10 88:22
  regular 122:23            83:6,7 85:8 94:6      333:23 335:7          89:3 91:11 95:7
    141:8                   94:13 95:12 97:5    reporting 229:18        191:18,21 195:21
  regularly 44:3            98:2,17,23 99:23    represent 7:11          225:22 276:17
    186:21                  100:1 103:7,17        160:24 161:1,8,12   respected 27:20
  reiterate 145:2           108:4 111:3,4         161:22 198:19       respecting 276:16
    161:13                  112:7 113:14,15       226:17 320:7        respond 88:15
  related 6:7 85:12         113:20 116:20       representation          90:7,9 134:20
    173:4,19 285:22         117:1 118:13,20       320:8                 137:10
    286:19                  119:11 124:24       represented           responded 90:13
  relates 67:14             136:5 138:22          131:12,17 136:1       135:12 204:2
    283:21 303:15           140:20 141:6,16       175:21                221:22 305:12
    307:7                   141:19 145:16       representing 59:1       323:4
  relating 24:23            146:16 147:21         59:2                responding 169:15
    25:3 304:6              151:6 154:10,20     reputation 27:23      responds 203:17
  relation 91:7             154:22 156:16         47:15               response 82:12
    108:8 258:11            168:14 178:24       request 19:2,4          88:24 130:11,12
  relationship 49:12        212:11 235:12         74:1 122:20 126:3     133:23 134:8,15
    65:13 76:15 77:8        242:12 248:16,18      127:23 336:9,11       134:24 135:6
    79:4,14 91:4,7          250:6 251:19        requested 124:20        153:8 162:23
    96:22 140:3             262:16 268:24         127:6                 163:3 168:21
    158:14,17 187:4,6       269:19 273:2,12     require 280:19          173:21 174:8,11
    187:8,14 201:18         273:16,23 274:12                            222:3 305:19

                                   Veritext Legal Solutions
  www.veritext.com                                                          888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 126 of 187 PageID #:413


 [response - ruff]                                                                Page 41

    311:2 312:2,17       reviewed 12:16           247:11,18 253:22    rose 134:2,14
    313:18,21 323:7        14:3                   254:2 255:17          136:21
  responses 16:7,17      reviewing 13:13          260:2,8,9 261:12    ross 137:24
    17:7 19:1,4,8          15:5                   262:4 265:24        roster 244:22
  responsibilities       rid 210:11               266:5 267:1,23      roughly 26:20
    13:22 41:24 79:19    ride 116:7,12            268:14 271:24       round 245:7
    194:20                 117:3,7,9 216:9,16     272:12,13 274:18    rounder 284:13
  responsibility         right 8:22 9:10,15       276:1,9 280:17      row 196:17
    158:12                 9:18 16:12 21:3        282:19 283:10       rowena 1:3,10
  responsible 76:6         31:16,18 32:1          284:14 289:23         3:13 5:13,18 7:5
  responsive 304:19        33:1 35:10 55:21       290:22 291:5,8        19:15,16,21,24
    304:22,23 305:19       56:9,10 65:17,19       297:4 299:2,14,18     20:1 333:4 334:6
  rest 107:7 186:21        65:20 66:23 67:2       299:20 300:5,12       334:8 335:3,4,9
    190:24 282:24          74:7,18 81:3 86:7      301:3 302:11,21       336:3,4,13 337:20
  restoration 39:1,7       88:11,12,14,17         303:19 304:18       rude 89:12
    40:23 45:18,19         89:12 95:4 98:10       306:15,22 307:16    ruff 2:15 3:15 6:23
  result 24:10             105:6 108:11           310:9,10 311:7,10     6:23 226:15,17
    150:18 224:23          110:5 112:14,19        311:21 313:5,18       231:7 243:11,14
  results 225:5,23         115:23 117:15,16       313:20 314:5          246:7,13,19
  resume 30:23 31:3        120:3,6 121:24         316:22 317:20         247:15 250:18
    45:7,9,17 48:6,12      122:17 123:2,5,16      325:2,4 329:23        278:1 280:7,11,16
    52:24                  124:2,3,5 126:23       331:6,8,9             282:18 287:1
  retaliation 197:5        129:16 132:13        rights 176:6            288:2,5,23 289:1,5
  retreated 319:13         134:23 135:1         rigid 270:16            289:21 290:21
  return 67:15,19          136:15,17,18,19      river 228:10 239:1      291:13,15,20
    69:14 70:22 72:2       136:24 138:22        ro 75:7 105:15          292:12 296:13,16
    74:2,10,18,24 75:1     144:15 157:16,21       127:18 132:3          296:23 297:2,5,13
    75:4,5,6,12,22         160:13 161:24          136:9 177:20          299:5 301:11,21
    150:3 162:22           176:22 180:11          201:20 259:17         301:23 303:8,14
    181:21 182:5           181:7 187:1          road 21:12 49:9,11      304:8,23 305:2,6
    187:13                 191:20 195:11,15     rodan 92:13,22          305:11,15,18
  returned 75:2,21         201:9,10 202:12        93:20,23              306:7,14 307:15
    334:18                 203:3,6 204:13,14    roll 159:3 297:3        308:15,24 309:2
  returning 115:19         208:6,21 214:22      rolled 136:23           309:20 310:8,23
  review 11:16             215:24 216:5           182:24 183:22         313:2 314:16
    15:15 16:19 18:7       218:9 219:5          room 6:10 53:11         315:5,7,13,16,23
    31:12 32:4 51:14       224:11 227:4           142:9 154:16,17       316:10 317:20,23
    64:23 84:3 85:5        228:6 230:15           164:16 220:3          318:3 319:19
    158:15 166:12,19       236:7,8 239:22         259:3,3 286:2         320:2 321:16
    169:1,4 334:12         240:6,11 241:8,9       323:1,18              322:1 325:12,17
    335:1 336:1            244:8,9,18 246:2,3                           327:16,18 328:3

                                   Veritext Legal Solutions
  www.veritext.com                                                           888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 127 of 187 PageID #:414


 [ruff - see]                                                                  Page 42

    329:20,24 330:3       134:18,20 145:4       262:11 265:13        295:16 325:23
    330:20 331:6          154:22 159:18         266:24 287:7       seconds 90:3
    332:1                 161:10 166:3        scheitly 243:21,22   sector 47:3
  rule 10:10              167:5 174:19        school 25:16 26:15   security 66:13
  rules 1:11 8:20         175:15 177:20         295:5              sedaei 2:4 7:3,3
    335:5 336:5           179:13 186:17       schumacher             11:17 12:6 16:11
  run 8:22 248:2,14       192:15 203:12         119:15 120:16        23:16 31:9 70:3
  running 64:13           216:2,7 243:22        121:3,17 132:9       73:5 74:11 75:14
    76:22 202:9,12        255:7 258:24          163:7 257:14,20      84:13 117:19
            s             260:22 264:5,12       257:21 258:6         190:24 197:11
                          265:21 273:8,9        259:14 262:13        217:15 223:10
  s 3:16 295:20,20
                          281:12 282:7,9,19     265:14 266:1         224:14 231:1
    295:20 334:15
                          282:23 306:23         287:7                246:12 250:13
    336:8,8 337:3
                        says 29:5 33:23       schumacher's           277:20 280:5,10
  safety 38:6,10
                          46:15 80:20 82:24     106:22 130:10        282:11,13 288:20
    41:6
                          88:24 104:11        schwanderlik 20:2      290:14 291:7,11
  salary 41:19 51:9
                          122:10 128:15         20:3,18              291:14 296:7,11
  sale 51:8
                          130:16,22 132:2     science 26:9,11,16     296:22,24 297:7
  sam 2:4,4 7:3
                          133:16 153:15       score 95:22 111:18     297:10 299:2
    219:18,20,21
                          177:1,18 179:9      scored 238:11          301:9,13,16,20
    220:11 221:22,24
                          187:22 201:6        scoring 234:8          302:24 303:10,24
    246:11 291:13
                          204:14 214:20       screen 128:14          304:21 305:1,3,7
    299:1 318:15
                          221:24 253:7          188:9,19             305:13,17 308:21
    320:17 328:18
                          257:22 263:18       screw 155:23           309:15 315:3
    334:5
                          264:10 269:11         235:7                325:15 329:1,15
  sandy 238:5,7,9
                          280:1,8 291:14      screwing 235:6         330:18 331:2,15
  sanghera 200:7,19
                          298:21 299:8        seal 333:20 335:15     332:9 334:5
  sarcastic 207:6
                          302:3 310:5           336:21             see 12:20 13:15
  sat 117:22 155:5
                          311:21 320:9,15     search 167:14          28:6,6 29:4 32:10
    156:12
                          322:11 326:17         229:5                37:21 48:3 65:15
  satellite 42:19
                        scan 63:14            seasonal 40:13         65:16,19 67:14
  satisfied 40:22
                        scared 322:21         second 38:4 65:9       71:3 79:7 84:5
    222:14
                        scene 255:16,18         88:18 122:22         89:24 103:2
  save 164:3
                          260:10 261:14,20      129:13 143:23        117:12 128:13,21
  saw 139:9 233:2
                        schedule 86:14          186:20 190:5         131:1 143:20
    253:6 260:20
                          171:1                 197:2 200:21         155:10 167:14
    324:23
                        schedules 60:12         209:15 211:9         170:12 175:4
  saying 45:6 50:21
                        scheduling 229:19       221:18 228:1         191:1 200:9
    52:19 68:17 89:7
                        scheitel 243:22,23      235:3 247:23         204:12 205:1
    90:8 112:24 113:2
                          245:8 247:24          248:4,9 249:7        206:11 209:19
    116:23 118:20,23
                          256:24 261:3          269:4 271:21         211:17 216:4,13
    119:11 129:4
                                 Veritext Legal Solutions
  www.veritext.com                                                        888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 128 of 187 PageID #:415


 [see - shot]                                                                  Page 43

    224:10 228:17         164:9 165:13        seriously 183:9,14    sharing 140:20
    252:4 253:4 254:4     167:1 168:7         served 22:14            147:4,6 187:18
    255:10 261:1          173:21 174:8        service 174:6         sheet 87:19 221:16
    269:13 272:9,11       176:15 177:9        services 73:3,22        323:3 334:13
    288:9 298:24          179:5 181:3 182:6   set 34:11 49:18         336:7,10,18 337:1
    299:4,6 300:19        187:12 221:20         52:9 53:6 70:8,11   shell 325:2
    301:6,24 311:18     sentence 65:11          89:24 149:5,8       ship 35:4
    322:13 325:24         82:24 88:23           167:6 220:23        shit 78:22 100:23
  seeing 47:16            102:22 104:10         226:10,13 314:9       136:11 152:9
    151:18                164:2 216:13          314:12 332:5          157:10 191:9
  seeking 224:2,6       separate 18:24          333:20                196:13 240:17
    225:15                177:4 202:21        seth 81:15 83:2,8       260:22 277:11
  seen 14:17 16:16      separated 101:20        145:14,16,17,22       329:7
    18:4 19:5 120:4     separating 102:2      setting 167:7         shocked 107:1
    188:8 240:12        separation 176:1      settling 167:7        shoot 100:23
    247:24 251:24         176:23 177:17       setup 195:24            238:19
    297:15 298:1          180:9               seven 39:3 265:15     shooting 95:20
  selling 38:7 54:18    september 22:2        severance 157:18        234:7 241:14
  send 28:24 30:22        32:18 33:6 94:5       164:21,24 165:3       273:9,10
    75:7 83:16 87:8       95:2,8 151:5          166:10 167:17       shop 39:13 96:21
    89:16 90:2,5          169:10 180:2          168:4 173:23          96:22 118:1
    91:18 157:15          198:7 200:9,17        174:7 177:3 180:8   shopping 305:13
    165:10 169:1          201:6 202:22          180:8 181:13,24     short 30:2 45:20
    175:2,4,5 187:8       203:4,9 204:20        182:10 184:2          52:5 70:9 94:14
  sending 85:8            207:13 209:4,13       193:19                94:14 149:6
    87:14,24 89:19        212:9 215:11        severed 136:7           168:18 171:13
    90:16 91:20 151:6     217:22 227:11       sexism 137:18           209:18 226:11
    151:11 163:24         228:11 233:16       sexual 185:5,6          314:10 331:19
    167:2 169:11          234:3 247:2,6,9       186:13 283:9        shorthand 1:14
    180:15 185:23         307:6,9 331:1         285:20 286:18         333:23
    187:24              sequence 256:1,5        290:9 292:5         shortly 132:16
  senior 29:20            314:17              sexually 186:13         173:2 174:9
  sense 221:2           serg 116:22 117:6     shakes 9:13           shot 103:1,8,12,21
  sensitive 5:4           118:21 199:12       shape 152:8             104:2,8 106:14
  sent 75:8 82:13       sergio 116:6,9,23     share 67:9 78:5         107:22 108:17
    83:22 86:19 87:4      118:21,22             140:9 158:20          109:24 110:9
    88:3,15 119:15      series 7:20 81:10       185:5 310:18          156:22 162:9
    120:15 121:3,17       232:13,15           shared 72:11,18         188:9 204:3,8
    121:19,20 129:5     serious 101:4           80:8 119:18           254:9 258:16
    130:11,12 133:12      123:6 189:23          140:19,21 144:8       267:11,20 268:7,8
    151:3 163:23          217:10                146:4 188:14,22       269:3,9 272:20

                                 Veritext Legal Solutions
  www.veritext.com                                                         888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 129 of 187 PageID #:416


 [shot - space]                                                                 Page 44

    273:19 299:11      signify 86:10            174:19,24 175:7,8     241:2,2 242:13,15
    301:6,24           signing 333:12           175:12,13,18          254:9,15 255:1
  shots 188:19           334:19                 176:5,16,17 178:3     261:8 323:13
    258:14 266:5       signs 186:23             180:8 181:2,2         328:23 329:8
  shoulders 9:16       silent 94:20             211:14 214:12       somebody's 86:16
    155:12             silly 169:19             265:15              someplace 236:19
  show 48:11 91:12     silverman 40:21        sixth 221:2           somewhat 140:2
    141:24 142:5,10    similar 274:24,24      skill 34:10           soon 64:11 89:22
    143:1 196:12         275:7,19,23,24       skilled 268:18          119:19 197:3
    221:10 267:12        294:5,9 300:5          269:16                324:3
    270:3,12 275:5     simple 287:6           skills 77:12          sooner 157:15
    279:16 293:23        312:10               skinned 328:23        sorry 15:8 23:2
    299:1,24           simply 264:9           slate 23:12             41:4 43:7,14
  showed 143:3           290:8 292:4          sleeping 102:6          47:24 60:10 96:16
    153:13 179:14      sincerely 156:3        sleeve 143:21,22        117:2 120:24
    205:21 267:24        334:21               slept 152:6             130:17 132:3
  showing 89:2         sincerity 132:11       slick 38:3              133:17 150:21
    139:21 267:19      single 210:10          slow 19:22 315:15       166:8 168:11
    272:7,8 310:7        270:8                smoother 8:21           170:1 184:10,11
    313:14             sir 334:10             snow 270:8              185:22 197:2
  shown 334:16         sit 100:7 142:2        snuff 41:21             204:14 208:8
  shows 313:16           192:8,9              social 66:13 92:11      216:7 229:2
  shrugged 155:12      site 57:22 58:22         92:17,21 93:17        250:20 252:21
  shrugs 9:16            133:20 134:2           113:1                 255:4,6 261:21,23
  shut 13:19 25:19       228:24               software 27:7 54:7      280:6 288:1,4
    136:8,9 196:20     sites 49:1 56:22       sold 37:13 148:8        291:23 300:16
  sick 44:2 101:15       142:24               solely 202:17           305:1 310:5
  side 27:22,22 28:4   sits 258:21              293:11                319:16 321:10
    28:11 62:17 83:3   sitting 110:8          solid 37:9            sort 138:3 152:2
    93:11 201:14         138:24 142:6,18      solidified 144:3        171:13 172:23
    203:13 214:9       situation 50:8         solo 112:4            sound 83:18
    259:2,2 272:24       127:8 158:19         solutions 6:3,5         204:15
    273:17 280:20        171:14 192:22,24       334:1 337:1         sounds 10:13 21:2
  sideways 273:2         193:5 220:15         somebody 60:6           86:8
  sign 49:22 165:6       221:7,22 222:15        76:20 77:1 86:11    source 141:13
    176:4 177:17         222:21 277:4           89:10 97:5 111:5    south 2:2,13
  signature 16:23        300:10 329:5           124:7 125:19        souvenir 115:12
    18:15 332:12       situations 207:7         131:15 164:16       sox 146:1
    333:23 334:14      six 52:16 167:12         172:22 183:15,24    space 221:15
  signed 78:7 106:6      167:16 168:13,19       184:16 196:1          276:16,17,23
    335:13 336:18        173:24 174:7,14        230:13 232:17         278:8 320:14

                                 Veritext Legal Solutions
  www.veritext.com                                                         888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 130 of 187 PageID #:417


 [space - straddle]                                                             Page 45

    322:7               square 246:14           242:23 243:2,15     stazinski 60:21
  speak 163:8           ss 333:1                244:15,16,19          88:6
  speaking 191:22       staffing 40:8           249:20              stenographically
    211:10 291:16       stage 86:10           starters 244:23         333:7
  speaks 146:17         stained 54:23         starting 155:19       step 62:2 87:11
  specialize 54:4       stand 180:23            218:18 241:8,16       92:24 165:3,5
  specialties 54:14       279:20                244:10,23             266:5
  specific 57:22 61:4   standing 89:6         starts 100:13         stepped 160:3
    61:16 73:8 74:20      107:4 108:8           115:5 127:3,4       steps 156:5
    117:2 152:13,24       109:19 115:2          128:14 169:10,14    steuben 26:16
    215:16 217:5          162:20 272:18         202:21 209:4        steve 53:10 78:16
    316:17                287:3                 241:2,3 247:2         78:22 79:4 80:15
  specifically 12:19    standpoint 285:21     staszewski 295:14       82:13 83:19 86:19
    23:6,21 27:16         286:18                295:19                87:9,14 88:15,16
    73:18 141:20        stands 310:9          state 1:15 6:11         88:18 90:4,4,12
    142:16 165:7        start 9:21 92:14        46:21 65:23 85:3      91:4,15,20 118:10
    167:24 168:2,5        93:19,21,22 95:8      190:12 197:4          140:12 142:5
    172:7 192:7 225:2     107:10 124:10         209:16 333:1          148:7 169:22
    278:7                 167:5 200:5 206:9     335:10 336:15         170:9,9,12,14,15
  specifics 231:21        209:10 210:14       stated 122:1 312:5      171:8,16 172:5,7,7
  speculate 289:23        216:10 236:19         312:23                172:17 173:8
  speculating             241:1,5,13,19,20    statement 61:18         214:19
    229:11                247:22 252:21         169:17 183:3        steve's 87:9 90:7
  speculation 31:10       270:19 275:21         192:12,14 218:3     stewart 232:2,6
    145:20 290:15         281:23 282:24         254:7 263:17        stick 157:21
  speculations 196:9      283:16 284:18         264:11 265:4        stojowski 243:21
    196:10                293:19                297:6 335:13,14       245:9 247:24
  spell 295:18          started 32:21 33:2      336:19,19             253:7 262:1
  spend 111:7             33:15 36:22 53:15   states 1:1,12 5:20      265:13 266:24
  spending 111:24         63:6 64:12 93:3,4     102:23 124:17         287:6
  spent 118:2             100:16 101:17,22      153:20 231:11       stood 117:11
    173:21                110:6 114:9 115:7     254:1                 220:8 226:4
  spin 51:12              118:7,8,12 148:2    stating 88:1          stop 100:21
  spoke 29:19 43:10       156:21 180:11,13      247:12 255:21         105:16,23 227:3
    187:20 206:2          181:13 199:16       status 328:5            303:17
    261:24 262:6          201:19 205:14,18    stay 40:12,18         stopped 256:12
  spoken 261:13           207:13,15,16,19       47:10 49:11 98:21   story 216:22
  sponsored 94:18         208:2,13,14           112:14 222:2        stouffer 2:13
  spot 222:5              209:16,17,22          256:15              stouffer.com 2:16
  spun 31:21              213:4,4 219:4       stayed 112:4,5,12     straddle 302:15,18
                          220:7 223:14          117:11

                                 Veritext Legal Solutions
  www.veritext.com                                                         888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 131 of 187 PageID #:418


 [straddles - swears]                                                          Page 46

  straddles 302:7,14      234:7 242:1         sue 222:8 324:18      supposed 90:20,21
    304:5                 287:15 303:18         328:4,7,11,15,21      90:22 98:10 117:3
  straight 136:13         322:21                328:24                123:13 124:5
    283:14              stupid 230:12         sued 329:14             137:10 201:14
  strange 53:19         sub 68:21,22 71:11    suffer 225:14         sure 11:2 13:9
  street 1:15 2:7,19      73:14,15,15,17        226:2                 21:15 28:1 32:17
    3:2 5:24            subcontractors        suffered 224:23         33:13 37:21 38:13
  strengths 54:5,17       13:16 68:9,10       suggest 153:2           48:8,10 56:2,15
  stress 77:15            71:13               suggested 176:18        58:8,9,16 60:13
  stricken 305:4        subject 89:7 248:7      244:14                61:10 64:19 68:7
  strict 64:19          subjected 138:8       suggesting 203:18       70:5 77:15 78:1
  strike 39:24 67:12      197:5               suggestion 126:24       78:23,24 102:4
    76:4 304:18         submissions 240:8     suggests 269:2          103:10 105:6
    305:20 327:5        submit 51:3             311:11                110:17 112:6
  strokes 238:13        submitted 11:7        suing 325:1             114:8 120:10
  structure 49:17         12:15 48:6,20       suitable 145:23         123:2 141:11
  struggle 283:14         51:15 297:19        suite 1:16 2:3,8,14     147:3 150:19
  struggling 97:23      submitting 16:20        2:19 3:3 334:2        168:24 196:21
    171:3                 49:4                summary 47:17           205:9,16 216:18
  stuck 155:24          subs 57:5 58:7,7      summit 29:18            218:12 244:24
  student 24:8            58:15 59:3,5 62:8     30:10                 246:3 250:3,8
  studied 65:4            68:14,20 69:3       superintendent          256:10 260:12
  stuff 11:7 12:14,19     73:11 99:10           116:11                268:9,16 277:19
    13:14 28:24 38:8      107:23 139:10       superior 334:1          281:14 284:23
    45:10 47:16 51:5    subscribed 335:10     supervised 77:20        285:3,6 293:10
    51:9 54:4 58:1,23     336:14 337:21         78:12                 318:18,20 321:8
    63:20 66:14 69:9    subsequent 55:16      supervising 78:6      surgery 194:16
    78:2 80:15 84:3       72:23 91:3 176:18     78:10               surprise 115:9
    86:2 91:9 97:18       182:5               supervisor 53:22      surprised 30:19
    98:9,10 113:2       subsequently            60:5 76:3,12          115:16
    114:22,24 117:6       55:19 119:14        supervisors 81:11     sushi 76:23
    118:24 119:1          132:15 174:13         242:8               suzanne 1:13 6:4
    140:21 141:8,10       175:17              supervisory 77:12       286:11 288:5
    141:13,14 142:3,8   substantially           78:19                 289:6 305:21
    142:14 143:6          41:20               support 96:10           309:21 312:20
    144:12,20 148:9     sucked 269:11           196:8                 315:23 327:16
    164:22 180:21         271:22              supported 171:9         333:3
    186:15,16,24        sucks 140:17          supportive 77:2       swallow 142:9
    194:21 195:2          146:3 157:12          79:11 140:8 143:7   swear 319:8
    201:24 216:24       sudden 13:21          suppose 282:22        swears 328:24
    219:24 220:21,22      62:15 118:4

                                 Veritext Legal Solutions
  www.veritext.com                                                         888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 132 of 187 PageID #:419


 [swiftly - tells]                                                             Page 47

  swiftly 197:6           206:19 213:16,24      326:21              tell 11:3 37:5
  swing 232:10            232:10 235:15       talked 11:18 80:5       39:22 50:16 53:2
    270:16 272:7          242:1,12,16 243:8     84:7 96:12 104:23     53:17 56:18 85:11
    294:9 302:8 304:6     253:23 256:4,12       105:1 116:6,7         91:17 92:10 94:11
    310:7 313:15          263:4 266:5,17        118:15,24 120:15      105:5 113:12
  swings 238:22           268:6 269:3 280:3     140:22 141:9,21       120:11 122:15
  switch 94:3             280:3,21 281:9,12     146:21 164:23         124:7 125:19
  swore 269:11            281:16 293:2          184:5,7 230:18,18     126:3 127:21
    271:22 319:5,6,6      300:6,23 301:11       255:24 260:16,19      138:22 139:14
    319:14                309:15 315:3          301:5 318:5           144:22 145:17
  sworn 7:4,7 333:5       317:5 326:3         talking 35:7,11,11      147:8 148:12
    335:10,13 336:14    taken 1:13 5:17         53:20 86:22 99:8      155:18 165:22
    336:18 337:21         8:2 53:9 70:9         103:24 116:18         169:23 172:11,15
            t             147:22 149:6          118:7,8,12 119:4      177:23 181:16
                          226:11 263:11         136:16 148:10         182:8,15,17
  t 2:9 3:16 19:17
                          293:1 314:10          149:11 172:4,6,23     185:16 194:7
    173:13 295:20
                          330:4,6 331:19        181:18 184:3          203:3,8 204:9
  table 98:17 171:17
                        takes 94:19 189:23      187:1,2 196:21        207:2 208:21
    172:8 218:1
                          217:10 238:22         201:7 203:12          209:8 210:23
    273:11
                          302:8 304:5           212:23 245:24         216:22 217:9
  tailspin 162:17
                        talent 38:18 46:8       246:1,5 261:22        220:5 235:22
  take 5:10 10:9,12
                          46:11 72:7 200:22     310:15 316:23,23      237:1 242:24
    10:24 14:16 16:6
                          200:23 201:8,11     tall 277:18             260:10 264:7
    16:9 30:21 43:20
                          201:19 203:1,8,19   taller 277:19,20        268:17 272:5
    51:17 57:10 58:22
                          205:15 215:23       tampons 101:23          275:15 276:15
    59:19 63:14 64:9
                          218:18 219:6,11     tank 118:6              280:20 285:24
    68:14 70:3,15
                          220:16 221:6,21     target 328:8            302:4 311:7,10
    76:1 82:5,24 85:5
                          223:21 318:21       tattoos 142:14          316:16
    87:11 95:11 97:1
                          319:2 320:17          143:1,12,16         telling 52:14 115:5
    103:21 105:5
                        talk 38:6,13 58:16      144:10                125:9,16 129:7
    110:4,9 117:15,19
                          58:18 77:1,4        teach 202:2             139:2 143:8
    123:10 124:21,22
                          79:10 83:21 84:1    team 88:13 100:11       144:23 145:21
    125:6,15,20,23
                          91:9 94:4 135:9,9     112:16 186:22         147:21 151:15
    126:10 127:18
                          135:13 141:2          220:21 323:11         161:6 163:5
    128:17,19,24
                          142:19 146:11       teams 100:10            173:22 174:24
    129:5,8 135:3,17
                          161:14 170:3,9,12   tears 117:23            175:2 177:14
    141:12,14 149:2
                          201:22 204:24       tee 236:12 237:4,7      180:16 304:16
    152:1 154:15
                          205:11 213:19         240:24 258:10         317:7
    166:17 172:13
                          221:15 222:4        teed 241:6            tells 153:12 257:14
    185:15 188:18
                          320:14 322:7        telephone 151:9         274:19
    190:5 193:20
                          323:16,18,19
    197:1 200:10
                                 Veritext Legal Solutions
  www.veritext.com                                                         888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 133 of 187 PageID #:420


 [temp - thirty]                                                                Page 48

  temp 40:6               81:2 222:13 231:2    173:8 174:10           116:10 117:23
  templet 71:21           282:11 290:15        186:4 193:9 204:9      119:8,8 125:10
    85:16,19,21,22        304:1 333:10         229:6 235:7,24         127:7 132:19
    86:1                  335:6,7 336:6,9,12   266:5 287:13           137:9 139:5,18
  templets 85:15        text 13:15 101:23      302:15 311:5           141:4,8 142:1
  temporary 40:10         128:14 129:12,24     315:4 324:21,22        148:6 156:14,24
  ten 73:16               151:9 185:14,17    things 11:8 13:18        163:9 164:22
  tend 207:6              185:23 186:10        13:19 57:8,21          166:18 168:23
  tenure 52:4             187:9,10 198:4,21    63:19,22 66:19,21      172:21 173:1,2,3
    168:18                210:24 214:20        68:8 77:16 79:17       183:1,8,14,22,23
  term 171:13             249:3,11,11,14       80:6 86:3 92:15        186:19 187:5,7,19
    209:18 237:7,9,10     256:24 260:21        97:23 105:16           188:18,20 191:7
    237:11 240:16         306:16,16 307:22     106:2 125:1            191:10,16 196:7
    253:17 287:17         309:3 314:17         135:22,24 140:10       207:16 212:10
  terminate 35:23       texted 101:8           140:12,23 159:3        213:23 215:19
    42:10 44:14           214:16 248:23        160:17 170:13          218:5,6,9,9 220:19
  terminated 72:4         249:2 261:5          181:10 182:24          229:9,10,20
    137:1 141:5         texting 128:23         183:10 189:22          232:10,12 233:2
    177:15,21,24          198:13               203:4,10,14 204:6      234:5,12,23 235:9
    197:6 210:7         texts 128:10,10        214:8 221:1 223:3      235:14 238:21
  termination 67:18       306:19 307:5         223:11 225:13,20       239:11 242:16
    178:18 181:15       thank 44:16 299:1      242:23 247:19          249:4 253:10
  terminology             329:21             think 10:19 11:8         255:24 256:10,10
    238:17 240:3        thanks 15:21           12:18 13:15 15:14      260:21 261:2,9
    267:18 285:17         130:18 171:1         28:5,9 29:24 40:9      269:23 270:18
    287:18                179:24 190:10        52:6,21 53:10          275:4 285:18
  terms 13:18 45:24       206:14               55:23 56:11,14         286:15,23 288:23
    49:19 50:4 54:8     theirs 54:9 69:5       59:15 60:21,24         291:3,7,11 296:16
    55:1 66:13 68:20    therapist 151:18       61:3,6 63:6,19         297:20 302:14
    77:9,24 108:6         155:10               66:21 69:16,21         304:21 305:7,13
    111:15 124:1        therapy 157:12         74:24 75:18 77:11      306:16,24 311:22
    140:3 197:6 222:6   thi 322:13             78:13,21 80:16         324:22
    254:19 258:17       thick 328:22           81:19 87:2,7         thinking 55:6
    279:8 326:15        thing 31:23 39:13      88:20,24 89:6,9,12     126:20 137:6
    327:1                 50:12 55:15 61:22    89:13,17 93:3          209:17 213:4
  test 183:11             67:9 85:13 112:16    94:13 96:24 97:3     thinks 80:18
  testified 7:7           130:16 135:14,16     98:5,6,20 100:10     third 47:23 183:10
  testify 138:14          139:6 142:17         101:14 103:16          183:12,15 198:23
    333:5                 144:3 147:23         104:6 105:17           254:1,6 298:21
  testimony 8:14,15       156:1 159:2          109:14 112:22        thirty 334:18
    10:16,20 75:15        160:13 172:8         114:11 115:16

                                 Veritext Legal Solutions
  www.veritext.com                                                         888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 134 of 187 PageID #:421


 [thorough - told]                                                               Page 49

  thorough 56:24        tight 60:6,16            144:17 147:15       title 200:20 223:17
  thought 35:6             142:22                152:1,18,22         today 7:15,20 8:5
    39:17 53:12,19      till 36:16               153:17,22 154:10       8:10 9:12 10:16
    60:10 65:1 91:1     tim 60:7,7,8,17,20       155:9 157:7 162:8      11:5 18:1 125:13
    97:16 115:1 118:6      61:11,13,19 79:15     162:15 166:14,18       125:16 128:18,19
    123:4,13,17,19         80:12 88:7 99:9       168:16 169:16          128:21,24 129:8
    124:15 131:24          101:8 107:15,16       170:18 173:8           139:11 147:14
    135:20 136:4           107:17 110:7,9,14     177:13 181:13,15       213:3 246:14
    137:13 140:1           111:8,11 112:18       186:5 193:20           284:23 297:16
    141:3 145:17           113:18 116:3          194:23 195:13       today's 10:22 14:3
    158:16 160:12,13       140:14,15 145:24      202:4,8,12 211:7    todd 29:8,10,11
    175:24 224:20          145:24 146:22,24      212:16 213:16,18       30:3,7 34:22 35:6
    227:19 251:18          243:20 249:4          213:20 214:1           35:9,12 48:9
    294:14 307:11          251:1,20 253:3        217:8 218:4,10         56:14
    327:3                  256:23,24 257:7       222:16 226:23       told 54:2,7 87:8
  thoughts 207:7           257:12,14 260:12      240:24 241:17,20       89:21 113:6,7,10
  three 21:2 40:10         260:23 261:19,24      244:4,16 245:2         117:1,2 118:14
    40:11 60:2,16          262:9 265:12          246:1 247:22,23        120:1 124:1,9
    81:9 89:23 90:1        266:15,23 268:9       248:1,13,20,22         126:10 127:9
    113:22 147:16          287:6                 249:20,20 250:10       129:19 130:1
    155:19 260:3        tim's 60:18              250:12 252:9           131:21 139:5
    264:6               time 10:8 16:9           253:4,14 257:7         144:1,15 147:18
  threesome 248:15         22:1,6 24:5 27:1      260:17 269:21          148:7 155:15
  threshold 189:21         30:1,2,9,24 32:8      283:11 287:3           156:17 157:8
    325:3                  33:8 34:18,21         289:3 293:14           158:2 168:17
  threw 101:24             35:10 36:4 37:23      296:3 309:15           169:24 170:2
    158:6                  41:22 43:14,15        313:16 315:3           171:20,23 173:9
  throat 73:11             47:18 49:21,21,22     319:1 321:4            174:5 176:15
  throughs 13:21           50:13 51:22 52:10     323:13 324:21          178:10 180:1
    56:21 59:19,21         52:15,17 57:18        327:1                  184:21 194:6
    60:2 61:2 139:4,6      65:13 69:15 70:3    timeline 15:8            196:2 198:24
    139:18 160:23          73:24 76:24 80:3      128:2 136:12           199:4,11 204:19
    194:20                 82:17 83:3 96:12      137:2,3 181:9          222:24 235:15
  throwing 114:12          97:15,16 98:16      times 8:16 21:16         241:18 242:7
  thursday 5:2             100:18 109:2          59:23 73:16 112:1      244:13 251:18
  thursdays 76:23          110:17 112:11         142:10 233:17          257:7 261:7
  ti 157:21                113:4 116:13          248:14 261:6           269:17 271:17
  tied 97:21               124:5 125:1,23        327:10                 284:14,23 294:23
  ties 97:19               127:14,18 132:5     timing 134:15            303:17,18 316:20
  tiger 233:2              134:11,19 136:6       172:18 184:12          319:10 322:22
                           139:17 140:16                                323:2,12 324:9

                                  Veritext Legal Solutions
  www.veritext.com                                                          888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 135 of 187 PageID #:422


 [toledo - unacceptable]                                                         Page 50

  toledo 19:21,24        transcribed 335:7       269:12 271:23          160:4 174:14
    20:1,3,4,5           transcript 288:8,9      272:1,2 286:10         180:22 189:18
  tolerate 130:22          332:8 334:11,12       291:13                 197:10 200:11
  tomorrow 164:5           335:5,12 336:5,11   trying 12:18 27:19       225:13,20 235:19
    178:11                 336:17                28:11 51:3 59:15       239:3,4,14,15
  top 30:21 82:16        transform 148:9         69:22 82:12,22,22      247:16 289:24
    83:16 128:17         translates 190:19       85:13 86:4 93:21       290:2 298:3 303:7
    199:6 202:20         transpired 134:14       98:6 101:7,12          322:15
    254:1 316:15         traveled 49:2           103:17 106:2         tying 322:20
    325:14               traveling 50:13,14      108:18 118:3         type 34:9 36:12
  topgolf 109:10           253:1                 137:5 146:2,9          37:15 42:17 47:14
    234:6,10,18,24       treated 91:11           155:20 160:8           55:6 67:9 103:12
  totally 222:8            191:21 192:5,17       161:18 167:18          106:8,12,13 109:9
  touch 30:6,7 35:6        193:7,16,24           176:3 177:5,16         182:22 194:17
    35:9 79:6            treating 192:2          187:3,6 212:10         207:3,18 208:24
  touched 310:6,22       treatment 197:17        219:23 220:2,13        219:10 236:11,15
    311:1,14,15 313:7    trees 284:21,22,22      243:7 252:23           238:4 259:9 284:2
    317:8,12               285:5,9               256:2,21 257:5,16      284:5 313:6
  touching 274:1         tried 11:7 50:11        262:5 270:21,23      types 27:16 47:2
    278:13,20,22,24        76:21 133:7           272:15 273:4           49:2 90:17 235:22
    279:11 302:23          145:22 161:13         274:5 329:6          typewriting 333:8
    303:20 304:13          219:21 220:8        tucked 276:14          typewritten 208:4
    306:3 307:21           270:3,7 322:18      tuesday 128:14,15        208:5,18
    309:13 310:2,13        323:24                136:6,18 137:4,5,8   typical 54:4
    311:4,8,12 312:3,6   trouble 164:4           307:8,9                235:23
    312:24 313:11,21     true 15:16 17:7       tulacz 19:21,24                 u
    315:1 316:6,18,24      18:11 165:11        turn 5:6 204:6
                                                                      u 6:23
    317:12                 175:11 304:14       turnaround 54:11
                                                                      uh 21:6 33:17 40:3
  tough 170:16             306:4,6 313:22      turned 122:18
                                                                        40:3 42:14 129:23
    207:6 325:2 329:5      328:5,13,13 330:7   turning 198:23
                                                                        167:8 169:21
  tour 232:9,18            333:9               tutoring 266:4
                                                                        180:5 200:8 209:6
  tournament             truly 183:8           tv 91:12 142:6
                                                                        211:16 216:12
    233:20               trust 51:11,12        twice 305:8
                                                                        217:24 218:22
  tournaments              170:12 180:19       two 17:20 18:18
                                                                        236:14,14 239:21
    232:22               trusting 169:19         18:24 35:12,24
                                                                        258:22 266:22
  toxic 147:9,11,13      truth 285:24 333:6      75:3 82:16 83:16
                                                                        309:1
    147:19               truthful 8:16           90:3 92:16 99:17
                                                                      ultimately 62:3
  traditional 54:22        10:16,20              102:6 106:23
                                                                      unable 161:22
  training 63:21         try 56:15 93:15         121:16 123:10
                                                                      unacceptable
    93:5                   95:21 159:4 185:2     143:19 144:2
                                                                        180:3 214:14
                           185:2 248:23          152:9 155:19

                                  Veritext Legal Solutions
  www.veritext.com                                                           888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 136 of 187 PageID #:423


 [unavailable - walk]                                                           Page 51

  unavailable 133:8       126:11 135:8          85:23 107:24        videographer 3:9
  uncertain 268:12        150:15 228:3          150:7 238:4 240:3     5:1,15,17 8:9 70:6
  unclear 208:10          272:21 286:8          240:4 285:12          70:10 149:3,7
  uncomfortable           308:11              usual 164:5 168:9       226:8,12 314:7,11
   105:1 275:15,21      unequal 190:13,14       180:4                 315:18,21 319:20
   277:6,9 293:19         190:22,23 191:13    usually 28:24           319:24 321:17,22
  undergraduate           191:24 192:1          30:18,21 59:12        325:7,10 331:17
   26:2                   197:5                 112:24                331:20 332:4
  understand 7:16       unfair 192:4                    v           videotaped 1:9
   8:12,18 9:2,3,19     unhappy 80:3                                view 293:17
                                              v 5:18 334:6 335:3
   23:14,22 34:19         166:1                                     viewpoint 183:16
                                                336:3
   45:6 65:1 66:8,12    unique 67:4                                 village 21:13
                                              vacation 170:7
   67:7,22 72:24        unit 5:12 54:6 57:1                         visit 44:3
                                              vague 47:7
   73:6 74:5,10,17        57:6,14                                   voice 89:12
                                              vaguely 82:10
   75:16 90:10 100:5    united 1:1,12 5:20                          voicemail 133:9
                                                141:18
   105:7 113:19           231:10                                    volume 54:8,10,13
                                              valid 287:19
   126:7 137:5          unpaid 158:3                                voluntary 44:12
                                                288:13 289:10
   152:21 165:2           159:16                                      95:24 96:4
                                              various 49:1
   170:16 175:21,22     unreasonable                                von 26:16
                                                231:10 243:3
   175:23 176:8           163:10                                    vortex 100:22
                                              vedder 2:7 5:24
   186:8 190:17         unusual 277:13                              vp 142:18
                                              vedderprice.com
   191:23 194:15          278:5,14                                  vs 1:5
                                                2:10
   196:15 225:10        update 86:9,11,15                           vulgar 184:24
                                              vented 119:1
   226:23,24 227:10     updated 47:9                                  188:16
                                              verbal 9:13 266:15
   227:21 229:21          87:19                                              w
                                                267:14
   231:8,13 252:23      upper 29:4
                                              verbally 106:11       w 239:13 295:20
   254:18 255:15        ups 140:11
                                                266:10 269:17       wacker 2:13
   257:5 268:17         upset 113:13
                                              verbiage 190:18       wait 9:24 143:22
   270:2 283:13           116:16 118:16
                                              verification 17:2       197:8 210:17
   285:14,15 288:22       120:4,13 123:8
                                                18:1                  222:1 238:12
   290:17 303:11          125:17 127:7
                                              veritext 6:3,4        waive 176:5
   326:18,19 328:19       139:7,17,19,21
                                                334:1,7 337:1       waived 333:13
   329:2,16,19            145:5 147:16,17
                                              veritext.com.           334:19
   330:19                 147:23 148:17,21
                                                334:17              walk 13:21 56:21
  understanding           151:17 155:2
                                              version 16:12           58:2,4,22,22 59:19
   62:11 75:10 94:12      161:15 162:8
                                                45:16 302:5           59:21 60:2,7,9
   94:12 104:1            163:12 191:11
                                              vertigo 214:7,10        61:2 62:1 83:20
   108:15 111:11          222:16,18,20
                                              vice 42:24              83:23 139:4,6,9,18
   135:11 150:6           308:9,14 324:16
                                              video 5:9,12 8:9        160:23 161:1
  understood 9:9        use 68:4,4 73:12
                                                9:12 188:18           194:20 196:18
   50:15 53:24 64:21      73:14,17 85:16,19
                                                                      242:24 266:2
                                 Veritext Legal Solutions
  www.veritext.com                                                         888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 137 of 187 PageID #:424


 [walk - winner]                                                              Page 52

   268:4                41:17 43:9 49:12       288:7 294:11        welcome 300:23
  walked 220:6          80:6 86:23 88:21       298:20,22 301:22    wellness 76:22
   323:1                101:5 125:5            302:20 304:11       wells 25:14
  walking 285:1         139:19 147:2           306:1 326:21,23     went 12:17,18
  wall 259:2            148:8 152:1,14        we've 14:15 16:4      53:3 54:4 55:13
  want 21:1 23:1        155:2 157:2            17:20 18:23 24:18    65:3 69:10 76:23
   27:24 38:6,12        167:24 168:1,3,6       28:18,18 30:15       89:22 90:3 96:24
   43:3 51:7,8,10       169:2 175:4            44:22 63:13 67:23    103:23 111:22
   58:15 59:17 62:6     181:17 182:8,13        82:4,4 85:2 92:6     112:7,8,9 113:15
   62:10 77:23 93:3     183:6 197:3            105:15 128:8         115:3 124:13,16
   94:15 97:21,24       209:11 210:9,11        151:2 153:6          139:6,8 142:24
   102:1 104:18,19      213:19 222:22          163:21 176:13        152:9 155:21
   105:2,16,17          308:6 324:2            178:15 185:12        156:14,22 201:1
   107:18 113:17       wanting 52:8            190:2 224:24         208:5 212:16
   115:12,14 116:17     137:7                  267:17               213:7 218:19
   119:10 123:9,12     wants 80:15,17         wear 47:5             219:1 220:3 234:6
   130:2 131:18        warrant 89:1           weather 79:10         234:13 235:13
   148:4,11,13,15,18   washer 259:19          website 124:13,16     239:3,3,19 242:4
   151:18 157:17       watch 141:24            126:22               248:9,22 266:14
   159:9 161:17         142:1 188:17          wednesday 136:20      266:15 267:5
   165:5,19 166:4       232:24 233:4,5         136:24 138:19        268:6,9 309:4
   168:1 169:4          301:5,24              week 60:2 149:22      323:18,23
   180:19 183:2        watched 91:12           153:17 201:6        west 29:19 37:13
   190:4,11 192:8,23   waves 266:1            weekend 233:6        whatsoever
   199:1 200:5         way 23:11 29:23        weeks 27:5 35:24      290:10 292:5
   203:18 209:10        31:5 35:6 47:10        143:19 144:2        wheeling 51:7
   213:24 216:3         57:16,18 58:13         152:7,9 155:19      whereof 333:19
   221:10 222:5,5,7     59:13 62:16 66:19      165:1 166:15        whispering 5:4
   222:11 225:9,11      66:21 69:9 73:15       168:19 170:7        whoa 106:18
   228:7 240:3 249:9    80:16,17,20,20         173:23,24 174:7      123:10
   258:12 259:18        83:2,8 87:18 89:8      174:15,19,24        wife 242:14
   260:12 266:6         89:24 90:7 115:8       175:7,8,12,13,18    wikipedia 229:4,6
   288:8 289:2          119:20 120:4           176:5,16 178:3      wilbur 26:12
   291:19 296:6,11      132:6 135:12           180:8,24 181:2      willing 39:22
   296:22 304:20        137:10 148:9           211:14 214:13        167:16 328:4,7,11
   305:10 308:2,8       159:2 160:9,17         298:13 299:15        328:15,21
   310:18 318:17        163:6 167:21          weil 239:13          win 50:7,7 232:16
   327:9,11 331:14      182:24 204:7          weird 101:17         wine 250:7 251:15
   332:7                213:11 218:2           106:1 109:3         wingspan 39:17
  wanted 12:21,22       254:1,6 260:24         190:17              winner 232:19
   13:23 23:10 37:7     281:24 283:6

                                 Veritext Legal Solutions
  www.veritext.com                                                       888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 138 of 187 PageID #:425


 [wins - yazbec]                                                             Page 53

  wins 232:17           283:5,22 284:4,7   155:10 157:13           63:1 72:6 73:16
  wise 78:4             285:12,16 300:1,6  162:7,23 163:7          79:3,13 80:3,10,24
  withholding 75:20     300:6 302:4        164:5 165:5,8,15        81:3 88:8,9 93:6
  witness 3:12 5:14     313:17 316:21      165:19,24 166:2         122:2,5 124:21
   5:16 7:4,6 11:19    woods 233:2         167:24 168:8            125:9,20 127:11
   16:14 23:17 73:7     281:20,23,24       170:18,19,20,21         138:8 144:2
   74:14 75:17 84:17    283:1,6,19,23      170:23 171:15           150:16 201:13,15
   117:21 191:3         284:8,9,10,19,21   173:4,6,19 174:20       202:18 204:4
   197:12 217:19        284:22,24 285:2,4  174:21 175:14           212:15 214:1
   224:16 231:4         285:7,13,19,20     178:3,9,11 180:3        219:10 223:13
   250:15 277:21        286:16,18 287:20   181:17,21 182:5,9       321:7 329:7
   280:6,13,15          287:21 288:15,15   182:21 194:2,18       works 29:19 100:6
   282:12,15 286:22     289:12,12 293:6,7  195:12 199:6,13         131:15 200:23
   288:4 289:17        word 57:14 147:11   200:15 201:2,7,11     worry 170:20
   290:19 291:9,23      169:19 285:19      201:14 202:7,18         173:7 242:15
   292:10 296:6         286:16 303:6       203:4,19,24           worse 209:2
   297:1 299:3          317:3              211:11,13 212:22      worth 42:21
   301:18 303:3,12     words 126:14        213:17 218:19         wound 142:22
   304:3 306:5          147:10 247:5       219:6 220:17          wow 113:8 277:10
   309:18 310:4         248:2 268:21       230:1,18 231:6        wright 26:12,22
   316:8 328:1 329:3    269:18,20 272:10   239:19 270:24         write 207:4 209:1
   329:18 331:4         273:10,14 281:15   281:24 283:6          writes 330:17
   333:10,13,19         283:8 285:17       318:10 322:23         writing 169:19
   334:8,11 335:1,4     293:13 304:17      324:19 326:7            177:13,20 207:7
   335:11 336:1,4,15    311:24 312:14      329:12                written 268:22
  witness's 231:2       319:10 324:14     workday 124:19           330:13
  witnessed 264:21      326:19,20         worked 31:20 32:3      wrong 57:17,18
   265:5               work 12:21 13:16    32:5,7 33:3,7,20        78:9 89:17 113:3
  witnesses 260:20      21:16 31:15 34:9   36:15 37:23 38:17       134:15 139:11
  witness’ 334:14       34:12 38:2 42:22   38:24 39:3 41:1,9       148:10 154:24
  woderation 92:22      46:11,23 47:2      43:2 54:6,12            290:12 292:8,17
   93:1,2,19            50:6 51:1 55:20    68:13 73:13 76:4      wrote 82:11 86:20
  woman 127:20          57:12,19 61:3      96:21 127:13            161:19,21 162:1
   255:12 324:24        68:23 71:7 77:20   131:9 137:16            210:3 304:12
  women 93:6,9          78:12 81:12,22     170:9 194:14            306:2
   254:3 264:6          83:9 99:22 113:4   211:15 219:5                   x
  women's 93:7          122:7 123:2,20,20  239:17 320:23
                                                                 x 3:11,16 4:1
  wondering 187:24      125:18 128:20     working 30:3
  wood 54:23            129:2 131:7        37:16 38:18 41:16              y
   279:16 280:4,21      135:17 148:4,13    46:8 49:15,20         yazbec 29:14
   281:9,11,12,16       150:3 153:14       53:21 57:23 58:8        53:11,20 55:14,23

                                 Veritext Legal Solutions
  www.veritext.com                                                      888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 139 of 187 PageID #:426


 [yazbec - z]                                                                Page 54

    82:14 87:15          165:17 167:18          44:7 52:17 95:5
    145:22 148:7         173:19 177:1           100:17 101:15
    154:14 156:7,7,11    180:10 181:5           109:7 158:15
    156:21,23 160:2      186:11 187:13,14       169:24 170:2
    161:5 163:6          191:15 192:16          172:19 180:8
    164:14 165:12,17     195:5 198:16,22        181:2 211:15
    166:3 168:16         198:22 199:3           212:12 223:20
    174:5,18 178:2       200:18,24 202:9        227:24 228:4,6
    182:17 196:19        202:13,16 203:11       234:22 235:1,5
  yeah 8:13,19 9:20      203:21 204:5           239:5 242:3
    10:2,7,13 11:11,13   205:2,7 206:4,7        269:22 320:16,19
    13:4,6 15:12         207:11 208:9,13      year's 177:7
    16:11,14 20:16       214:17 215:23        years 20:12 21:1,2
    22:23 23:18 25:18    217:9 218:12,17        21:5,18 25:20
    26:24 28:5,9 29:6    219:1,2,8 221:17       33:21 52:1 73:13
    29:8 30:7,11,14,18   223:2 225:17           86:8 137:17 174:6
    31:2,8 34:24         226:1,8,18 227:24      189:21 196:17
    39:19 40:16,16       237:12 238:14          214:10 289:24
    43:19,23 45:5,10     239:13,23,23           290:2 298:3
    48:14 51:12 59:7     240:5,23 243:17        322:16
    61:18 64:3 65:1      244:1 249:23         yep 36:11 40:24
    65:18 66:4,18        252:17 254:12,17       41:8 42:8 59:10
    67:6 69:5,11,13      256:1,3,22 257:24      94:7 102:21 189:7
    70:20 71:8 74:4      258:2,20 259:1,21      189:9 200:3 201:9
    76:20 77:10 78:8     259:24,24 261:16       218:15 271:20
    78:14 79:9,23        262:18 265:2,8       yesterday 11:15
    87:21,23 88:4,20     266:20 268:6,10        12:3 322:16
    89:4 92:12,20        270:10,23 273:20               z
    93:20,21 95:18       275:3,9 277:14
                                              z 295:20 307:2
    96:4,10 98:10,14     278:11,17 280:3,6
    99:15,17 100:7       280:22 282:12
    104:4,21 111:14      283:15 285:3,11
    111:14,18,20         297:20 300:19
    112:21 114:7,8,19    301:8 310:7
    115:9 122:9 127:2    313:14 315:15
    128:15 130:3         316:19 318:20
    131:21,21,22         319:3 321:16
    139:24 141:18        332:9
    144:14 146:6,8     year 26:13 32:20
    148:15,24 150:11     32:22 33:10 35:13
    162:6 164:10         36:19 41:11 44:2

                                 Veritext Legal Solutions
  www.veritext.com                                                      888-391-3376
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 140 of 187 PageID #:427



                       Federal Rules of Civil Procedure

                                        Rule 30



         (e) Review By the Witness; Changes.

         (1) Review; Statement of Changes. On request by the

         deponent or a party before the deposition is

         completed, the deponent must be allowed 30 days

         after being notified by the officer that the

         transcript or recording is available in which:

         (A) to review the transcript or recording; and

         (B) if there are changes in form or substance, to

         sign a statement listing the changes and the

         reasons for making them.

         (2) Changes Indicated in the Officer's Certificate.

         The officer must note in the certificate prescribed

         by Rule 30(f)(1) whether a review was requested

         and, if so, must attach any changes the deponent

         makes during the 30-day period.




         DISCLAIMER:       THE FOREGOING FEDERAL PROCEDURE RULES

         ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

         THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

         2019.     PLEASE REFER TO THE APPLICABLE FEDERAL RULES

         OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 141 of 187 PageID #:428

                   VERITEXT LEGAL SOLUTIONS
         COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

    Veritext Legal Solutions represents that the
    foregoing transcript is a true, correct and complete
    transcript of the colloquies, questions and answers
    as submitted by the court reporter. Veritext Legal
    Solutions further represents that the attached
    exhibits, if any, are true, correct and complete
    documents as submitted by the court reporter and/or
    attorneys in relation to this deposition and that
    the documents were processed in accordance with
    our litigation support and production standards.

    Veritext Legal Solutions is committed to maintaining
    the confidentiality of client and witness information,
    in accordance with the regulations promulgated under
    the Health Insurance Portability and Accountability
    Act (HIPAA), as amended with respect to protected
    health information and the Gramm-Leach-Bliley Act, as
    amended, with respect to Personally Identifiable
    Information (PII). Physical transcripts and exhibits
    are managed under strict facility and personnel access
    controls. Electronic files of documents are stored
    in encrypted form and are transmitted in an encrypted
    fashion to authenticated parties who are permitted to
    access the material. Our data is hosted in a Tier 4
    SSAE 16 certified facility.

    Veritext Legal Solutions complies with all federal and
    State regulations with respect to the provision of
    court reporting services, and maintains its neutrality
    and independence regardless of relationship or the
    financial outcome of any litigation. Veritext requires
    adherence to the foregoing professional and ethical
    standards from all of its subcontractors in their
    independent contractor agreements.

    Inquiries about Veritext Legal Solutions'
    confidentiality and security policies and practices
    should be directed to Veritext's Client Services
    Associates indicated on the cover of this document or
    at www.veritext.com.
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 142 of 187 PageID #:429


·1· · · · · IN THE UNITED STATES DISTRICT COURT                ·1·   · · · · · · · · · · ·I N D E X
                                                               · ·   ·WITNESS· · · · · · · · · · · · · · · EXAMINATION
·2· · · · · · ·NORTHERN DISTRICT OF ILLINOIS
                                                               ·2·   ·ROWENA DZIUBLA
·3· · · · · · · · · ·EASTERN DIVISION                          · ·   · · By Mr. Boyle· · · · · · · · · · · · · ·342
·4· ·ROWENA DZIUBLA,· · · · · · )                              ·3·   · · By Ms. Cronin· · · · · · · · · · · · · 422
                                                               · ·   · · By Mr. Sedaei· · · · · · · · · · · · · 446
·5· · · · · Plaintiff,· · · · · )
                                                               ·4·   · ·Further Examination
·6· · ·vs.· · · · · · · · · · · )· No. 1:18-cv-4542            · ·   · · By Mr. Boyle· · · · · · · · · · · · · ·463
·7· ·J.C. ANDERSON, INC. and· · )                              ·5·   · · By Ms. Cronin· · · · · · · · · · · · · 472
                                                               ·6
·8· ·PETER ERLING JACOBSEN,· · ·)
                                                               · ·   · · · · · · · · · E X H I B I T S
·9· · · · · Defendants.· · · · ·)                              ·7·   ·NUMBER· · · · · · · · · · · · · ·IDENTIFICATION
10                                                             · ·   ·Dziubla
                                                               ·8·   · ·Exhibit 48 .............................350
11· · · · · The continued video deposition of                  · ·   · ·Exhibit 49 .............................392
12· ·ROWENA DZIUBLA, called for examination pursuant           ·9·   · ·Exhibit 50 .............................411
                                                               · ·   · ·Exhibit 51..............................415
13· ·to the Rules of Civil Procedure for the United
                                                               10·   · ·Exhibit 52 .............................418
14· ·States District Courts pertaining to the taking           · ·   · ·Exhibit 53 .............................430
15· ·of depositions, taken before BRENDA S.                    11
                                                               12
16· ·TANNEHILL, CSR, at 222 North LaSalle Street,
                                                               13
17· ·Chicago, Illinois, on July 10, 2019 at the hour           14
18· ·of 10:13 a.m.                                             15
                                                               16
19
                                                               17
20                                                             18
                                                               19
21
                                                               20
22                                                             21
23· ·REPORTED BY:· Brenda S. Tannehill, CSR, RPR, CRR          22
                                                               23
24· ·LICENSE NO.· 084-003336
                                                               24
                                                         338                                                       340

·1·   ·APPEARANCES:                                            ·1· · · · · · THE VIDEOGRAPHER:· We're on the record
· ·   · · · GOLDMAN & EHRLICH
·2·   · · · BY MR. SAM SEDAEI                                  ·2· ·on July 10, 2019, and the time is 10:13 a.m. as
· ·   · · · 20 South Clark Street, Suite 500
·3·   · · · Chicago, Illinois 60603                            ·3· ·indicated on the video screen.
· ·   · · · (312) 332-6733                                     ·4· · · · · · This is the continuation of the
·4·   · · · sam@goldmanehrlich.com
· ·   · · · · · ·Representing the Plaintiff;                   ·5· ·deposition of Rowena Dziubla.
·5
· ·   ·   ·   ·   VEDDER PRICE, P.C.                           ·6· · · · · · The court reporter now will re-swear in
·6·   ·   ·   ·   BY MR. EUGENE BOYLE
· ·   ·   ·   ·   222 North LaSalle Street, Suite 2600
                                                               ·7· ·the witness.
·7·   ·   ·   ·   Chicago, Illinois 60601                      ·8· · · · · · · · · ·(Whereupon, the witness was duly
· ·   ·   ·   ·   (312) 609-7500
·8·   ·   ·   ·   eboyle@vedderprice.com                       ·9· · · · · · · · · · sworn.)
· ·   ·   ·   ·   · · ·-and-
·9·   ·   ·   ·   PRETZEL & STOUFFER, CHTD.
                                                               10· · · · · · MR. BOYLE:· Good morning, Ms. Dziubla.
· ·   ·   ·   ·   MS. MARY H. CRONIN                           11· · · · · · THE WITNESS:· Hello.
10·   ·   ·   ·   One South Wacker Drive, Suite 2500
· ·   ·   ·   ·   Chicago, Illinois 60606                      12· · · · · · MR. BOYLE:· Gene Boyle again.· We met
11·   ·   ·   ·   (312) 346-1973
· ·   ·   ·   ·   Mcronin@pretzel-stouffer.com                 13· ·at the beginning of your deposition.
12·   ·   ·   ·   · · ·Representing the Defendant              14· · · · · · The same ground rules that we discussed
· ·   ·   ·   ·   · · ·J.C. Anderson, Inc.;
13                                                             15· ·at the beginning of your deposition will apply
· ·   · · ·       CLIFFORD LAW OFFICES
14·   · · ·       BY MR. JAMES PULLOS                          16· ·today.· Is that okay?
· ·   · · ·       120 North LaSalle Street, Suite 3100
15·   · · ·       Chicago, Illinois 60602
                                                               17· · · · · · THE WITNESS:· Yes.
· ·   · · ·       (312) 899-9090                               18· · · · · · MR. BOYLE:· Okay.· And let me just
16·   · · ·       jcp@cliffordlaw.com
· ·   · · ·       · · ·Representing the Defendant              19· ·reconfirm that you're not under the influence of
17·   · · ·       · · ·Peter Erling Jacobsen.
18·   ·Also       Present:
                                                               20· ·any drugs or prescription medication that would
· ·   · · ·       Mr. Michael J. Power, Jr.                    21· ·affect your ability to testify truthfully.
19·   · · ·       Mr. David Dominiak, Videographer
20                                                             22· · · · · · THE WITNESS:· That is correct.
21
22                                                             23
23                                                             24
24
                                                         339                                                       341
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 143 of 187 PageID #:430


·1· · · · · · · · · · ROWENA DZIUBLA,                      ·1· ·just had one session with her.· I have it
·2· ·called as a witness herein, having been first         ·2· ·somewhere, though.· I can provide it.
·3· ·duly sworn, was examined and testified as             ·3· · · ·Q.· ·Okay.
·4· ·follows:                                              ·4· · · · · · MR. SEDAEI:· We'll amend the answers to
·5· · · · · · · · · · ·EXAMINATION                         ·5· ·include the name of this new treater.
·6· ·BY MR. BOYLE:                                         ·6· · · · · · MR. BOYLE:· Okay.
·7· · · ·Q.· ·Okay.· Could you please look at what         ·7· ·BY MR. BOYLE:
·8· ·has previously been marked as Deposition              ·8· · · ·Q.· ·But you said the last name is?
·9· ·Exhibit 3 which is on the top which is a copy of      ·9· · · ·A.· ·The company name is Journey to
10· ·your amended answers to the interrogatories           10· ·Wellness.
11· ·submitted by JCA in this case.                        11· · · ·Q.· ·Journey to Wellness, okay.
12· · · · · · Do you recognize those?                      12· · · · · · And you said you've had one session
13· · · ·A.· ·Yes.                                         13· ·with --
14· · · ·Q.· ·If you could flip to Interrogatory           14· · · ·A.· ·Yes.
15· ·Number 5, please, that begins at the bottom of        15· · · ·Q.· ·-- the person from Journey to Wellness?
16· ·Page 2, now, this interrogatory asks you to           16· · · · · · And when was that?
17· ·provide information regarding any counselors,         17· · · ·A.· ·I think it was last -- it was last week
18· ·therapists or other treatment that you had            18· ·sometime.
19· ·received since September 26th of 2015, and in         19· · · ·Q.· ·And when did you first contact Journey
20· ·response, you provided on Page 3 four                 20· ·to Wellness?
21· ·individuals from whom you received such               21· · · ·A.· ·Actually, she was referred by our
22· ·services.· You identified Kammie Juzwin, Latavia      22· ·insurance company.· Again, I don't even know why
23· ·Agada, a woman by the name of Holly from Crisis       23· ·I didn't think of it.· And so they provided her
24· ·Text Line and Patricia Stern from Better Health.      24· ·information.
                                                     342                                                        344

·1· · · · · · Do you see that?                             ·1· · · · · · I think I reached out to them a few
·2· · · ·A.· ·Yes.                                         ·2· ·weeks ago, they got back to me.· I scheduled the
·3· · · ·Q.· ·And can you confirm that since               ·3· ·appointment, like, early last week.
·4· ·September of 2015, these are the only                 ·4· · · ·Q.· ·Other than Journey to Wellness and the
·5· ·individuals from whom you've received treatment       ·5· ·individuals identified in your answer to
·6· ·in connection with any mental or psychological        ·6· ·Interrogatory Number 5, have you sought
·7· ·conditions that you've had?                           ·7· ·treatment from any other counselors or
·8· · · ·A.· ·Yes.                                         ·8· ·therapists for any mental health issues?
·9· · · · · · I've actually started -- with these          ·9· · · ·A.· ·No.
10· ·being online therapists, I actually started           10· · · ·Q.· ·Now, with respect to the first person
11· ·seeing a therapist that actually happens to be        11· ·you've identified here, Kammie R. Juzwin, can
12· ·right around the corner from us.                      12· ·you tell me, when did you first see Ms. Juzwin?
13· · · · · · My husband and I had a long talk about       13· · · ·A.· ·I don't -- it was after this incident.
14· ·things that had been going on with the case, and      14· ·I don't remember dates exactly.
15· ·he doesn't feel that I've even really begun to        15· · · ·Q.· ·But it was after the golf outing that
16· ·address the issues at hand and thought that it        16· ·occurred on September 18th?
17· ·would be better for me to see somebody in person      17· · · ·A.· ·Correct.· That was the reason why I was
18· ·so I just met with her to kind of start talking       18· ·meeting with her.
19· ·to somebody that actually might be able to help.      19· · · ·Q.· ·And how did you learn of Ms. Juzwin?
20· · · ·Q.· ·Okay.· And what is this person's name?       20· · · ·A.· ·She is actually a peer of my friend,
21· · · ·A.· ·It's Journey to Wellness.· She's in          21· ·Beata.
22· ·Schaumburg.                                           22· · · ·Q.· ·And where did you meet with Ms. Juzwin?
23· · · ·Q.· ·Can you say her name again?                  23· · · ·A.· ·At her office, I think, in St. Charles
24· · · ·A.· ·I don't remember her first name. I           24· ·was the first meeting.
                                                     343                                                        345
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 144 of 187 PageID #:431


·1· · · ·Q.· ·Do you remember the date of the first        ·1· · · ·Q.· ·Okay.· And you don't recall meeting
·2· ·meeting?                                              ·2· ·with her on any other occasions; is that
·3· · · ·A.· ·I don't.                                     ·3· ·correct?
·4· · · ·Q.· ·Approximately how many times did you         ·4· · · ·A.· ·Correct.
·5· ·meet with Ms. Juzwin?                                 ·5· · · ·Q.· ·Do you recall why you stopped seeing
·6· · · ·A.· ·Two for sure.                                ·6· ·Ms. Juzwin?
·7· · · ·Q.· ·And so you met the first time.· Was it       ·7· · · ·A.· ·It was just schedule, honestly.· She
·8· ·shortly after the golf outing on September 18th,      ·8· ·had a lot of other things that she did for her
·9· ·do you believe?                                       ·9· ·occupation in terms of teaching, and that's
10· · · ·A.· ·I don't remember.                            10· ·where that location was.· So it wasn't really
11· · · ·Q.· ·And what was the purpose of your visit       11· ·her therapy location, it was just an office so
12· ·with Ms. Juzwin?                                      12· ·it just wasn't practical.
13· · · ·A.· ·Just to talk about what happened and         13· · · ·Q.· ·And you believe when you started
14· ·have somebody to talk to that I trusted because       14· ·meeting with her, it was after you had already
15· ·she came as a referral.                               15· ·utilized the services of Crisis Text Line?
16· · · · · · You know, it was better than the             16· · · ·A.· ·Yes.
17· ·talk -- the hotline was immediately after the         17· · · ·Q.· ·Do you recall whether or not Ms. Juzwin
18· ·incident so, you know, I was able to talk to          18· ·diagnosed any conditions that you had?
19· ·somebody in person and just kind of, I don't          19· · · ·A.· ·I don't recall.
20· ·know, just talk to somebody.                          20· · · ·Q.· ·What do you recall talking about with
21· · · ·Q.· ·And of the two sessions with her that        21· ·Ms. Juzwin?
22· ·you recall, how long did those sessions last?         22· · · ·A.· ·The incident, how I felt about
23· · · ·A.· ·Probably about an hour each, maybe an        23· ·everything, how scared I was, about just things
24· ·hour and a half tops.                                 24· ·that were going to happen and, you know, my
                                                     346                                                        348

·1· · · ·Q.· ·And you said her office is in                ·1· ·future or my career, things how I'd be perceived
·2· ·St. Charles?                                          ·2· ·by my peers.
·3· · · ·A.· ·Yeah.                                        ·3· · · · · · That's pretty much -- to see if I
·4· · · ·Q.· ·So you had to travel to St. Charles?         ·4· ·was -- you know, obviously, you know, there's
·5· · · ·A.· ·Yeah.· That's kind of a haul.                ·5· ·people that have worse things happen to them
·6· · · ·Q.· ·Do you recall how long after your first      ·6· ·and, you know, just to make sure that I'm going
·7· ·session with Ms. Juzwin, your second session,         ·7· ·to be okay and just try to work on -- you know,
·8· ·occurred?                                             ·8· ·she gave me some launch points to just kind of
·9· · · ·A.· ·I don't.· I don't know if it's weeks or      ·9· ·try to, you know, work through thought processes
10· ·two weeks or --                                       10· ·and stuff and get on -- you know, just some
11· · · ·Q.· ·But each time you met with Ms. Juzwin,       11· ·tips.· It's not like, you know, you have to try
12· ·you'd have to drive that St. Charles, correct?        12· ·to incorporate that stuff daily, but . . .
13· · · ·A.· ·She had a satellite office near -- in        13· · · ·Q.· ·Anything else you recall?
14· ·Schaumburg and I met with her there, but it's         14· · · ·A.· ·No.
15· ·not a place that she's at frequently so it was        15· · · ·Q.· ·Did Ms. Juzwin charge you a fee for her
16· ·just kind of like a one-off thing and it just         16· ·services?
17· ·wasn't practical with her schedule to continue        17· · · ·A.· ·She didn't.· It was a favor to Beata.
18· ·working with her.                                     18· · · ·Q.· ·And you also indicate in your
19· · · ·Q.· ·Was that the second time you met with        19· ·interrogatory responses and you mentioned in
20· ·her, in Schaumburg?                                   20· ·your testimony today that you utilized the
21· · · ·A.· ·Yes, yes.                                    21· ·services of Crisis Text Line, correct?
22· · · ·Q.· ·Okay.· So you met with her one time in       22· · · ·A.· ·Correct.
23· ·St. Charles and one time in Schaumburg?               23· · · ·Q.· ·And have you produced all of the
24· · · ·A.· ·Correct.                                     24· ·documents that you had in your possession
                                                     347                                                        349
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 145 of 187 PageID #:432


·1· ·regarding your communications with Crisis Text        ·1· ·on September 21st so two days later, three days
·2· ·Line?                                                 ·2· ·later; is that correct?
·3· · · ·A.· ·Yes.                                         ·3· · · ·A.· ·That's what it says.
·4· · · ·Q.· ·And Crisis Text Line, can you describe       ·4· · · ·Q.· ·Okay.· Is that what you recall?
·5· ·what type of service that is?                         ·5· · · ·A.· ·No, I mean, I don't recall it, but, I
·6· · · ·A.· ·I honestly -- I'm assuming it's a            ·6· ·mean, it's here so I don't recall talking to
·7· ·person on the other -- I mean, it's a live            ·7· ·them that long, honestly.· It seemed like a
·8· ·person on the other side and it's just anonymous      ·8· ·fraction of the time.· Everything was going so
·9· ·support that can be contacted for any kind of         ·9· ·fast.
10· ·trauma or crisis that's occurred to kind of talk      10· · · ·Q.· ·And when you say, "talking to them,"
11· ·people through the immediate situation.               11· ·are you talking about communicating
12· · · · · · I mean, it's very -- they don't know         12· ·electronically, --
13· ·who you are and it's pretty vague, a lot of           13· · · ·A.· ·Yes.
14· ·generic responses.                                    14· · · ·Q.· ·-- texting back and forth?
15· · · ·Q.· ·How did you learn about Crisis Text          15· · · ·A.· ·Texting back and forth, correct.
16· ·Line?                                                 16· · · ·Q.· ·And is that how you were able to come
17· · · ·A.· ·From Beata.                                  17· ·up with a record of your communications with
18· · · · · · MR. BOYLE:· If we could mark this as --      18· ·them; you just then printed out a copy of your
19· ·can I get this marked as the next exhibit which       19· ·texts?
20· ·I believe is 48.                                      20· · · ·A.· ·Yes.
21· · · · · · · · · ·(Whereupon, Dziubla Deposition        21· · · ·Q.· ·So I'd like you to flip to Page 1678.
22· · · · · · · · · · Exhibit 48 was marked for            22· ·About three-quarters of the way down, it
23· · · · · · · · · · identification.)                     23· ·indicates that you informed the counselor at
24· · · · · · MR. BOYLE:· That's the downside of a         24· ·Crisis Hotline that "Boss sends me a shitty
                                                     350                                                        352

·1· ·bigger conference room.                               ·1· ·e-mail.· I got to be the one to write them back
·2· · · · · · MR. SEDAEI:· Do you have a copy for me?      ·2· ·and tell them I don't deserve to be respected."
·3· · · · · · MS. CRONIN:· Here you go.                    ·3· · · · · · Do you see that?
·4· · · · · · MR. SEDAEI:· Thank you.                      ·4· · · ·A.· ·It says "disrespected."
·5· · · · · · THE WITNESS:· 48.                            ·5· · · ·Q.· ·I'm sorry.· Disrespected.
·6· ·BY MR. BOYLE:                                         ·6· · · · · · Do you see that?
·7· · · ·Q.· ·So Ms. Dziubla, we've handed you what        ·7· · · ·A.· ·Yes.
·8· ·weave marked as Deposition Exhibit 48.· I'd ask       ·8· · · ·Q.· ·Okay.· Are you referring here to that
·9· ·you to review those and let me know if these are      ·9· ·e-mail we discussed in the first part of your
10· ·the records that you submitted in discovery           10· ·deposition exchanged with Steve Boulukos?
11· ·regarding your communications with Crisis Text        11· · · ·A.· ·I don't know what I'm referring to,
12· ·Line.                                                 12· ·honestly.· I mean, it could be -- I don't know
13· · · ·A.· ·Yeah.                                        13· ·exactly why I would consider that a shitty
14· · · ·Q.· ·So your first communication with them        14· ·e-mail, or I don't know.· Yeah, I can't
15· ·it indicates was on September 19th, 2017,             15· ·speculate.
16· ·correct?                                              16· · · ·Q.· ·If you flip to Page 1679, at the very
17· · · ·A.· ·Yes.                                         17· ·top, you clarify that -- this is before -- "Just
18· · · ·Q.· ·So that was the day after the golf           18· ·an example of the type of person I am."
19· ·outing, --                                            19· · · · · · Does that help refresh your
20· · · ·A.· ·Uh-huh.                                      20· ·recollection as to whether or not you were
21· · · ·Q.· ·-- is that your recollection?                21· ·referring to that e-mail exchange you had with
22· · · ·A.· ·Yes.                                         22· ·Mr. Boulukos?
23· · · ·Q.· ·And if you flip to the last page, it         23· · · ·A.· ·With Steve?
24· ·looks like your last communication with them was      24· · · ·Q.· ·Yes.
                                                     351                                                        353
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 146 of 187 PageID #:433


·1· · · ·A.· ·I don't know what e-mail it's referring      ·1· ·repercussions."
·2· ·to with Steve.· I don't recall Steve writing me       ·2· · · ·A.· ·Uh-huh.
·3· ·back.· I thought it was Jim.                          ·3· · · ·Q.· ·Why did you believe that the incident
·4· · · ·Q.· ·But Steve's --                               ·4· ·at the golf outing was going to result in
·5· · · ·A.· ·Was he in there?· I mean, yeah, but do       ·5· ·repercussions?
·6· ·we have the response to look at?· Because I           ·6· · · ·A.· ·Just kind of how they handle stuff in
·7· ·don't recall it being Steve when you're asking        ·7· ·the office.
·8· ·about Steve.                                          ·8· · · · · · I mean, after that e-mail, Greg
·9· · · ·Q.· ·Right.                                       ·9· ·basically pulled me aside and said, "Do me a
10· · · · · · Steve Boulukos -- am I pronouncing that      10· ·solid and, like, just don't bring anything up to
11· ·correctly?                                            11· ·them, come to me first" because every time you
12· · · · · · MR. POWER:· Boulukos.                        12· ·bring something up to them that they don't agree
13· ·BY MR. BOYLE:                                         13· ·with, they basically make his life harder, and
14· · · ·Q.· ·Steve Boulukos.                              14· ·he's like, "I already have enough on my plate."
15· · · · · · Do you not recall the e-mail that I'm        15· · · · · · So we would have talks off site about
16· ·referring to?                                         16· ·things that -- you know, if there was anything
17· · · ·A.· ·No.                                          17· ·going on with a bid and I needed help, you know,
18· · · ·Q.· ·So let me just hand you -- actually, I       18· ·we would have talks off site just so that we
19· ·should give you the actual Deposition                 19· ·could talk openly about stuff and share ideas.
20· ·Exhibit 13.                                           20· · · · · · He was kind of a mentor to me so I was
21· · · · · · So I'll hand you what I've already           21· ·like, "Okay, I'll follow your lead."
22· ·introduced as Deposition Exhibit 13 which we          22· · · ·Q.· ·And that was with respect to the e-mail
23· ·covered in the first session which is your            23· ·exchange with Steve?
24· ·e-mail exchange with Mr. Boulukos.                    24· · · ·A.· ·Yeah.
                                                     354                                                        356

·1· · · ·A.· ·Right.                                       ·1· · · · · · He basically was just like don't --
·2· · · · · · This has nothing to do with this             ·2· ·he's like, "If anything comes up," he's like,
·3· ·e-mail.· This is from July.                           ·3· ·"or you want to talk about stuff, just go
·4· · · ·Q.· ·Correct.                                     ·4· ·through me because he's like I can't handle it
·5· · · · · · And then you go on in your exchange          ·5· ·anymore."· He's like, "I get a ton of e-mails
·6· ·with the Crisis Help Line person because that         ·6· ·from them, and it just makes my life so much
·7· ·person was confused, too, about whether or not        ·7· ·harder."
·8· ·that had just happened, and you tell them, "No.       ·8· · · · · · So out of respect for him, I was like,
·9· ·This was before.· Just the example of the type        ·9· ·"Okay, fine.· Whatever you want."
10· ·of person I am."                                      10· · · ·Q.· ·Any other reason that you expected
11· · · · · · So my question is:· Is Deposition            11· ·there to be repercussions?
12· ·Exhibit 13 that e-mail exchange that you're           12· · · ·A.· ·Yeah.· I mean, it's just kind of the
13· ·referring to to Crisis Help Line?                     13· ·way they handled stuff, you know.· I just didn't
14· · · ·A.· ·Let me read.                                 14· ·feel like they would handle it professionally.
15· · · · · · Sure, yeah.· I'm going to have to say        15· · · ·Q.· ·Did anybody from JCA tell you
16· ·that just by -- I mean, I guess they did kind of      16· ·specifically that there was going to be
17· ·make Greg in charge of me from that point             17· ·repercussions with respect to this incident?
18· ·forward after my response to Steve so . . .           18· · · ·A.· ·I certainly didn't feel like an
19· · · ·Q.· ·Okay.· Thanks.                               19· ·internal investigation performed by somebody
20· · · · · · If you flip to the next page of              20· ·within the company with people that had other
21· ·Exhibit 48 which is 1679, do you see in here          21· ·interests in preserving their job and benefiting
22· ·where in that first bubble, you continue to say,      22· ·from the outing was something that was done in
23· ·"The assault yesterday was more than a nasty          23· ·any kind of support towards me so I felt like
24· ·e-mail so I can't even imagine the                    24· ·that was the repercussion.
                                                     355                                                        357
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 147 of 187 PageID #:434


·1· · · ·Q.· ·My question is a little different.           ·1· · · ·A.· ·No.
·2· · · · · · I asked you:· Did anybody from JCA tell      ·2· · · ·Q.· ·Is that what you meant by that?
·3· ·you specifically that there was going to be           ·3· · · ·A.· ·All I can say is it's probably stuff
·4· ·repercussions from this incident?                     ·4· ·that -- I mean, my only reference to any kind of
·5· · · ·A.· ·No.                                          ·5· ·these types of incidents is television so, like,
·6· · · ·Q.· ·Will you flip to Page 1680.                  ·6· ·maybe that's -- you know, that's what happens in
·7· · · · · · Now, in the middle of the page, you          ·7· ·these things is people use your words against
·8· ·tell the counselor at Crisis Text Line, "I want       ·8· ·you so I didn't know what to do.
·9· ·to do stuff to get my mind off of it, but scared      ·9· · · ·Q.· ·Could you flip to Page 1681?
10· ·they'll use it against me, see, she's fine."          10· · · · · · In the middle of the page, the
11· · · · · · Do you see that?                             11· ·therapist asks you, "Have you ever thought about
12· · · ·A.· ·Yes.                                         12· ·writing out how you are feeling?"
13· · · ·Q.· ·Okay.· Can you explain why you said          13· · · · · · And you responded:· "I used to keep a
14· ·that to the counselor?                                14· ·journal, but it was depressing to read things
15· · · ·A.· ·I don't know.· I mean, I have to say         15· ·over again because it seemed like nothing ever
16· ·that I'm pretty upset still so probably doing a       16· ·improved.· I saw a therapist for a while, and
17· ·lot of minimal brain-to-mouth filter while I'm        17· ·I'm on meds now.· Things are much better. I
18· ·chatting or texting.                                  18· ·don't feel the need for a diary anymore."
19· · · ·Q.· ·Is it true that you felt like you            19· · · · · · Do you see that?
20· ·wanted to do the normal things that you would         20· · · ·A.· ·Uh-huh.
21· ·have been doing but you were afraid that they --      21· · · ·Q.· ·So what therapist are you referring to
22· ·which I assume you meant JCA -- was going to use      22· ·here?
23· ·against you?· Is it true?                             23· · · ·A.· ·I don't know because none of those
24· · · ·A.· ·No.· I think it was more along the           24· ·prescribed me anything, and the medication I was
                                                     358                                                        360

·1· ·lines of I wanted -- I didn't want the impact         ·1· ·on, the only one that it would have been for
·2· ·that this was going to have on my life, and I         ·2· ·was -- like, it's something to do with -- it has
·3· ·was going to get it whether I wanted it or not.       ·3· ·to do with menstrual stuff.· I don't know.· It
·4· · · ·Q.· ·But your words here are:· "I want to do      ·4· ·has to do with, yeah, like, postmenstrual
·5· ·stuff to get my mind off of it but scared             ·5· ·something -- it's, like, an acronym -- that I
·6· ·they'll use it against me."                           ·6· ·was taking for a while.· That actually ended up
·7· · · · · · What stuff are you referring to?             ·7· ·not being very effective.
·8· · · ·A.· ·What stuff do I want to do?· Like,           ·8· · · ·Q.· ·So when you told the counselor on
·9· ·function, which I didn't do for weeks.· Just to       ·9· ·September 19th that you had seen a therapist for
10· ·function, that's pretty much what I wanted to         10· ·a while and "I'm on meds now," are you saying
11· ·do.                                                   11· ·you don't remember who the therapist was or what
12· · · ·Q.· ·But that's not what you're saying here.      12· ·the meds that you were taking are -- were?
13· ·You're not saying, "I can't function."· You're        13· · · ·A.· ·I don't know what that -- correct, I
14· ·saying, "I want to do stuff, but I'm afraid           14· ·don't know what therapist I'm referring to or
15· ·they're going to use it against me" so I'm            15· ·what meds I'm referring to.
16· ·asking you, what stuff did you feel like you          16· · · ·Q.· ·Do you recall --
17· ·wanted to do?                                         17· · · · · · MS. CRONIN:· Sorry.
18· · · ·A.· ·Function.                                    18· ·BY MR. BOYLE:
19· · · ·Q.· ·But you were afraid to function because      19· · · ·Q.· ·-- the name of any therapist that you
20· ·you thought that JCA would use it against you?        20· ·had seen prior to your employment at JCA?
21· · · ·A.· ·I don't know that I meant that.              21· · · ·A.· ·No.
22· · · ·Q.· ·Did somebody tell you that if you went       22· · · ·Q.· ·Can you think of a reason why you would
23· ·about and did your normal daily activities that       23· ·have told the Crisis Hotline counselor that you
24· ·somebody was going to use that against you?           24· ·had seen a therapist who had prescribed meds?
                                                     359                                                        361
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 148 of 187 PageID #:435


·1· · · ·A.· ·I don't recall.                              ·1· ·know this will get resolved," and you put
·2· · · ·Q.· ·Would you flip to Page 1685?                 ·2· ·"resolved" in quotation marks.· Do you see that?
·3· · · · · · At the bottom of the page, you tell the      ·3· · · ·A.· ·Uh-huh.
·4· ·counselor that Mike Power told you -- I assume        ·4· · · ·Q.· ·How did you expect that it would get
·5· ·you're referring to Mike Power when you say           ·5· ·resolved?
·6· ·"HR," correct?· Is that who you're referring to?      ·6· · · ·A.· ·I think that was me -- it was sarcasm,
·7· · · ·A.· ·Yeah.                                        ·7· ·talking about how Power was going to do his
·8· · · ·Q.· ·Okay.· You say, "No.· HR said to let         ·8· ·investigation.· So I was basically saying that
·9· ·them know what I want to do.· I feel like no          ·9· ·their -- you know, their way of resolving it
10· ·matter what I decide, I lose."                        10· ·wasn't -- I mean, it's not really a resolution
11· · · · · · Do you see that?                             11· ·for me.
12· · · ·A.· ·Yes.                                         12· · · ·Q.· ·Did you have a particular resolution in
13· · · ·Q.· ·Can you explain what you meant by that?      13· ·mind?
14· · · ·A.· ·I felt like, I guess, no matter what, I      14· · · ·A.· ·I honestly just wanted to have some
15· ·was going to lose my job.                             15· ·support, and that's kind of what I kept asking
16· · · ·Q.· ·You felt like you were going to lose         16· ·them for.· I just wanted to have a little bit
17· ·your job on September 20th when you were talking      17· ·more time, and I didn't feel like I ever had an
18· ·to the Crisis counselor?                              18· ·opportunity to not be on the defensive.
19· · · ·A.· ·Well, I mean, this was after I met with      19· · · · · · I mean, I'm still kind of in survival
20· ·Mike.· I believe this is Wednesday so I met with      20· ·mode and it's been almost two years later and
21· ·him at -- I mean, I certainly didn't get a            21· ·I'm still just trying to get by emotionally, and
22· ·different -- he wasn't very reassuring at the         22· ·I don't think it -- I don't think it ever needed
23· ·meeting that, you know, things were going to be       23· ·to happen like this.
24· ·done in my best interest and I was going to get       24· · · ·Q.· ·What do you mean by that?
                                                     362                                                        364

·1· ·support from the company.                             ·1· · · ·A.· ·I think they could have handled things
·2· · · · · · I very much felt like it was one sided       ·2· ·differently.
·3· ·during that meeting, that it was about covering       ·3· · · ·Q.· ·How?
·4· ·their interests and not -- they could care less       ·4· · · ·A.· ·By being more supportive.
·5· ·about how distraught I was.                           ·5· · · ·Q.· ·In what way?
·6· · · ·Q.· ·But you had already established that         ·6· · · ·A.· ·Maybe with helping me find or with
·7· ·Mike asked you when you're coming back to work,       ·7· ·going to get therapy or just acknowledging the
·8· ·correct?                                              ·8· ·fact that it happened and to understand that,
·9· · · ·A.· ·He did, but I ended up taking the rest       ·9· ·you know, hey, you know, you're a good employee,
10· ·of that week off and then I met with him the          10· ·you know, we're sorry this happened to you, just
11· ·following week.                                       11· ·to be more empathetic, and instead, I was on the
12· · · · · · I don't understand what you're               12· ·defense from the get-go.
13· ·getting -- what you're getting to.                    13· · · · · · I just didn't -- I didn't understand
14· · · ·Q.· ·I'm just trying to figure out what           14· ·why my e-mail got shut off, I didn't understand
15· ·you're telling the Crisis counselor here.             15· ·why I was being put on the defense, I didn't
16· · · · · · You said, "No matter what, I lose," and      16· ·understand why -- it was like it's HR.· HR is
17· ·I want to understand what you meant by that.          17· ·supposed to look out for my best interests, and
18· · · ·A.· ·I just don't -- I never felt like my         18· ·I never felt like that happened.· I felt like
19· ·interests were ever represented during any of         19· ·immediately, they were like, "Shit, we got to
20· ·this, during that whole week-and-a-half process       20· ·cover our ass."
21· ·with them.                                            21· · · ·Q.· ·That's how you felt, but nobody ever
22· · · ·Q.· ·All right.· On Page 1686, in the second      22· ·told you that, correct?
23· ·bubble, you indicate that you filed an EEOC           23· · · ·A.· ·Yes, that's how I felt.
24· ·claim yesterday and talked to a lawyer, too.· "I      24· · · ·Q.· ·And you were given how much time off?
                                                     363                                                        365
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 149 of 187 PageID #:436


·1· · · ·A.· ·He said my PTO was exhausted at the end      ·1· ·regarding your communications with Latavia Agada
·2· ·of that week.                                         ·2· ·at Talkspace, correct?
·3· · · ·Q.· ·Okay.· So you were allowed to stay at        ·3· · · ·A.· ·Yes.
·4· ·home for a week, and then the following week,         ·4· · · ·Q.· ·Now, you've previously testified that
·5· ·you didn't show up to work on that Monday,            ·5· ·you had some communication with Crisis Text Line
·6· ·correct?                                              ·6· ·immediately after the golf outing, correct?
·7· · · ·A.· ·Correct.                                     ·7· · · ·A.· ·Yes.
·8· · · ·Q.· ·Okay.· And that day was not used             ·8· · · ·Q.· ·And that that communication ended on,
·9· ·against you, was it?                                  ·9· ·according to the document, September 21st,
10· · · · · · MR. SEDAEI:· Objection to form.              10· ·correct?
11· ·BY MR. BOYLE:                                         11· · · ·A.· ·Yes.
12· · · ·Q.· ·You didn't -- you didn't -- there was        12· · · ·Q.· ·And then you had at least two sessions
13· ·no discipline or penalty that resulted from you       13· ·with Kammie Juzwin that occurred shortly after
14· ·not showing up to work that day, was there?           14· ·that time frame, correct?
15· · · ·A.· ·I don't think I was paid for it.             15· · · ·A.· ·Correct.
16· · · ·Q.· ·So you had unpaid time available to you      16· · · ·Q.· ·This document indicates that you
17· ·to take off if that's what you chose to do,           17· ·contacted Talkspace on November 3rd of that
18· ·correct?                                              18· ·year.· Do you see that on Page 1818?
19· · · ·A.· ·That was presented to me in the form of      19· · · ·A.· ·Yes.
20· ·FMLA.                                                 20· · · ·Q.· ·Did you speak with anybody between the
21· · · ·Q.· ·But you didn't choose to utilize that?       21· ·time you talked to Kammie Juzwin and the time
22· · · ·A.· ·I didn't know that was an option on          22· ·you reached out to Talkspace?
23· ·Monday or Tuesday until I talked to them and he       23· · · ·A.· ·Not that I recall.
24· ·gave me the employee manual and said it's in          24· · · ·Q.· ·So on Page 1818, it indicates that you
                                                     366                                                        368

·1· ·there.                                                ·1· ·contacted them in November, and that would have
·2· · · ·Q.· ·Right.· But you did not want to take         ·2· ·been of 2017, but then if you flip to Page 1820,
·3· ·unpaid FMLA to resolve the issues that you were       ·3· ·you didn't actually start communicating or
·4· ·having, correct?                                      ·4· ·receiving counselling from them until February
·5· · · ·A.· ·Correct, which is why I said I wanted        ·5· ·of 2019.
·6· ·to come back to work, because I couldn't go           ·6· · · ·A.· ·Okay.
·7· ·without a paycheck.                                   ·7· · · ·Q.· ·Do you see where I'm referring to?
·8· · · ·Q.· ·Right.· We covered that in the first         ·8· · · · · · There's a skip.
·9· ·day of your deposition.                               ·9· · · ·A.· ·Yes.
10· · · ·A.· ·Well, we covered a lot of stuff.             10· · · ·Q.· ·Okay.· Can you explain that three-month
11· · · ·Q.· ·Could you hand me that back?                 11· ·delay?
12· · · · · · Ms. Dziubla, I'm handing you what was        12· · · ·A.· ·When I left, the delay is basically me
13· ·previously introduced as Deposition Exhibit 46        13· ·being in pure survival mode.· I mean, I went
14· ·which --                                              14· ·from having a 9:00-to-5:00 job to working for
15· · · · · · MR. BOYLE:· Can we go off the record.        15· ·commission only.· I mean, I was on -- like, I
16· · · · · · THE VIDEOGRAPHER:· Going off the record      16· ·barely had time to do anything.· I was just
17· ·at 10:48 a.m.                                         17· ·trying to get income, working for Talent Hitch.
18· · · · · · · · · ·(Whereupon, a short recess was        18· ·I was in pure survival mode.
19· · · · · · · · · · taken.)                              19· · · ·Q.· ·So you were focussing on your
20· · · · · · THE VIDEOGRAPHER:· Back on the record        20· ·employment with Talent Hitch at the time?
21· ·at 10:49 a.m.                                         21· · · ·A.· ·Correct.
22· ·BY MR. BOYLE:                                         22· · · ·Q.· ·Now, if you flip back to 1818, they ask
23· · · ·Q.· ·So Ms. Dziubla, this is a copy of the        23· ·you, "What has led you to seek help today."
24· ·document that you produced in discovery               24· · · · · · Do you see that?· It's about a third of
                                                     367                                                        369
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 150 of 187 PageID #:437


·1· ·the way down on the page.                             ·1· ·phone.· Maybe I went to --
·2· · · ·A.· ·Yes.                                         ·2· · · ·Q.· ·Okay.· So you don't remember that.
·3· · · ·Q.· ·And your response is:· "Went to a            ·3· · · · · · Do you remember who the therapist was
·4· ·therapist at the recommendation of my sleep           ·4· ·that said you had personality disorder with
·5· ·psychiatrist to get an opinion on depression and      ·5· ·intuition?
·6· ·bipolar."                                             ·6· · · ·A.· ·No.
·7· · · ·A.· ·Uh-huh.                                      ·7· · · ·Q.· ·Do you have any recollection of being
·8· · · ·Q.· ·"Therapist said neither; it's                ·8· ·diagnosed as having personality disorder with
·9· ·personality order with intuition.· Said to see a      ·9· ·intuition?
10· ·therapist once a week."                               10· · · ·A.· ·I've never been diagnosed with any of
11· · · ·A.· ·Okay.                                        11· ·that.
12· · · · · · MR. SEDAEI:· I think you misread that.       12· · · ·Q.· ·Why would you have told the people at
13· ·Personality disorder.                                 13· ·Talkspace that you had been?
14· · · · · · MR. BOYLE:· I'm sorry?                       14· · · ·A.· ·I don't know what this was referring
15· · · · · · THE WITNESS:· It's personality               15· ·to.
16· ·disorder.                                             16· · · ·Q.· ·And then the person at Talkspace
17· · · · · · MR. SEDAEI:· I thought you said              17· ·replies:· "Hi, Rowena.· So you're looking for
18· ·"personality order," but I may have misheard it.      18· ·therapy now for personality disorder traits?"
19· · · · · · MR. BOYLE:· Okay.· Well, the record          19· · · · · · And your response is:· "I guess.
20· ·will reflect that.· The document says,                20· ·Supposedly, that's easy to find.· Everyone has
21· ·"personality disorder with intuition."                21· ·them."
22· · · · · · MR. SEDAEI:· Correct.                        22· · · · · · Do you see where I'm reading?
23· ·BY MR. BOYLE:                                         23· · · ·A.· ·Yes.
24· · · ·Q.· ·Okay.· So first of all, which therapist      24· · · ·Q.· ·So you agreed with the person from
                                                     370                                                        372

·1· ·are you referring to here?                            ·1· ·Talkspace that you were seeking therapy for
·2· · · ·A.· ·I know I went to a sleep study. I            ·2· ·personality disorder traits?
·3· ·don't know why I would call them a sleep              ·3· · · ·A.· ·I guess.
·4· ·psychiatrist.· I had sleep apnea because of           ·4· · · ·Q.· ·So if you flip to Page 1820, after the
·5· ·being overweight and other stuff.· I don't know       ·5· ·three-month hiatus, you contact them again on
·6· ·what that is.                                         ·6· ·February 5th.· Do you see where you've contacted
·7· · · ·Q.· ·So who asked you to get an opinion on        ·7· ·them on February 5th?
·8· ·depression and bipolar?                               ·8· · · ·A.· ·Yes.
·9· · · ·A.· ·I don't know.                                ·9· · · ·Q.· ·And then that exchange with them on
10· · · ·Q.· ·You don't recall?                            10· ·February 5th about resubscribing continues all
11· · · ·A.· ·I don't recall.                              11· ·the way to Page 1822, and towards the bottom of
12· · · ·Q.· ·Okay.· What's the name of your sleep         12· ·the page, the therapist asks you to summarize
13· ·psychiatrist?                                         13· ·what you would like to address in therapy.
14· · · ·A.· ·I don't see them anymore.                    14· · · · · · Do you see that?
15· · · ·Q.· ·When did you see them?                       15· · · ·A.· ·Okay.
16· · · ·A.· ·I don't know.                                16· · · ·Q.· ·And your response is:· "Specifically
17· · · ·Q.· ·Was it during your employment --             17· ·career counselling, what jobs are good for me
18· · · ·A.· ·I have no idea.                              18· ·and where I will have the most longevity."
19· · · ·Q.· ·-- with JCA, before your employment          19· · · · · · Do you recall saying that to the --
20· ·with JCA?                                             20· · · ·A.· ·No.
21· · · ·A.· ·I can't -- I don't know.· I don't even       21· · · ·Q.· ·You don't recall saying that?
22· ·know -- like, I don't know why I would refer to       22· · · ·A.· ·No.
23· ·them as a psychiatrist, either.· I don't know if      23· · · ·Q.· ·Do you recall why you contacted
24· ·maybe that was, like, auto from talking into the      24· ·Talkspace in February of 2018?
                                                     371                                                        373
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 151 of 187 PageID #:438


·1· · · ·A.· ·My recollection is to have an outlet         ·1· ·actually gotten worse since this incident
·2· ·for my thoughts so that I could stop bringing it      ·2· ·because I don't -- like, I can't even handle any
·3· ·home and give my husband a break.                     ·3· ·kind of confrontation whether or not it's a
·4· · · ·Q.· ·That's your recollection today?              ·4· ·positive or a negative one at work.· It just
·5· · · ·A.· ·That's my recollection, yeah.· I needed      ·5· ·sends -- it sends me into a tailspin, and I just
·6· ·an outlet, otherwise, I'm going to drive him --       ·6· ·sit at my desk and I don't interact with people,
·7· ·I'm driving him nuts now.                             ·7· ·and if something comes up where, you know, I'm
·8· · · ·Q.· ·Okay.· But you'll agree that back in         ·8· ·given new duties or my duties are shifted, I
·9· ·February of 2018, what you told Talkspace was         ·9· ·automatically think that, you know, that's it,
10· ·that you were seeking career counselling so that      10· ·they're just going to fire me.
11· ·you knew what jobs were good for me and where I       11· · · ·Q.· ·And in the next sentence, you say, "I
12· ·would have the most longevity?                        12· ·feel like employers are dishonest from the
13· · · ·A.· ·That's what I wrote.                         13· ·position from day one, thinking they offer
14· · · ·Q.· ·And then if you flip to Page 1824, the       14· ·culture, room for advancement and opportunity to
15· ·entry on February 26th at 9:21 a.m., do you see       15· ·learn new things when it couldn't be farther
16· ·that?                                                 16· ·from the truth."
17· · · ·A.· ·Yes.                                         17· · · · · · Do you see that?
18· · · ·Q.· ·So now you're speaking directly with         18· · · ·A.· ·Yes.
19· ·Latavia Agada and you repeat a day later:· "So        19· · · ·Q.· ·Is that a belief you hold generally
20· ·to get started about why I'm seeking some career      20· ·about employers?
21· ·counselling, it's because I can't seem to make        21· · · ·A.· ·It was after JCA.
22· ·it past six months at a place before getting fed      22· · · · · · I mean, I really believed that
23· ·up."                                                  23· ·everything they told me in my interview, that
24· · · · · · Do you see that?                             24· ·they were on the road to making changes, and I
                                                     374                                                        376

·1· · · ·A.· ·Uh-huh.                                      ·1· ·even had Greg tell me basically -- I remember I
·2· · · ·Q.· ·I don't see anywhere in there where you      ·2· ·had my review, and I guess the guy said
·3· ·said that the reason you were seeking                 ·3· ·something to Greg about what I said in my
·4· ·counselling was to have an outlet to discuss how      ·4· ·review, and Greg pulled me over and was like,
·5· ·you were feeling.                                     ·5· ·"You're just going to tell him all of my ideas?"
·6· · · · · · Isn't it true that you were seeking          ·6· · · · · · He was pissed.· He had a way that he
·7· ·career counselling?                                   ·7· ·wanted to roll out his new ideas to change
·8· · · ·A.· ·I'm trying to not -- I'm trying to find      ·8· ·things at the company, and I thought it was
·9· ·a way for what happened to not happen again, and      ·9· ·helping him by bringing it up to the guys, and
10· ·that was my way of deciding.                          10· ·instead, it wasn't.
11· · · · · · I mean, it sounded like I'm going to         11· · · ·Q.· ·Well, wasn't it a belief that you
12· ·come straight out, and my personality isn't one       12· ·actually had even before you got to JCA?
13· ·to come straight out and just be like, "But I         13· · · ·A.· ·What?
14· ·am."                                                  14· · · ·Q.· ·That employers are dishonest.
15· · · · · · Instead, I'm trying to find an               15· · · ·A.· ·I don't know that that was ever to that
16· ·alternate solution so that I'm not placed in          16· ·extent that I would say it in the manner with
17· ·that position again.                                  17· ·such conviction.
18· · · ·Q.· ·So let's talk about your statement that      18· · · ·Q.· ·Well, those are your words, aren't
19· ·you can't seem to make it past six months at a        19· ·they?
20· ·place before getting fed up.· Is that a concern       20· · · ·A.· ·I know, but this is after something --
21· ·that you had at the time?                             21· ·I've never been fired before, and to be fired
22· · · ·A.· ·Yeah.                                        22· ·for standing up for yourself kind of puts a bad
23· · · ·Q.· ·Is that a concern you still have?            23· ·taste in your mouth.
24· · · ·A.· ·I'm very concerned about -- it's             24· · · ·Q.· ·And your belief that employers are
                                                     375                                                        377
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 152 of 187 PageID #:439


·1· ·dishonest was a belief that you held before you      ·1· · · ·Q.· ·Okay.· But yet you're indicating that
·2· ·got to JCA, correct?                                 ·2· ·you don't have confidence that Kyle is going to
·3· · · ·A.· ·I don't know.· No, it's not.                ·3· ·be fair about your departure; is that correct?
·4· · · ·Q.· ·Well, let's see.· Why don't we flip to      ·4· · · ·A.· ·Yes.
·5· ·Page 1825.· And we go down to that bottom            ·5· · · ·Q.· ·And Kyle is the person who got you the
·6· ·paragraph, and you're trying to explain to your      ·6· ·job with Talent Hitch, correct?
·7· ·therapist or your counselor what you meant about     ·7· · · ·A.· ·Yes.
·8· ·your comment that employers are dishonest.           ·8· · · ·Q.· ·And Kyle is the person who you were
·9· · · ·A.· ·Okay.                                       ·9· ·communicating with while you were at JCA about
10· · · ·Q.· ·And you say:· The dishonest part is         10· ·potentially doing consulting work for them,
11· ·right at the interview.· They tell you that          11· ·right?
12· ·they're going to be all these things, dot, dot,      12· · · ·A.· ·Correct.
13· ·dot, room for growth, work-life balance, new         13· · · ·Q.· ·Okay.· And hadn't he helped you out
14· ·streamlined process, and then nothing happens or     14· ·previously in your career at some point?
15· ·it happens but it's, like, done halfway and then     15· · · ·A.· ·Sure, yes.
16· ·they complain about the results.· I once had the     16· · · ·Q.· ·Okay.· Then why did you believe that
17· ·owner, Steve Blinderman, and you go on to            17· ·Kyle was not going to be fair about your
18· ·describe an incident you had with Blinderman         18· ·departure from Talent Hitch?
19· ·Construction.                                        19· · · ·A.· ·I didn't -- as much as all that stuff
20· · · · · · Do you see that?                            20· ·is true, I mean, I reminded myself of that, you
21· · · ·A.· ·Uh-huh.                                     21· ·know, but we didn't have a contract.
22· · · ·Q.· ·Blinderman Construction was the job you     22· · · · · · I mean, he could have done whatever he
23· ·held prior to coming to work for JCA, correct?       23· ·wanted.· It was kind of on a handshake, and with
24· · · ·A.· ·Correct.                                    24· ·my experience at JCA, I just didn't -- I mean, I
                                                    378                                                        380

·1· · · ·Q.· ·So you're giving that as an example of      ·1· ·couldn't really trust anyone.
·2· ·how employers in your opinion are basically          ·2· · · · · · I mean, as much as, yes, there is
·3· ·dishonest?                                           ·3· ·evidence there that he was a fair person and a
·4· · · ·A.· ·Okay.                                       ·4· ·just person and he had his own things that he
·5· · · ·Q.· ·So let's flip to Page 1840.                 ·5· ·had to deal with being a business owner in a
·6· · · · · · This is an entry that -- the entry I'm      ·6· ·start-up company, and I had to just keep
·7· ·looking at was February 27th at 11:24 p.m.· Do       ·7· ·reminding myself with each step I took with him
·8· ·you see that?                                        ·8· ·is that he's a good person, you've known him for
·9· · · ·A.· ·Yes.                                        ·9· ·a while, but my -- you know, like I said, we
10· · · ·Q.· ·So on the second paragraph, you state:      10· ·didn't have a contract.· He could have very well
11· ·"I'm supposed to start the new job 3/12 but          11· ·just been like, "That's it, you're done."
12· ·moved it up to 3/5 because I really need to get      12· · · ·Q.· ·Can you turn to Page 1841, please.
13· ·a steady check in the bank, and there's no level     13· · · · · · This is the entry for the next day,
14· ·of confidence Kyle is going to be fair about         14· ·February 28th, at 1:33 p.m.· It's all the way
15· ·this departure from Talent Hitch."                   15· ·towards the bottom of that entry.
16· · · · · · Do you see where I'm reading?               16· · · · · · You indicate that "I lashed out at Kyle
17· · · ·A.· ·Yes.                                        17· ·and attacked his character, told him he wasn't
18· · · ·Q.· ·And that's what you told to Ms. Agada,      18· ·trustworthy.· I regretted immediately after
19· ·correct?                                             19· ·texting, but it's said and I want to take it
20· · · ·A.· ·Yes.                                        20· ·back, but I also want him to take me seriously,"
21· · · ·Q.· ·So first of all, the job you're             21· ·correct?
22· ·referring to is when you left Talent Hitch and       22· · · ·A.· ·Yes.
23· ·joined Cornerstone, correct?                         23· · · ·Q.· ·Is that what you -- that's what you
24· · · ·A.· ·Correct.                                    24· ·told Ms. Agada at Talkspace?
                                                    379                                                        381
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 153 of 187 PageID #:440


·1· · · ·A.· ·Yes.                                         ·1· · · ·Q.· ·So you had said -- I asked you why you
·2· · · ·Q.· ·Why did you regret it?                       ·2· ·indicated that you were never content and always
·3· · · ·A.· ·I don't even know what incident that         ·3· ·want more, and you said that it's because you
·4· ·was that I would have lashed out at him about         ·4· ·don't like to be idle, and I said -- I asked
·5· ·it, but, I mean, there was a lot of stuff going       ·5· ·you, "How does that relate to what you are
·6· ·on at Talent Hitch.· I mean, he was starting up       ·6· ·discussing here which is your dissatisfaction
·7· ·his company, you know, a lot of the employees         ·7· ·with the Sam situation and your employment at
·8· ·were his friends that had other personal issues       ·8· ·Talent Hitch."
·9· ·so it was a hard environment to work in, but he       ·9· · · ·A.· ·I think there's two separate subjects
10· ·was making it so, I mean, I don't think -- I          10· ·here.· I'm kind of rambling a little bit. I
11· ·don't know.                                           11· ·don't know that it's -- I think it's just
12· · · · · · I try not to -- I try to give people         12· ·connected with my career in general and where I
13· ·the benefit of the doubt in what they're doing,       13· ·saw myself.· It's not connected to Sam; it's
14· ·and I don't think he deserved to -- you know,         14· ·just that I should have put an "enter" there and
15· ·even now, I mean, everything that happened, I         15· ·started a new paragraph.
16· ·wish I could tell him that, you know, he was          16· · · ·Q.· ·Well, let's go to the next paragraph.
17· ·essentially there for me when I needed him and        17· · · ·A.· ·Okay.
18· ·he didn't have to be.                                 18· · · ·Q.· ·You say, "The biggest thing I am
19· · · ·Q.· ·If you could flip back to Page 1835,         19· ·struggling with right now this very moment is
20· ·looking at the entry on February 14th at              20· ·why can't I be happy with any" -- and you put
21· ·7:26 p.m., it's a long entry.· I'm not going to       21· ·"any" in capital letters -- "job that allows me
22· ·go into a lot of it.                                  22· ·to pay my bills?· I feel like no matter what I
23· · · · · · You're describing this conflict you had      23· ·do, I will always find a reason why it's not a
24· ·with this person, Sam, at Talent Hitch, but in        24· ·good fit."
                                                     382                                                        384

·1· ·that second paragraph towards the bottom, --          ·1· · · ·A.· ·Uh-huh.
·2· ·it's the fourth line up from the bottom of the        ·2· · · ·Q.· ·So you agree then that you generally
·3· ·second paragraph -- you say, "I am never content      ·3· ·are dissatisfied with the places you've been
·4· ·and I always want more."                              ·4· ·employed?
·5· · · · · · Do you see that?                             ·5· · · ·A.· ·I would agree that I was very upset
·6· · · ·A.· ·I do -- okay.                                ·6· ·when I was writing this stuff.
·7· · · ·Q.· ·Is that something that you continue to       ·7· · · · · · I mean, all I can tell you, I mean, I'm
·8· ·believe, that you're never content and you            ·8· ·still in contact with previous employers, and
·9· ·always want more?                                     ·9· ·when I see them, it's always a good -- when I
10· · · ·A.· ·I think I'm a very passionate person         10· ·see them at networking events, I don't have a
11· ·and I don't like being idle, and that's what          11· ·bad taste in my mouth from any of the places
12· ·that means.                                           12· ·that I've worked at except JCA.
13· · · ·Q.· ·Well, then at the -- well, when you say      13· · · ·Q.· ·Well, do you agree that this is what
14· ·you don't like being idle, how does that -- I         14· ·you said?
15· ·mean, you've just explained this conflict that        15· · · ·A.· ·That's what I -- yeah, that's what I
16· ·you have with Sam at Talent Hitch and how it's        16· ·wrote.
17· ·impacting your -- the way you look at your            17· · · ·Q.· ·And do you agree that you struggle with
18· ·employment with Talent Hitch, and then you say,       18· ·the fact that you can't be happy at any job that
19· ·"I am never content and I always want more."          19· ·allows you to pay your bills?
20· · · · · · I'm not sure I see the connection            20· · · ·A.· ·That's what I felt at the time.
21· ·between that and you being idle.                      21· · · ·Q.· ·Okay.· And this was in February of 2018
22· · · ·A.· ·Let me read the paragraph.· I didn't         22· ·after you were having a dispute with an employee
23· ·read the paragraph.                                   23· ·at Talent Hitch, correct?
24· · · · · · What was your question?                      24· · · ·A.· ·Okay.
                                                     383                                                        385
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 154 of 187 PageID #:441


·1· · · ·Q.· ·Correct?                                     ·1· · · ·A.· ·Yeah.
·2· · · ·A.· ·Correct.                                     ·2· · · ·Q.· ·What did you mean by that?
·3· · · ·Q.· ·And shortly thereafter, you left Talent      ·3· · · ·A.· ·Just, you know, I don't know that it
·4· ·Hitch to take your job at Cornerstone, correct?       ·4· ·gets shorter and shorter.· I think it's just
·5· · · ·A.· ·Yes.                                         ·5· ·perception, but, you know, you start a new job,
·6· · · ·Q.· ·So if you'd flip to Page 1848, at the        ·6· ·and I see it now when we hire new employees.
·7· ·bottom of the page, the entry on March 25th at        ·7· ·You know, everybody is like, "What can I get
·8· ·8:02 a.m., you're speaking to Ms. Agada now.          ·8· ·you?· If you need anything, let me know," and
·9· ·This is March 25th so you've already begun your       ·9· ·that's, like, the honeymoon period where
10· ·employment at Cornerstone, correct?                   10· ·people just-- I don't know that it gets shorter
11· · · ·A.· ·Correct.                                     11· ·and shorter.· It just seems longer the more
12· · · ·Q.· ·So you're about a month into your            12· ·green you are in the industry, I guess.· And
13· ·employment at Cornerstone?                            13· ·that's what I'm referring to.· Then people get
14· · · ·A.· ·Yes.                                         14· ·real, you know, like, figure-it-out-yourself
15· · · ·Q.· ·Okay.· And you're referring to a woman       15· ·kind of thing.· It's just amusing, if anything.
16· ·there that you're having difficulty with by the       16· · · · · · I mean, every company puts up a front,
17· ·name of Roseanne.                                     17· ·you know, and then sometimes it's six months and
18· · · · · · Do you see?· It's the last paragraph.        18· ·sometimes it can only keep it going for a few
19· · · ·A.· ·Yes.                                         19· ·weeks and then you get to see really what
20· · · ·Q.· ·Okay.· Who is Roseanne?                      20· ·happens in the office and it's just -- that's
21· · · ·A.· ·She is our bid lady.· She handles all        21· ·all I was really saying.
22· ·of our bid forms and puts together the packages       22· · · ·Q.· ·Can you flip to Page 1854.· The entry
23· ·to submit for bid.                                    23· ·actually begins on the prior page, 1853.· It's
24· · · ·Q.· ·Okay.· And you were having difficulty        24· ·your entry of April 18th at 8:57 a.m., but on
                                                     386                                                        388

·1· ·with her at the time?                                 ·1· ·1854, about midway through, you know, the top of
·2· · · ·A.· ·Yes.                                         ·2· ·that paragraph, you start speaking about an
·3· · · ·Q.· ·Do you continue to have difficulty with      ·3· ·encounter you had with Ethan.
·4· ·her?                                                  ·4· · · ·A.· ·Okay.
·5· · · ·A.· ·No.· We've chalked it up to poor             ·5· · · ·Q.· ·You state that Ethan is an old guy that
·6· ·management.· We're actually really good friends       ·6· ·is super quirky and awkward and that you had a
·7· ·now.                                                  ·7· ·confrontation with him.
·8· · · ·Q.· ·Okay.· Now, you state the third line         ·8· · · · · · Do you see where I'm referring?
·9· ·from the bottom, "All these chicks in this            ·9· · · ·A.· ·Yes.
10· ·office are outrageous, click after click.· It         10· · · ·Q.· ·Okay.· What was the issue with Ethan?
11· ·makes me want to scream.· Why can't I just be         11· · · ·A.· ·Ethan is an old dude with no new
12· ·somewhere normal even if it's just for a few          12· ·tricks.· He's just a guy in the industry that's
13· ·months?"                                              13· ·been doing it for 35 years, and, I mean, they
14· · · ·A.· ·Okay.                                        14· ·know his -- they know his shortcomings when it
15· · · ·Q.· ·Is that how you felt at the time?            15· ·comes to working with other employees, and,
16· · · ·A.· ·Yeah.· It was -- I mean, I was the new       16· ·again, it was another -- this is the -- the
17· ·girl in town, and, you know, accounting, that's       17· ·break-in period at a company now, getting to
18· ·just the way it is.· New people come in and, you      18· ·know him.· He felt threatened by me.· It was
19· ·know, they want to check you out first, and it        19· ·very hard to work with him, but he's an
20· ·was a rough start.                                    20· ·extreme -- I mean, he's literally, like, a
21· · · ·Q.· ·And then in your next sentence, you          21· ·database of estimating.· Like, you could walk
22· ·say, "The honeymoon period gets shorter and           22· ·into his cubicle and give him a scenario, and he
23· ·shorter every time I change jobs," exclamation        23· ·can be within 2 percent of what a sub would
24· ·point.                                                24· ·give.
                                                     387                                                        389
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 155 of 187 PageID #:442


·1· · · · · · So that's why he's there, and, I mean,       ·1· ·was when you were speaking with Patricia Stern
·2· ·he's a value to the company so . . .                  ·2· ·so we'll get to that.
·3· · · ·Q.· ·Okay.· And isn't it true that your           ·3· · · · · · MR. SEDAEI:· Gene, before you go to the
·4· ·inability to work with Ethan led to you being         ·4· ·next question, do you mind if I take a bathroom
·5· ·transferred into a different position with the        ·5· ·break if you think now would be appropriate?
·6· ·company?                                              ·6· · · · · · MR. BOYLE:· That's fine.
·7· · · ·A.· ·It's not -- it goes both ways.· It's         ·7· · · · · · THE VIDEOGRAPHER:· Going off the record
·8· ·his inability to work with me as well, it's not       ·8· ·at 11:19 a.m.
·9· ·just me, and they felt like it would help if I        ·9· · · · · · · · · ·(Whereupon, a short recess was
10· ·was -- and that's the thing is that it's not --       10· · · · · · · · · · taken.)
11· ·my responsibilities haven't changed.· I've            11· ·BY MR. BOYLE:
12· ·actually gained additional responsibilities.          12· · · ·Q.· ·Ms. Dziubla, I'm going to hand you what
13· ·It's just what they needed to tell him so that        13· ·we've marked as Deposition Exhibit 49.· There's
14· ·he could get off the defensive.                       14· ·a copy there for your attorney, too.
15· · · · · · And he still keeps trying to figure          15· · · · · · · · · ·(Whereupon, Dziubla Deposition
16· ·out, like, ways to somehow pull me back in, but       16· · · · · · · · · · Exhibit 49 was marked for
17· ·I don't have to work with him so I don't --           17· · · · · · · · · · identification.)
18· · · ·Q.· ·So you transferred to another position,      18· ·BY MR. BOYLE:
19· ·correct?                                              19· · · ·Q.· ·Now, these are a copy of the records we
20· · · ·A.· ·Not really.· I mean, I still have the        20· ·received from Ms. Stern at Better Help
21· ·same responsibilities.· They just told him that       21· ·Counselling.· I ask you to take a look at those
22· ·I'm on operations now, but I still do the same        22· ·because I'm going to be asking you a couple of
23· ·stuff for the most part as what I was doing           23· ·questions about them.· Specifically, I'd like
24· ·before.· I just help out Estimating and               24· ·you to flip to JCA Stern 025, and I'm looking at
                                                     390                                                        392

·1· ·Operations.                                           ·1· ·the entry for February 28th, 2019 at 7:29 p.m.,
·2· · · ·Q.· ·Well, didn't you tell your therapist         ·2· ·and you indicate to Ms. Stern, "It really upsets
·3· ·that you felt as though this move was a               ·3· ·me that I'm getting transferred because of Ethan
·4· ·demotion?                                             ·4· ·and that they kind of spun it like it was kind
·5· · · ·A.· ·In the beginning, I did, you know, with      ·5· ·of my issue.· I feel like I'm getting fired."
·6· ·everything going on as opposed to I'm trying to       ·6· · · · · · Do you see that?
·7· ·really keep a positive outlook on things so when      ·7· · · ·A.· ·Yes.
·8· ·things don't necessarily -- you know, I try to        ·8· · · ·Q.· ·Did you say that to -- tell that to
·9· ·see it from their perspective, and again, also        ·9· ·Ms. Stern?
10· ·reminding myself that I've worked with these          10· · · ·A.· ·It says that here, yes.
11· ·people in other positions and just try to             11· · · ·Q.· ·Okay.· And so having read that, would
12· ·convince myself that, you know, it's in the best      12· ·you agree then that you felt as though
13· ·interest of the company, they are looking out         13· ·Cornerstone was penalizing you because of the
14· ·for my best interests and not implode on myself.      14· ·confrontation you had with Ethan?
15· · · · · · It did feel, you know, but since then,       15· · · ·A.· ·At the time, yes.
16· ·I've been continuously taking on new                  16· · · ·Q.· ·Okay.· And this was just in February of
17· ·responsibilities so --                                17· ·this year, correct?
18· · · ·Q.· ·And you also told your therapist --          18· · · ·A.· ·Yes.
19· · · ·A.· ·-- it's probably wrong.                      19· · · ·Q.· ·Okay.· You can hand me back that one,
20· · · ·Q.· ·-- that you resented that they made it       20· ·and I'm going to ask you to take the Talkspace
21· ·look like you were being transferred because it       21· ·notes again.
22· ·was a problem with you?                               22· · · · · · If you could flip to 1858 at the very
23· · · ·A.· ·Where does it say that?                      23· ·bottom of the page, the entry for May 30 -- I'm
24· · · ·Q.· ·We'll get to it when we go through.· It      24· ·sorry -- May 14, 2:50, it says, "Funny thing is
                                                     391                                                        393
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 156 of 187 PageID #:443


·1· ·the first handful of recordings were me               ·1· ·at the bottom of the page, you're describing,
·2· ·literally rambling and complaining about John so      ·2· ·you know, some of your unhappiness with Talent
·3· ·probably better that it just went into the            ·3· ·Hitch.· You say, "As much as I don't like a lot
·4· ·ether.· Ha, ha.· Negative, negative stuff."           ·4· ·of the things that have happened at Talent
·5· · · · · · Do you see that?                             ·5· ·Hitch, I can appreciate what it's brought to the
·6· · · ·A.· ·Yes.                                         ·6· ·surface about myself and who I am as a person."
·7· · · ·Q.· ·Okay.· Who is John?                          ·7· · · · · · Do you see where I'm reading?
·8· · · ·A.· ·John's the owner of Broadway Electric.       ·8· · · ·A.· ·Yes.
·9· · · ·Q.· ·Okay.· And what negative things were         ·9· · · ·Q.· ·Okay.· And you write:· "For example,
10· ·you saying about John?                                10· ·the commissioned income, I realize now just how
11· · · ·A.· ·I have no idea.                              11· ·out of hand my spending was."
12· · · ·Q.· ·You have no idea?                            12· · · ·A.· ·Uh-huh.
13· · · ·A.· ·I sent -- I mean, I don't know.· It          13· · · ·Q.· ·What did you realize about your
14· ·must have been something that was going on at         14· ·spending?· How had your spending gotten out of
15· ·the time that I was just venting about.               15· ·hand?
16· · · ·Q.· ·Have you had ongoing problems with the       16· · · ·A.· ·I'm not quite sure what specifically
17· ·owner of Cornerstone?                                 17· ·that's referring to, but, I mean, this is a
18· · · ·A.· ·Not at all.· I have a really good            18· ·prime example of me just trying to put a
19· ·relationship with John and Chris.                     19· ·positive thing, a spin on it, and try to learn
20· · · ·Q.· ·Okay.· Could you flip to the top of          20· ·and come up with something positive that I could
21· ·Page 1859?                                            21· ·have possibly gotten out of the incident and
22· · · ·A.· ·Okay.                                        22· ·what happened at JCA.
23· · · ·Q.· ·You indicate:· "Yesterday, I decided         23· · · · · · I don't have any excessive debt so I
24· ·with John to just return his comments with a          24· ·don't know -- I mean, I have school loans and
                                                     394                                                        396

·1· ·blank stare if I can't say anything nice."            ·1· ·then our regular bills, and that's it so . . .
·2· · · · · · What are you referring to there?             ·2· · · ·Q.· ·Could you flip to Page 1854.
·3· · · ·A.· ·I don't know.                                ·3· · · ·A.· ·Okay.
·4· · · ·Q.· ·Okay.· So you're telling Ms. Agada that      ·4· · · ·Q.· ·It's towards the bottom of the page.
·5· ·you're having this -- I'm sorry.                      ·5· ·It's the paragraph that begins:· "The children
·6· · · · · · You're now speaking to, yeah,                ·6· ·thing is more Dan's decision."
·7· ·Ms. Agada, that you're having this -- saying          ·7· · · · · · Do you see that paragraph?
·8· ·negative things about John and that you're just       ·8· · · ·A.· ·Yes.
·9· ·responding to his comments with a blank stare if      ·9· · · ·Q.· ·Okay.· First of all, when you say, "The
10· ·you can't say anything nice, but yet you don't        10· ·children thing is more Dan's decision," what do
11· ·recall having any issues or trouble with John?        11· ·you mean by that?
12· · · ·A.· ·I don't.                                     12· · · ·A.· ·In terms of having kids, I mean, it was
13· · · ·Q.· ·And do you have any idea why you would       13· ·kind of like a maybe when we first met, and, you
14· ·be telling your therapist otherwise?                  14· ·know, almost 11 years later, it's kind of more
15· · · ·A.· ·I'm sure something at the time. I            15· ·of a no.
16· ·mean, stuff happens, you get disgruntled, and         16· · · ·Q.· ·Okay.· And was that a source of
17· ·I'm sure I just vented, and that's why it's like      17· ·distress to you?
18· ·why even invest additional energy to -- I think       18· · · ·A.· ·I think it's -- honestly, I think it's
19· ·the recording didn't go through.· Why even            19· ·just kind of a maternal thing that women go
20· ·invest additional energy to re-record it?             20· ·through.· I think I'm just going through that
21· · · · · · It's like I said it, got it off my           21· ·age now where it's like, you know, maybe I
22· ·chest, and I was done.· I don't remember what it      22· ·should have -- I mean, it doesn't -- we don't
23· ·was about, though.                                    23· ·want kids.· I mean, I know I don't want kids,
24· · · ·Q.· ·Flipping to Page 1826, in the paragraph      24· ·but it's just you think about it, and I had pets
                                                     395                                                        397
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 157 of 187 PageID #:444


·1· ·before and now we don't have pets so it's             ·1· ·potentially you and your husband would have had
·2· ·like -- I guess that's -- I don't even know how       ·2· ·children by then, is that what you're saying?
·3· ·that's relevant to this, but that's where I am        ·3· · · ·A.· ·I think that's my -- what was in my
·4· ·now with the whole children decision.                 ·4· ·mind at the time.· It's definitely not a fact.
·5· · · ·Q.· ·Okay.· But at this time, I mean, a           ·5· · · · · · It's not like -- it's just something
·6· ·sentence later, you say, "I also think I want         ·6· ·that I was thinking about, trying to justify why
·7· ·them because we don't have them" so were you          ·7· ·we don't have kids because at the time, it
·8· ·telling your therapist that you do, in fact,          ·8· ·seemed like I thought maybe I wanted kids.
·9· ·want to have children?                                ·9· · · ·Q.· ·And you and your husband were married
10· · · ·A.· ·I think it's just that, again, like,         10· ·in 2015, correct?
11· ·because I don't have them, I think I want them,       11· · · ·A.· ·Correct.
12· ·but if I had them, I don't think -- I mean, all       12· · · ·Q.· ·So could you flip to Page 1828, if you
13· ·I need is a good, solid couple hours at my            13· ·would.
14· ·in-laws with the grandkids, and I'm so glad to        14· · · · · · So once again, this is your entry on
15· ·come home to a house with no kids.                    15· ·February 7th, but in the middle of the page on
16· · · · · · So I think it's just something like          16· ·1828, you say, "Also, side note, I went to see a
17· ·that's what you're supposed to do.· All my            17· ·psychiatrist previously, and he basically said I
18· ·friends that are married do have kids.· The ones      18· ·could be bipolar, but I am smart enough to
19· ·that don't have kids aren't married and are very      19· ·manage it effectively, whatever that means."
20· ·single.· So it's just . . .                           20· · · · · · Now, I know you've said you can't
21· · · ·Q.· ·Are you able to have children?               21· ·remember the name of any treating mental health
22· · · ·A.· ·No, I'm not anymore.                         22· ·providers you may have seen, but you keep coming
23· · · ·Q.· ·And was that a painful event for you?        23· ·back to that, and I want to know if when you
24· · · ·A.· ·It still continues to be because my          24· ·read this statement, does it help you recall who
                                                     398                                                        400

·1· ·whole life has been placed on hold because of         ·1· ·it was that you saw?
·2· ·everything that's going on with this, and I'm         ·2· · · ·A.· ·No.
·3· ·not able to remedy my health situations because       ·3· · · ·Q.· ·Okay.· But at that time anyway, you
·4· ·of it, and I would very much like to because it       ·4· ·recalled that he diagnosed you as being bipolar?
·5· ·would make things a lot easier on my                  ·5· · · ·A.· ·I don't know that it's a diagnosis from
·6· ·relationship with my husband.                         ·6· ·what it says here.
·7· · · ·Q.· ·So your testimony is that the event          ·7· · · ·Q.· ·Okay.· Well, your words were "He
·8· ·that took place on September 18, 2017 at the          ·8· ·basically said I could be bipolar" so is it a
·9· ·golf outing is the event that's precluding you        ·9· ·possible diagnosis?
10· ·from addressing your family situation in 2019?        10· · · ·A.· ·I'm not so I would say no.
11· ·Is that your testimony?                               11· · · ·Q.· ·Okay.· But you told your therapist that
12· · · ·A.· ·Yes.                                         12· ·this psychiatrist thought that you might be,
13· · · ·Q.· ·So going back to this Page 1854, after       13· ·correct?
14· ·you say, "The children thing is more Dan's            14· · · · · · MR. SEDAEI:· I'd just object and say
15· ·decision," you say, "I think if we met earlier        15· ·that the witness said she doesn't recall, but
16· ·and I didn't have as much debt, we'd have kids."      16· ·you can ask it again if you wish.
17· · · · · · What are you referring to when you say       17· · · · · · THE WITNESS:· What was the question?
18· ·that if you met earlier and if you didn't have        18· ·BY MR. BOYLE:
19· ·as much debt?· What debt are you referring to?        19· · · ·Q.· ·This psychiatrist whose name you can't
20· · · ·A.· ·My student loans.                            20· ·recall apparently believed that you could be
21· · · ·Q.· ·Are your student loans so significant        21· ·bipolar, correct?
22· ·that they were --                                     22· · · ·A.· ·That's what I wrote.
23· · · ·A.· ·They were when we met, yeah.                 23· · · ·Q.· ·And there would be no reason -- there's
24· · · ·Q.· ·And if you didn't have that debt that        24· ·no reason you can think of why you would write
                                                     399                                                        401
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 158 of 187 PageID #:445


·1· ·something to your counselor that was not              ·1· ·that you began your counselling with Ms. Stern
·2· ·accurate, true?                                       ·2· ·in January of 2019, January of this year,
·3· · · ·A.· ·True.                                        ·3· ·correct?
·4· · · ·Q.· ·So right below that, you indicate that       ·4· · · ·A.· ·Yes.
·5· ·your OB/GYN prescribed fluoxetine?                    ·5· · · ·Q.· ·And you had discontinued your
·6· · · ·A.· ·Yes.                                         ·6· ·counselling with Ms. Agada at Talkspace in
·7· · · ·Q.· ·Is that the medication that you were         ·7· ·August of 2018.· Do you recall why you stopped?
·8· ·describing earlier?                                   ·8· · · ·A.· ·Yes.
·9· · · ·A.· ·Yes, for the postmenstrual stuff.            ·9· · · · · · She went on vacation to Africa, and
10· · · ·Q.· ·Do you continue to be on that?               10· ·because of her certification, she couldn't be a
11· · · ·A.· ·No.                                          11· ·provider to me anymore, and it was basically
12· · · ·Q.· ·Are you on -- was something else             12· ·offered for me to start up with somebody new,
13· ·prescribed to you?                                    13· ·and we just decided that maybe -- you know,
14· · · ·A.· ·No.· I decided I didn't want to do           14· ·maybe I didn't need her anymore, and that's
15· ·anything because of the side effects.                 15· ·basically it.
16· · · ·Q.· ·What are the side effects to your            16· · · ·Q.· ·So you continued without seeing anybody
17· ·knowledge?                                            17· ·until you started seeing --
18· · · ·A.· ·I don't remember, honestly.· I don't         18· · · ·A.· ·Correct.
19· ·remember the side effects, or I could have been,      19· · · ·Q.· ·-- Ms. Stern in January of 2019?
20· ·I mean, on a health thing where I was like I          20· · · ·A.· ·Correct.
21· ·don't want to take medication so I weaned off of      21· · · ·Q.· ·And how did you get put into contact
22· ·it.                                                   22· ·with Ms. Stern?
23· · · · · · I think getting weaned off of it             23· · · ·A.· ·I think I saw a commercial with Michael
24· ·solidified the fact that I shouldn't be on it         24· ·Phelps -- I think that was Better Health -- and
                                                     402                                                        404

·1· ·because it was hard to get weaned off of it.· It      ·1· ·I didn't know of any other remote service that
·2· ·was, like, complete withdrawal.                       ·2· ·was out there and I was like, oh, maybe -- you
·3· · · ·Q.· ·Can you flip to Page 1839.                   ·3· ·know, maybe I should -- because of, like, just
·4· · · · · · So on February 25th, your entry for          ·4· ·reading the first paragraph, I felt like I
·5· ·7:24 p.m., you indicate that your meds were           ·5· ·needed support, and remote seemed to work
·6· ·changed from fluoxetine to Pristiq?                   ·6· ·because it was convenient so I tried to give
·7· · · ·A.· ·Yeah.                                        ·7· ·this place a try.
·8· · · ·Q.· ·Okay.· So it wasn't you were just            ·8· · · ·Q.· ·Okay.· And so sticking with that first
·9· ·weaned off of fluoxetine; it was actually             ·9· ·paragraph that you just referenced which is on
10· ·changed to Pristiq, correct?                          10· ·Page 002 of the exhibit, the second -- the last
11· · · ·A.· ·Oh, yeah.· I just remembered whatever I      11· ·two sentences of that paragraph read, "Right
12· ·was on with the gyne, I ended up getting weaned       12· ·now, my conflicts are with an immediate
13· ·off of it.· I don't know if that's, like -- I         13· ·co-worker and most of my immediate extended
14· ·don't know what Pristiq is.                           14· ·family.· I feel like I have no extended support
15· · · ·Q.· ·Are you continuing to take it?               15· ·and I am stuck between my dead-end day job and
16· · · ·A.· ·No.                                          16· ·trying to keep the start of my own personal
17· · · ·Q.· ·You can hand me that back, and I have a      17· ·training business going," correct?
18· ·few more questions about Exhibit 49 which is the      18· · · ·A.· ·Yes.
19· ·one right under it.                                   19· · · ·Q.· ·Are those the reasons why you decided
20· · · · · · Now, as we mentioned, Exhibit 49 are         20· ·you needed to start receiving counselling from
21· ·your records with Patricia Stern at Better            21· ·Ms. Stern?
22· ·Health Counselling, correct?                          22· · · ·A.· ·Yeah.
23· · · ·A.· ·Correct.                                     23· · · · · · I never -- I mean, I've never had this
24· · · ·Q.· ·And it looks like from these records         24· ·kind of response to being at a -- I've never
                                                     403                                                        405
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 159 of 187 PageID #:446


·1· ·gotten -- like, disagreed with a coworker to the      ·1· ·life, dot, dot, dot, I think I'd define that as
·2· ·point where it caused me this much grief.             ·2· ·quality.· My ideal life would be working for
·3· · · ·Q.· ·And is the coworker Ethan who we've          ·3· ·myself so I could have the ability to meet new
·4· ·previously discussed?                                 ·4· ·people, help new people, do charity stuff, make
·5· · · ·A.· ·Yes.                                         ·5· ·a real impact instead of just administrative BS.
·6· · · ·Q.· ·And what were the -- strike that.            ·6· · · ·A.· ·Yeah.
·7· · · · · · So at the bottom of Page 002, that last      ·7· · · ·Q.· ·Do you see that?
·8· ·paragraph, you indicate that "The negative            ·8· · · ·A.· ·Okay.
·9· ·thoughts involved with my stressors, I guess          ·9· · · ·Q.· ·So isn't it true that actually starting
10· ·it's just more of a feeling like what's the           10· ·your personal training business continues to be
11· ·point.· I feel like I'm always working towards        11· ·an important goal in your life?
12· ·something and never content with where I am, and      12· · · ·A.· ·You said -- excuse --
13· ·then I step back and I'm like why."                   13· · · ·Q.· ·I meant to say growing and eventually
14· · · · · · Do you see where I'm reading?                14· ·having that be your primary occupation.
15· · · ·A.· ·Yes.                                         15· · · ·A.· ·You know, honestly, a lot -- I've done
16· · · ·Q.· ·So as with Ms. Agada, you continued to       16· ·so much growing in terms of my business, and I
17· ·feel when you were treating with Ms. Stern that       17· ·don't know that I need to.· I mean, when I first
18· ·you have this sense that you're never content         18· ·started it, that was the thing is that, you
19· ·where you are?                                        19· ·know, they're like, "Oh, you started your own
20· · · ·A.· ·Why do I have a passion to do what I'm       20· ·business, it has to be your full-time job," and
21· ·doing now, yeah.                                      21· ·I don't know that I need to.
22· · · · · · I mean, it just seems a little bit           22· · · · · · And now that I actually specialize in
23· ·easier to be someone that wants to come home and      23· ·working with women in construction and their
24· ·just watch TV all night, and instead, I have a        24· ·health, like, it's better for me to stay in the
                                                     406                                                        408

·1· ·drive to help people.                                 ·1· ·industry because I can stay close to my client
·2· · · ·Q.· ·Is it true you feel as though your           ·2· ·and the struggles that they're with, I can get
·3· ·position at Cornerstone is a dead-end job?            ·3· ·more involved with networking groups, and I have
·4· · · ·A.· ·No, not at all, actually.                    ·4· ·a conduit to provide content to help women like
·5· · · ·Q.· ·Well, then why did you use that phrase       ·5· ·me in the industry.
·6· ·to describe it?                                       ·6· · · · · · So under no circumstances -- I mean,
·7· · · ·A.· ·I was in a bad spot with Ethan. I            ·7· ·you know, maybe then that's what it is.· It's
·8· ·mean, it was hard.· I didn't know what to do. I       ·8· ·definitely not what it is now.· I mean, I have
·9· ·thought it was going to end in me getting fired       ·9· ·every intention of staying where I'm at at
10· ·no matter what I did with him.· I was just like,      10· ·Cornerstone.
11· ·that's it.· They're just going to be like,            11· · · ·Q.· ·Okay.· So if you flip to Page 24, the
12· ·"Look, it's either you or him, you're out," and       12· ·entry towards the bottom on February 27th at
13· ·I couldn't afford to go through that again.           13· ·2:47 a.m. -- I'm sorry -- 2:51 a.m. -- there's a
14· · · ·Q.· ·And so that's what you describe as a         14· ·couple of them next to each other -- where you
15· ·dead-end day job?                                     15· ·say, "I am so ready to be out on my own with my
16· · · ·A.· ·Is what described what?                      16· ·own business," --
17· · · ·Q.· ·Well, would you agree with me at least       17· · · ·A.· ·Yeah.
18· ·that a dead-end day job really has nothing to do      18· · · ·Q.· ·-- your testimony is you don't feel
19· ·with conflicts that you're having with employees      19· ·that way anymore?
20· ·at that job, does it?                                 20· · · ·A.· ·My testimony is that I am out on my own
21· · · ·A.· ·I think it has to do with the                21· ·in my own business, and I'm doing it both -- I'm
22· ·environment, yeah.                                    22· ·doing both.· I can do both.
23· · · ·Q.· ·Could you flip to Page 004.· Up towards      23· · · · · · There's no reason for me to quit my day
24· ·the top, you tell Ms. Stern:· As far as a full        24· ·job to run WODeration because I'm doing it now
                                                     407                                                        409
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 160 of 187 PageID #:447


·1· ·both.                                                 ·1· ·solicited for bids at JCA.
·2· · · · · · So at the time, I didn't realize I           ·2· · · ·Q.· ·So they were a business contact of JCA;
·3· ·could.· Maybe I was scared and I thought that         ·3· ·is that correct?
·4· ·that was -- but, I mean, you go through a lot         ·4· · · ·A.· ·Yes.
·5· ·of -- a huge learning curve when you start your       ·5· · · ·Q.· ·A subcontractor that JCA solicited
·6· ·own business, and where I'm at today is I don't       ·6· ·business from?
·7· ·need to -- where I've been at.· I mean, I have a      ·7· · · ·A.· ·Correct.
·8· ·successful business, and I have a day job.            ·8· · · ·Q.· ·And at the top of this Deposition
·9· · · ·Q.· ·Which you referred to as a dead-end day      ·9· ·Exhibit 50, he's indicating that you didn't show
10· ·job, correct?                                         10· ·up at a walk-through yesterday?
11· · · ·A.· ·Back then.                                   11· · · ·A.· ·Uh-huh.
12· · · · · · I certainly don't refer to that now.         12· · · ·Q.· ·So that's true, there was a
13· ·It's allowing me to run my business.· I get           13· ·walk-through that you didn't show up to?
14· ·income to run my business.                            14· · · ·A.· ·I believe that was after all my stuff
15· · · ·Q.· ·So what has changed between February of      15· ·was shut off so I couldn't show up. I
16· ·this year and today?                                  16· ·couldn't -- I didn't have access to anything to
17· · · ·A.· ·Perspective, trying to just make the         17· ·go to.
18· ·best of the circumstances and find pivoting and       18· · · ·Q.· ·Okay.· So the answer is you didn't go
19· ·trying to find resources for -- you know, to          19· ·to the walk-through, correct?
20· ·make my business grow, and I've had -- you know,      20· · · ·A.· ·That's correct, I did not go to a
21· ·I've come to realize that the best way to apply       21· ·walk-through I didn't know about.
22· ·my knowledge and my experience is to reinvest it      22· · · ·Q.· ·He indicates to you that Greg -- do you
23· ·into the industry because I am a woman in             23· ·know who he's referring to when he says "Greg"?
24· ·construction so I should help other women in          24· · · ·A.· ·Greg Garland.
                                                     410                                                        412

·1· ·construction reach leadership roles.                  ·1· · · ·Q.· ·That's your immediate boss, right, at
·2· · · ·Q.· ·If you can hand me that back, please.        ·2· ·the time when --
·3· · · · · · Thanks.                                      ·3· · · ·A.· ·Correct.
·4· · · · · · MR. BOYLE:· Can we have this marked as       ·4· · · ·Q.· ·-- you were working for JCA?
·5· ·the next exhibit.· And there's a copy for Sam.        ·5· · · · · · Switched a bid that you were running to
·6· · · · · · · · · ·(Whereupon, Dziubla Deposition        ·6· ·Tim, do you know who he's referring to there?
·7· · · · · · · · · · Exhibit 50 was marked for            ·7· · · ·A.· ·Tim Lee.
·8· · · · · · · · · · identification.)                     ·8· · · ·Q.· ·So they moved the matter over to Tim
·9· · · · · · MR. BOYLE:· What number are we up to?        ·9· ·Lee in your absence, correct?
10· · · · · · THE COURT REPORTER:· 50.                     10· · · ·A.· ·Yeah.
11· · · · · · MR. BOYLE:· 50.                              11· · · ·Q.· ·JCA did?
12· ·BY MR. BOYLE:                                         12· · · ·A.· ·That's what he said, yeah.
13· · · ·Q.· ·So Ms. Dziubla, handing you what we've       13· · · ·Q.· ·Okay.· And in response now, you inform
14· ·marked as Exhibit 50 which is a document you          14· ·Mr. Nazem that you filed a complaint with the
15· ·produced to us in discovery, this appears to be       15· ·EEOC, correct?
16· ·a text exchange between you and somebody named        16· · · ·A.· ·Uh-huh.
17· ·Neema Nazem.                                          17· · · ·Q.· ·But you tell him you're not fired so
18· · · ·A.· ·Yes.                                         18· ·you knew you weren't fired, correct?
19· · · ·Q.· ·Who is Neema Nazem?                          19· · · ·A.· ·Well, I said they turned off my e-mail
20· · · ·A.· ·He is or was -- doesn't work there           20· ·so this was after me being with Powers so it was
21· ·anymore.· He was a project manager for Klass          21· ·sarcasm, like, I don't understand how I still
22· ·Electric.                                             22· ·had a job and I had no access to any of my stuff
23· · · ·Q.· ·And is Klass -- who is Klass Electric?       23· ·to continue performing or even presented with
24· · · ·A.· ·They were one of the subs that we            24· ·possibly performing my duties from home.
                                                     411                                                        413
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 161 of 187 PageID #:448


·1· · · ·Q.· ·Okay.· Well, you state that you're on        ·1· · · ·Q.· ·Is this something that you prepared?
·2· ·PTO so that's not sarcasm because you were on         ·2· · · ·A.· ·Yes.
·3· ·PTO, correct?                                         ·3· · · ·Q.· ·Okay.· Why did you prepare it?
·4· · · ·A.· ·Yeah.                                        ·4· · · ·A.· ·To kind of just put stuff on paper so I
·5· · · ·Q.· ·Okay.· And then what do you say to him       ·5· ·could go to sleep, just write things down.
·6· ·in the next text?                                     ·6· · · ·Q.· ·Any other reasons?
·7· · · ·A.· ·I say, "Place is a fucking joke."            ·7· · · ·A.· ·Just to write stuff down.
·8· · · ·Q.· ·So you're referring to one of JCA's          ·8· · · ·Q.· ·Did anyone instruct you to prepare
·9· ·business subcontractors, you're calling your          ·9· ·this?
10· ·place of employment a fucking joke; is that           10· · · ·A.· ·No.
11· ·accurate?                                             11· · · ·Q.· ·So you just did it on your own?
12· · · ·A.· ·Yes.                                         12· · · ·A.· ·I felt like a serious thing took place,
13· · · ·Q.· ·And so when we discussed in the first        13· ·and I wanted to write my thoughts down to make
14· ·day of your deposition that you were going to         14· ·sure that I had them down.
15· ·have difficulty referring to JCA in a positive        15· · · ·Q.· ·Okay.· Could you flip to the last page
16· ·light, is this an example of that?                    16· ·of the document, at the bottom.
17· · · ·A.· ·I don't think so.                            17· · · ·A.· ·Yes.
18· · · · · · Neema and I were friends, and we             18· · · ·Q.· ·Where it says, "5 pages."
19· ·oftentimes talked about things that we were           19· · · ·A.· ·Okay.
20· ·disgruntled with or how events went at JCA and        20· · · ·Q.· ·Can you -- I can't make out your
21· ·how he never got any work and he didn't               21· ·handwriting completely.· Can you read that into
22· ·understand that.· So I don't know that it was         22· ·the record, please?
23· ·taken in that contents -- in that context by          23· · · ·A.· ·"Five pages includes" -- I don't know
24· ·him.· It's not like it would have prevented him       24· ·what "1125" means -- "documents at
                                                     414                                                        416

·1· ·from doing business.                                  ·1· ·kwspartners.com."
·2· · · ·Q.· ·Not my question.                             ·2· · · ·Q.· ·Okay.· And what is kwspartners.com?
·3· · · · · · I'm really just asking, is this an           ·3· · · ·A.· ·I don't remember.· I'm not sure.
·4· ·example of you not referring to JCA in a              ·4· · · ·Q.· ·Is that an e-mail address?
·5· ·positive light?                                       ·5· · · ·A.· ·It is an e-mail address.
·6· · · ·A.· ·Yes.                                         ·6· · · ·Q.· ·Okay.· Did you e-mail this document to
·7· · · ·Q.· ·I'll take that back.                         ·7· ·somebody?
·8· · · · · · MR. BOYLE:· Can we get this marked as        ·8· · · ·A.· ·I don't know that it was this document
·9· ·Exhibit 51, and can you pass the extras around.       ·9· ·per se.· I just wrote notes down.· I'm not sure
10· · · · · · · · · ·(Whereupon, Dziubla Deposition        10· ·what was in that e-mail.
11· · · · · · · · · · Exhibit 51 was marked for            11· · · ·Q.· ·Do you recall e-mailing this document
12· · · · · · · · · · identification.)                     12· ·to somebody?
13· · · · · · MR. BOYLE:· Could we go off the record.      13· · · ·A.· ·No.
14· · · · · · THE VIDEOGRAPHER:· Going off the record      14· · · ·Q.· ·Can you flip to Page 788, just one page
15· ·at 11:59 a.m.                                         15· ·forward, the paragraph "Grateful for Dan and him
16· · · · · · · · · ·(Whereupon, a short recess was        16· ·always sticking by my side.· I feel like he
17· · · · · · · · · · taken.)                              17· ·deserves the fairy tale, and all I have done is
18· · · · · · THE VIDEOGRAPHER:· Back on the record        18· ·brought grief."
19· ·at 12:00 p.m.                                         19· · · · · · Why don't you read -- go ahead and read
20· ·BY MR. BOYLE:                                         20· ·your handwriting here?
21· · · ·Q.· ·So Ms. Dziubla, we've handed you what        21· · · ·A.· ·"Grief into his life."
22· ·we've marked as Exhibit 51.· Do you recognize         22· · · ·Q.· ·And then can you read the next
23· ·this document?                                        23· ·sentence?
24· · · ·A.· ·Yes.                                         24· · · ·A.· ·I can't just keep my mouth shut or am
                                                     415                                                        417
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 162 of 187 PageID #:449


·1· ·I -- was I looking for this as an opportunity.        ·1· · · ·Q.· ·This document.
·2· ·I'm so tired.                                         ·2· · · · · · Are there documents like this that are
·3· · · ·Q.· ·You can stop there.                          ·3· ·the daily schedule buttoned up prior to
·4· · · · · · What did you mean by "was I looking for      ·4· ·September 18, 2017?
·5· ·this as an opportunity"?                              ·5· · · ·A.· ·Yeah.· I mean, I kept a calendar that
·6· · · ·A.· ·I have no idea.                              ·6· ·had stuff -- everything I did for the day
·7· · · ·Q.· ·You don't remember?                          ·7· ·always, work, personal, always.
·8· · · ·A.· ·No.                                          ·8· · · ·Q.· ·Okay.· We've requested those in
·9· · · ·Q.· ·You can hand me that back.                   ·9· ·discovery, and they haven't been produced.
10· · · · · · Thanks.                                      10· · · ·A.· ·What do you mean?· My whole calendar
11· · · · · · MR. BOYLE:· Can we have these marked as      11· ·was -- my whole calendar is in there.· I totally
12· ·the next exhibit.                                     12· ·produced everything that was in -- yeah.
13· · · · · · · · · ·(Whereupon, Dziubla Deposition        13· · · ·Q.· ·Okay.· We'll review those, but to the
14· · · · · · · · · · Exhibit 52 was marked for            14· ·extent they're not, we're going to renew our
15· · · · · · · · · · identification.)                     15· ·request for those to be produced in discovery.
16· ·BY MR. BOYLE:                                         16· ·I don't believe they are.
17· · · ·Q.· ·Ms. Dziubla, handing you what we've          17· · · · · · MR. SEDAEI:· We'll look at the request.
18· ·marked as Exhibit 52 which is another document        18· ·BY MR. BOYLE:
19· ·you've produced to us through discovery, it           19· · · ·Q.· ·I only have one question -- further
20· ·begins on Dziubla 790 and runs through 797.           20· ·question on this document, and that refers to
21· · · · · · Do you recognize this document?              21· ·Page 797.
22· · · ·A.· ·Yes.                                         22· · · · · · In the lower right-hand corner, you
23· · · ·Q.· ·Okay.· Did you prepare these documents?      23· ·create a list.· The eighth item looks like it
24· · · ·A.· ·Yes.                                         24· ·says, "Constructive discharge."
                                                     418                                                        420

·1· · · ·Q.· ·And these purport to be calendars for        ·1· · · · · · Can you read that item?
·2· ·the dates September 18th, 2017 through                ·2· · · ·A.· ·I don't know what it says after that.
·3· ·September 25th, 2017; is that correct?                ·3· · · ·Q.· ·You don't know what that says?
·4· · · ·A.· ·Yes.                                         ·4· · · ·A.· ·After "constructive discharge," there's
·5· · · ·Q.· ·Are these --                                 ·5· ·a dash.· I don't know if that word or those
·6· · · ·A.· ·Till when?                                   ·6· ·words are.
·7· · · ·Q.· ·Till December 25th, 2017.                    ·7· · · ·Q.· ·Okay.· Do you recall why you were
·8· · · ·A.· ·December?                                    ·8· ·writing the words "constructive discharge"?
·9· · · ·Q.· ·September.· I'm sorry.                       ·9· · · ·A.· ·I don't.· I don't even know what it
10· · · ·A.· ·Oh, September.· Yes.                         10· ·means.
11· · · ·Q.· ·Are these the only dates for which you       11· · · ·Q.· ·This is your entry for September 25th,
12· ·prepared these calendars?                             12· ·2017, correct?
13· · · ·A.· ·Yes.                                         13· · · ·A.· ·Yeah.
14· · · ·Q.· ·Why did you stop preparing them?             14· · · ·Q.· ·And you hadn't been notified that your
15· · · ·A.· ·Probably because I was at Talent Hitch.      15· ·employment was terminated by JCA until after
16· ·There was a lot of stuff I stopped doing.             16· ·October 2nd, correct?
17· · · ·Q.· ·Did you prepare similar calendars to         17· · · ·A.· ·Yeah, yes.
18· ·this prior to September 18th of 2017?                 18· · · ·Q.· ·And you have no recollection of where
19· · · ·A.· ·I made lists of things that I did, I         19· ·you heard or why you were writing the term
20· ·mean, just for general tasks.                         20· ·"constructive discharge"?
21· · · ·Q.· ·But I'm specifically referring to            21· · · ·A.· ·It's a list of -- it's part of a list
22· ·calendars like this.· Did you prepare calendars       22· ·so I must have gotten it from the Internet or
23· ·like this prior to September 18, 2017?                23· ·something searching EEOC stuff.· I mean, --
24· · · ·A.· ·I don't know what "like this" means.         24· · · ·Q.· ·But you can't remember; is that
                                                     419                                                        421
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 163 of 187 PageID #:450


·1· ·correct?                                              ·1· · · ·Q.· ·So cured?
·2· · · ·A.· ·No, I can't specifically remember why        ·2· · · ·A.· ·I said, "Cured."
·3· ·that line item is there.                              ·3· · · ·Q.· ·Cured?
·4· · · ·Q.· ·If you can hand me that back, please.        ·4· · · ·A.· ·Yeah.
·5· · · · · · MR. BOYLE:· Take a short break.              ·5· · · · · · Hopefully, that doesn't bite me.
·6· · · · · · THE VIDEOGRAPHER:· Going off the record      ·6· · · ·Q.· ·Have you ever taken any medication
·7· ·at 12:09 p.m.                                         ·7· ·for -- antidepression medication?
·8· · · · · · · · · ·(Whereupon, a short recess was        ·8· · · ·A.· ·I think I took some stuff for anxiety.
·9· · · · · · · · · · taken.)                              ·9· · · ·Q.· ·And when did you take medication for
10· · · · · · THE VIDEOGRAPHER:· Back on the record        10· ·anxiety?
11· ·at 12:38 p.m.                                         11· · · ·A.· ·I don't remember.· I know I take it
12· · · · · · MR. BOYLE:· I have no further                12· ·when I fly if I can.
13· ·questions, and I will turn the matter over to         13· · · ·Q.· ·And what do you take when you fly?
14· ·Mary.                                                 14· · · ·A.· ·I don't know.· I don't remember.
15· · · · · · MS. CRONIN:· Ms. Dziubla, my name is         15· · · ·Q.· ·So who prescribed any anti-anxiety
16· ·Mary Cronin, and I'm here on behalf of Peter          16· ·medication to you?
17· ·Jacobsen.                                             17· · · ·A.· ·My GP.
18· · · · · · · · · · ·EXAMINATION                         18· · · ·Q.· ·Who is your GP?
19· ·BY MS. CRONIN:                                        19· · · ·A.· ·Now, it's Betty Lo.
20· · · ·Q.· ·I know we talked in the beginning about      20· · · ·Q.· ·And where is Betty Lo located?
21· ·medications that affect your memory, but can you      21· · · ·A.· ·Elk Grove Village with Alexian
22· ·tell me, are you currently taking any                 22· ·Brothers.
23· ·medication?                                           23· · · ·Q.· ·Do you see Dr. Lo on a regular basis?
24· · · ·A.· ·No.· Well, birth control.· Sorry.            24· · · ·A.· ·I do not.
                                                     422                                                        424

·1· · · ·Q.· ·Have you previously been diagnosed with      ·1· · · ·Q.· ·Do you recall the last time you saw
·2· ·cancer?                                               ·2· ·Dr. Lo?
·3· · · ·A.· ·Yes.                                         ·3· · · ·A.· ·I don't.
·4· · · ·Q.· ·And what type of cancer did you have?        ·4· · · ·Q.· ·Do any members in your family have a
·5· · · ·A.· ·It was called a fibrosarcoma.                ·5· ·history of mental illness?
·6· · · ·Q.· ·And what year did you have a                 ·6· · · ·A.· ·I have no idea.
·7· ·fibrosarcoma?                                         ·7· · · ·Q.· ·I want to turn to your attention to
·8· · · ·A.· ·'96, I believe.                              ·8· ·Exhibit 46.· It is Dziubla -- do you have
·9· · · ·Q.· ·And what treatment did you receive for       ·9· ·Exhibit 46?
10· ·the fibrosarcoma?                                     10· · · ·A.· ·Oh, I didn't know if it was okay to
11· · · ·A.· ·Surgery.                                     11· ·reach for it.
12· · · ·Q.· ·And what was the surgery performed?          12· · · · · · MR. SEDAEI:· It's fine.
13· · · ·A.· ·They took out my left kidney, part of        13· · · · · · MR. BOYLE:· I think I put them in
14· ·my pancreas, part of my colon and my spleen.          14· ·order.
15· · · ·Q.· ·Did you receive any other treatment?         15· ·BY MS. CRONIN:
16· · · ·A.· ·No.                                          16· · · ·Q.· ·Turning to Dziubla 1856 -- and let's go
17· · · ·Q.· ·Were you infertile following that            17· ·back to Page 1855.
18· ·procedure?                                            18· · · · · · This is dated April 22nd, 2019,
19· · · ·A.· ·No.                                          19· ·correct?
20· · · ·Q.· ·Did you have any chemotherapy?               20· · · ·A.· ·2019?
21· · · ·A.· ·No.                                          21· · · ·Q.· ·Or '18.· I'm sorry.
22· · · ·Q.· ·And you're currently in remission?           22· · · ·A.· ·Okay.
23· · · ·A.· ·I would like to say cured, but               23· · · ·Q.· ·So it starts on 1855 and it carries
24· ·remission works.                                      24· ·onto 1856, and you state here:· "Good enough for
                                                     423                                                        425
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 164 of 187 PageID #:451


·1· ·the site.· On another note, my antidepressants        ·1· ·2018?
·2· ·are killing my libido.· I haven't had an orgasm       ·2· · · ·A.· ·I'm not sure.· I've always gone there.
·3· ·in about a year, and I'm starting to get pissed       ·3· ·I would assume so.
·4· ·about it."                                            ·4· · · ·Q.· ·Okay.· Is there any other place where
·5· · · · · · Do you recall taking antidepressant          ·5· ·you get your medication filled or prescriptions
·6· ·medication in April 2018?                             ·6· ·filled?
·7· · · ·A.· ·I don't recall.                              ·7· · · ·A.· ·I had some stuff coming by mail from
·8· · · ·Q.· ·But isn't it true that you -- these are      ·8· ·CVS.
·9· ·your words, correct?                                  ·9· · · ·Q.· ·What did you get by mail from CVS?
10· · · ·A.· ·Yeah.                                        10· · · · · · MR. SEDAEI:· Objection.
11· · · ·Q.· ·And you're writing this to a therapist,      11· · · · · · What time?· What time period are you
12· ·correct?                                              12· ·talking about?
13· · · ·A.· ·Correct.                                     13· · · · · · THE WITNESS:· Yeah.· Like, my whole
14· · · ·Q.· ·And you're telling your therapist that       14· ·life?
15· ·you're taking an antidepressant?                      15· · · · · · MS. CRONIN:· If you have an objection,
16· · · ·A.· ·That's -- yeah, that's what I was            16· ·that's fine.· I'll rephrase the question if you
17· ·calling it.· I don't know that I -- I don't know      17· ·have a problem with that.· Thanks, but
18· ·what it was or what it was that I was -- what's       18· ·otherwise --
19· ·what I was calling it.· I don't know that I'm         19· · · · · · MR. SEDAEI:· Okay.· So objection to
20· ·using the right terminology.                          20· ·form.
21· · · ·Q.· ·Okay.· But you do refer -- you did tell      21· · · · · · MS. CRONIN:· -- keep your objections to
22· ·your therapist that you were taking an                22· ·not speaking objections, please.
23· ·antidepressant, correct?                              23· ·BY MS. CRONIN:
24· · · ·A.· ·That's what it says, yes.                    24· · · ·Q.· ·In 2018, in addition to the Walgreens
                                                     426                                                        428

·1· · · ·Q.· ·I want -- can you tell me what               ·1· ·in Elk Grove Village, where else were you
·2· ·physicians you were seeing in 2018?                   ·2· ·getting your prescriptions filled?
·3· · · ·A.· ·It's a group there at Alexian so             ·3· · · ·A.· ·I don't know where else.
·4· ·whatever physician is available.                      ·4· · · ·Q.· ·Okay.· So you mentioned online at CVS,
·5· · · ·Q.· ·So in addition to Dr. Lo, who else did       ·5· ·correct?
·6· ·you see?                                              ·6· · · ·A.· ·Yes.
·7· · · ·A.· ·Nick Skiba who doesn't work there            ·7· · · ·Q.· ·When did you get prescriptions filled
·8· ·anymore.· That's why I see Betty Lo.                  ·8· ·from the online CVS store?
·9· · · ·Q.· ·Who's Nick Skiba?                            ·9· · · ·A.· ·I don't remember.· I don't have a date
10· · · ·A.· ·He was my GP before her.                     10· ·or time frame.
11· · · ·Q.· ·And when did you begin seeing him?           11· · · ·Q.· ·Within the past 10 years?
12· · · ·A.· ·No idea.                                     12· · · ·A.· ·Yes.
13· · · ·Q.· ·Do you know when you started seeing          13· · · ·Q.· ·Within the past five years?
14· ·Dr. Lo?                                               14· · · ·A.· ·I don't know.
15· · · ·A.· ·When he left, when he was no longer          15· · · ·Q.· ·Is it possible that you've gotten
16· ·available.                                            16· ·prescriptions filled from the online CVS within
17· · · ·Q.· ·Where do you get your medications            17· ·the past five years?
18· ·filled?                                               18· · · ·A.· ·It's possible.
19· · · ·A.· ·The Walgreens there on Biesterfield.         19· · · · · · MS. CRONIN:· What's the last exhibit we
20· · · ·Q.· ·Were you getting your medications            20· ·had?
21· ·filled at that Walgreens on Biesterfield -- this      21· · · · · · THE COURT REPORTER:· 52.
22· ·is in Elk Grove Village?                              22· · · · · · MS. CRONIN:· Please mark that
23· · · ·A.· ·Yes.                                         23· ·Exhibit 53.
24· · · ·Q.· ·Were you getting them filled there in        24
                                                     427                                                        429
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 165 of 187 PageID #:452


·1· · · · · · · · · ·(Whereupon, Dziubla Deposition        ·1· ·relationship with you?
·2· · · · · · · · · · Exhibit 53 was marked for            ·2· · · ·A.· ·Yes.
·3· · · · · · · · · · identification.)                     ·3· · · ·Q.· ·You stated that you saw a
·4· ·BY MS. CRONIN:                                        ·4· ·psychologist -- is it psychiatrist or
·5· · · ·Q.· ·Ms. Dziubla, I'm handing you what's          ·5· ·psychologist last week?
·6· ·been previously marked as Deposition Exhibit          ·6· · · ·A.· ·I don't know, honestly.· I just -- it
·7· ·No. 53.· This is a March 30th, 2019 letter from       ·7· ·was who was referred to me by -- I can give you
·8· ·Dr. Juzwin, correct?                                  ·8· ·that information, but I don't have it.
·9· · · ·A.· ·Yes.                                         ·9· · · ·Q.· ·What date did you see this psychologist
10· · · ·Q.· ·And you disclosed Dr. Juzwin as a            10· ·or psychiatrist?
11· ·treating psychologist, correct?                       11· · · ·A.· ·I don't remember.· It was last week,
12· · · ·A.· ·Yes.                                         12· ·though.
13· · · ·Q.· ·And were you aware that Dr. Juzwin does      13· · · ·Q.· ·Okay.· So you saw this psychiatrist or
14· ·not consider you a patient?                           14· ·psychologist following your deposition which was
15· · · ·A.· ·Yes.                                         15· ·on January 20th --
16· · · ·Q.· ·And were you aware that Dr. Juzwin           16· · · ·A.· ·Right.
17· ·stated that she does not have any records for         17· · · ·Q.· ·-- or excuse me -- June 20th, 2019,
18· ·any care and treatment of you because she did         18· ·correct?
19· ·not provide formalized professional therapeutic       19· · · ·A.· ·Correct.
20· ·services to you?                                      20· · · ·Q.· ·And from the date of the incident until
21· · · ·A.· ·Yes.                                         21· ·June 20th, 2019, have you sought any other --
22· · · ·Q.· ·Were you aware that Dr. Juzwin               22· ·any medical care?
23· ·indicated that you -- that you were aware that        23· · · ·A.· ·I don't know what you mean.
24· ·Dr. Juzwin did not consider you a patient?            24· · · ·Q.· ·Have you seen any physician from the
                                                     430                                                        432

·1· · · ·A.· ·Yes.                                         ·1· ·date of the alleged incident until last week?
·2· · · ·Q.· ·Were you aware that Dr. Juzwin did not       ·2· · · ·A.· ·Yes.
·3· ·create any records regarding purported care and       ·3· · · · · · MR. SEDAEI:· Objection.· Form.
·4· ·treatment for you?                                    ·4· ·BY MS. CRONIN:
·5· · · ·A.· ·Yes.                                         ·5· · · ·Q.· ·Who did you see?
·6· · · ·Q.· ·Were you aware that Dr. Juzwin did not       ·6· · · ·A.· ·I think I had a Pap smear in between
·7· ·provide any diagnosis of you?                         ·7· ·there.· I had to have a birth control -- I had
·8· · · ·A.· ·Yes.                                         ·8· ·the ablation that was done last year for that
·9· · · ·Q.· ·Were you aware that Dr. Juzwin did not       ·9· ·procedure.· I'm sure I had blood work at some
10· ·provide any assessment of you?                        10· ·point in time.
11· · · ·A.· ·Yes.· Formally, there's nothing there.       11· · · · · · That's it, just my gyne and my GP.
12· · · ·Q.· ·Were you aware that Dr. Juzwin did not       12· · · ·Q.· ·Okay.· And who is your gynecologist
13· ·provide any written summaries of meetings with        13· ·again?
14· ·you?                                                  14· · · ·A.· ·She's with -- her last name is Iyer.
15· · · ·A.· ·Yes.                                         15· · · ·Q.· ·Can you spell that, please?
16· · · ·Q.· ·Were you aware that Dr. Juzwin did not       16· · · ·A.· ·I can't.· I can barely -- like, I don't
17· ·consider to be in any formal therapeutic              17· ·know if it's Iner or Iyer, but she's also with
18· ·relationship with you?                                18· ·AMITA Health which is Alexian Brothers as well.
19· · · ·A.· ·Yes.                                         19· ·It's, like, Anita Iyer, I-Y-R-A.
20· · · ·Q.· ·Were you aware Dr. Juzwin met with you       20· · · ·Q.· ·And then aside from those individuals
21· ·in her office out of convenience?                     21· ·you mentioned, you haven't sought any other
22· · · ·A.· ·Yes.                                         22· ·medical care or treatment, correct?
23· · · ·Q.· ·And were you aware that Dr. Juzwin did       23· · · ·A.· ·Correct.· Don't know.
24· ·not have a formal professional therapeutic            24· · · ·Q.· ·You mentioned before that you were
                                                     431                                                        433
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 166 of 187 PageID #:453


·1· ·diagnosed with sleep apnea, correct?                  ·1· · · ·Q.· ·Where did you see a therapist five
·2· · · ·A.· ·Yes.                                         ·2· ·years ago?
·3· · · ·Q.· ·When were you diagnosed?                     ·3· · · ·A.· ·Five years from -- I don't recall where
·4· · · ·A.· ·I don't remember.                            ·4· ·I was.
·5· · · ·Q.· ·Do you have a CPAP machine?                  ·5· · · ·Q.· ·Do you recall why you saw a therapist
·6· · · ·A.· ·I did, yes.                                  ·6· ·five years ago?
·7· · · ·Q.· ·When did you have a CPAP machine?            ·7· · · ·A.· ·I don't.
·8· · · ·A.· ·I don't remember.                            ·8· · · ·Q.· ·Do you know whether this therapist made
·9· · · ·Q.· ·The past year, have you used a CPAP          ·9· ·any diagnoses of you?
10· ·machine?                                              10· · · ·A.· ·I don't think there was.· Otherwise, I
11· · · ·A.· ·No.                                          11· ·would know what it is, right?
12· · · ·Q.· ·The year before that?                        12· · · ·Q.· ·Ms. Dziubla, is there anything
13· · · ·A.· ·No.                                          13· ·affecting your memory as to why you can't recall
14· · · ·Q.· ·Okay.· In the past five years, have you      14· ·entries in a journal that were written in 2018
15· ·used a CPAP machine for a sleep disorder?             15· ·but you can't recall now?
16· · · ·A.· ·That, I'm not sure.                          16· · · ·A.· ·What do you mean, I can't recall now?
17· · · ·Q.· ·Is there something that's affecting          17· · · ·Q.· ·In 2018, you wrote this to Latavia
18· ·your recollection as to when you --                   18· ·Agada, correct?
19· · · ·A.· ·Exactly when it was?· Just because it's      19· · · ·A.· ·Right.
20· ·been -- like, it's still sitting next to my           20· · · ·Q.· ·So this entry was dated November --
21· ·nightstand so you would think it would be pretty      21· ·excuse me -- November 3rd, 2017, correct?
22· ·recent, but I don't recall using it.· I don't         22· · · ·A.· ·Yeah.
23· ·have --                                               23· · · ·Q.· ·And you stated to her that you saw a
24· · · ·Q.· ·Do you recall who you went to in order       24· ·therapist, true?
                                                     434                                                        436

·1· ·to have a diagnosis with your sleep disorder?         ·1· · · ·A.· ·That's what it says there.
·2· · · ·A.· ·No, I don't recall the name.                 ·2· · · ·Q.· ·Okay.· Is there any reason why you
·3· · · ·Q.· ·Was it through Alexian Brothers or           ·3· ·don't have any recollection as we sit here today
·4· ·AMITA Health?                                         ·4· ·who this therapist was that you referenced in
·5· · · ·A.· ·That I don't recall, either.                 ·5· ·2017?
·6· · · ·Q.· ·You don't recall when you first saw a        ·6· · · ·A.· ·I don't remember the therapist. I
·7· ·sleep psychologist?                                   ·7· ·honestly don't remember.
·8· · · ·A.· ·Like I said, I don't know why I would        ·8· · · · · · The remark is that there's a -- like,
·9· ·refer to them as a psychologist, but my very          ·9· ·it's officially filed under "therapist."· I just
10· ·first time, I know for sure that I was using a        10· ·labeled it "therapist."· I don't remember who it
11· ·sleep apnea machine when I met my husband             11· ·was.
12· ·11 years ago so -- and I continued to use it for      12· · · ·Q.· ·Okay.· I just want to check.
13· ·a period of time.· I don't recall how long.           13· · · · · · And you don't recall why you saw a
14· · · ·Q.· ·I want to turn your attention back to        14· ·therapist five years ago?
15· ·Exhibit 46, please.· If you could turn to Page        15· · · ·A.· ·I answered that.· No, I don't.
16· ·Dziubla 1819, at the top, it states in the            16· · · ·Q.· ·I'm going to turn to Dziubla 1822,
17· ·second line, "I don't know really how I see it        17· ·please, and if you look, it's about midway
18· ·working for me.· Usually, the minute I complain       18· ·through.· It starts with:· "Can you please share
19· ·about something, I wish I hadn't.· I had a            19· ·your previous experience with therapy, if any."
20· ·therapist about five years ago for a few months,      20· · · · · · And then you state:· "Had a really good
21· ·and I just found it inconvenient."                    21· ·therapist but relocated to New Orleans and she
22· · · · · · Can you tell me who the therapist was        22· ·would not do remote sessions."
23· ·that you saw five years ago?                          23· · · ·A.· ·Okay.
24· · · ·A.· ·I don't recall.                              24· · · ·Q.· ·Does this refresh your recollection as
                                                     435                                                        437
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 167 of 187 PageID #:454


·1· ·to who your therapist was that moved to               ·1· ·please, type it up.
·2· ·New Orleans?                                          ·2· · · · · · · · · ·(Whereupon, the record was read
·3· · · ·A.· ·I don't know the name.                       ·3· · · · · · · · · · as requested as follows:· So
·4· · · ·Q.· ·Do you know when she moved to                ·4· · · · · · · · · · you felt it was significant to
·5· ·New Orleans?                                          ·5· · · · · · · · · · relay to Ms. Agada that you had
·6· · · ·A.· ·I moved to New Orleans.                      ·6· · · · · · · · · · previously seen someone for
·7· · · ·Q.· ·Okay.· So you were receiving therapy         ·7· · · · · · · · · · mental or emotional therapy,
·8· ·within the Chicagoland area prior to when you         ·8· · · · · · · · · · correct?)
·9· ·moved to New Orleans, correct?                        ·9· · · · · · THE WITNESS:· I don't know about
10· · · ·A.· ·That's -- yeah, that's what it says.         10· ·significant.· I just mentioned it because I'm
11· · · ·Q.· ·And the therapist would not provide you      11· ·talking to her so I'm just mentioning in like.
12· ·sessions after you moved, correct?                    12· ·BY MS. CRONIN:
13· · · ·A.· ·That's what it says.                         13· · · ·Q.· ·And in -- excuse me.
14· · · ·Q.· ·Aside from seeing a therapist five           14· · · · · · You were in New Orleans in
15· ·years prior to this journal entry, do you recall      15· ·approximately 2010, correct?
16· ·seeking therapy for any mental -- strike that.        16· · · ·A.· ·I don't remember.· I mean, you guys can
17· · · · · · Do you recall receiving any therapy at       17· ·refer to my -- I think my résumé was used.· I'll
18· ·any other time in the past?                           18· ·go by whatever it says on there.
19· · · ·A.· ·No.                                          19· · · ·Q.· ·Okay.· And you agree the significance
20· · · · · · MS. CRONIN:· Take a quick break.             20· ·of sharing the fact that you previously sought
21· · · · · · THE VIDEOGRAPHER:· We're going off the       21· ·therapy was for your ongoing care with
22· ·record at 12:57 p.m.                                  22· ·Ms. Agada, correct?
23· · · · · · · · · ·(Whereupon, a short recess was        23· · · ·A.· ·I don't know that it has any relevancy
24· · · · · · · · · · taken.)                              24· ·to my care with Latavia.
                                                     438                                                        440

·1· · · · · · THE VIDEOGRAPHER:· Back on the record        ·1· · · ·Q.· ·I want to turn your attention back to
·2· ·at 1:02 p.m.                                          ·2· ·Dziubla 1838.· Are you there?
·3· ·BY MS. CRONIN:                                        ·3· · · ·A.· ·Yes.
·4· · · ·Q.· ·Ms. Dziubla, I just have a few more          ·4· · · ·Q.· ·And there's an entry.· It's
·5· ·follow-up questions.                                  ·5· ·February 21st, 2018.· It's about midway through.
·6· · · · · · When you informed Ms. Agada that you         ·6· ·Okay?· Do you see the entry of February 21 at
·7· ·were seeing a therapist, the therapist that you       ·7· ·7:34 p.m.?
·8· ·were referring to was a mental health therapist,      ·8· · · ·A.· ·Yes.
·9· ·correct?                                              ·9· · · ·Q.· ·And do you see where you state to
10· · · ·A.· ·As opposed to?                               10· ·Ms. Agada:· "Also, I think I may really be
11· · · ·Q.· ·Like, a physical therapist or                11· ·bipolar.· Can I get that treated but still
12· ·something.                                            12· ·continue our sessions?· Can any doctor prescribe
13· · · ·A.· ·No, it wasn't a physical therapist.          13· ·those meds or just a psychiatrist"?
14· · · ·Q.· ·So you felt it was significant to relay      14· · · ·A.· ·Okay.
15· ·to Ms. Agada that you had previously seen             15· · · ·Q.· ·Do you see that?
16· ·someone for mental or emotional therapy,              16· · · ·A.· ·Yes.
17· ·correct?                                              17· · · ·Q.· ·And that's something that you wrote to
18· · · · · · MR. SEDAEI:· Objection.· Form, but           18· ·Ms. Agada, correct?
19· ·answer if you understand the question.                19· · · ·A.· ·Correct.
20· · · · · · THE WITNESS:· What was the question?         20· · · ·Q.· ·Did you seek any medication from any
21· · · · · · I'm sorry.· I get distracted when he         21· ·psychiatrist for being bipolar?
22· ·objects.                                              22· · · ·A.· ·No.
23· · · · · · MS. CRONIN:· Can you please repeat the       23· · · ·Q.· ·Have you ever been prescribed by any
24· ·question, and can you put it in the record, too,      24· ·physician any medication for bipolar disorder?
                                                     439                                                        441
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 168 of 187 PageID #:455


·1· · · ·A.· ·No.                                          ·1· ·indicated to Ms. Agada that you were a person
·2· · · ·Q.· ·Then later on, it goes -- in the next        ·2· ·with a short fuse?
·3· ·paragraph, it says, "So I can't sleep and I'm         ·3· · · ·A.· ·I said maybe.
·4· ·trying to be quiet in the house.· I Googled           ·4· · · ·Q.· ·Is that correct?
·5· ·symptoms of bipolar, and there was a 13-item          ·5· · · ·A.· ·It says, "Maybe just a person," but I'm
·6· ·list composed of manic and depressive symptoms,       ·6· ·speculating about myself.
·7· ·and I literally got through 11 of those symptoms      ·7· · · ·Q.· ·Okay.· So on February 21st, you thought
·8· ·throughout the month and depending on my              ·8· ·that maybe you were just a person with a short
·9· ·stresses hourly.                                      ·9· ·fuse, correct?
10· · · · · · I think what the other doc meant by          10· · · ·A.· ·Yes.
11· ·smart enough is I have enough common sense to         11· · · · · · MR. SEDAEI:· Objection.· Asked and
12· ·not ruin my marriage with an orgy or gambling my      12· ·answered.
13· ·paycheck away, however, can bipolar manage with       13· ·BY MS. CRONIN:
14· ·symptoms to that extent?· I have no idea, but I       14· · · ·Q.· ·I'm sorry.· We can't talk over each
15· ·do shift instantly in mood quite often.· Maybe        15· ·other so I'm going to have to ask that again.
16· ·just a person with a short fuse.· I don't know?"      16· · · · · · MS. CRONIN:· If you could wait to
17· · · · · · Is that what you wrote to Ms. Agada on       17· ·object until I'm done asking the question.
18· ·February 21st?                                        18· · · · · · MR. SEDAEI:· I can't wait.· If you ask
19· · · ·A.· ·Yes.                                         19· ·a question and I feel there is an objection, I
20· · · ·Q.· ·And so based upon this entry, you            20· ·will make the objection, and then she will
21· ·suspected that you perhaps were bipolar,              21· ·answer.
22· ·correct?                                              22· · · · · · MS. CRONIN:· But I just need to get the
23· · · ·A.· ·I was -- yeah, I was looking up stuff.       23· ·question out first.
24· · · ·Q.· ·And so you researched the symptoms of        24· · · · · · MR. SEDAEI:· Okay.
                                                     442                                                        444

·1· ·bipolar on February 21st, correct?                    ·1· ·BY MS. CRONIN:
·2· · · ·A.· ·That's what it says.                         ·2· · · ·Q.· ·On February 21st, you would agree that
·3· · · ·Q.· ·And you found a list of 13 items of          ·3· ·you thought that maybe you were just a person
·4· ·manic and depressive symptoms, correct?               ·4· ·with a short fuse, correct?
·5· · · ·A.· ·That's what it says.                         ·5· · · ·A.· ·Correct.
·6· · · ·Q.· ·And you felt that 11 of those 13             ·6· · · ·Q.· ·I want to turn your attention to
·7· ·symptoms applied to you, correct?                     ·7· ·Dziubla 1841, and towards the bottom,
·8· · · ·A.· ·That's what it says.                         ·8· ·three-quarters of the way down, you state, "I'm
·9· · · ·Q.· ·And you agree that according to this         ·9· ·so financially stressed, it's bringing out the
10· ·entry, you shift instantly moods quite often,         10· ·worst in me," is that true?
11· ·correct?                                              11· · · ·A.· ·I don't see that.· Where is that?
12· · · ·A.· ·That's what it said on -- right then         12· · · ·Q.· ·It's 1841, about six lines from the
13· ·and there.                                            13· ·bottom, second sentence.
14· · · ·Q.· ·And that's what you wrote to her right       14· · · · · · MR. SEDAEI:· I'll object to form, but
15· ·then and there, correct?                              15· ·answer if you understood the question.
16· · · ·A.· ·That's what it says.                         16· · · · · · THE WITNESS:· Yes.
17· · · ·Q.· ·No.· The question is:· You wrote that,       17· · · · · · MS. CRONIN:· I don't think I have any
18· ·correct?                                              18· ·more questions.
19· · · ·A.· ·Yes, this whole document I wrote.            19· · · · · · Pass the witness.
20· · · ·Q.· ·Okay.· And do you agree that you're a        20· · · · · · MR. SEDAEI:· I do have some follow-up
21· ·person with a short fuse?                             21· ·questions if you're done, too.
22· · · ·A.· ·I do not think I am a person with a          22· · · · · · MR. BOYLE:· Yep.· Go ahead.
23· ·short fuse.                                           23· · · · · · MR. SEDAEI:· Okay.
24· · · ·Q.· ·On February 21st, do you agree that you      24
                                                     443                                                        445
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 169 of 187 PageID #:456


·1· · · · · · · · · · ·EXAMINATION                         ·1· ·JCA information with any JCA competitors either
·2· ·BY MR. SEDAEI:                                        ·2· ·while you were at JCA or after you left JCA?
·3· · · ·Q.· ·Ms. Dziubla, I have some follow-up           ·3· · · ·A.· ·No.
·4· ·questions.· Some of them relate to what you           ·4· · · · · · MR. BOYLE:· Object to the form.
·5· ·testified last time, and some of it will relate       ·5· ·BY MR. SEDAEI:
·6· ·to some of your testimony today.                      ·6· · · ·Q.· ·You've talked about your personal
·7· · · ·A.· ·Uh-huh.· Sorry.· Yes.                        ·7· ·business, a fitness business, I think,
·8· · · ·Q.· ·Prior to the KEV event, did you enjoy        ·8· ·WODeration, correct?
·9· ·working at JCA?                                       ·9· · · ·A.· ·Yes.
10· · · ·A.· ·Yes.                                         10· · · ·Q.· ·When did you start this business?
11· · · ·Q.· ·Did you enjoy working with your              11· · · ·A.· ·July/August of 2017.
12· ·colleagues at JCA?                                    12· · · ·Q.· ·Okay.· Did you start that business
13· · · ·A.· ·Yes.                                         13· ·because you wanted to wind down your involvement
14· · · ·Q.· ·Did you have plans to stay at JCA if it      14· ·in the construction industry?
15· ·wasn't because of what happened at the golf           15· · · ·A.· ·No.
16· ·event?                                                16· · · ·Q.· ·Do you have any plans to wind down your
17· · · ·A.· ·Yes.                                         17· ·involvement in the construction industry now?
18· · · ·Q.· ·And would you have stayed at JCA for         18· · · ·A.· ·No.
19· ·the foreseeable future if you had the choice to       19· · · ·Q.· ·Have you ever wanted to wind down your
20· ·do so?                                                20· ·involvement in the construction industry at any
21· · · ·A.· ·Yes.                                         21· ·point between 2017 and now?
22· · · ·Q.· ·Did you start looking for any other          22· · · ·A.· ·No.
23· ·jobs prior to learning that you were being            23· · · ·Q.· ·Did you ever make any threats to anyone
24· ·terminated at JCA?                                    24· ·at JCA saying that you were going to be negative
                                                     446                                                        448

·1· · · ·A.· ·No.                                          ·1· ·about JCA to competitors or to subs?
·2· · · ·Q.· ·While you were at JCA, did you ever          ·2· · · ·A.· ·No.
·3· ·promise to anyone at JCA that you would not           ·3· · · ·Q.· ·When JCA presented you with a severance
·4· ·contact any subcontractors or competitors after       ·4· ·agreement, was the severance agreement provided
·5· ·your employment with JCA ended?                       ·5· ·to you as -- strike that.
·6· · · ·A.· ·No.                                          ·6· · · · · · You agree that you were presented with
·7· · · ·Q.· ·During the time that you were employed       ·7· ·a severance agreement by JCA, correct?
·8· ·by JCA, did you reveal any information that you       ·8· · · ·A.· ·Correct.
·9· ·believed to be confidential information that          ·9· · · ·Q.· ·Did JCA ever give you the option to
10· ·belonged to JCA to any subcontractors or any          10· ·reject the severance agreement and just come
11· ·competitors?                                          11· ·back to work?
12· · · · · · MR. BOYLE:· Object to the form.              12· · · ·A.· ·No.
13· ·BY MR. SEDAEI:                                        13· · · ·Q.· ·So you understood your options to be
14· · · ·Q.· ·Do you understand the question?              14· ·either you agreed to the severance agreement or
15· · · ·A.· ·What was the first part?                     15· ·you did not, but either way, your employment at
16· · · ·Q.· ·While you worked at JCA, you came            16· ·JCA was ending, correct?
17· ·across some information that you believed to be       17· · · ·A.· ·Correct.
18· ·confidential information, correct?                    18· · · ·Q.· ·Counsel for JCA showed you an exhibit
19· · · ·A.· ·Correct.                                     19· ·where you made a comment to a person named Neema
20· · · ·Q.· ·Did you ever reveal that information to      20· ·about JCA.· Do you recall that?
21· ·any subcontractors while you were at JCA or           21· · · ·A.· ·Yes.
22· ·after you left JCA?                                   22· · · ·Q.· ·And Counsel asked you if that was an
23· · · ·A.· ·No.                                          23· ·example of you representing JCA in a negative
24· · · ·Q.· ·Have you ever revealed any confidential      24· ·light or not a positive light, and you said yes?
                                                     447                                                        449
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 170 of 187 PageID #:457


·1· · · ·A.· ·Correct.                                     ·1· ·on the phone when I first started about how
·2· · · ·Q.· ·Can you think of other examples where        ·2· ·impressive -- kind of sarcastically like, "Oh,
·3· ·other JCA employees made comments about JCA to        ·3· ·yeah, you know, this one can -- she can even
·4· ·either subs or competitors that didn't show JCA       ·4· ·estimate, too," kind of implying that I had a
·5· ·in a positive light?                                  ·5· ·little bit more of a skill set than some of the
·6· · · ·A.· ·Yes.· There are -- kind of something         ·6· ·other females in our company which I guess was a
·7· ·that happens at walk-throughs is when you're          ·7· ·compliment, but it was just kind of a running
·8· ·there, you're hanging out with the subs and           ·8· ·joke just about, you know, them bringing a
·9· ·you're building relationships and you kind of         ·9· ·female on in there that actually had some kind
10· ·shoot the breeze with them, and it's a common         10· ·of responsibilities in the company.
11· ·topic with the executives and/or whoever is out       11· · · ·Q.· ·And you mentioned at some point, I
12· ·there to just kind of joke about the                  12· ·think, during your first deposition that you
13· ·incompetency of the company and living the dream      13· ·heard people making comments during lunch hour
14· ·and just talk about, you know, how you always         14· ·that you believed to be racially insensitive.
15· ·had to show up in a suit because it's the JCA         15· · · · · · Do you recall making that statement?
16· ·way and just general shots about the company.         16· · · ·A.· ·Yes.
17· · · ·Q.· ·Can you give any specific examples of        17· · · ·Q.· ·Do you believe that those examples that
18· ·individuals saying such things?                       18· ·you talked about during your first deposition
19· · · ·A.· ·I know -- well, so Tim Lee and I worked      19· ·would be another instance of people making
20· ·together.· He was the other estimator in the          20· ·comments that were not reflecting positively on
21· ·department.· I think he was boyfriend and             21· ·JCA?
22· ·girlfriend with Ashley who worked at Christopher      22· · · ·A.· ·Yes.
23· ·Glass who was a subcontractor of JCA, and, I          23· · · ·Q.· ·Going to the day of the golf event, do
24· ·mean, we went on some company -- I forget who         24· ·you recall how many drinks you had that day?
                                                     450                                                        452

·1· ·was -- Klass Electric, I think, held a thing at       ·1· · · ·A.· ·I stated two in the deposition. I
·2· ·Arlington Park.· And, I mean, there was just          ·2· ·think it might have been less just because of
·3· ·constant shots back and forth about, you know,        ·3· ·what -- I had just finished with a program, a
·4· ·her being able to get more business with the          ·4· ·health program, and I find it odd that I would
·5· ·company and, you know, just, again, just shots        ·5· ·have started drinking so closely to finishing
·6· ·about the company and their incompetency with         ·6· ·the program, but it was a social event so I
·7· ·things.                                               ·7· ·would say no more than two without a doubt.
·8· · · ·Q.· ·Okay.· And what about Greg Garland, did      ·8· · · ·Q.· ·Do you remember being drunk?
·9· ·he ever say anything that you believed to be          ·9· · · ·A.· ·No.
10· ·critical of JCA?                                      10· · · ·Q.· ·Do you remember being tipsy?
11· · · ·A.· ·You know, Greg was another one. I            11· · · ·A.· ·No.
12· ·mean, I got the privilege of going to a couple        12· · · ·Q.· ·Do you think the amount of alcohol that
13· ·of walk-throughs with him, and, you know, he was      13· ·you had would have had any impact on your memory
14· ·another one that participated in kind of the          14· ·of what happened that day?
15· ·shooting the breeze and just kind of basically        15· · · ·A.· ·Absolutely not.
16· ·talking about how things were done there and how      16· · · ·Q.· ·When Mr. Jacobsen wanted to show you --
17· ·his hours were long and, you know, he                 17· ·wanted to demonstrate how to hit a chip shot, I
18· ·couldn't -- nothing -- you know, he was               18· ·believe it was called, he got behind you,
19· ·constantly revising stuff for bids and just his       19· ·correct, --
20· ·frustrations of working there, how he regretted       20· · · ·A.· ·Correct.
21· ·not taking an offer from Build Tech.· I think it      21· · · ·Q.· ·-- to do the demonstration?
22· ·was between them and JCA when he initially got        22· · · ·A.· ·Correct.
23· ·hired.                                                23· · · ·Q.· ·Do you recall him doing that with
24· · · · · · Just I overheard him talking to a sub        24· ·anyone else?
                                                     451                                                        453
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 171 of 187 PageID #:458


·1· · · ·A.· ·No.                                          ·1· ·and I don't know which one it is, but you can
·2· · · ·Q.· ·But he did demonstrate to other people       ·2· ·tell me if you recall.
·3· ·how to hit the ball?                                  ·3· · · · · · I believe you made the statement to a
·4· · · ·A.· ·Yes.                                         ·4· ·therapist, saying that you wanted to do stuff
·5· · · ·Q.· ·When you've have alleged that Mr.            ·5· ·but you felt that if you did, it would be taken
·6· ·Jacobsen as he got behind you -- and you can          ·6· ·against you, would be used against you.
·7· ·correct me if I'm wrong, but I believe you made       ·7· · · · · · Do you recall seeing that statement?
·8· ·the allegation that, you know, as he wanted to        ·8· · · ·A.· ·Yes.
·9· ·do the demonstration, he said something to the        ·9· · · ·Q.· ·And is it true that you said by
10· ·effect that "And that's when I take my wood           10· ·"stuff," you meant, like, function?
11· ·out," is that correct?                                11· · · ·A.· ·Yes.
12· · · ·A.· ·Correct.                                     12· · · ·Q.· ·Regardless of what you said at the time
13· · · ·Q.· ·Do you recall hearing that?                  13· ·you made the statement, were you able to
14· · · ·A.· ·I do.                                        14· ·function actually and go through -- you know,
15· · · ·Q.· ·Do you recall hearing it clearly?            15· ·live your normal life at the time you made the
16· · · ·A.· ·Yes.· Right here, right next to me.          16· ·statement?
17· · · ·Q.· ·So on a level of certainty, if I were        17· · · ·A.· ·No.
18· ·to ask you to give me a percentage of how             18· · · ·Q.· ·And why is it that you could not?
19· ·certain you are that that's what he said, would       19· · · ·A.· ·I -- immediately after the incident, I
20· ·you give me a percentage?                             20· ·just shut down, and that's what happens when
21· · · ·A.· ·100 percent, 110 percent.                    21· ·this happens.· I mean, it's been an ongoing
22· · · · · · MR. PULLOS:· I'll object to form and         22· ·thing.· I shut down after each deposition. I
23· ·leading.                                              23· ·just shut down for two weeks, and my husband
24· · · · · · MS. CRONIN:· Join.                           24· ·just watched me lay there on the couch.
                                                     454                                                        456

·1· ·BY MR. SEDAEI:                                        ·1· · · ·Q.· ·At some point, you, I believe,
·2· · · ·Q.· ·I'm showing you what's marked as             ·2· ·mentioned to Ms. Agada -- and this was shown in
·3· ·Exhibit 31.· It's an exhibit from your first day      ·3· ·one of the exhibits -- that you were reaching
·4· ·of deposition.· It's a Facebook post.                 ·4· ·out to her for career counselling; is that
·5· · · · · · Do you recall seeing that exhibit?           ·5· ·right?
·6· · · ·A.· ·Yes.                                         ·6· · · ·A.· ·Yes.
·7· · · ·Q.· ·And I don't recall if you agreed that        ·7· · · ·Q.· ·Did you ever seek career counselling
·8· ·this post was of a sexual nature.· Would you          ·8· ·from a therapist prior to the golf incident?
·9· ·agree that that's how you'd describe it?              ·9· · · ·A.· ·No.
10· · · ·A.· ·Yes.                                         10· · · ·Q.· ·Why did you feel like you needed career
11· · · ·Q.· ·And I believe there may have been other      11· ·counselling at the time that you did?
12· ·Facebook posts that you were presented with.· Do      12· · · ·A.· ·I think I said it earlier.· I was
13· ·you recall seeing those Facebook posts during         13· ·just -- you know, one of the things that happens
14· ·your first day of the deposition?                     14· ·with a traumatic experience is you sometimes
15· · · ·A.· ·Yes.                                         15· ·bring things on yourself, and I figured if there
16· · · ·Q.· ·Do you believe these posts should be         16· ·was a way that I could prevent myself from being
17· ·taken as your willingness to be tolerant of           17· ·in a situation like that again and it involved
18· ·being subjected to sexual harassment?                 18· ·getting career counselling that that would --
19· · · ·A.· ·No.                                          19· ·that would never happen to me again.
20· · · ·Q.· ·Do you believe a person who sees these       20· · · ·Q.· ·You were presented with a number of
21· ·posts on your Facebook page should consider it        21· ·statements that you made following the golf
22· ·acceptable to subject you to sexual harassment?       22· ·incident.· It may have been one year later or
23· · · ·A.· ·No.                                          23· ·two years later during your therapy sessions
24· · · ·Q.· ·You were presented an exhibit today,         24· ·where you made statements about employers.
                                                     455                                                        457
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 172 of 187 PageID #:459


·1· · · · · · Do you recall that?                          ·1· ·work in proximity -- close proximity to me. I
·2· · · · · · They were presented to you today.· So        ·2· ·literally had my operations manager come to show
·3· ·one would be -- I'll give you examples.               ·3· ·me something on a set of plans, and in the past,
·4· · · · · · You made the statement to the effect         ·4· ·I never would have reacted that way and I just
·5· ·that you considered employers to be dishonest.        ·5· ·like -- it was so uncomfortable just to be
·6· · · ·A.· ·Yes.                                         ·6· ·within a few feet of him because I didn't know
·7· · · ·Q.· ·Okay.· You made a statement about how        ·7· ·if something would happen that would result in
·8· ·you were frustrated with certain coworkers at         ·8· ·what happened at JCA.
·9· ·your, I believe, current position; do you recall      ·9· · · · · · I was just -- I -- like, it sucks.
10· ·that?                                                 10· ·Like, my whole body breaks out, I just get this
11· · · ·A.· ·Yes.                                         11· ·sheet of sweat and I'm sitting there, or if
12· · · ·Q.· ·Do you believe that what happened with       12· ·they're on my screen, like, if they reach over
13· ·JCA and your experience with JCA has impacted         13· ·and touch the screen, and I'm like -- and I act
14· ·your relationship with your employers?                14· ·weird and then I know that they're like, what
15· · · ·A.· ·I think most definitely it has. I            15· ·the hell is wrong with her, and you can tell
16· ·don't -- it's hard to interact with people and        16· ·that they're put off by it because they don't
17· ·to know whether or not they're being genuine in       17· ·know what's going on.
18· ·the information that they share and how we            18· · · · · · And I just -- so I just avoid being in
19· ·interact, if they have an alternate agenda.           19· ·those situations.· I avoid trying to be -- you
20· · · · · · Like I mentioned before with, you know,      20· ·know, if we have a meeting or something or I
21· ·the Ethan thing, I mean, I was very concerned         21· ·walk in to have a meeting and somebody has to
22· ·that I was going to lose my job because of that,      22· ·close the door behind me and they're in close
23· ·and everything was just coming forward.· I was        23· ·proximity to me, it makes me so uncomfortable
24· ·just like, are they going to find out about this      24· ·now, whereas before, it would be just a meeting,
                                                     458                                                        460

·1· ·thing with JCA, am I going to be, you know, a         ·1· ·a meeting with the door closed, a private
·2· ·high-maintenance employee now because of it, you      ·2· ·meeting with the door closed, but now, it's
·3· ·know, am I going to be allowed to interact with       ·3· ·like, what's going to happen in here.
·4· ·other people or, you know, are they going to --       ·4· · · ·Q.· ·Has your interaction with Mr. Jacobsen
·5· ·who knows what they're going to do with me            ·5· ·impacted intimacy with your husband?
·6· ·because they think that, you know -- I don't          ·6· · · ·A.· ·I think the biggest thing is that I was
·7· ·know.· I just would speculate.                        ·7· ·in a very, very good place health-wise before
·8· · · · · · It's definitely impacted my ability to       ·8· ·all of this happened, and I'm very much an
·9· ·have relationships with coworkers.                    ·9· ·emotional eater, and I put on 20 pounds before
10· · · ·Q.· ·Do you recall feeling like employers         10· ·the end of that year, and it without a doubt
11· ·were dishonest prior to the KEV event?                11· ·has.
12· · · ·A.· ·No.                                          12· · · · · · I just -- there's that, there's the
13· · · ·Q.· ·Can you tell me a little bit about how       13· ·mental aspect of it is that I can't shut my
14· ·your interaction with Mr. Jacobsen has impacted       14· ·brain off when it comes to -- especially now
15· ·you psychologically?                                  15· ·that all of this is going on.· We don't even --
16· · · ·A.· ·I think that the biggest thing that          16· ·I mean, he's lucky if he gets it once a month
17· ·I've noticed the most is my interactions at work      17· ·now because being spontan -- it just -- it's
18· ·because I'm there most of the time, and, you          18· ·hard.· You know, you're huffing and puffing now,
19· ·know, if a male coworker comes by and says,           19· ·and before -- you know, it's hard to maneuver.
20· ·"Hey, nice outfit," immediately, I'm like, I          20· ·I mean, not to get -- it's TMI, but, you know, I
21· ·have to do something completely different to not      21· ·feel like a whale rolling around now.
22· ·justify any additional comments or conversation       22· · · ·Q.· ·Would it be accurate to say that your
23· ·regarding that.                                       23· ·intimacy has decreased substantially since the
24· · · · · · I'm extremely uncomfortable when people      24· ·golf event?
                                                     459                                                        461
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 173 of 187 PageID #:460


·1· · · ·A.· ·Very substantially.                          ·1· · · · · · What event was it that you were at?
·2· · · ·Q.· ·And you believe the decrease is related      ·2· · · ·A.· ·Klass Electric is all -- I believe,
·3· ·to the incident?                                      ·3· ·yes, it was Klass Electric.· They had a running
·4· · · ·A.· ·Yes.                                         ·4· ·event that they did maybe annually at Arlington
·5· · · ·Q.· ·You mentioned that you had an operation      ·5· ·Park.· It was a subcontractor's event that we
·6· ·called ablation?                                      ·6· ·were invited to because we're a GC, and then
·7· · · ·A.· ·Yes.                                         ·7· ·Ashley came along because she was Tim's plus
·8· · · ·Q.· ·And that prevents you from having            ·8· ·one, I believe.
·9· ·children?                                             ·9· · · ·Q.· ·Okay.· And so you attended, Tim
10· · · ·A.· ·Yes.                                         10· ·attended.· Anybody else from JCA?
11· · · ·Q.· ·Do you believe you would have gone           11· · · ·A.· ·Rachel was there.· I want to say a
12· ·through the operation if you hadn't had the           12· ·couple others made an appearance, but we
13· ·experience that you had at the golf event?            13· ·definitely were the ones that stayed for a
14· · · ·A.· ·I don't think I would have done it as        14· ·while.
15· ·quickly as I did.· My husband even commented on       15· · · ·Q.· ·And there were, you said, shots back
16· ·it.· As soon as I found out it was an option, I       16· ·and forth about JCA's lack of competency so
17· ·was like, "That's it, let's get it done."             17· ·that's what I wrote down.· Is that your
18· · · · · · I actually wanted to have the                18· ·recollection?
19· ·hysterectomy right away, and I was talked down        19· · · ·A.· ·Yeah, at the event and at
20· ·to the ablation.                                      20· ·walk-throughs, yeah.· It's just a general --
21· · · ·Q.· ·When did you have the operation, the         21· · · ·Q.· ·No.· I'm talking about at this event.
22· ·ablation?                                             22· · · ·A.· ·At this event, yes.
23· · · ·A.· ·Actually had it a week after I started       23· · · ·Q.· ·That's what you recall --
24· ·Cornerstone so I started -- it was -- I think I       24· · · ·A.· ·Yes.
                                                     462                                                        464

·1· ·had either a day off or something.· It was a          ·1· · · ·Q.· ·-- being said?
·2· ·relatively short recovery time, and I had the         ·2· · · ·A.· ·Yes.
·3· ·procedure then.                                       ·3· · · ·Q.· ·Okay.· And these -- other than Rachel,
·4· · · ·Q.· ·So that would be around March of 2018?       ·4· ·you said there may be a couple of others who
·5· · · ·A.· ·Yeah.                                        ·5· ·attended, but you can't remember who they were;
·6· · · · · · MR. SEDAEI:· I don't have anything           ·6· ·is that correct?
·7· ·else.                                                 ·7· · · ·A.· ·Right.
·8· · · · · · MR. BOYLE:· I just have a couple of          ·8· · · ·Q.· ·And then when you testified that
·9· ·follow-up questions, Ms. Dziubla.                     ·9· ·sometimes comments along those same lines would
10· · · · · · · · ·FURTHER EXAMINATION                     10· ·be made at walk-throughs, you said -- could you
11· ·BY MR. BOYLE:                                         11· ·be more specific about -- you mentioned that,
12· · · ·Q.· ·So you mentioned an event that you           12· ·"We show up in suits," and I wrote down "Living
13· ·attended with Tim Lee and his wife where there        13· ·the dream."
14· ·were comments made about JCA that were not            14· · · · · · Can you be any more specific with what
15· ·positive.· Do you recall that testimony?              15· ·you recall?
16· · · ·A.· ·Yes, and it wasn't his wife; it was the      16· · · ·A.· ·So in the world of interiors and
17· ·business development girl of a subcontractor          17· ·general contractors, JCA is known for the attire
18· ·that JCA dealt with.· And we thought they were        18· ·that they bring to the jobsite.· Everyone else
19· ·dating, but they could have just been friends         19· ·shows up in khakis and a polo, and JCA shows up
20· ·with benefits.· I don't know what the                 20· ·in a three-piece suit.
21· ·relationship was.· They spent a lot of time           21· · · · · · So a lot of the guys will go to the
22· ·together.                                             22· ·jobsite, and it's just overkill in their opinion
23· · · ·Q.· ·So possible girlfriend, potential            23· ·and it's just kind of like from previous
24· ·girlfriend, okay.                                     24· ·discussions about how they were trying to kind
                                                     463                                                        465
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 174 of 187 PageID #:461


·1· ·of change the image of JCA from being, you know,      ·1· ·jobsite or at a walk-through.· Again, not a good
·2· ·this old school boy's club.· It just kind of led      ·2· ·use of their salary.
·3· ·into that, that they weren't changing and just        ·3· · · ·Q.· ·I want to ask you to take a look at
·4· ·making comments about how they -- you know, the       ·4· ·Deposition Exhibit 31.· That's the Facebook post
·5· ·appearance that they're giving isn't                  ·5· ·that Sam asked you about.
·6· ·necessarily, you know, more professional in that      ·6· · · · · · MR. SEDAEI:· I'll show you.
·7· ·respect.                                              ·7· ·BY MR. BOYLE:
·8· · · · · · And then there would be shots about,         ·8· · · ·Q.· ·So this is a -- you admit, correct,
·9· ·you know, JCA has their logo on everything,           ·9· ·that this is a copy of a post that was -- you
10· ·like, on the carpet protection, on corner guards      10· ·posted on your Facebook account, correct?
11· ·during an active project, and no other GC does        11· · · ·A.· ·Yes.· I shared somebody else's post.
12· ·this.                                                 12· · · ·Q.· ·You shared somebody else's post, right.
13· · · · · · And I know they pride themselves in          13· ·And that was in February of this year,
14· ·that, but that's just stuff that the guys would       14· ·February 19th?
15· ·just kind of complain about because it would be       15· · · ·A.· ·I don't know if that refers to that
16· ·hot outside and you'd just look like a jerk           16· ·post.· That date stamp, I don't know.
17· ·showing up to a jobsite with a three-piece suit       17· · · ·Q.· ·Okay.· Do you recall when you shared
18· ·on for, you know, a 20-minute walk-through or         18· ·this post?· Was it within the year?
19· ·something.                                            19· · · ·A.· ·I honestly don't recall.· When you
20· · · · · · So it's just stuff that they would --        20· ·showed it to me last time, I was like, "Oh, I
21· ·you know, but that's how they always do it would      21· ·don't recall everything I post."
22· ·be the thing or living the dream where, you           22· · · ·Q.· ·I want to ask you about the little
23· ·know, the PMs had a lot of stuff on their plate       23· ·thumbnail pictures in the upper left-hand
24· ·and they would just show up just to be there or       24· ·quadrant of the document.· So you see that there
                                                     466                                                        468

·1· ·they would show up to make an appearance to the       ·1· ·are six pictures there?
·2· ·client and then they would leave and go do            ·2· · · ·A.· ·Yes.
·3· ·something else because they had a lot of stuff        ·3· · · ·Q.· ·So the one that's in the lower left, a
·4· ·on their plate so . . .                               ·4· ·person wearing a white hat?
·5· · · ·Q.· ·Anything else you can recall?                ·5· · · ·A.· ·Yes.
·6· · · ·A.· ·Not at the moment.                           ·6· · · ·Q.· ·Is that you?
·7· · · ·Q.· ·Was Mike Yazbec ever at one of those         ·7· · · ·A.· ·Yes.
·8· ·walk-throughs where a comment like that was           ·8· · · ·Q.· ·Do you recall that picture?
·9· ·made?                                                 ·9· · · ·A.· ·Yes.
10· · · ·A.· ·I want to say I was -- I don't know          10· · · ·Q.· ·And what were you doing in that
11· ·about other -- well, obviously, I'd have to be        11· ·picture?
12· ·present to hear it.                                   12· · · ·A.· ·My back was hurting me after running
13· · · · · · I remember seeing him at one                 13· ·the marathon so I had a bag of ice on my back in
14· ·walk-through, and I don't know why that was the       14· ·the back of my pants, and I was making a funny
15· ·case, but typically, Yazbec wouldn't go to a          15· ·stature for the picture.
16· ·walk-through.· That's just not a good use of his      16· · · ·Q.· ·So you completed the marathon?
17· ·time.                                                 17· · · ·A.· ·I did.
18· · · ·Q.· ·Would Mike Power -- would he ever            18· · · ·Q.· ·What marathon was that?
19· ·attend a walk-through?                                19· · · ·A.· ·The Chicago Marathon.
20· · · ·A.· ·He would never.· He doesn't even know        20· · · ·Q.· ·What year?
21· ·what a -- no, he would have no business on a          21· · · ·A.· ·That one I don't recall.· I've done it
22· ·jobsite.                                              22· ·three times.
23· · · ·Q.· ·What about Steve Boulukos?                   23· · · ·Q.· ·And the Chicago Marathon is usually in
24· · · ·A.· ·No, he would have no business on a           24· ·October of every year, right?
                                                     467                                                        469
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 175 of 187 PageID #:462


·1· · · ·A.· ·Yes.                                         ·1· ·at 1:44 p.m.
·2· · · ·Q.· ·Now, your counsel asked you some             ·2· · · · · · · · · ·(Whereupon, a short recess was
·3· ·follow-up questions about your ability to             ·3· · · · · · · · · · taken.)
·4· ·function after the golf outing on                     ·4· · · · · · THE VIDEOGRAPHER:· Back on the record
·5· ·September 18th, and your response was                 ·5· ·at 1:56 p.m.
·6· ·essentially that you completely shut down.            ·6· · · · · · · · ·FURTHER EXAMINATION
·7· · · · · · Do you recall that testimony?                ·7· ·BY MS. CRONIN:
·8· · · ·A.· ·Yes.                                         ·8· · · ·Q.· ·Ms. Dziubla, this is the second part of
·9· · · ·Q.· ·Okay.· But it's true, isn't it, that         ·9· ·your deposition, correct?
10· ·you were also securing your employment with           10· · · ·A.· ·Yes.
11· ·Talent Hitch during that period of time, isn't        11· · · ·Q.· ·And the first part of your deposition
12· ·it?                                                   12· ·occurred on June 20th, 2019, correct?
13· · · ·A.· ·No.                                          13· · · ·A.· ·Yes.
14· · · ·Q.· ·Weren't there e-mail exchanges on,           14· · · ·Q.· ·And do you recall during the first part
15· ·like, September 23rd and September 27th               15· ·of your deposition being asked about the comment
16· ·regarding your contacting Kyle and letting him        16· ·that Mr. Jacobsen made while providing you golf
17· ·know that you might be back in the job market?        17· ·instruction?
18· · · ·A.· ·My --                                        18· · · ·A.· ·Yes.
19· · · ·Q.· ·Well, you started there on October 2nd,      19· · · ·Q.· ·I'm going to hand you your deposition
20· ·correct?                                              20· ·transcript from June 20th, 2019, and I'm going
21· · · ·A.· ·Right.                                       21· ·to read for you Page 279, Lines 14 to 20, okay?
22· · · ·Q.· ·And there were e-mail exchanges before       22· · · · · · It states:· "Question:· And what was
23· ·your start date about coming back to work there,      23· ·the comment?"
24· ·correct?                                              24· · · · · · "Answer:· Something along the lines of
                                                     470                                                        472

·1· · · ·A.· ·Yes.                                         ·1· ·I'm going to show her where I'm going to put my
·2· · · ·Q.· ·And you also had other e-mail                ·2· ·wood."
·3· ·exchanges, I believe, with that other recruiter.      ·3· · · · · · "Are you certain, is that as best you
·4· · · · · · I can pull the e-mail out if we have         ·4· ·can recall?· That's the exact phraseology?"
·5· ·to, but do you remember the testimony that you        ·5· · · · · · "Answer:· I know I documented what he
·6· ·gave at your last deposition about reaching out       ·6· ·said the night of, and I'll stand by that."
·7· ·to that other recruiter at that time?                 ·7· · · · · · Correct, is that what it states?
·8· · · ·A.· ·Yes, I remember that e-mail.                 ·8· · · ·A.· ·Yes.
·9· · · ·Q.· ·Do you remember attending a pool party       ·9· · · ·Q.· ·And that was your deposition testimony
10· ·at Heather's on September 24th?                       10· ·on June 20th, 2019, correct?
11· · · ·A.· ·No.                                          11· · · ·A.· ·Yes.
12· · · ·Q.· ·Any reason why you would have written        12· · · ·Q.· ·I'm handing you what's been previously
13· ·in your calendar that you did?                        13· ·marked in your first deposition as Exhibit 16.
14· · · · · · MR. SEDAEI:· Objection.· Form, but           14· ·This is an e-mail that you sent to Jim Shoemaker
15· ·answer it if you know what dates --                   15· ·on September 18th, 2017, correct?
16· · · · · · THE WITNESS:· I don't remember it.           16· · · ·A.· ·Yes.
17· ·BY MR. BOYLE:                                         17· · · ·Q.· ·And it was sent at 7:35 p.m., correct?
18· · · ·Q.· ·Do you remember attending Bikram Yoga        18· · · ·A.· ·Yes.
19· ·on September 24th?                                    19· · · ·Q.· ·You sent this e-mail to Mr. Shoemaker
20· · · ·A.· ·I went to yoga.· I was very active           20· ·shortly after you arrived home from the golf
21· ·athletically.                                         21· ·event, correct?
22· · · · · · MR. BOYLE:· That's all I have.               22· · · ·A.· ·Yes.
23· · · · · · MS. CRONIN:· Take a quick break.             23· · · ·Q.· ·And I want to turn your attention to
24· · · · · · THE VIDEOGRAPHER:· Going off the record      24· ·the third line down.· It states:· Demonstrating
                                                     471                                                        473
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 176 of 187 PageID #:463


·1· ·to a female how to play golf does not require         ·1· · · ·Q.· ·You met with your attorney, right?
·2· ·you to press your groin into her backside and         ·2· · · ·A.· ·When?
·3· ·tell her that's, quote, when you take,                ·3· · · ·Q.· ·Following your deposition on June 20th,
·4· ·parenthesis, his, close parenthesis, wood out,        ·4· ·2019, have you spoken to your attorney?
·5· ·correct?                                              ·5· · · ·A.· ·Since then?
·6· · · ·A.· ·Yes.                                         ·6· · · ·Q.· ·Yes.
·7· · · ·Q.· ·Nowhere in that sentence is the word         ·7· · · ·A.· ·Yes.
·8· ·"my," correct?                                        ·8· · · ·Q.· ·And did you --
·9· · · ·A.· ·Yes.                                         ·9· · · · · · MR. SEDAEI:· Don't say anything about
10· · · ·Q.· ·And when your attorney just asked you        10· ·what we discussed.
11· ·about the comment, he paraphrased that comment,       11· · · · · · THE WITNESS:· Yeah.
12· ·correct?                                              12· ·BY MS. CRONIN:
13· · · ·A.· ·What's "paraphrase" mean?· It sounds         13· · · ·Q.· ·And when you came here today, you took
14· ·like it's not --                                      14· ·the elevators up with your attorney, correct?
15· · · · · · MR. SEDAEI:· Objection.· Form.               15· · · ·A.· ·Yes.
16· ·BY MS. CRONIN:                                        16· · · ·Q.· ·And you've had opportunities to speak
17· · · ·Q.· ·You don't understand what the word           17· ·to your attorney during breaks during this
18· ·"paraphrase" means?                                   18· ·deposition, correct?
19· · · ·A.· ·I'm sorry.                                   19· · · ·A.· ·Yes.
20· · · ·Q.· ·So he put what he thought the comment        20· · · ·Q.· ·And are you -- do you understand that
21· ·was in his own words, correct?                        21· ·you are still under oath from June 20th, 2019
22· · · ·A.· ·I thought he said what was on the            22· ·till today's date?
23· ·e-mail.                                               23· · · ·A.· ·Yes.
24· · · ·Q.· ·Okay.· Did he show you a copy of the         24· · · ·Q.· ·Did you review anything prior to your
                                                     474                                                        476

·1· ·e-mail?                                               ·1· ·deposition?
·2· · · ·A.· ·We saw it last time.· What do you mean,      ·2· · · · · · MR. SEDAEI:· Objection.· Form.
·3· ·show me?                                              ·3· · · · · · THE WITNESS:· The other one, I think I
·4· · · ·Q.· ·Your attorney did not quote that             ·4· ·said what I reviewed at the time.· I don't
·5· ·sentence that I just read for you, correct?           ·5· ·recall now, and then today, honestly, I didn't
·6· · · ·A.· ·I'm sorry.· Don't you have what he           ·6· ·review anything.
·7· ·said?· I'm not understanding.                         ·7· ·BY MS. CRONIN:
·8· · · ·Q.· ·That's all right.· Let's just talk           ·8· · · ·Q.· ·You didn't review anything prior to
·9· ·about something else.                                 ·9· ·your deposition today?
10· · · · · · You gave an oath today, right?               10· · · ·A.· ·There's a couple -- whatever I did with
11· · · ·A.· ·Yes.                                         11· ·Counsel.
12· · · ·Q.· ·And you gave an oath to tell the truth,      12· · · ·Q.· ·Did you review your deposition
13· ·correct?                                              13· ·transcript prior to today?
14· · · ·A.· ·Yes.                                         14· · · ·A.· ·No.
15· · · ·Q.· ·Is that the same oath that you took on       15· · · ·Q.· ·Have you talked to anybody outside of
16· ·June 20th, 2019?                                      16· ·your attorney prior to today?
17· · · ·A.· ·Yes.                                         17· · · · · · MR. SEDAEI:· Objection.· Form.
18· · · ·Q.· ·And that's the oath to tell the truth,       18· · · · · · THE WITNESS:· What's that mean?
19· ·correct?                                              19· ·BY MS. CRONIN:
20· · · ·A.· ·Yes, yes.                                    20· · · ·Q.· ·Have you talked to anybody regarding
21· · · ·Q.· ·And have you had an opportunity to           21· ·your deposition prior to today?
22· ·review your deposition transcript since               22· · · ·A.· ·No.
23· ·June 20th, 2019?                                      23· · · ·Q.· ·Did you talk to anybody about what you
24· · · ·A.· ·No.                                          24· ·said during your deposition on June 20th, 2019
                                                     475                                                        477
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 177 of 187 PageID #:464


·1· ·until today's date?                                   ·1· · · · · · ·UNITED STATES DISTRICT COURT

·2· · · ·A.· ·No.                                          ·2· · · · · · ·NORTHERN DISTRICT OF ILLINOIS
                                                           ·3· · · · · · · · · ·EASTERN DIVISION
·3· · · ·Q.· ·To the extent there's any difference
                                                           ·4· ·ROWENA DZIUBLA,· · · · · · )
·4· ·between Exhibit 16, the comment in Exhibit 16,
                                                           ·5· · · · · Plaintiff,· · · · · )
·5· ·and your attorney's questions, we should rely on
                                                           ·6· · ·vs.· · · · · · · · · · · )· No. 1:18-cv-4542
·6· ·the language of Exhibit 16, correct?
                                                           ·7· ·J.C. ANDERSON, INC. and· · )
·7· · · · · · MR. SEDAEI:· Objection.· Form.               ·8· ·PETER ERLING JACOBSEN,· · ·)
·8· · · · · · THE WITNESS:· I don't recall what            ·9· · · · · Defendants.· · · · ·)
·9· ·Exhibit 16 is.                                        10· · ·This is to certify that I have read the
10· · · · · · MR. SEDAEI:· Is that 16?                     11· ·transcript of my deposition taken in the
11· · · · · · MS. CRONIN:· Yes.                            12· ·above-entitled cause by BRENDA S. TANNEHILL,

12· · · · · · THE WITNESS:· What's 16?                     13· ·Certified Shorthand Reporter, on July 10, 2019,

13· · · · · · MR. SEDAEI:· Do you want to give it to       14· ·and that the foregoing transcript accurately

14· ·her again?                                            15· ·states the questions asked and the answers given
                                                           16· ·by me as they now appear.
15· · · · · · THE WITNESS:· The question is?
                                                           17
16· ·BY MS. CRONIN:
                                                           18· ·_____________________________________
17· · · ·Q.· ·To the extent there's any difference
                                                           19· · · · · · · ·ROWENA DZIUBLA
18· ·between what you -- to the extent there's any
                                                           20· ·SUBSCRIBED· AND· SWORN· TO
19· ·difference between what your counsel asked you        · · ·before me this ______, day
20· ·with respect to the comment today and                 21· ·of _ _______________ 2019.
21· ·Exhibit 16, you would agree that we should rely       · · · ·_________________________
22· ·on what's stated in Exhibit 16, correct?              22· · · ·Notary Public
23· · · ·A.· ·Correct.                                     23
24· · · · · · MS. CRONIN:· That's all I have.              24

                                                     478                                                        480

·1· · · · · · MR. SEDAEI:· Anything?                       ·1· · · · · · · · ·C E R T I F I C A T E

·2· · · · · · MR. BOYLE:· Nothing.                         ·2

·3· · · · · · MR. SEDAEI:· Okay.· We'll reserve.           ·3· · · · · I, BRENDA S. TANNEHILL, do hereby certify

·4· · · · · · THE VIDEOGRAPHER:· Going off the record      ·4· ·that heretofore, to-wit, on July 10, 2019,

·5· ·with the conclusion of the deposition at              ·5· ·personally appeared before me, at 222 North

·6· ·2:02 p.m.                                             ·6· ·LaSalle Street, Chicago, Illinois, ROWENA

·7· · · · · · · · · · (FURTHER DEPONENT SAITH NOT.)        ·7· ·DZIUBLA, in a cause now pending and undetermined

·8                                                         ·8· ·in the United States District Court, Northern

·9                                                         ·9· ·District of Illinois, wherein ROWENA DZIUBLA is

10                                                         10· ·the Plaintiff, and J.C. ANDERSON, INC. and

11                                                         11· ·PETER ERLING JACOBSEN are the Defendants.

12                                                         12· · · · · I further certify that the said witness

13                                                         13· ·was first duly sworn to testify the truth, the

14                                                         14· ·whole truth and nothing but the truth in the

15                                                         15· ·cause aforesaid; that the testimony then given

16                                                         16· ·by said witness was reported stenographically by

17                                                         17· ·me in the presence of the said witness, and

18                                                         18· ·afterwards reduced to typewriting by

19                                                         19· ·Computer-Aided Transcription, and the foregoing

20                                                         20· ·is a true and correct transcript of the

21                                                         21· ·testimony so given by said witness as aforesaid.

22                                                         22· · · · · I further certify that the signature to

23                                                         23· ·the foregoing deposition was not waived by

24                                                         24· ·counsel for the respective parties.

                                                     479                                                        481
 Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 178 of 187 PageID #:465


·1· · · · · I further certify that the taking of this

·2· ·deposition was pursuant to Notice, and that

·3· ·there were present at the deposition the

·4· ·attorneys hereinbefore mentioned.

·5· · · · · I further certify that I am not counsel

·6· ·for nor in any way related to the parties to

·7· ·this suit, nor am I in any way interested in the

·8· ·outcome thereof.

·9· · · · · IN TESTIMONY WHEREOF:· I have hereunto

10· ·set my hand and affixed my seal this 15th day of

11· ·July, 2019.

12

13

14

15· · · · · · · · · · ·___________________________

16

17

18

19

20

21

22

23

24

                                                       482

·1·   · · · · ·McCorkle Litigation Services, Inc.
· ·   · · · · · ·200 N. LaSalle Street, Suite 2900
·2·   · · · · · · ·Chicago, Illinois 60601-1014
·3·   ·DATE: July 15, 2019
·4·   ·GOLDMAN & EHRLICH
· ·   ·MR. SAM SEDAEI
·5·   ·20 South Clark Street, Suite 500
· ·   ·Chicago, Illinois 60603
·6
· ·   ·IN RE: Dziubla v. J.C. Anderson
·7·   ·COURT NUMBER: 1:18-cv-4542
· ·   ·DATE TAKEN: 07/10/2019
·8·   ·DEPONENT: ROWENA DZIUBLA
·9·   ·Dear Mr. Sedaei:
10·   ·Enclosed is the deposition transcript for the
· ·   ·aforementioned deponent in the above-entitled
11·   ·cause. Also enclosed are additional signature
· ·   ·pages, if applicable, and errata sheets.
12
· ·   ·Per your agreement to secure signature, please
13·   ·submit the transcript to the deponent for review
· ·   ·and signature.· All changes or corrections must
14·   ·be made on the errata sheets, not on the
· ·   ·transcript itself.· All errata sheets should be
15·   ·signed and all signature pages need to be signed
· ·   ·and notarized.
16
· ·   ·After the deponent has completed the above,
17·   ·please return all signature pages and errata
· ·   ·sheets to me at the above address, and I will
18·   ·handle distribution to the respective parties.
19·   ·If you have any questions, please call me at the
· ·   ·phone number below.
20
21·   ·Sincerely,
22
· ·   ·Cynthia Alicea· · · · · · ·Court Reporter:
23·   ·Signature Department· · · ·Brenda S. Tannehill
24·   ·cc: All counsel of record
                                                       483
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 179 of 187 PageID #:466
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 180 of 187 PageID #:467
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 181 of 187 PageID #:468
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 182 of 187 PageID #:469
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 183 of 187 PageID #:470
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 184 of 187 PageID #:471
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 185 of 187 PageID #:472
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 186 of 187 PageID #:473
Case: 1:18-cv-04542 Document #: 53-1 Filed: 02/20/20 Page 187 of 187 PageID #:474
